       Case19-36444
      Case  19-36444 Document
                      Document300-1
                               301 Filed
                                    Filedinon
                                            TXSB  on 03/04/20
                                              03/04/20 in TXSB Page
                                                                Page12ofof196
                                                                           197




                             UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS                                                      ENTERED
                                     HOUSTON DIVISION                                                           03/04/2020

______________________________________
                                      :                         Chapter 11
In re                                 :
                                      :                         Case No. 19-36444 (MI)
APPROACH RESOURCES INC., et al.,1     :
                                      :                         (Jointly Administered)
Debtors.                              :
______________________________________:

ORDER APPROVING (A) THE SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’
  ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND
   INTERESTS; AND (B) THE ASSUMPTION AND ASSIGNMENT OF CERTAIN
                 CONTRACTS AND UNEXPIRED LEASES

                                         [Related to Docket No. 100]

        Upon the Debtors’ Motion For Entry Of An Order Approving (A) The Sale Of Substantially

All Of The Debtors’ Assets Free And Clear Of All Liens, Claims, Encumbrances And Interests;

And (B) The Assumption And Assignment Of Certain Contracts And Unexpired Leases [Docket

No. 100] (the “Motion”) 2 of the above-captioned debtors and debtors in possession (collectively ,

the “Debtors”) 3 for entry of an order (this “Order”), among other things, (a) authorizing the sale

(the “Sale”) of the Assets (as defined in the Purchase Agreement (as defined below)) to Alpine

Energy Acquisitions, LLC (or any permitted assignee pursuant to the terms of the Purchase



1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Approach Resources Inc. (4817); Approach Midstream Holdings LLC (4122); Approach
Oil & Gas Inc. (7957); Approach Operating, LLC (1981); Approach Delaware, LLC (7483); Approach Services, LLC
(3806); and Approach Resources I, LP (5316). The Debtors’ mailing address is One Ridgmar Centre, 6500 West
Freeway, Suite 900, Fort Worth, Texas 76116.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion or
the Purchase Agreement (as defined herein), as applicable; provided that in the event of any conflict with respect to
the meaning of a capitalized term between the Motion and the Purchase Agreement, the meaning ascribed to such term
in the Purchase Agreement shall control.
3
  All references to the “Debtors” shall include the debtors and their estates.


ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                                          PAGE 1
511851.000060 23077597.11
          Case19-36444
         Case  19-36444 Document
                         Document300-1
                                  301 Filed
                                       Filedinon
                                               TXSB  on 03/04/20
                                                 03/04/20 in TXSB Page
                                                                   Page23ofof196
                                                                              197



Agreement, the “Buyer”), pursuant to that certain Asset Purchase Agreement by and among Alpine

Energy Acquisitions, LLC, as Buyer, Approach Resources, Inc., and certain subsidiaries of

Approach Resources, Inc., as Sellers, and joined in for certain purposes by Alpine Energy Capital,

LLC, dated as of February 4, 2020 (as such agreement has been heretofore and may hereafter be

amended, restated or supplemented, the “Purchase Agreement”),a copy of which (excluding

exhibits and schedules thereof) is attached hereto as Exhibit 1 4 and is incorporated herein by

reference as if set forth herein, free and clear of all Liens, Claims, and Interests (each as defined

herein) (with the sole exception of the Assumed Obligations and the Permitted Encumbrances);

(b) authorizing the assumption and assignment of certain executory contracts and unexpired leases

to the Buyer; and (c) granting related relief, all as more fully set forth in the Motion; and the Court

having entered the Order Approving (A) Bid Procedures; (B) The Form And Manner Of Notice;

(C) The Procedures For Determining Cure Amounts For Executory Contracts And Unexpired

Leases; And (D) Granting Related Relief [Docket No. 184] (the “Bid Procedures Order”); and the

Debtors having filed the Notice Of (I) The Terms And Conditions Of The Transaction; (II)

Deadline For Filing Objections To The Transaction; (III) Date Of Sale Hearing; And (IV) Date

Of Auction [Docket No. 188] (the “Transaction Notice”) stating that the Debtors may conduct an

auction (the “Auction”) for the Assets; and the Debtors having filed the Notice of Designation of

Stalking Horse Bidder [Docket No. 243] (the “Notice of Stalking Horse Bidder”) identifying the

Buyer as the Stalking Horse Bidder for the Assets in accordance with the Bid Procedures Order

and no objections having been filed to the Notice of Stalking Horse Bidder; 5 and the Court having



4
    Due to the voluminous nature of the Stalking Horse APA, the Stalking Horse APA disclosure schedules and certain
    of the exhibits are not attached hereto. Parties in interest may request a copy of the Stalking Horse APA, including
    all disclosure schedules and exhibits, by contacting Epiq Corporate Restructuring, LLC, the Debtors’ claims and
    noticing agent, directly at (646) 282-2400 or email at ApproachResources@epiqglobal.com.
5
    See Docket No. 250.

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                                              PAGE 2
511851.000060 23077597.11
       Case19-36444
      Case  19-36444 Document
                      Document300-1
                               301 Filed
                                    Filedinon
                                            TXSB  on 03/04/20
                                              03/04/20 in TXSB Page
                                                                Page34ofof196
                                                                           197



entered the Order (A) Authorizing Debtors to Enter into Stalking Horse Purchase Agreement, (B)

Approving Related Break-Up Fee and Expense Reimbursement, and (C ) Granting Related Relief

[Docket No. 251]; and the Debtors having not received any Qualifying Bid (other than the Buyer’s

bid) by the Bid Deadline; and the Debtors having filed the Notice of Prevailing Purchaser and

Auction Cancellation [Docket No. 274] (the “Notice of Prevailing Purchaser”) in accordance with

the Bid Procedures; and the Court having found that the relief requested in the Motion is in the

best interests of the Debtors and their estates, their creditors, their equity interest holders, and all

other parties in interest; and the Court having reviewed the Motion and having heard the statements

and evidence in support of the relief requested therein at a hearing before the Court that

commenced on January 7, 2020, where the Court considered entry of the Bid Procedures Order

(the “Bid Procedures Hearing”) and the hearing before the Court that commenced on March 4,

2020, where the Court considered entry of this Order (the “Sale Hearing”); and the Court having

determined that the legal and factual bases set forth in the Motion, at the Bid Procedures Hearing,

and at the Sale Hearing establish just cause for the relief granted herein; and upon all of the

proceedings had before the Court; and after due deliberation and sufficient cause appearing

therefor, IT IS HEREBY FOUND AND DETERMINED THAT:

                                Findings of Fact and Conclusions of Law

                A.          The findings and conclusions herein constitute the Court’s findings of fact

and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable to this

proceeding pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions

of law, they are adopted as such. To the extent any conclusions of law are findings of fact, they

are adopted as such. The Court’s findings shall also include any oral findings of fact and

conclusions of law made by the Court during or at the conclusion of the Sale Hearing. To the extent

of any conflict, the oral rulings control.

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                               PAGE 3
511851.000060 23077597.11
       Case19-36444
      Case  19-36444 Document
                      Document300-1
                               301 Filed
                                    Filedinon
                                            TXSB  on 03/04/20
                                              03/04/20 in TXSB Page
                                                                Page45ofof196
                                                                           197



                                            Jurisdiction and Venue

                  B.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

Without limiting the generality of the foregoing, this Court has exclusive in rem jurisdiction over

the Assets pursuant to 28 U.S.C. § 1334(e), as such Assets are property of the Debtors’ chapter 11

estates, and, as a result of such jurisdiction, this Court has all necessary power and authority to

grant the relief contained herein. This matter is a core proceeding pursuant to 28 U.S.C. §

157(b)(2). Venue in this district is proper under 28 U.S.C. §§ 1408 and 1409. The Court may enter

this Order, which constitutes a final order, consistent with Article III of the United States

Constitution.

                                              Statutory Predicates

                  C.        The statutory and other legal bases for the relief requested in the Motion are

sections 105(a), 363, 365, 503, and 507 of the Bankruptcy Code, and Bankruptcy Rules 2002,

6004, 6006, 9007, 9008, 9014, and 9019. The consummation of the Sale and the other transactions

contemplated by the Purchase Agreement and this Order (collectively, the “Transactions”) is legal,

valid and properly authorized under all applicable provisions of the Bankruptcy Code, the

Bankruptcy Rules and the Local Rules, and the Debtors and the Buyer and its affiliates have

complied with all of the applicable requirements of such sections and rules in respect of the

Transactions.

                                                        Notice

                  D.        As evidenced by the affidavits and/or certificates of service filed with the

Court,6 proper, timely, adequate, and sufficient notice of, inter alia, the Motion, the Bid

Procedures, the Sale (and the Transactions contemplated in connection therewith), the assumption


6
  Such affidavits and/or certificates of service were filed by the Debtors (or their agents) on the docket of these cases
at Docket Nos. 117, 170, 171, 198, 215, 216, 245, and 264.

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                                              PAGE 4
511851.000060 23077597.11
       Case19-36444
      Case  19-36444 Document
                      Document300-1
                               301 Filed
                                    Filedinon
                                            TXSB  on 03/04/20
                                              03/04/20 in TXSB Page
                                                                Page56ofof196
                                                                           197



and assignment to the Buyer of the Executory Contracts (other than the Excluded Contracts,

including any contracts that become Excluded Contracts in accordance with the Purchase

Agreement, after the date hereof, the “Assigned Contracts and Leases”), the Cure Costs (as defined

below), the Sale Hearing, and all deadlines related thereto, has been provided, as relevant, in

accordance with sections 102(1), 363, and 365 of the Bankruptcy Code and Bankruptcy Rules

2002, 6004, 6006, 9007, 9008 and 9014, and in compliance with the Bid Procedures Order, to all

creditors, parties in interest, and other interested persons and entities.

                E.          The Debtors served the Notice Of Executory Contracts And Unexpired

Leases Which May Be Assumed And Assigned, Pursuant To Section 365 Of The Bankruptcy Code,

In Connection With The Sale Of Substantially All Of The Debtors’ Assets And The Proposed Cure

Amounts With Respect Thereto [Docket No. 189], the Supplemental Notice Of Executory Contracts

And Unexpired Leases Which May Be Assumed And Assigned, Pursuant To Section 365 Of The

Bankruptcy Code, In Connection With The Sale Of Substantially All Of The Debtors’ Assets And

The Proposed Cure Amounts With Respect Thereto [Docket No. 277], and the Second

Supplemental Notice Of Executory Contracts And Unexpired Leases Which May Be Assumed And

Assigned, Pursuant To Section 365 Of The Bankruptcy Code, In Connection With The Sale Of

Substantially All Of The Debtors’ Assets And The Proposed Cure Amounts With Respect Thereto

[Docket No. 282] (collectively, the “Notices of Assumption and Assignment”), each substantially

in the form approved by the Court pursuant to the Bid Procedures Order, identifying, among other

things, the Cure Costs (as defined below). The Debtors served the Notices of Assumption and

Assignment on each of the non-Debtor counterparties to the Assigned Contracts and Leases. The

service of the Notices of Assumption and Assignment was sufficient under the circumstances and

in full compliance with the Bid Procedures Order, and no further notice need be provided in respect



ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                          PAGE 5
511851.000060 23077597.11
       Case19-36444
      Case  19-36444 Document
                      Document300-1
                               301 Filed
                                    Filedinon
                                            TXSB  on 03/04/20
                                              03/04/20 in TXSB Page
                                                                Page67ofof196
                                                                           197



of the Debtors’ assumption and assignment to the Buyer of the Assigned Contracts and Leases or

the Cure Costs. All non-Debtor counterparties to the contracts or leases listed on the Notices of

Assumption and Assignment, including the Assigned Contracts and Leases, have had an adequate

opportunity to object to the assumption and assignment of the Assigned Contracts and Leases and

the Cure Costs. Service of the Notices of Assumption and Assignment was appropriate and

reasonably calculated to provide all interested parties with timely and proper notice of the potential

assumption and assignment of the Assigned Contracts and Leases in connection with the sale of

the Assets and the related Cure Costs.

                F.          Additionally, the Debtors caused the Transaction Notice to be published

once in The Wall Street Journal on January 15, 2020, and once in The Houston Chronicle on

January 15, 2020, and such publication of the Transaction Notice conforms to the requirements of

the Bid Procedures Order and Bankruptcy Rules 2002(l) and 9008 and was reasonably calculated

to provide notice to any affected party and afford any affected party the opportunity to exercise

any rights affected by the Motion and the relief granted by this Order.

                G.          The notice described in the foregoing paragraphs is good, sufficient, and

appropriate under the circumstances, and no other or further notice of the Motion, the Bid

Procedures, the Sale (and the Transactions contemplated in connection therewith), the assumption

and assignment to the Buyer of the Assigned Contracts and Leases, the Cure Costs, the Sale

Hearing, the process for objecting to the “free and clear” sale of real property Assets on account

of the alleged termination of the Debtors’ rights in such real property Asset or one or more alleged

approval rights, consent rights, preferential purchase rights, rights of purchase, rights of first

refusal, rights of first offer, tag-along rights, or similar rights (collectively “Consent and Similar

Rights”), and all deadlines related thereto is or shall be required.



ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                             PAGE 6
511851.000060 23077597.11
       Case19-36444
      Case  19-36444 Document
                      Document300-1
                               301 Filed
                                    Filedinon
                                            TXSB  on 03/04/20
                                              03/04/20 in TXSB Page
                                                                Page78ofof196
                                                                           197



                                       Marketing and Sale Process

                H.          The Sale of the Assets to the Buyer was duly authorized pursuant to sections

363(b)(1) and 363(f) of the Bankruptcy Code and Bankruptcy Rule 6004(f). As demonstrated by

(i) testimony and other evidence proffered or adduced at the Bid Procedures Hearing and the Sale

Hearing and (ii) the representations of counsel made on the record at the Bid Procedures Hearing

and the Sale Hearing, the Debtors and their professionals, agents, and other representatives have

marketed the Assets and conducted all aspects of the sale process in good faith and, where

applicable, in compliance with the Bid Procedures and the Bid Procedures Order. The marketing

process undertaken by the Debtors and their professionals, agents, and other representatives with

respect to the Assets has been adequate and appropriate and reasonably calculated to maximize

value for the benefit of all stakeholders. The marketing process undertaken pursuant to the Bid

Procedures was duly noticed, was substantively and procedurally fair to all parties, and was

conducted in a diligent, non-collusive, fair, and good-faith manner. The Purchase Agreement

constitutes the best and highest offer for the Assets.

                I.          The Bid Deadline passed at 5:00 p.m. (prevailing Central Time), on

February 14, 2020 in accordance with the Bid Procedures and the Bid Procedures Order. The

Debtors did not receive any Qualifying Bid (other than the Buyer’s bid) by the Bid Deadline and

the Agent did not exercise its Credit Bid Right by the Agent Credit Bid Deadline in accordance

with the Bid Procedures and the Bid Procedures Order and therefore the Auction was cancelled.

Pursuant to the terms of the Bid Procedures, the Transaction contemplated by the Purchase

Agreement was the highest and best bid for the Assets and, therefore, was designated as the

Successful Bid. On February 24, 2020, the Debtors filed the Notice of Prevailing Purchaser,

identifying the Buyer as the Prevailing Purchaser for the Assets in accordance with the Bid

Procedures Order. As established by the record of the Bid Procedures Hearing and the Sale

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                               PAGE 7
511851.000060 23077597.11
       Case19-36444
      Case  19-36444 Document
                      Document300-1
                               301 Filed
                                    Filedinon
                                            TXSB  on 03/04/20
                                              03/04/20 in TXSB Page
                                                                Page89ofof196
                                                                           197



Hearing, the bidding and related procedures established by the Bid Procedures Order have been

complied with in all material respects by the Debtors and the Buyer and all of its affiliates. The

Bid Procedures afforded a full, fair and reasonable opportunity for other potential bidders to make

a higher or otherwise better offer to purchase the Assets, and no other potential bidders made such

an offer.

                                  Credit Bid Right / Plan Toggle Right

                J.          The Agent did not exercise the Credit Bid Right or Plan Toggle Right by

the Agent Credit Bid Deadline as set forth in the Bid Procedures. Unless the Purchase Agreement

is terminated, the Agent may not exercise the Credit Bid Right or the Plan Toggle Right with

respect to the Assets that are being sold pursuant to the Purchase Agreement.

                                           Corporate Authority

                K.          The Assets constitute property of the Debtors’ estates and title thereto is

vested in the Debtors’ estates within the meaning of section 541 of the Bankruptcy Code. The

Debtors (i) have full corporate power and authority to execute the Purchase Agreement and all

other documents contemplated thereby, and the Sale to the Buyer has been duly and validly

authorized by all necessary corporate action, (ii) have all of the corporate power and authority

necessary to consummate the Sale and the Transactions contemplated by the Purchase Agreement,

(iii) have taken all corporate action necessary to authorize and approve the Purchase Agreement

and the consummation by the Debtors of the Sale and the Transactions contemplated thereby, and

(iv) require no consents or approvals, other than those expressly provided for in the Purchase

Agreement, to consummate the Transactions.

                              Highest and Best Offer; Business Judgment

                L.          The Debtors have demonstrated a sufficient basis to enter into the Purchase

Agreement, sell the Assets on the terms outlined therein (such cash proceeds of the Sale, other

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                              PAGE 8
511851.000060 23077597.11
         Case19-36444
        Case  19-36444 Document
                        Document300-1
                                 301 Filed
                                      Filed in
                                             onTXSB  on 03/04/20
                                                03/04/20 in TXSB Page
                                                                 Page 910ofof196
                                                                              197



than those cash proceeds required to be held in escrow following the Closing Date pursuant to

sections 3.2(a), 10.2(h), and 10.3(e) of the Purchase Agreement or this Order, the “Sale

Proceeds”),7 and assume and assign the Assigned Contracts and Leases to the Buyer under sections

363 and 365 of the Bankruptcy Code. All such actions are appropriate exercises of the Debtors’

business judgment and are in the best interests of the Debtors, their creditors, their equity interest

holders, their estates and other parties in interest. Approval of the Sale pursuant to the Purchase

Agreement at this time is in the best interests of the Debtors, their creditors, their equity interest

holders, their estates, and all other parties in interest.

                    M.      The offer of the Buyer, upon the terms and conditions set forth in the

Purchase Agreement, including the total consideration to be realized by the Debtors thereunder,

(i) is the highest and best offer received by the Debtors as a result of its marketing process,

including through the Bid Procedures, (ii) presents the best opportunity to realize the maximum

value of the Assets and avoid a decline and devaluation of the Assets, (iii) is in the best interests

of the Debtors, their creditors, their equity interest holders, their estates and other parties in interest,

(iv) will provide a greater recovery for the Debtors’ creditors than would be provided by any other

presently available alternative, and (v) constitutes full and adequate consideration, is fair and

reasonable and constitutes reasonably equivalent value, fair consideration, and fair value for the

Assets under the Bankruptcy Code, the Uniform Fraudulent Transfer Act, and under the laws of

the United States, any state, territory, possession, or the District of Columbia. There is risk of

deterioration of the value of the Assets if the Sale is not consummated promptly. Taking into

consideration all relevant factors and circumstances, no other person or entity has offered to



7
    For the avoidance of doubt, all such cash proceeds required to be held in escrow following the Closing Date shall
      constitute “Sale Proceeds” immediately upon release to the Debtors.


ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                                           PAGE 9
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page10
                                                                    11ofof196
                                                                           197



purchase the Assets for greater economic value to the Debtors or their estates than the Buyer’s

offer pursuant to the Purchase Agreement.

                N.          The Purchase Agreement was not entered into, and the Sale is not being

consummated, for the purpose of hindering, delaying or defrauding creditors of the Debtors under

the Bankruptcy Code or under the laws of the United States, any state, territory, possession thereof,

or the District of Columbia, or any other applicable law. Neither the Debtors nor the Buyer or

Buyer’s affiliates have entered into the Purchase Agreement or is consummating the Transactions

with any fraudulent or otherwise improper purpose.

                O.          The sale of the Assets outside a chapter 11 plan pursuant to the Purchase

Agreement neither impermissibly restructures the rights of the Debtors’ creditors or equity interest

holders nor impermissibly dictates the terms of a chapter 11 plan of the Debtors. The Sale of the

Assets does not constitute a sub rosa chapter 11 plan.

                                         Opportunity to Object

                P.          A reasonable opportunity to object or be heard with respect to the Motion,

the Bid Procedures, the Sale (and the Transactions contemplated in connection therewith), the

assumption and assignment to the Buyer of the Assigned Contracts and Leases, the Cure Costs,

the Sale Hearing, Consent and Similar Rights, and all deadlines related thereto has been afforded

to all creditors, equity holders, parties in interest, and other interested persons and entities.

                               Good Faith Purchaser; Arm’s-Length Sale

                Q.          The Purchase Agreement was negotiated, proposed, and entered into by the

Debtors and the Buyer without collusion, in good faith, and from arm’s-length bargaining

positions. The Buyer (i) recognized that the Debtors were free to deal with any other party

interested in acquiring the Assets, (ii) complied with the Bid Procedures Order and Bid Procedures

in all respects and (iii) willingly subjected the bid to the competitive Bid Procedures approved in

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                              PAGE 10
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page11
                                                                    12ofof196
                                                                           197



the Bid Procedures Order. Neither the Debtors, the Buyer, nor any parent or affiliate of the Buyer

has engaged in any conduct that would cause or permit the Purchase Agreement or the Transactions

to be avoided or otherwise challenged under section 363(n) of the Bankruptcy Code.

                R.          The Buyer is a good-faith purchaser under section 363(m) of the Bankruptcy

Code and, as such, is entitled to all of the protections afforded thereby, including in the event this

Order or any portion thereof is reversed or modified on appeal, and the Buyer otherwise has

proceeded in good faith in all respects in connection with the Sale and the Transactions specifically

and these Chapter 11 Cases generally.

                S.          Neither the Buyer nor any of its affiliates, members, managers, principals,

officers, directors, shareholders or any of its or their respective successors or assigns is an “insider”

or “affiliate” of any of the Debtors, as those terms are defined in sections 101(31) and 101(2) of

the Bankruptcy Code, and the Buyer and its professionals, agents and other representatives have

complied in all respects with the Bid Procedures Order and all other applicable orders of this Court

with respect to the Purchase Agreement. The Purchase Agreement complies with the Bid

Procedures Order and all other applicable orders of this Court.

                              Free and Clear Transfer Required by Buyer

                T.          If the Debtors did not sell the Assets free and clear of all Liens, Claims, and

Interests (with all such Liens, Claims, and Interests attaching to the Sale Proceeds with the same

nature, validity, priority, extent, perfection, and force and effect that such Liens, Claims, and

Interests encumbered the Assets immediately prior to the consummation of the Transactions,

subject to any claims, defenses and objections, if any, that the Debtors, their estates, or any other

party in interest may possess with respect thereto), such a sale would have yielded substantially

lower value for the Debtors’ estates, with less certainty than the Transactions. The Buyer would

not have submitted a bid, entered into the Purchase Agreement, and would not consummate the

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                                 PAGE 11
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page12
                                                                    13ofof196
                                                                           197



Transactions, thus adversely affecting the Debtors, their estates, their creditors, and their equity

interest holders if the Transactions, including the assumption and assignment of the Assigned

Contracts and Leases to the Buyer were not free and clear of all Liens, Claims, and Interests of

any kind or nature whatsoever (with the sole exception of the Assumed Obligations and the

Permitted Encumbrances) (with all such Liens, Claims, and Interests attaching to the Sale Proceeds

with the same nature, validity, priority, extent, perfection, and force and effect that such Liens,

Claims, and Interests encumbered the Assets immediately prior to the consummation of the

Transactions) as more fully set forth in Paragraph 10 of this Order, or if the Buyer would, or in the

future could, be liable for any of the Excluded Obligations. For the avoidance of doubt, neither the

Buyer nor any of its affiliates shall have any responsibility whatsoever with respect to the Excluded

Obligations, which shall remain the responsibility of the Debtors before, on, and after the Closing.

                U.          As of the Closing, pursuant and subject to the terms of the Purchase

Agreement and this Order, the transfer of the Assets and the Sale will effect a legal, valid,

enforceable, and effective transfer of the Assets and will vest the Buyer with all of the Debtors’

rights, title, and interests in the Assets free and clear of all Liens, Claims, and Interests of any kind

or nature whatsoever (with the sole exception of the Assumed Obligations and the Permitted

Encumbrances) (with all such Liens, Claims, and Interests attaching to the Sale Proceeds with the

same nature, validity, priority, extent, perfection, and force and effect that such Liens, Claims, and

Interests encumbered the Assets immediately prior to the consummation of the Transactions,

subject to any claims, defenses and objections, if any, that the Debtors, their estates, or any other

party in interest may possess with respect thereto).

                                      Satisfaction of Section 363(f)

                V.          The conditions of section 363(f) of the Bankruptcy Code have been satisfied

in full with respect to each Lien, Claim, and Interest in the Assets; therefore, the Debtors may sell

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                              PAGE 12
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page13
                                                                    14ofof196
                                                                           197



the Assets free and clear of all Liens, Claims, and Interests (other than Assumed Obligations and

Permitted Encumbrances), with all such Liens, Claims, and Interests attaching to the Sale Proceeds

with the same nature, validity, priority, extent, perfection, and force and effect that such Liens,

Claims, and Interests encumbered the Assets immediately prior to the consummation of the

Transactions, subject to any claims, defenses and objections, if any, that the Debtors, their estates,

or any other party in interest may possess with respect thereto.

                W.          The Buyer would not have entered into the Purchase Agreement and would

not consummate the Transactions contemplated thereby if (i) the sale of the Assets to the Buyer

were not free and clear of all Liens, Claims, and Interests of any kind or nature whatsoever (other

than Assumed Obligations and Permitted Encumbrances) (with all such Liens, Claims, and

Interests attaching to the Sale Proceeds with the same nature, validity, priority, extent, perfection,

and force and effect that such Liens, Claims, and Interests encumbered the Assets immediately

prior to the consummation of the Transactions), or (ii) the Buyer would, or in the future could, be

liable for any of the Liens, Claims, and Interests (other than Assumed Obligations and Permitted

Encumbrances). The Buyer will not consummate the Transactions contemplated by the Purchase

Agreement unless this Court expressly orders that none of the Buyer, its Affiliates, its members or

shareholders, or the Assets will have any liability whatsoever with respect to, or be required to

satisfy in any manner, whether at law or in equity, or by payment, setoff, recoupment, or otherwise,

directly or indirectly, any Liens, Claims, and Interests (other than Assumed Obligations and

Permitted Encumbrances), including rights or claims based on any Consent and Similar Rights.

The total consideration to be provided under the Purchase Agreement reflects the Buyer’s reliance

on this Order to provide it, pursuant to sections 105(a) and 363 of the Bankruptcy Code, with title

to and possession of the Assets free and clear of all Liens, Claims, and Interests (other than



ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                            PAGE 13
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page14
                                                                    15ofof196
                                                                           197



Assumed Obligations and Permitted Encumbrances) of any kind or nature whatsoever (including ,

without limitation, any potential Consent and Similar Rights) (with all such Liens, Claims, and

Interests attaching to the Sale Proceeds with the same nature, validity, priority, extent, perfection,

and force and effect that such Liens, Claims, and Interests encumbered the Assets immediately

prior to the consummation of the Sale).

                X.          Not transferring the Assets free and clear of all Liens, Claims, and Interests

(other than Assumed Obligations and Permitted Encumbrances) (with all such Liens, Claims, and

Interests attaching to the Sale Proceeds with the same nature, validity, priority, extent, perfection,

and force and effect that such Liens, Claims, and Interests encumbered the Assets immediately

prior to the consummation of the Transactions), including rights or claims based on any successor,

transferee, derivative, or vicarious liability or any similar theory and/or applicable state, federal,

or foreign law or otherwise, would adversely impact the Debtors' efforts to maximize the value of

their estates, and the transfer of the Assets other than pursuant to a transfer that is free and clear of

all Liens, Claims, and Interests (other than Assumed Obligations and Permitted Encumbrances) of

any kind or nature whatsoever would be of substantially less benefit to the Debtors’ estates.

                Y.          The Debtors may sell the Assets free and clear of any and all Liens, Claims,

and Interests of any kind or nature whatsoever, including any rights or claims based on any putative

successor or transferee liability (with all such Liens, Claims, and Interests attaching to the Sale

Proceeds with the same nature, validity, priority, extent, perfection, and force and effect that such

Liens, Claims, and Interests encumbered the Assets immediately prior to the consummation of the

Transactions), as set forth herein, because, in each case, one or more of the standards set forth in

section 363(f)(1) – (5) of the Bankruptcy Code has been satisfied. All parties in interest, including ,

without limitation, any holders of Liens, Claims, and/or Interests, and holders of Consent and



ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                                PAGE 14
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page15
                                                                    16ofof196
                                                                           197



Similar Rights, and any non-Debtor counterparties to the Assigned Contracts and Leases, who did

not object, or who withdrew their objection, to the Sale, the Motion, the assumption and

assignment of the applicable Assigned Contract and Lease or the associated Cure Costs are deemed

to have consented to the relief granted herein pursuant to sections 363(f)(2) and 365 of the

Bankruptcy Code. Those holders of Liens, Claims, or Interests, that did object or that exercised a

Consent and Similar Right fall within one or more of the other subsections of section 363(f) of the

Bankruptcy Code or are adequately protected by having their Liens, Claims, or Interests, if any,

attach to the portion of the Sale Proceeds received by the Debtors ultimately attributable to the

Assets against which holder thereof asserts a Lien, Claim or Interest, as applicable, in the order of

their priority, with the same nature, validity, priority, extent, perfection, and force and effect that

such Liens, Claims, and Interests encumbered the Assets immediately prior to the consummation

of the Transactions, subject to any claims and defenses the Debtors or their estates may possess

with respect thereto.

                                            No Successorship

                Z.          The Buyer is not a “successor” to, a mere continuation of, or alter ego of

the Debtors or their estates, and there is no continuity of enterprise or common identity between

the Buyer and the Debtors. The Buyer is not holding itself out to the public as a successor to or a

continuation of the Debtors or their estates. The Buyer is not a successor to any of the Debtors or

their estates by reason of any theory of law or equity, and the Sale does not amount to a

consolidation, succession, merger, or de facto merger of Buyer and the Debtors. Immediately prior

to the closing of the Transactions, the Buyer was not an “insider” or “affiliate” of the Debtors, as

those terms are defined in the Bankruptcy Code, and no common identity of incorporators,

directors, or controlling stockholders existed between the Debtors and the Buyer. The transfer of

the Assets to the Buyer, and the assumption of the Assumed Obligations by the Buyer, except as

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                            PAGE 15
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page16
                                                                    17ofof196
                                                                           197



otherwise explicitly set forth in the Purchase Agreement, does not, and will not, subject the Buyer

to any liability whatsoever, with respect to the Debtors or the operation of the Debtors' businesses

prior to the Closing or by reason of such transfer, including under the laws of the United States,

any state, territory, or possession thereof, or the District of Columbia, or any foreign jurisdiction ,

based, in whole or in part, directly or indirectly, on any, or any theory of, successor, vicarious,

antitrust, environmental, revenue, pension, ERISA (as defined below), tax, labor (including any

WARN Act), employment or benefits, de facto merger, business continuation, substantial

continuity, alter ego, derivative, transferee, veil piercing, escheat, continuity of enterprise, mere

continuation, product line, or products liability or law, or other applicable law, rule, or regulation

(including filing requirements under any such law, rule, or regulation), or theory of liability ,

whether legal, equitable, or otherwise. Pursuant to the Purchase Agreement, the Buyer shall have

no liability for the Excluded Obligations.

                                    Assigned Contracts and Leases

                AA.         The Debtors have demonstrated (i) that it is an exercise of their sound

business judgment to assume and assign the Assigned Contracts and Leases to the Buyer in each

case in connection with the consummation of the Transactions and (ii) that the assumption and

assignment of the Assigned Contracts and Leases to the Buyer is in the best interests of the Debtors,

their estates, their equity interest holders, their creditors, and other parties in interest. The Assigned

Contracts and Leases being assigned to the Buyer are an integral part of the Assets being purchased

by the Buyer and, accordingly, such assumption, assignment and cure of any defaults under the

Assigned Contracts and Leases are reasonable and enhance the value of the Debtors’ estates. Each

and every provision of the Assigned Contracts and Leases or applicable non-bankruptcy law that

purport to prohibit, restrict, or condition, or could be construed as prohibiting, restricting, or

conditioning assignment of any of the Assigned Contracts and Leases, if any, have been or will be

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                               PAGE 16
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page17
                                                                    18ofof196
                                                                           197



satisfied or are otherwise unenforceable under section 365 of the Bankruptcy Code. Any non-

Debtor counterparty to an Assigned Contract and Lease that has not actually filed with the Court

an objection to such assumption and assignment in accordance with the terms of the Bid

Procedures Order is deemed to have consented to such assumption and assignment.

                                 Cure Costs and Adequate Assurance

                BB.         The Debtors and the Buyer, as applicable, have, including by way of

entering into the Purchase Agreement and agreeing to the provisions relating to the Assigned

Contracts and Leases therein, (i) cured, or provided adequate assurance of cure, of any default

existing prior to the date hereof under any of the Assigned Contracts and Leases within the

meaning of section 365(b)(1)(A) of the Bankruptcy Code and (ii) provided compensation or

adequate assurance of compensation to any party for any actual pecuniary loss to such party

resulting from a default prior to the date hereof under any of the Assigned Contracts and Leases

within the meaning of section 365(b)(1)(B) of the Bankruptcy Code, and the Buyer has, based

upon the record of these proceedings, including the evidence proffered by the Debtors at the Bid

Procedures Hearing and the Sale Hearing, provided adequate assurance of its future performance

of and under the Assigned Contracts and Leases pursuant to sections 365(b)(1) and 365(f)(2) of

the Bankruptcy Code. The Buyer’s promise under the Purchase Agreement to perform the

obligations under the Assigned Contracts and Leases after the Closing shall constitute adequate

assurance of future performance under the Assigned Contracts and Leases being assigned to the

Buyer within the meaning of sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code. The

Cure Costs are hereby found to be the sole amounts necessary to cure any and all defaults under

the Assigned Contracts and Leases under section 365(b) of the Bankruptcy Code and, upon

payment of the portion of the Cure Costs with respect to which they are liable under the Purchase

Agreement, pursuant to section 365(k) of the Bankruptcy Code, the Debtors shall have no further

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                       PAGE 17
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page18
                                                                    19ofof196
                                                                           197



liability under the Assigned Contracts and Leases whatsoever other than to the Buyer as required

by the Purchase Agreement.

                       Time Is of the Essence; Waiver of Stay; Final Order

                CC.         Time is of the essence in consummating the Sale. In order to maximize the

value of the Assets, it is essential that the sale and assignment of the Assets occur within the time

constraints set forth in the Purchase Agreement. Accordingly, there is cause to waive the stays

contemplated by Bankruptcy Rules 6004 and 6006. This Order constitutes a final order within the

meaning of 28 U.S.C. § 158(a).

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

                                          Objections Overruled

                1.          All objections to the entry of this Order or to the relief granted herein,

whether filed, stated on the record before this Court, which have not been withdrawn, waived, or

settled, and all reservations of rights included therein, are denied and overruled on the merits. All

objections to the entry of this Order or to the relief granted herein that were not timely filed are

hereby forever barred.

                2.          Notice of the Motion, the Bid Procedures, the Purchase Agreement, the Sale

(and the Transactions contemplated in connection therewith), the assumption and assignment to

the Buyer of the Assigned Contracts and Leases, the Cure Costs, the Sale Hearing, Consent and

Similar Rights, and all deadlines related thereto was fair and equitable under the circumstances

and complied in all respects with section 102(1) of the Bankruptcy Code and Bankruptcy Rules

2002, 6004 and 6006.

                                  Approval of the Purchase Agreement

                3.          The Motion and the relief requested therein is granted and approved, and

the Sale and Transactions contemplated in the Motion and the Purchase Agreement, including all

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                            PAGE 18
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page19
                                                                    20ofof196
                                                                           197



of the terms and conditions thereof, is hereby approved, in each case as set forth herein and on the

record of the Sale Hearing, which is incorporated herein as if fully set forth in this Order. Pursuant

to sections 105, 363 and 365 of the Bankruptcy Code, the Debtors are authorized to sell the Assets

to the Buyer subject to the terms of the Purchase Agreement and this Order and take any and all

actions necessary to fulfill their obligations under, and comply with the terms of, the Purchase

Agreement and to consummate the Sale pursuant to and in accordance with the terms and

conditions of the Purchase Agreement and this Order, without further leave of the Court. The

Debtors are further authorized to pay, without further order of this Court, whether before, at, or

after the Closing, any expenses or costs that are required to be paid in order to consummate the

Transactions contemplated by the Purchase Agreement or perform their obligations under the

Purchase Agreement.

                4.          The Debtors are authorized, in accordance with the Purchase Agreement, to

execute and deliver, and empowered to perform under, consummate, and implement, the Purchase

Agreement, together with all additional instruments, documents, and other agreements that may

be reasonably necessary or desirable to implement the Purchase Agreement, and to take all further

actions as may be reasonably requested by the Buyer for the purpose of assigning, transferring,

granting, conveying and conferring to the Buyer or reducing to possession, the Assets, or as may

be reasonably necessary or appropriate to the performance of the obligations as contemplated by

the Purchase Agreement.

                5.          Subject to the terms and conditions of this Order, all entities that are in

possession of some or all of the Assets on the Closing Date are directed to surrender possession of

such Assets to the Buyer or its assignee on the Closing Date.




ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                             PAGE 19
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page20
                                                                    21ofof196
                                                                           197



                6.          The Buyer and the Debtors have no obligation to proceed with the Closing

unless and until all conditions precedent to their respective obligations to do so, as set forth in the

Purchase Agreement, have been met, satisfied, or waived in accordance with the terms of the

Purchase Agreement.

                7.          Upon consummation of the Sale, (i) all Liens, Claims, and Interests will

attach to the Sale Proceeds with the same nature, validity, priority, extent, perfection, and force

and effect that such Liens, Claims, and Interests encumbered the Assets immediately prior to the

consummation of the Transactions, subject to any claims, defenses and objections, if any, that the

Debtors, their estates, or any other party in interest may possess with respect thereto; and (ii) the

Sale Proceeds will be placed into a segregated, interest-bearing account established and maintained

by the Debtors and will remain in that account until further order of this Court, which order, for

the avoidance of doubt, may be the order confirming the Debtors’ chapter 11 plan; provided,

however, that the Debtors may use the Sale Proceeds to the extent authorized by the Final Order

(i) Authorizing the Debtors to (a) Obtain Postpetition Financing Secured by Senior Priming Liens

and (b) Use Cash Collateral, (ii) Granting Liens and Providing Superpriority Administrative

Expense Status, (iii) Granting Adequate Protection, (iv) Modifying the Automatic Stay,

(v) Scheduling a Final Hearing, and (vi) Granting Related Relief [Docket No. 110] (the “DIP

Order”).

                                         Binding Effect of Order

                8.          This Order and the Purchase Agreement shall be binding upon all creditors

of, and equity interest holders in, the Debtors and any and all other parties in interest, including ,

without limitation, any and all holders of Liens, Claims, and Interests (including holders of any

rights or claims based on any putative successor or transferee liability) of any kind or nature

whatsoever, all non-Debtor parties to the Assigned Contracts and Leases, the Buyer, the Debtors

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                            PAGE 20
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page21
                                                                    22ofof196
                                                                           197



and their affiliates and subsidiaries, and any trustee or successor trustee appointed in the Debtors’

Chapter 11 Cases or upon a conversion to chapter 7 under the Bankruptcy Code. The Purchase

Agreement and the Transactions are not subject to rejection or avoidance (whether through any

avoidance, fraudulent transfer, preference or recovery, claim, action or proceeding arising under

chapter 5 of the Bankruptcy Code or under any similar state or federal Law or any other cause of

action) by the Debtors, any chapter 7 or chapter 11 trustee of the Debtors’ bankruptcy estates or

any other person or entity. The Purchase Agreement, this Order, and the Debtors’ obligations

therein and herein shall not be altered, impaired, released, enjoined, amended, rejected, discharged

or otherwise affected by any chapter 11 plan proposed or confirmed in these bankruptcy cases, any

order confirming any chapter 11 plan, or any subsequent order of this Court without the prior

written consent of the Buyer. To the extent of any conflict between this Order or the Purchase

Agreement and such future plan or order, the terms of this Order and the Purchase Agreement shall

control.

                                Amendments to the Purchase Agreement

                9.          The Purchase Agreement and any related agreements, documents, or other

instruments may be modified, amended, supplemented, or restated by the parties thereto in a

writing signed by the parties and in accordance with the terms thereof, without further order of this

Court, provided that any such modification, amendment, supplement or restatement does not have

a material adverse effect on the Debtors’ estates.

                                  Transfer of the Assets Free and Clear

                10.         The Buyer shall assume and be liable for only those liabilities expressly

assumed by Buyer pursuant to the Purchase Agreement. Except as expressly permitted or

otherwise specifically provided for in the Purchase Agreement or this Order, pursuant to sections

105(a), 363(b), 363(f), and 365(b) of the Bankruptcy Code, upon the Closing, the Assets shall be

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                           PAGE 21
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page22
                                                                    23ofof196
                                                                           197



transferred to the Buyer free and clear of any and all Liens, Claims, and Interests of any kind or

nature whatsoever with the sole exception of the Assumed Obligations and the Permitted

Encumbrances, with all such Liens, Claims, and Interests attaching to the Sale Proceeds with the

same nature, validity, priority, extent, perfection, and force and effect that such Liens, Claims, and

Interests encumbered the Assets immediately prior to the consummation of the Transactions,

subject to any claims, defenses and objections, if any, that the Debtors, their estates, or any other

party in interest may possess with respect thereto. For purposes of this Order, “Liens,” “Claims,”

and “Interests” shall mean, as applicable:

                a.          any and all Encumbrances, charges, liens (statutory or otherwise), claims,
                            mortgages, leases, subleases, hypothecations, deeds of trust, pledges,
                            security interests, options, rights of use or possession, rights of first offer or
                            first refusal (or any other type of preferential arrangement), rights of
                            consent, rights of offset, setoff and recoupment, Consent and Similar
                            Rights, successor liability, interests or rights under any operating agreement
                            that is not an Assigned Contract and Lease, encroachments, encumbrances,
                            restrictions on transferability of any type, any dedication under any
                            gathering, transportation, treating, purchasing or similar agreement that is
                            not assumed by or assigned to the Buyer, any rights that purport to give any
                            party a right or option to effect any forfeiture, modification, right of first
                            offer or first refusal, or consents, or termination of the Debtors’ or the
                            Buyer’s interest in the Assets, any similar rights, and third-party interests or
                            any other restrictions or limitations of any kind with respect to the Assets
                            (collectively, “Liens”);

                b.          any and all claims as defined in section 101(5) of the Bankruptcy Code and
                            jurisprudence interpreting the Bankruptcy Code, causes of action,
                            payments, charges, judgments, assessments, losses, monetary damages,
                            penalties, fines, fees, interest obligations, deficiencies, debts, obligations ,
                            costs and expenses and other liabilities (whether absolute, accrued,
                            contingent, fixed or otherwise, or whether known or unknown, or due or to
                            become due or otherwise), including, without limitation, (i) any and all
                            claims or causes of action based on or arising under any labor, employment
                            or pension laws, labor or employment agreements, including any employee
                            claims related to worker’s compensation, occupational disease, or
                            unemployment or temporary disability, including, without limitation ,
                            claims that might otherwise arise under or pursuant to (A) ERISA (as
                            defined below), (B) the Fair Labor Standards Act, (C) Title VII of the Civil
                            Rights Act of 1964, (D) the Federal Rehabilitation Act of 1973, (E) the
                            National Labor Relations Act, (F) the Age Discrimination and Employment

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                                   PAGE 22
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page23
                                                                    24ofof196
                                                                           197



                            Act of 1967 and Age Discrimination in Employment Act, as amended, (G)
                            the Americans with Disabilities Act of 1990, (H) the Consolidated Omnibus
                            Budget Reconciliation Act of 1985, as amended, including, without
                            limitation, the requirements of Part 6 of Subtitle B of Title I of ERISA and
                            Section 4980B of the Internal Revenue Code and of any similar state law
                            (collectively, “COBRA”), (I) state discrimination laws, (J) state
                            unemployment compensation laws or any other similar state laws, (K) any
                            other state or federal benefits or claims relating to any employment with the
                            Debtors or any of their predecessors, or (L) the WARN Act (29 U.S.C.
                            §§2101 et seq.), (ii) any rights under any pension or multiemployer plan (as
                            such term is defined in Section 3(37) or Section 4001(a)(3) of the Employee
                            Retirement Income Security Act of 1974 (as amended, “ERISA”), health or
                            welfare, compensation or other employee benefit plans, agreements,
                            practices, and programs, including, without limitation, any pension plans of
                            the Debtors or any multiemployer plan to which the Debtors have at any
                            time contributed to or had any liability or potential liability, (iii) any and all
                            claims or causes of action based upon or relating to any putative successor
                            or transferee liability, (iv) any rights related to intercompany loans and
                            receivables between the Debtors and any non-Debtor subsidiary or affiliate,
                            (v) any Excluded Obligations, (vi) any and all claims or causes of action
                            based upon or relating to any unexpired and executory contract or unexpired
                            lease to which a Debtor is a party that is not an Assigned Contract and Lease
                            that will be assumed and assigned pursuant to this Order and the Purchase
                            Agreement, (vii) any and all claims or causes of action based upon or
                            relating to any bulk sales or similar law, (viii) any and all claims or causes
                            of action based upon or relating to any tax statutes or ordinances, including ,
                            without limitation, the Internal Revenue Code of 1986, as amended, and any
                            taxes arising under or out of, in connection with, or in any way relating to
                            the operation of the Assets prior to the Closing, including, without
                            limitation, any ad valorem taxes assessed by any applicable taxing
                            authority, and (ix) any and all other claims, causes of action, proceedings,
                            warranties, guaranties, rights of recovery, setoff, recoupment, rights,
                            remedies, obligations, liabilities, counterclaims, cross-claims, third-party
                            claims, demands, restrictions, responsibilities,              or contribution ,
                            reimbursement, subrogation, or indemnification claims or liabilities based
                            on or relating to any act or omission of any kind or nature whatsoever
                            asserted against any of the Debtors or any of their respective affiliates,
                            subsidiaries, directors, officers, agents, successors or assigns in connection
                            with or relating to the Debtors, their operations, their business, their
                            liabilities, the Debtors’ marketing and bidding process with respect to the
                            Assets, the Assigned Contracts and Leases, the Assets, or the Transactions
                            contemplated by the Purchase Agreement (collectively, “Claims”); and

                c.          any and all equity or other interests of any kind or nature whatsoever in or
                            with respect to (x) any of the Debtors or their respective affiliates,
                            subsidiaries, successors, or assigns, (y) the Assets, or (z) the Assigned
                            Contracts and Leases (collectively, “Interests”).

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                                   PAGE 23
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page24
                                                                    25ofof196
                                                                           197



whether at law or in equity, known or unknown, choate or inchoate, filed or unfiled, scheduled or

unscheduled, noticed or unnoticed, recorded or unrecorded, perfected or unperfected, allowed or

disallowed, contingent or non-contingent, liquidated or unliquidated, matured or unmatured,

material or non-material, disputed or undisputed, direct or indirect, and whether arising by

agreement, understanding, law, equity or otherwise, and whether occurring or arising before, on

or after the Petition Date, or occurring or arising prior to the Closing. Any and all such Liens,

Claims, and Interests shall attach to the portion of the Sale Proceeds received by the Debtors

ultimately attributable to the Assets against which the holders thereof assert an interest, with the

same nature, validity, priority, extent, perfection, and force and effect that such Liens, Claims, and

Interests encumbered the Assets immediately prior to the consummation of the Transactions,

subject to any claims, defenses, and objections, if any, that the Debtors, their estates, or any other

party in interest may possess with respect thereto.

                11.         [Reserved]

                                      Vesting of Assets in the Buyer

                12.         The transfer of the Assets to the Buyer pursuant to the Purchase Agreement

shall constitute a legal, valid, and effective transfer of the Assets on the Closing, and shall vest the

Buyer with all of the Debtors’ rights, title, and interests in the Assets free and clear of all Liens,

Claims, and Interests of any kind or nature whatsoever (with the sole exception of the Assumed

Obligations and the Permitted Encumbrances to the extent expressly provided in the Purchase

Agreement), with all such Liens, Claims, and Interests attaching to the Sale Proceeds with the

same nature, validity, priority, extent, perfection, and force and effect that such Liens, Claims, and

Interests encumbered the Assets immediately prior to the consummation of the Transactions,

subject to any claims, defenses, and objections, if any, that the Debtors or their estates may possess

with respect thereto.

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                             PAGE 24
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page25
                                                                    26ofof196
                                                                           197



                13.         The Buyer is hereby authorized in connection with the consummation of the

Sale, but subject to the terms of the Purchase Agreement, to allocate the Assets, including the

Assigned Contracts and Leases, among its affiliates, agents, designees, assigns, and/or successors,

in a manner as it in its sole discretion deems appropriate, and to assign, lease, sublease, license,

sublicense, transfer, or otherwise dispose of any of the Assets, including the Assigned Contracts

and Leases, to its affiliates, designees, assignees, and/or successors with all of the rights and

protections accorded to the Buyer under this Order and the Purchase Agreement with respect

thereto, and the Debtors shall cooperate with and take all actions reasonably requested by the Buyer

to effectuate any of the foregoing.

                  Deemed Consent and Waiver of Consent and Similar Rights

                14.         Parties with an oil and gas interest, including, without limitation, a royalty

interest or working interest providing for Consent and Similar Rights with respect to certain of the

Assets and who received actual or constructive notice in accordance with the applicable provisions

of the Purchase Agreement and the Bid Procedures Order and failed to timely object are hereby

deemed to consent to the Sale and/or waive their ability (if any) to exercise any Consent and

Similar Rights with respect to the Sale.

                       Police and Regulatory Power of Governmental Units

                15.         Nothing in this Order or the Purchase Agreement releases, nullif ies,

precludes or enjoins the enforcement of any police or regulatory (x) statutes, (y) regulations, and/or

(z) liability to a Governmental Unit (as defined in section 101(27) of the Bankruptcy Code) that

any entity would be subject to as the post-sale owner or operator of property after the date of entry

of this Order; provided, however, that the foregoing shall not limit, diminish or otherwise alter the

Debtors’ or the Buyer’s defenses, claims, cause of action, or other rights under applicable non-



ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                                PAGE 25
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page26
                                                                    27ofof196
                                                                           197



bankruptcy law with respect to any liability that may exist to a Governmental Unit as owner or

operator of such property.

                16.         Nothing in this Order or the Purchase Agreement authorizes the transfer or

assignment of any governmental (a) license, (b) permit, (c) registration, (d) authorization, or (e)

approval, or the discontinuation of any obligation thereunder, without compliance with all

applicable legal requirements and approvals under police or regulatory law. Nothing in this Order

shall relieve any entity from any obligation to address or comply with information requests or

inquiries from any Governmental Unit. Nothing in this Order divests any tribunal of any

jurisdiction it may have under police or regulatory law to interpret this Order or to adjudicate any

defense asserted under this Order, subject to the Debtors’ and the Buyer’s rights to assert in that

forum or before this Court that any such laws are not in fact police or regulatory laws, that such

tribunal lacks jurisdiction, or that such adjudication is impermissible under applicable law.

                17.         To the fullest extent provided by section 525 of the Bankruptcy Code, no

Governmental Unit may, and is hereby enjoined from taking any action to deny, revoke, suspend,

or refuse to renew any permit, license, or similar grant relating to the operation of the Assets on

account of the filing or pendency of these Chapter 11 Cases or, to the extent provided by section

525 of the Bankruptcy Code, the consummation of the Transactions contemplated by the Purchase

Agreement, including, without limitation, the Sale and the Debtors’ assumption and assignment of

the Assigned Contracts and Leases to the Buyer.

                Assumption and Assignment of Assigned Contracts and Leases

                18.         Pursuant to sections 105(a) and 365 of the Bankruptcy Code, and subject to

and conditioned upon the Closing, the Debtors’ assumption and assignment to the Buyer of the

Assigned Contracts and Leases is hereby approved, and the requirements of section 365(b)(1) of

the Bankruptcy Code with respect thereto are hereby deemed satisfied.

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                            PAGE 26
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page27
                                                                    28ofof196
                                                                           197



                19.         The Debtors are hereby authorized, in accordance with the Purchase

Agreement, and in accordance with sections 105(a) and 365 of the Bankruptcy Code, to (i) assume

and assign to the Buyer the Assigned Contracts and Leases, effective upon and subject to the

occurrence of the Closing, free and clear of all Liens, Claims, and Interests of any kind or nature

whatsoever (with the sole exception of the Assumed Obligations                     and the Permitted

Encumbrances), which Assigned Contracts and Leases, by operation of this Order, shall be deemed

assumed and assigned to the Buyer effective as of the Closing, and (ii) execute and deliver to the

Buyer such documents or other instruments as the Buyer may deem necessary to assign and

transfer the Assigned Contracts and Leases to the Buyer.

                20.         Subject to Paragraph 21 hereof:

                a.          The Debtors are authorized to and shall assume all of the Assigned
                            Contracts and Leases in accordance with section 365 of the Bankruptcy
                            Code.

                b.          The Debtors are authorized to and shall assign each of the Assigned
                            Contract and Leases to the Buyer in accordance with sections 363 and 365
                            of the Bankruptcy Code, and any provisions in any of the Assigned Contract
                            and Leases that prohibit or condition the assignment of such Assigned
                            Contract and Lease on the consent of the non-Debtor counterparty thereto
                            or allow the non-Debtor counterparty to such Assigned Contract and Lease
                            to terminate, recapture, impose any penalty, condition, renewal or
                            extension, or modify any term or condition upon the assignment of such
                            Assigned Contract and Lease, shall constitute unenforceable anti-
                            assignment provisions which are expressly preempted under section 365 of
                            the Bankruptcy Code and be void and of no force or effect.

                c.          All requirements and conditions under sections 363 and 365 of the
                            Bankruptcy Code for the assumption and assignment of the Assigned
                            Contracts and Leases by the Debtors to the Buyer have been satisfied.

                d.          Upon the Closing, the Assigned Contracts and Leases shall be transferred
                            and assigned to, and remain in full force and effect for the benefit of, the
                            Buyer in accordance with their respective terms, notwithstanding any
                            provision in any such Assigned Contract and Lease (including those of the
                            type described in sections 365(b)(2), 365(e)(1), and 365(f) of the
                            Bankruptcy Code) that prohibits, restricts, limits, or conditions such
                            assignment or transfer.

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                              PAGE 27
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page28
                                                                    29ofof196
                                                                           197



                e.          After the Debtors’ transfer and assignment of the Assigned Contracts and
                            Leases to the Buyer, in accordance with sections 363 and 365 of the
                            Bankruptcy Code, the Buyer shall be fully and irrevocably vested in all
                            right, title, and interest of each Assigned Contract and Lease free and clear
                            of Liens, Claims, and Interests with the sole exception of the Assumed
                            Obligations and the Permitted Encumbrances, and all non-Debtor
                            counterparties to the Assigned Contracts and Leases are barred and enjoined
                            from asserting against the Buyer or its assets, among other things, defaults,
                            breaches, or claims of pecuniary losses existing as of Closing or by reason
                            of Closing.

                f.          Any portion of any Assigned Contract and Lease which purports to permit
                            a landlord thereunder to cancel the remaining term of such Assigned
                            Contract and Lease if the Debtors discontinue their use or operation of the
                            leased premises is void and of no force or effect, and shall not be
                            enforceable against the Buyer, or its assignees and sublessees; and the
                            landlords under any such Assigned Contract and Lease shall not have the
                            right to cancel or otherwise modify the Assigned Contract and Lease or
                            increase the rent, assert any claim, or impose any penalty by reason of such
                            discontinuation, the Debtors’ cessation of operations, the assignment of
                            such Assigned Contract and Lease to the Buyer, or the interruption of
                            business activities at any of the leased premises; provided, however, that the
                            foregoing is not intended to apply to any subsequent assignment or other
                            transfer of any Assigned Contract and Lease by the Buyer to any
                            unaffiliated party.

                g.          The failure of the Debtors to enforce at any time prior to the Closing Date
                            one or more terms or conditions of any Assigned Contract and Lease shall
                            not be a waiver of such terms or conditions, or of the Buyer’s rights to
                            enforce every term and condition of the Assigned Contracts and Leases.

                h.          There shall be no rent accelerations, assignment fees, increases, or any other
                            fees charged to the Buyer as a result of the assumption, assignment, and sale
                            of the Assigned Contract and Leases.

                21.         All defaults (monetary and non-monetary) and all other obligations of the

Debtors under the Assigned Contracts and Leases occurring, arising or accruing prior to the

assignment thereof to the Buyer at Closing (without giving effect to any acceleration clauses or

any default provisions of the kind specified in section 365(b)(2) of the Bankruptcy Code) are

deemed to have been cured or satisfied by the payment of the proposed amount necessary, if any,

to cure all monetary defaults, if any, under each Assigned Contract and Lease set forth in the


ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                                PAGE 28
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page29
                                                                    30ofof196
                                                                           197



Notices of Assumption and Assignment (or any other cure cost reached by agreement after an

objection to the proposed cure cost by a non-Debtor counterparty to an Assigned Contract and

Lease), which was served in compliance with the Bid Procedures Order, and for Executory

Contracts that have been designated as Assigned Contracts and Leases as of the date hereof, is set

forth on the schedule attached hereto as Exhibit 2 (the “Cure Costs”), and which Cure Costs were

satisfied, or shall be satisfied as soon as practicable, by the Debtors or by the Buyer, as the case

may be, as provided in the Purchase Agreement. For all Assigned Contracts and Leases for which

the Notices of Assumption and Assignment were served, the Debtors are authorized and directed

to pay their respective portion of all Cure Costs required to be paid by such parties in accordance

with the Purchase Agreement upon the Closing. Pursuant to section 365(k) of the Bankruptcy

Code, the Debtors and their estates shall be relieved from any liability under any Assigned Contract

and Lease that arises on or after the Closing Date, whether as a result of breach of an Assigned

Contract and Lease on or after the Closing Date or otherwise other than to the Buyer pursuant to

the Purchase Agreement. To the extent that an objection by a counterparty to any Assigned

Contract and Lease, including an objection related to the applicable Cure Cost, is not resolved

prior to the Closing, the Buyer, may, without any further approval of the Court or notice to any

party, elect to (i) not have the Debtors assume and assign such Assigned Contract and Lease to it,

or (ii) have the Debtors postpone the assumption of such Assigned Contract and Lease until the

resolution of such objection; provided that the Debtors, the Buyer, and the relevant non-debtor

counterparty under each Assigned Contract and Lease shall have authority to compromise, settle

or otherwise resolve any objections to proposed Cure Costs without further order of the

Bankruptcy Court (but subject, in the case of Cure Costs in excess of the Cure Cost Cap, to the

written consent of the Agent and the Budget), with any such agreed upon Cure Costs being paid



ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                          PAGE 29
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page30
                                                                    31ofof196
                                                                           197



to the appropriate counterparty by the Debtors or the Buyer, as provided under the Purchase

Agreement, as a condition subsequent to such assumption and assignment of the relevant Assigned

Contract and Lease. To the extent that an objection by a counterparty to any Assigned Contract

and Lease that relates solely to the applicable Cure Cost (a “Cure Dispute”) is not resolved prior

to the Closing, the Buyer, may and without any further approval of the Court or notice to any party

other than the Agent, elect to have the Debtor assume and assign such Assigned Contract and

Lease to it; provided that the Cure Cost that the non-debtor counterparty asserts is required to be

paid under Bankruptcy Code section 365(b)(1)(A) and (B) (or such lower amount as agreed to by

such counterparty) is deposited in a segregated account by the Debtors pending the Court’s

adjudication of the Cure Dispute or the parties’ consensual resolution of the Cure Dispute.

Notwithstanding the foregoing, the payment of any Cure Costs relating to a Cure Dispute in excess

of the Cure Cost Cap shall be subject to the written consent of the Agent and the Budget (as defined

in the DIP Order).

                22.         That certain Gas Gathering, Processing and Purchase Agreement, dated

as of June 22, 2016, between Cogent M i d s t r e a m W e s T e x L L C ( " C o g e n t " ) and Approach

Oil & Gas Inc. (as subsequently amended, the “Cogent Agreement”) is an Assigned Contract and

Lease and shall be assumed and assigned to Buyer at Closing en toto. Accordingly, all obligations

of the Buyer under the Cogent Agreement arising after the Closing Date are Assumed Obligations,

and any real-property rights granted pursuant to the Cogent Agreement, including, but not limited

to, any real covenants and/or any equitable servitudes created thereby, are Permitted Encumbrances,

and no such obligations           or rights   shall   be altered,   modified,    impaired,    released,

terminated, or cleared from the Assets pursuant to the Transactions or this Order. Nothing in

this Order shall be deemed a finding or determination that: (a) the Cogent Agreement or any part

thereof is or is not an executory contract

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                            PAGE 30
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page31
                                                                    32ofof196
                                                                           197



or unexpired lease for purposes of Section 365 of the Bankruptcy Code, or (b) any provision of the

Cogent Agreement (including, without limitation, the acreage dedication provision) creates or

otherwise gives rise to any real covenant, equitable servitude, or other real-property right that

burdens the Assets. Cogent’s, the Debtors’, and Buyer’s rights with respect to any such assertion

described in the preceding sentence are expressly reserved and preserved.

                                No Successorship or Transferee Liability

                23.         Neither the Buyer nor any of its affiliates are or shall be deemed, as a result

of the consummation of the Transactions contemplated herein, to: (a) be legal successors to the

Debtors or their estates by reason of any theory of law or equity, (b) have, de facto or otherwise,

merged with or into the Debtors, or (c) be an alter ego or a mere continuation or substantial

continuation or successor of the Debtors in any respect. Neither the Buyer nor any of its affiliates

shall assume or in any way be responsible for any liability or obligation of any of the Debtors

and/or their estates, except as otherwise expressly provided in the Purchase Agreement or this

Order.

                                   Modification of the Automatic Stay

                24.         The automatic stay provisions of section 362 of the Bankruptcy Code are

lifted and modified to the extent necessary to implement the terms and conditions of the Purchase

Agreement and the provisions of this Order.

                        Release of Liens by Creditors; Collection of Assets

                25.         Except as expressly provided to the contrary in this Order or in the Purchase

Agreement, each holder of any valid Lien, Claim or Interest against the Assets shall, as of the

Closing, be deemed to have waived and released such Lien, Claim or Interest, without regard to

whether such holder has executed or filed any applicable release, and such Lien, Claim or Interest

shall automatically, and with no further action by any party, attach to the portion of the Sale

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                                 PAGE 31
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page32
                                                                    33ofof196
                                                                           197



Proceeds received by the Debtors ultimately attributable to the Assets against which holder thereof

asserts an interest, in the order of their priority, with all such Liens, Claims, and Interests attaching

to the Sale Proceeds with the same nature, validity, priority, extent, perfection, and force and effect

that such Liens, Claims, and Interests encumbered the Assets immediately prior to the

consummation of the Transactions, subject to any claims, defenses and objections, if any, that the

Debtors, their estates, or any other party in interest may possess with respect thereto.

Notwithstanding the foregoing, any such holder of such a Lien, Claim or Interest is authorized to

execute and deliver any waivers, releases, or other related documentation reasonably requested by

the Debtors or the Buyer to evidence the release of its Liens, Claims, or Interests in the Assets.

Any person or entity that has filed any financing statements, mortgages, deeds of trust, mechanic’s

liens, lis pendens, or any other documents or agreements evidencing a Lien on the Debtors or any

of the Assets conveyed pursuant to the Purchase Agreement and this Order is authorized to deliver

to the Debtors prior to the Closing, in proper form for filing and executed by the appropriate

parties, termination statements, instruments of satisfaction, or releases of all Liens which the

person or entity has with respect to the Debtors or the Assets or otherwise.

                26.         If any person or entity that has filed any financing statements, mortgages,

deeds of trust, mechanic’s liens, lis pendens, or any other documents or agreements evidencing a

Lien on the Debtors or any of the Assets conveyed pursuant to the Purchase Agreement shall not

have delivered to the Debtors prior to the Closing, in proper form for filing and executed by the

appropriate parties, termination statements, instruments of satisfaction, or releases of all such

Liens, the Debtors and the Buyer are hereby authorized to execute and file such termination

statements, instruments of satisfaction, or releases of all such Liens on behalf of such person or

entity. Moreover, the Debtors and the Buyer are hereby authorized to file, register, or otherwise



ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                              PAGE 32
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page33
                                                                    34ofof196
                                                                           197



record a certified copy of this Order, which, once filed, registered, or otherwise recorded, shall

constitute conclusive evidence of the release of all Liens in the Assets of any kind or nature

whatsoever.

                                                 Bulk Sales

                27.         No bulk sales law or any similar law of any state or other jurisdiction shall

apply in any way to the Transactions contemplated by the Purchase Agreement and this Order.

                                      Effect of Recordation of Order

                28.         This Order, if filed, registered, or otherwise recorded, shall be effective as

a conclusive determination that, upon the Closing, all Liens, Claims, and Interests of any kind or

nature whatsoever (with the sole exception of the Assumed Obligations and the Permitted

Encumbrances) existing as to the Assets prior to the Closing have been unconditionally released,

discharged, and terminated and that the conveyances described herein have been effected, with all

such Liens, Claims, and Interests attaching to the Sale Proceeds with the same nature, validity,

priority, extent, perfection, and force and effect that such Liens, Claims, and Interests encumbered

the Assets immediately prior to the consummation of the Transactions, subject to any claims,

defenses and objections, if any, that the Debtors, their estates, or any other party in interest may

possess with respect thereto; provided that this Order (including, without limitation, Paragraph 10

hereof) shall be binding and effective regardless of whether any such filing, registration, or

recordation occurs.

                29.         This Order, if filed, registered, or otherwise recorded, shall be binding upon

and shall govern the acts of all persons and entities, including, without limitation, all filing agents,

filing officers, title agents, title companies, recorders of mortgages, recorders of deeds, registrars

of deeds, administrative agencies, governmental departments, secretaries of state, federal, state,

local officials, notaries, protonotaries, and all other persons and entities who may be required by

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                                PAGE 33
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page34
                                                                    35ofof196
                                                                           197



operation of law, the duties of their office, or contract, to accept, file, register, or otherwise record

or release any documents or instruments, or who may be required to report or insure any title or

state of title in or to, the Assets; provided that this Order (including, without limitation, Paragraph

10 hereof) shall be binding and effective regardless of whether any such filing, registration or

recordation occurs.

                30.         Each and every federal, state, and local governmental agency or department

is hereby authorized and directed to accept any and all documents and instruments necessary and

appropriate to consummate the Transactions contemplated by the Purchase Agreement, including,

without limitation, recordation of this Order.

                                     Administrative Priority Status

                31.         Any amounts that become payable by the Debtors to the Buyer pursuant to

the Purchase Agreement and any related agreements executed in connection therewith shall (a) be

entitled to administrative expense claim status under sections 503(b)(1)(A) and 507(a)(2) of the

Bankruptcy Code; (b) not be subordinate to any other administrative expense claim against the

Debtors other than the DIP Superpriority Claim and the Adequate Protection Claim (as defined in

the DIP Order); (c) not be altered, amended, discharged, or affected by any chapter 11 plan

proposed or confirmed in these Chapter 11 Cases without the prior written consent of the Buyer

(such consent to be provided in Buyer’s sole discretion); (d) be paid by the Debtors in the time and

manner provided for in the Purchase Agreement without further order of this Court; and (e) not be

subject to any bar date in these Chapter 11 Cases or any requirement to file any request for

allowance of administrative claim or proof of claim.

                                Prohibition of Actions Against the Buyer

                32.         Except for the Assumed Obligations or as expressly permitted or otherwise

specifically provided for in the Purchase Agreement or this Order, the Buyer and its affiliates shall

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                              PAGE 34
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page35
                                                                    36ofof196
                                                                           197



have no liability or responsibility for any liability or other obligation of the Debtors arising under

or related to the Assets or otherwise. Without limiting the generality of the foregoing, and except

as otherwise specifically provided herein and in the Purchase Agreement, the Buyer and its

affiliates shall not be liable for any Claims against the Debtors or any of their predecessors or

affiliates, and the Buyer and its affiliates shall have no successor or vicarious liabilities of any kind

or character, including, without limitation, any theory of antitrust, warranty, product liability ,

environmental, successor or transferee liability, labor law, ERISA, de facto merger, mere

continuation, or substantial continuity, whether known or unknown as of the Closing, now existing

or hereafter arising, whether fixed or contingent, with respect to the Debtors or any obligations of

the Debtors, including, without limitation, liabilities on account of any taxes arising, accruing, or

payable under, out of, in connection with, or in any way relating to the operation of the Debtors’

business prior to the Closing or any claims under the WARN Act or any claims related to wages,

benefits, severance or vacation pay owed to employees or former employees of the Debtors.

                33.         Effective upon the Closing, with the sole exception of any enforcement of

rights related to the Assumed Obligations, all persons and entities shall be, and hereby are, forever

barred and estopped from (a) taking any action that would adversely affect or interfere with the

ability of the Debtors to transfer the Assets to the Buyer in accordance with the terms of this Order

and the Purchase Agreement and (b) asserting, prosecuting, or otherwise pursuing, whether at law

or in equity, in any judicial, administrative, arbitral, or other proceeding, any Liens, Claims, or

Interests of any kind or nature whatsoever against the Buyer and its successors, designees, assigns,

or property, or the Assets conveyed under this Order in accordance with the Purchase Agreement.




ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                              PAGE 35
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page36
                                                                    37ofof196
                                                                           197



                                              No Interference

                34.         Following the Closing, no holder of a Lien, Claim, and/or Interest in or

against the Debtors or the Assets shall interfere with the Buyer’s title to or use and enjoyment of

the Assets based on or related to such Lien, Claim, and/or Interest.

                                         Retention of Jurisdiction

                35.         This Court retains jurisdiction prior to, on, and after Closing to, among other

things, interpret, enforce, and implement the terms and provisions of this Order and the Purchase

Agreement, all amendments thereto, any waivers and consents thereunder, and each of the

agreements executed in connection therewith in all respects, including, without limitation ,

retaining exclusive jurisdiction to: (a) compel delivery of the Assets or performance of other

obligations owed to the Buyer; (b) compel performance of obligations owed to the Debtors; (c)

resolve any disputes arising under or related to the Purchase Agreement; (d) interpret, implement,

and enforce the provisions of this Order; (e) implement the Purchase Agreement and related

transactions with respect to the delivery of any waivers, releases, or other related documentation

reasonably requested by the Debtors or the Buyer to evidence the release of any Liens, Claims, or

Interests in the Assets; (f) protect the Buyer and its affiliates against (i) any Liens, Claims, and

Interests in or against the Debtors or the Assets of any kind or nature whatsoever and (ii) any

creditors, equity interest holders, or other parties in interest regarding the turnover of the Assets

that may be in their possession; and (g) protect the Debtors and their affiliates against any liabilit ies

(other than any liabilities retained by the Debtors under the Purchase Agreement) in any way

relating to the Assets arising on or after the Closing Date other than to the Buyer pursuant to the

Purchase Agreement.




ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                                 PAGE 36
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page37
                                                                    38ofof196
                                                                           197



                                             No Stay of Order

                36.         Notwithstanding Bankruptcy Rules 6004(h) and 6006(d) or otherwise, this

Order shall be effective and enforceable immediately upon entry and its provisions shall be self-

executing. In the absence of any person or entity obtaining a stay pending appeal, the Debtors and

the Buyer are free to close the Transactions under the Purchase Agreement at any time pursuant to

the terms thereof.

                                          Good-Faith Purchaser

                37.         The Transactions contemplated by the Purchase Agreement are undertaken

by the Buyer in good faith, as that term is used in section 363(m) of the Bankruptcy Code, and the

Buyer has acted without collusion in undertaking the Sale and Transactions contemplated by the

Purchase Agreement. Accordingly, the reversal or modification on appeal of the authorization

provided herein to consummate the Transactions shall not affect the validity of the Sale to and

Transactions with the Buyer (including the assumption and assignment by the Debtors of any of

the Assigned Contracts and Leases), unless such authorization is duly stayed pending such appeal.

The Buyer is a buyer in good faith of the Assets, and is entitled to all of the protections afforded

by section 363(m) of the Bankruptcy Code.

                38.         There has been no showing that the Debtors or the Buyer engaged in any

action or inaction that would cause or permit the Transactions to be avoided or costs or damages

to be imposed under section 363(n) of the Bankruptcy Code.

                                                  Taxes

                39.         Ad valorem property taxes, together with any penalties or interest that may

accrue with respect thereto, for the tax year beginning January 1, 2020 (the “2020 Ad Valorem

Property Taxes”) are Assumed Obligations under the Purchase Agreement. Ad valorem tax Liens

(including but not limited to those of Tarrant County, Texas and Limestone County, Texas) that

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                             PAGE 37
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page38
                                                                    39ofof196
                                                                           197



secure unpaid 2020 Ad Valorem Property Taxes are hereby expressly retained against the Assets

until payment is made to fully satisfy the 2020 Ad Valorem Taxes. For the avoidance of doubt,

(i) all Taxes (as defined in the Purchase Agreement) allocated to Debtors under Article 11 of the

Purchase Agreement, and (ii) any other Taxes of the Debtors for taxable periods ending on or

before the Closing Date (other than Taxes allocated to the Buyer under Article 11 of the

Purchase Agreement), are Excluded Obligations, and the Assets shall be transferred to the Buyer

free and clear of any and all tax Liens that secure any taxes (or any penalties or interests thereon)

other than the 2020 Ad Valorem Property Taxes.

                      Inconsistencies with Prior Orders, Pleadings, or Agreements

                40.         To the extent of any conflict between the Purchase Agreement and this

Order, the terms of the Order shall govern. To the extent this Order is inconsistent or conflicts with

any prior order or pleading in these Chapter 11 Cases, the terms of this Order shall govern and any

prior orders shall be deemed amended or otherwise modified to the extent required to permit

consummation of the Transactions.

                                      Failure to Specify Provisions

                41.         The failure to specifically reference any particular provisions of the

Purchase Agreement or other related documents in this Order shall not diminish or impair the

effectiveness of such provisions, it being the intent of the Court that the Purchase Agreement and

other related documents be authorized and approved in their entirety.

                                            Non-Severability

                42.         The provisions of this Order are non-severable and mutually dependent.

Signed: March 04,17,
        October   2020
                     2018
  Dated:                                , 2020
            Houston, Texas                            ____________________________________
                                                   MARVIN  ISGUR
                                                                    Marvin Isgur JUDGE
                                                   UNITED STATES BANKRUPTCY
                                                          United States Bankruptcy Judge

ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                                            PAGE 38
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page39
                                                                    40ofof196
                                                                           197



                                           Exhibit 1

                                     Purchase Agreement




ORDER APPROVING S ALE OF S UBSTANTIALLY ALL ASSETS                         PAGE 39
511851.000060 23077597.11
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page40
                                                                    41ofof196
                                                                           197
                                                                EXECUTION VERSION




                              ASSET PURCHASE AGREEMENT

                                     BY AND AMONG

                            ALPINE ENERGY ACQUISITIONS, LLC,

                                         AS BUYER

                               APPROACH RESOURCES INC.,

                                            AND

               CERTAIN SUBSIDIARIES OF APPROACH RESOURCES INC.,

                                       AS SELLERS,

                        AND JOINED IN FOR CERTAIN PURPOSES BY

                              ALPINE ENERGY CAPITAL, LLC




                                 Dated as of February 4, 2020




511851.000060 23007492.13
       Case19-36444
      Case  19-36444 Document
                      Document300-1
                               301 Filed
                                    Filedinon
                                            TXSB  on 03/04/20
                                              03/04/20 in TXSB Page
                                                                Page41
                                                                     42ofof196
                                                                            197



                                                  TABLE OF CONTENTS
                                                                                                                                         Page

ARTICLE 1 DEFINITIONS ........................................................................................................... 2
Section 1.1           Definitions ............................................................................................................2
Section 1.2           Other Capitalized Terms..................................................................................18
Section 1.3           Interpretive Provisions .....................................................................................20
ARTICLE 2 PURCHASE AND SALE ........................................................................................ 21
Section 2.1           The Assets ..........................................................................................................21
Section 2.2           Excluded Assets .................................................................................................23
Section 2.3           Ownership of Production from the Assets; Allocation of Property Costs ...24
Section 2.4           Assumed Obligations ........................................................................................25
Section 2.5           Excluded Obligations ........................................................................................26
Section 2.6           Plugging and Abandonment Obligations ........................................................27
Section 2.7           Environmental Obligations ..............................................................................28
Section 2.8           Assumption of Contracts ..................................................................................29
Section 2.9           Assignment of Assets Subject to Consent Requirements ..............................30
ARTICLE 3 CONSIDERATION ................................................................................................. 31
Section 3.1           Purchase Price and Other Consideration .......................................................31
Section 3.2           Adjustments at Closing.....................................................................................31
Section 3.3           Adjustments after Closing................................................................................34
Section 3.4           Reporting Value of the Assets ..........................................................................34
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SELLERS ....................... 34
Section 4.1           Organization and Good Standing ....................................................................34
Section 4.2           Authority............................................................................................................35
Section 4.3           Consents .............................................................................................................35
Section 4.4           No Conflict .........................................................................................................35
Section 4.5           Material Assigned Contracts ...........................................................................35
Section 4.6           Permits, Easements and Surface Rights .........................................................36
Section 4.7           Wells ...................................................................................................................36
Section 4.8           AFEs ...................................................................................................................36
Section 4.9           Preferential Rights ............................................................................................36
Section 4.10          Taxes...................................................................................................................36
Section 4.11          Litigation............................................................................................................36
Section 4.12          Compliance with Applicable Laws ..................................................................37
Section 4.13          Environmental Matters ....................................................................................37
Section 4.14          Suspense Funds .................................................................................................37
Section 4.15          Imbalances .........................................................................................................37
Section 4.16          Brokers or Finders ............................................................................................37
Section 4.17          Reserve Reports; Property Records ................................................................38
Section 4.18          Benefit Plans ......................................................................................................38
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER ................................... 38


                                                                     ii
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page42
                                                                    43ofof196
                                                                           197



Section 5.1        Organization and Good Standing ....................................................................38
Section 5.2        Authority............................................................................................................38
Section 5.3        Consents .............................................................................................................39
Section 5.4        No Conflict .........................................................................................................39
Section 5.5        Bankruptcy ........................................................................................................39
Section 5.6        Litigation............................................................................................................39
Section 5.7        Brokers or Finders ............................................................................................39
Section 5.8        Availability of Funds.........................................................................................39
Section 5.9        Business Use; Bargaining Position; Representation ......................................40
Section 5.10       Qualification ......................................................................................................40
Section 5.11       Bond Qualifications ..........................................................................................40
ARTICLE 6 DISCLAIMER OF WARRANTIES ........................................................................ 40
Section 6.1        No Other Representations; Disclaimers..........................................................40
ARTICLE 7 ACTIONS PRIOR TO THE CLOSING DATE ...................................................... 41
Section 7.1        Access and Reports ...........................................................................................41
Section 7.2        Preferential Rights ............................................................................................43
Section 7.3        Casualty Losses .................................................................................................44
Section 7.4        Operations Prior to the Closing Date ..............................................................45
Section 7.5        Updates and Amendments of Exhibits and Schedules ..................................46
Section 7.6        Financing ...........................................................................................................46
Section 7.7        Lease Expirations ..............................................................................................46
Section 7.8        Material Assigned Contracts ...........................................................................46
ARTICLE 8 CLOSING AND POST-CLOSING OBLIGATIONS ............................................. 47
Section 8.1        Closing Date.......................................................................................................47
Section 8.2        Deliveries by the Sellers ....................................................................................47
Section 8.3        Deliveries by Buyer ...........................................................................................48
Section 8.4        Delivery of Property Records; Recording ......................................................48
Section 8.5        Post-Closing Access to Property Records .......................................................49
Section 8.6        Governmental Approvals .................................................................................49
Section 8.7        Change of Operator Requirements .................................................................50
Section 8.8        Seller Marks ......................................................................................................50
Section 8.9        Payment of Broker’s and Finder’s Fees..........................................................50
Section 8.10       Adequate Assurance and Performance; Security Arrangements ................50
Section 8.11       Further Assurances...........................................................................................51
Section 8.12       Employee Matters .............................................................................................52
ARTICLE 9 BANKRUPTCY COURT MATTERS .................................................................... 52
Section 9.1        Bankruptcy Court Filings ................................................................................52
Section 9.2        Submission to Jurisdiction; Consent to Service of Process ...........................53
Section 9.3        Bid Procedures ..................................................................................................54
Section 9.4        Back-Up Bidder Commitment .........................................................................54
Section 9.5        Sale Free and Clear ...........................................................................................54
ARTICLE 10 TITLE AND ENVIRONMENTAL MATTERS.................................................... 55


                                                                iii
511851.000060 23007492.13
       Case19-36444
      Case  19-36444 Document
                      Document300-1
                               301 Filed
                                    Filedinon
                                            TXSB  on 03/04/20
                                              03/04/20 in TXSB Page
                                                                Page43
                                                                     44ofof196
                                                                            197



Section 10.1         NORM ................................................................................................................55
Section 10.2         Notice of Title Defects; Title Defect Adjustments ..........................................55
Section 10.3         Environmental Defects .....................................................................................60
ARTICLE 11 TAXES AND EXPENSES .................................................................................... 63
Section 11.1         Recording Expenses ..........................................................................................63
Section 11.2         Asset Taxes ........................................................................................................63
Section 11.3         Tax Returns .......................................................................................................63
Section 11.4         Tax IRS Form 8594...........................................................................................64
Section 11.5         Transfer Taxes ..................................................................................................64
ARTICLE 12 CONDITIONS TO CLOSING............................................................................... 64
Section 12.1         Conditions Precedent to Obligations of Buyer ...............................................64
Section 12.2         Conditions Precedent to Obligations of the Sellers........................................65
Section 12.3         Conditions Precedent to Obligations of Buyer and the Sellers .....................65
Section 12.4         Frustration of Closing Conditions ...................................................................66
ARTICLE 13 TERMINATION .................................................................................................... 66
Section 13.1         Termination .......................................................................................................66
Section 13.2         Procedure Upon Termination ..........................................................................67
Section 13.3         Effect of Termination .......................................................................................67
ARTICLE 14 MISCELLANEOUS .............................................................................................. 69
Section 14.1         Survival ..............................................................................................................69
Section 14.2         Public Announcements .....................................................................................70
Section 14.3         Confidentiality ...................................................................................................70
Section 14.4         Expenses .............................................................................................................70
Section 14.5         Notices ................................................................................................................71
Section 14.6         Assignment.........................................................................................................71
Section 14.7         Entire Agreement; Amendment and Waivers................................................72
Section 14.8         Injunctive Relief ................................................................................................73
Section 14.9         Non-Recourse ....................................................................................................73
Section 14.10        Severability ........................................................................................................74
Section 14.11        Counterparts .....................................................................................................74
Section 14.12        Governing Law ..................................................................................................74
Section 14.13        Waiver of Right to Trial by Jury .....................................................................74
Section 14.14        Time of Essence .................................................................................................74
Section 14.15        Waiver of Damages ...........................................................................................74
Section 14.16        Payments ............................................................................................................75
Section 14.17        Exclusive Remedy .............................................................................................75
Section 14.18        Financing Sources .............................................................................................75
Section 14.19        Parent Guarantee ..............................................................................................76




                                                                   iv
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page44
                                                                    45ofof196
                                                                           197



                                               EXHIBITS

Exhibit A                   A-1 – Leases
                            A-2 – Wells and Equipment
                            A-3 – Permits, Easements and Surface Rights
                            A-4 – Royalty Interests
                            A-5 – Mineral Interests
                            A-6 – Assigned Contracts
                            A-7 – Allocation of Purchase Price
Exhibit B                   Form of Assignment
Exhibit C                   C-1 – Sellers’ Knowledge Persons
                            C-2 – Buyer’s Knowledge Persons
Exhibit D                   Form of Sale Order


                                              SCHEDULES

Schedule 2.8(b)             Executory Contracts
Schedule 4.3                Consents (Sellers)
Schedule 4.4                No Conflict
Schedule 4.5                Material Assigned Contracts
Schedule 4.7                Wells
Schedule 4.8                AFEs
Schedule 4.9                Preferential Rights
Schedule 4.10               Taxes
Schedule 4.14               Suspense Funds
Schedule 4.15               Imbalances
Section 5.3                 Consents (Buyer)
Schedule 7.4                Operations Prior to the Closing Date
Schedule 8.10(c)            Security Arrangements




                                                     v
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page45
                                                                    46ofof196
                                                                           197



                              ASSET PURCHASE AGREEMENT

         This ASSET PURCHASE AGREEMENT (this “Agreement”), dated February 4, 2020
(the “Execution Date”), is by and among Alpine Energy Acquisitions, LLC, a Delaware limited
liability company (“Buyer”), Approach Resources Inc., a Delaware corporation (the “Company”),
Approach Oil & Gas Inc., a Delaware corporation (“Approach O&G”), Approach Resources I,
LP, a Texas limited partnership (“Approach LP”), Approach Operating, LLC, a Delaware limited
liability company (“Approach Operating”), Approach Services, LLC, a Delaware limited
liability company (“Approach Services”, and together with the Company, Approach O&G,
Approach LP and Approach Operating, the “Sellers” and each entity individually a “Seller”), and
joined in for certain purposes by Alpine Energy Capital, LLC, a Delaware limited liability
company (“Parent”). Each of Buyer, Parent and the Sellers are sometimes hereinafter referred to
individually as a “Party” and collectively as the “Parties”.

                                            RECITALS

       WHEREAS, the Sellers desire to sell to Buyer the Assets and to assign to Buyer the
Assumed Obligations, and Buyer desires to purchase from the Sellers the Assets and to assume
from the Sellers the Assumed Obligations, in each case upon the terms and conditions set forth in
this Agreement (such purchase, sale, assignment and assumption collectively, the “Sale
Transaction”);

        WHEREAS, the Parties intend to consummate the Sale Transaction through and as part of
cases filed under Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy
Code”), in the United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”, and such cases, the “Chapter 11 Cases”) on November 18, 2019 (the
“Petition Date”);

       WHEREAS, subject to the terms and conditions set forth herein, Buyer has agreed to
purchase, and the Sellers have agreed to sell, the Assets in accordance with Section 363 of the
Bankruptcy Code and the Sellers have agreed to assume and assign certain Executory Contracts
and/or unexpired Leases to Buyer in accordance with Section 365 of the Bankruptcy Code;

        WHEREAS, the Sellers believe, following consultation with their financial advisors and
consideration of available alternatives, that, in light of the current circumstances, a sale of certain
of the Sellers’ assets as provided herein is necessary to preserve and maximize value, and is in the
best interest of the Sellers, their creditors and equity holders;

       WHEREAS, the Parties acknowledge and agree that the purchase by Buyer of the Assets,
and the assumption by Buyer of the Assumed Obligations, are being made at arm’s length and in
good faith and without intent to hinder, delay or defraud creditors of the Sellers or their Affiliates;
and

       WHEREAS, the execution and delivery of this Agreement and the Sellers’ ability to
consummate the transactions set forth in this Agreement are subject to, among other things, the
entry of a final non-appealable Order of the Bankruptcy Court under, inter alia, Section 363 and
Section 365 of the Bankruptcy Code.


                                                  1
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page46
                                                                    47ofof196
                                                                           197



                                          AGREEMENT

        NOW, THEREFORE, in consideration of the promises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:

                                          ARTICLE 1
                                         DEFINITIONS

      Section 1.1      Definitions. The following capitalized terms shall have the following
meanings for all purposes of this Agreement:

       “AAA Rules” means the Commercial Arbitration Rules of the American Arbitration
Association.

        “Action” means any action, claim, demand, arbitration, hearing, charge, complaint,
investigation, examination, indictment, litigation, suit or other civil, criminal, administrative or
investigative proceedings.

        “Affiliate” means, with respect to any specified Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with such specified Person. For
the purposes of this definition, the term “control,” when used with respect to any specified Person,
means the power to direct or cause the direction of the management or policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by Contract or otherwise;
and the terms “controlling” and “controlled” have correlative meanings.

        “Agent” has the meaning set forth in the Bid Procedures Order.

        “Aggregate Deductible” means four percent (4%) of the unadjusted Purchase Price.

        “Alternative Transaction” means the Sellers’ sale, transfer or disposition, directly or
indirectly, whether by means of an asset sale or otherwise, of any material assets of the Sellers
used in the conduct of the Sellers’ business, any material sale of stock, equity or voting interests
in any of the Sellers, any material merger, amalgamation, reorganization, restructuring, plan of
reorganization, liquidation or refinancing or any other extraordinary corporate transaction directly
or indirectly involving the Sellers or a material portion of the Sellers’ Liabilities.

        “Asset Taxes” means ad valorem, property, excise, severance, production, sales, use, or
similar Taxes (excluding, for the avoidance of doubt, any Income Taxes and Transfer Taxes) based
upon or measured by the ownership or operation of the Assets or the production of Hydrocarbons
therefrom or the receipt of proceeds therefrom.

        “Auction” has the meaning set forth in the Bid Procedures.

        “Avoidance Actions” means any of the Sellers’ or the Sellers’ estates’ claims and causes
of action arising under Sections 544, 545, 547, 548, 549, and 550 of the Bankruptcy Code or any
other similar state or federal law.


                                                 2
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page47
                                                                    48ofof196
                                                                           197



      “Bid Procedures” means bid procedures in the form attached as Exhibit A to the Bid
Procedures Order.

       “Bid Procedures Order” means the Order Approving (a) Bid Procedures; (b) the Form
and Manner of Notice; (c) the Procedures for Determining Cure Amounts for Executory Contracts
and Unexpired Leases; and (d) Granting Related Relief, entered by the Bankruptcy Court as docket
entry 184 in the Chapter 11 Cases on January 9, 2020.

          “Break-Up Fee” means $5,250,000.00.

          “Business” means the business of the Sellers, including the ownership and operation of the
Assets.

     “Business Day” means any day other than a Saturday, a Sunday or other day on which
commercial banks in Dallas, Texas are authorized or required by Law to close.

        “Buyer Material Adverse Effect” means any event, change, effect, condition, state of
facts or occurrence (regardless of whether such event, change, effect, condition, state of facts or
occurrence constitutes a breach of any representation, warranty or covenant of Buyer hereunder)
which has had or would reasonably be expected to have, individually or when considered together
with any other event, change, effect, condition, state of facts or occurrence, a material and adverse
effect on the ability of Buyer to consummate the Sale Transaction or perform its obligations under
this Agreement.

       “Buyer Parties” means Buyer, its Affiliates and the former, current or future equity
holders and representatives of each of the foregoing.

        “Casualty Loss” means any loss, damage, or destruction of the Assets that occurs during
the period between the Execution Date and the Closing for any reason, including any act of God,
fire, explosion, collision, earthquake, windstorm, flood, terrorism, or other casualty or
condemnation taking under the right of eminent domain, but excluding any loss, damage, or
destruction as a result of depreciation, ordinary wear and tear, and any change in condition of the
Assets for production of Hydrocarbons through normal depletion (which exclusion shall include
the watering-out of any Well, collapsed casing, sand infiltration of any Well, or other reservoir
changes relating to production issues).

        “Claim” means a “claim” as such term is defined in Section 101(5) of the Bankruptcy
Code, and any and all demands, losses, Liabilities, damages, obligations, expenses, fines, penalties,
costs, claims, causes of action and judgments for (a) breaches of Contract, (b) loss or damage to
property, injury to or death of persons (including illness and disease), and other tortious injury, or
(c) violations of applicable Laws, Orders or any other legal right or duty actionable at law or equity.
The term “Claims” also includes reasonable attorneys’ fees, court costs, and other reasonable costs
resulting from the investigation or defense of any Claim.

          “Code” means the Internal Revenue Code of 1986, as amended.

     “Confidentiality Agreement” means that certain Confidentiality Agreement, dated
December 11, 2019, between the Company and Buyer.

                                                  3
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page48
                                                                    49ofof196
                                                                           197



       “Contract” means any contract, agreement, indenture, note, bond, loan, lease, sublease,
conditional sales contract, mortgage, license, sublicense, franchise agreement, obligation, promise,
undertaking, commitment or other binding arrangement (in each case, whether written or oral).

        “Credit Agreement” means that certain Amended and Restated Credit Agreement, dated
as of May 7, 2014, by and among the Company, as borrower, the Prepetition Agent, and the
Prepetition Lenders.

       “Cure Cost Cap” means the sum of (a) $100,000.00, plus (b) the amount of any Cure
Costs associated with any Executory Contract designated by Buyer as an Assigned Contract after
the Execution Date in accordance with Section 2.8(e).

         “Defect Claim Date” means on or before 5:00 p.m. (Central Prevailing Time) on the date
that is twenty-one (21) days after the Execution Date.

        “Defensible Title” means such right, title and interest of the Sellers, which, as of the
Effective Date and subject to the Permitted Encumbrances:

                (a)     with respect to each Well (limited to each currently producing formation for
each such Well, and in each case, subject to any reservations, limitations or depth restrictions
described in Exhibit A-2), entitles the Sellers to receive not less than the Net Revenue Interest set
forth in Exhibit A-2 for such Well, except for (i) decreases in connection with those operations in
which the Sellers or their successors or assigns may from and after the Effective Date and in
accordance with the terms of this Agreement (or Buyer and its successors and assigns after
Closing) elect to be a non-consenting co-owner, (ii) decreases resulting from the establishment or
amendment from and after the Effective Date of pools or Units in accordance with this Agreement
or after Closing, (iii) decreases required to allow other Working Interest owners to make up past
underproduction or pipelines to make up past under deliveries; (iv) changes to the Sellers’ Net
Revenue Interests attributable to any step-scale or sliding scale royalty provisions in any federal,
state, county oil and gas leases, in each case, to the extent described in Exhibit A-2, and (v) any
adjustments to the Sellers’ Net Revenue Interests upon payout or payment of certain cost-recovery
burdens (to the extent such after-payout interests are reflected in Exhibit A-2);

                (b)   with respect to each Well (limited to the currently producing formation for
each such Well, and in each case, subject to any reservations, limitations or depth restrictions
described in Exhibit A-2), obligates the Sellers to bear not more than the Working Interest of the
Sellers set forth in Exhibit A-2 for such Well, except (i) increases resulting from contribution
requirements with respect to defaulting co-owners under applicable operating agreements, or (ii)
increases to the extent that such increases are accompanied by a proportionate increase in the
Sellers’ Net Revenue Interest;

               (c)     with respect to each Lease and each Unit, entitles the Sellers to not less than
the aggregate Net Mineral Acres set forth in Exhibit A-1, for each such Lease and Units described
therein; except for (i) decreases in connection with those operations in which the Sellers or their
successors or assigns may from and after the Effective Date and in accordance with the terms of
this Agreement (or Buyer and its successors and assigns after Closing) elect to be a non-consenting
co-owner, (ii) decreases resulting from the establishment or amendment from and after the


                                                  4
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page49
                                                                    50ofof196
                                                                           197



Effective Date of pools or Units in accordance with this Agreement or after Closing, and (iii) any
adjustments upon payout or payment of certain cost-recovery burdens (to the extent such after-
payout interests are reflected in Exhibit A-1 or Exhibit A-2); and

                 (d)    is free and clear of all Encumbrances.

       “Designation Deadline” means 5:00 p.m., Central Standard Time, on the date that is five
(5) Business Days prior to the Closing Date, or such later date as Buyer and the Sellers shall
mutually agree and as the Bankruptcy Court may authorize.

        “Effective Date” means 12:00 a.m., Central Standard Time, on January 1, 2020.

         “Employee Payments” means the sum of (a) the amount of any accrued bonuses or other
incentive payments in respect of any performance period that was completed prior to the Closing
or still in effect as of the Closing that are payable to Transferred Employees and have not been
paid as of the Closing and (b) the employer portion of any Taxes payable in connection with such
payments.

        “Encumbrance” means any charge, lien (including a “lien” as defined in Section 101(37)
of the Bankruptcy Code), Claim, mortgage, lease, sublease, hypothecation, deed of trust, pledge,
security interest, option, right of use or possession, right of first offer or first refusal, preemptive
right, easement, right of way, servitude, restrictive covenant, encroachment, encumbrance,
community property interest, third party interest or other restriction or limitation of any kind,
whether arising prior to or after the commencement of the Chapter 11 Cases and whether
voluntarily incurred or arising by operation of Law.

         “Environmental Condition” means a condition that causes any Asset or other property
(or a Seller with respect to the Assets) not to be in compliance with or subject to Liability under
an Environmental Law. For the avoidance of doubt, (a) the fact that a Well is no longer capable
of producing sufficient quantities of oil or gas to continue to be classified as a “producing well”
shall, in each case, not constitute an Environmental Condition, (b) the fact that a pipe is temporarily
not in use shall not constitute an Environmental Condition, and (c) the physical condition of any
surface or subsurface Equipment, including water or oil tanks, separators or other ancillary
equipment of Equipment, shall not constitute an Environmental Condition unless (i) such condition
causes or has caused contamination of soil, surface water or groundwater or (ii) is a violation of
Environmental Law.

       “Environmental Defect” means an Environmental Condition existing on the Execution
Date or the Defect Claim Date with respect to any Asset.

        “Environmental Laws” means any federal, state, or local Law relating to the prevention
of pollution, remediation of contamination, protection of the environment and natural resources,
and restoration of environmental quality, including the following federal statutes, their state
analogs, and the regulations promulgated thereunder: (a) the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, (b) the Emergency Planning and Community
Right-To-Know Act, (c) the Resources Conservation and Recovery Act, (d) the Clean Air Act, (e)
the Clean Water Act, (f) the Safe Drinking Water Act, (g) the Oil Pollution Act, and (h) the Toxic


                                                   5
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page50
                                                                    51ofof196
                                                                           197



Substances Control Act, as each of the foregoing has been amended and in effect on the Closing
Date.

         “Equity Interests” means any shares of capital stock of any class, membership interests,
participation rights or any securities or rights convertible into, exchangeable for, or evidencing the
right to subscribe for any shares of capital stock of any class, membership interests or participation
rights, or any rights, warrants, options, calls, commitments or any other agreements of any
character to purchase or acquire any shares of capital stock of any class, membership interests or
participation rights or any securities or rights convertible into, exchangeable for, or evidencing the
right to subscribe for, any shares of capital stock of any class, membership interests or participation
rights of the Sellers.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

       “Escrow Account” means the account maintained by the Escrow Agent in connection with
the Escrow Agreement.

        “Escrow Agent” means UMB Bank, N.A.

       “Escrow Agreement” means that certain Escrow Agreement, dated as of the Execution
Date, between the Company, Buyer and the Escrow Agent.

        “Excluded Contracts” means any Executory Contracts that Buyer does not duly designate
as Assigned Contracts prior to the Designation Deadline in accordance with Section 2.8(c), subject
to Section 2.8(d) and Section 2.8(e).

        “Executory Contract” means any executory Contract related to the Assets to which a
Seller is a party.

        “Expense Reimbursement Amount” means $250,000.00.

        “Financing Sources” means, other than Buyer or any of its Affiliates, the entities that have
directly or indirectly committed to provide or otherwise entered into agreements with Buyer or its
Affiliates in connection with the Financing, including the parties to any loan or credit agreement
or underwriting (or other definitive documentation) relating thereto, together with their respective
Affiliates and their and their respective Affiliates’ former, current or future general or limited
partners, stockholders, managers, members, agents, representatives, employees, directors, or
officers and their respective successors and assigns.

       “FIRPTA Certificate” means a certificate in form and substance reasonably satisfactory
to Buyer that complies with Section 1445(b)(2) of the Code and the regulations promulgated
thereunder and establishes that a Seller is not a “foreign person” within the meaning of that Section.

        “Fraud” means a knowing and intentional misrepresentation of a material fact or
concealment of a material fact by a Party with respect to any representation or warranty by a Party
in ARTICLE 4 or ARTICLE 5, or in any certificate delivered pursuant to this Agreement (but not,
for the avoidance of doubt, in any other actual or alleged representation or warranty made orally
or in writing), which is made or concealed with the intent of inducing another Party to enter into

                                                  6
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page51
                                                                    52ofof196
                                                                           197



this Agreement and upon which such other Party has reasonably relied (and does not include any
fraud claim based on constructive knowledge, negligent misrepresentation, recklessness or a
similar theory).

        “GAAP” means generally accepted accounting principles in the United States of America.

        “Governmental Authority” means (a) any federal, provincial, state, local, municipal,
national or international government or governmental authority, regulatory or administrative
agency, governmental commission, department, board, bureau, agency or instrumentality, court,
tribunal, arbitrator or arbitral body (public or private), (b) any self-regulatory organization, or (c)
any political subdivision of any of the foregoing.

        “Hard Consent” means a consent with respect to which there is a provision within the
applicable instrument expressly stating that an assignment in violation thereof would (or the legal
effect under applicable Law would be to) (a) cause the assignment of the Asset(s) affected thereby
to Buyer to be void or voidable, (b) cause the termination of, or give the counterparty thereto the
express right to terminate, a Lease, Assigned Contract or other applicable instrument under the
express terms thereof, or (c) require the payment of specified liquidated damages (unless paid by
Buyer, in its sole discretion); provided, however, that (w) consents and approvals from
Governmental Authorities for the assignment of the Assets to Buyer that are customarily obtained
after such assignment of properties similar to the Assets, (x) any consents and approvals which
cannot be unreasonably withheld by the holder thereof, (y) any consents and approvals that are
rendered unenforceable by Sections 363 and 365 of the Bankruptcy Code and the applicable
provisions of the Bid Procedures Order and/or the Sale Order and (z) any consents that would be
Hard Consents but which consent or approval has been granted in writing prior to the Closing
Date, in each case shall not be “Hard Consents”.

        “Hazardous Substance” means Hydrocarbons, petroleum and its byproducts, asbestos,
per- and polyfluoroalkyl substances (including perfluorooctanoic acid, perfluorooctane sulfonic
acid, Gen X, and perfluorobutane sulfonic acid), and any other material or substance which is
defined as a “hazardous waste,” “hazardous substance,” “hazardous material,” “restricted
hazardous waste,” “industrial waste,” “solid waste,” “contaminant,” “pollutant,” “toxic waste” or
“toxic substance” or otherwise regulated under any Environmental Law or for which Liability can
be imposed under any Environmental Law.

      “Hydrocarbons” means all oil, gas, minerals, casinghead gas, coalbed methane,
condensate, distillate and other liquid and gaseous hydrocarbons of every kind or description, or
any combination of the foregoing.

        “Imbalances” means over-production or under-production or over-deliveries or under-
deliveries with respect to Hydrocarbons produced from or allocated to the Wells, Leases and
Equipment, regardless of whether such overproduction or under-production or over-deliveries or
under-deliveries arise at the wellhead, pipeline, gathering system, transportation system,
processing plant, or other location, including any imbalances under gas balancing or similar
agreements, imbalances under production handling agreements, imbalances under processing
agreements, imbalances under the Leases, and imbalances under gathering or transportation
agreements.

                                                  7
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page52
                                                                    53ofof196
                                                                           197



        “Income Taxes” means any income, franchise and similar Taxes based upon, measured
by, or calculated with respect to gross or net income, profits, capital, or similar measures.

       “Knowledge” means (a) when used in reference to the Sellers, the actual knowledge after
reasonable inquiry of the personnel of the Sellers listed on Exhibit C-1, and (b) when used in
reference to Buyer, the actual knowledge after reasonable inquiry of the personnel of Buyer listed
on Exhibit C-2.

      “Law” means any law, statute, ordinance, code, regulation, rule or other requirement of
any Governmental Authority.

        “Liability” means any debt, obligation, duty or liability of any nature (including any
unknown, undisclosed, unmatured, unaccrued, unasserted, contingent, indirect, conditional,
implied, vicarious, derivative, joint, several or secondary liability), regardless of whether such
debt, obligation, duty or liability would be required to be disclosed on a balance sheet prepared in
accordance with GAAP and regardless of whether such debt, obligation, duty or liability is
immediately due and payable.

         “Material Assigned Contracts” means, to the extent that they relate to the Assets, the
following: (a) any Assigned Contract that can reasonably be expected to result in aggregate
payments by or revenues to the Sellers or Buyer with respect to the Assets of more than $17,500.00
during the current or any subsequent fiscal year (based solely on the terms thereof and without
regard to any expected increase in volumes or revenues); (b) any Assigned Contract that provides
for the purchase and sale, exchange, marketing, compression, gathering, transportation, processing
or refining of Hydrocarbons, or similar Assigned Contracts (in each case) to which a Seller is a
party (or to which any portion of the Assets is subject) with respect to Hydrocarbons from the
Assets that is not terminable without penalty on ninety (90) days or less notice (including any
Assigned Contract providing for volumetric or monetary commitments or indemnification therefor
or for dedication of future production); (c) any Assigned Contract binding upon a Seller to sell,
lease, farmout, or otherwise dispose of or encumber any interest in any of the Assets after the date
hereof, other than conventional rights of reassignment arising in connection with a Seller’s
surrender or release of any of the Assets (except where any such right of reassignment has been
triggered prior to the Effective Date); (d) any Assigned Contracts that would obligate Buyer to
drill additional wells or conduct other material development operations after the Closing; (e) any
Assigned Contracts that constitute a non-competition agreement or any agreement that purports to
restrict, limit, or prohibit the manner in which, or the locations in which, the Sellers conducts
business, including areas of mutual interest; (f) any Assigned Contracts providing for any call
upon, option to purchase, or similar rights with respect to the Assets or to the production therefrom
or the processing thereof, or is a dedication of production or otherwise requires production to be
transported, processed, or sold in a particular fashion; (g) any Assigned Contract that constitutes a
joint or unit operating agreement; (h) any Assigned Contract that constitutes a farmout agreement,
partnership agreement, participation agreement, joint venture agreement, or similar Contract, and
(i) any Assigned Contract between a Seller and any Affiliate of the Sellers.

      “Net Mineral Acres” means, as to each applicable Lease or Unit, the product of (a) the
number of gross surface acres of land included or covered by such applicable Lease or Unit,


                                                 8
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page53
                                                                    54ofof196
                                                                           197



multiplied by (b) the undivided oil and gas mineral fee interest covered by such applicable Lease
or Unit, multiplied by (c) the Sellers’ Working Interest in such applicable Lease or Unit.

        “Net Revenue Interest” means, with respect to each applicable Lease or Well, the interest
in and to all Hydrocarbons produced, saved and sold from or allocated to such Lease or Well (in
each case, limited to the applicable currently producing formation as described in the definition of
“Defensible Title” and subject to any reservations, limitations or depth restrictions described in
Exhibit A-1 or Exhibit A-2), after satisfaction of all other Royalties.

        “Order” means any writ, judgment, decree, injunction or similar order, writ, ruling
directive or other requirement of the Bankruptcy Court or any other Governmental Authority (in
each such case whether preliminary or final).

       “Permits” means any permit, license, registration, consent, order, approval, variance,
exemption, wavier, franchise, right or other authorization, in each case, of any Governmental
Authority relating to the ownership or operation of the Assets.

        “Permitted Encumbrances” mean:

                (a)     any materialman’s, mechanics’, repairman’s, contractors’, operators’, or
other similar liens, security interests or charges for liquidated amounts arising in the ordinary
course of business incidental to construction, maintenance, development, production or operation
of the Assets, or the production or processing of Hydrocarbons therefrom, that are not delinquent
or, if delinquent, are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP, in each case that are not
capable of being discharged by the Sale Order;

                 (b)    the terms and conditions of all Leases and Assigned Contracts to the extent
the effect of such Leases and Assigned Contracts does not (i) materially interfere with the operation
or use of any of the Assets (as currently operated and used), (ii) operate to reduce the Net Revenue
Interest of the Sellers with respect to any Well to an amount less than the Net Revenue Interest set
forth in Exhibit A-2 for such Well, (iii) obligate the Sellers to bear a Working Interest with respect
to any Well in any amount greater than the Working Interest set forth in Exhibit A-2 for such Well
(unless the Net Revenue Interest of the Sellers for such Well is greater than the Net Revenue
Interest set forth in Exhibit A-2, in the same or greater proportion as any increase in such Working
Interest), or (iv) operate to reduce the Net Mineral Acres of the Sellers with respect to any Lease
or Unit to an amount less than the Net Mineral Acres set forth in Exhibit A-1; provided, however,
that any drilling obligations included in Leases or Assigned Contracts will be considered Permitted
Encumbrances so long as no Seller is in breach of such obligations;

             (c)     any Preferential Right described on Schedule 4.9 or any Consent (including
Hard Consents) described on Schedule 4.3 or Schedule 4.4;

               (d)     any liens for Taxes not yet delinquent or, if delinquent, that are being
contested in good faith by appropriate proceedings, in each case that will not be discharged by the
Sale Order, and for which adequate reserves have been established to the extent required by GAAP;



                                                  9
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page54
                                                                    55ofof196
                                                                           197



               (e)     any liens or security interests created by Law or reserved in oil, gas and/or
mineral leases for royalty, bonus or rental or for compliance with the terms of any Assets;

               (f)     any easements, rights-of-way, servitudes, permits, licenses, surface leases
and other rights with respect to surface operations, to the extent such matters do not individually
or in the aggregate interfere in any material respect with the Sellers’ operation of the portion of
the Assets burdened thereby or materially detract from the value thereof;

                (g)     all royalties, overriding royalties, net profits interests, carried interests,
reversionary interests and other burdens, to the extent that the net cumulative effect of such
burdens, as to a particular Well, does not operate to reduce the Net Revenue Interest of the Sellers
in such Well below that specified in Exhibit A-2;

                (h)     any defects or irregularities of title as to which the relevant statute(s) of
limitations or prescription would bar any attack or claim against the Sellers’ title;

                 (i)        conventional rights of reassignment arising upon surrender or abandonment
of any Lease;

               (j)     rights reserved to or vested in any Governmental Authority to control or
regulate any of the Wells or Units included in the Assets and all applicable Laws and Orders of
such Governmental Authorities so long as the same have not been applied to decrease the Sellers’
net revenue interest below the net revenue interest specified in Exhibit A;

               (k)     liens resulting from any failure to maintain any Lease or portion thereof in
accordance with its terms to the extent such failure does not decrease the Sellers’ Net Revenue
Interest below the Net Revenue Interest specified in Exhibit A;

                 (l)        Imbalances;

              (m)     Mortgages encumbering the oil, gas and mineral estate of any lessor unless
a complaint of foreclosure has been duly filed or any similar action taken by the mortgagee
thereunder and in such case such mortgage has not been subordinated to the Lease applicable to
such Asset;

               (n)          any Encumbrance affecting the Assets that is discharged by the Sellers at or
prior to Closing;

              (o)     any Encumbrance or defect that Buyer has affirmatively waived, or is
deemed to have waived, pursuant to the terms of this Agreement or Title Defects that were
improperly asserted by Buyer prior to the Defect Notice Date;

                 (p)        any matters referenced on Exhibit A-1 or Exhibit A-2; and

              (q)     any other defects or irregularities of title that would customarily be waived
by a reasonably prudent owner or operator of oil and gas properties in the same geographic area
where the Assets are located.


                                                     10
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page55
                                                                    56ofof196
                                                                           197



        “Person” means any natural person, corporation, company, partnership, association,
limited liability company, limited partnership, limited liability partnership, joint venture, business
enterprise, trust or other legal entity, including any Governmental Authority.

       “Phase I Environmental Site Assessment” means a Phase I environmental property
assessment of the Assets that satisfies the basic assessment requirements set forth under the current
ASTM International Standard Practice for Environmental Site Assessments (for example,
Designation E1527-13 or E-2247-16). For the avoidance of doubt, a Phase I Environmental Site
Assessment does not include soil or groundwater sampling or subsurface or other invasive testing
of any kind.

        “Plan Toggle Right” has the meaning set forth in the Bid Procedures Order.

        “Preferential Right” means any right or agreement that enables any Person to purchase or
acquire any Asset or any interest therein or portion thereof as a result of or in connection with the
execution or delivery of this Agreement or the consummation of the transactions contemplated
hereby.

       “Prepetition Agent” means JPMorgan Chase Bank, N.A., in its capacity as administrative
agent under the Credit Agreement.

        “Prepetition Lenders” means the lenders party to the Credit Agreement.

        “Prevailing Purchaser” has the meaning set forth in the Bid Procedures Order.

        “Property Costs” means all actual production and operating costs and expenses, overhead
charges under applicable operating agreements, and capital expenditures paid or incurred in
connection with the ownership or operation of the Assets (including royalties, minimum royalties,
rentals and prepaid charges), but excluding Liabilities, losses, costs, and expenses attributable to:

                (a)    Claims directly or indirectly arising out of or resulting from (i) actual or
claimed personal injury, illness or death, (ii) property damage, (iii) breach of Contract (other than
Claims for payments owing under such Contract in the ordinary course of business), (iv) improper
calculation, reporting or payment of royalties or (v) rights of action given under any Law, including
with respect to any violation of Law;

                (b)    subject to Section 2.6, obligations to plug wells, dismantle facilities, close
pits and restore the surface around such wells, facilities and pits;

              (c)    Claims directly or indirectly arising out of or resulting from actual or claimed
contamination of groundwater, surface water, soil or Equipment, and obligations to remediate such
contamination;

               (d)   obligations to balance or furnish make-up Hydrocarbons according to the
terms of applicable Hydrocarbon sales, gathering, processing, storage, transportation or similar
Contracts;

                 (e)    gas balancing and other production balancing obligations;

                                                 11
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page56
                                                                    57ofof196
                                                                           197



                (f)    obligations to pay revenues, royalties or other amounts payable to third
parties with respect to the Assets but held in suspense, including Suspense Funds;

                 (g)    Casualty Losses;

                 (h)    Income Taxes, Asset Taxes and Transfer Taxes; and

                (i)   any Claims for indemnification, contribution or reimbursement from any
third party with respect to Liabilities, losses, costs and expenses of the type described in preceding
clauses (a) through (g), whether such claims are made pursuant to Contract or otherwise.

       “Release” means any past or present spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing of a Hazardous
Substance into the environment (including the abandonment or discharging of barrels, containers
and other closed receptacles containing any Hazardous Substance).

        “Remediation” means, with respect to any Environmental Condition, the implementation
and completion of any remedial, removal, response, construction, closure, disposal or other
corrective actions required or necessary under Environmental Laws to fully correct or remove such
Environmental Condition.

        “Remediation Amount” means, with respect to any Environmental Condition asserted in
relation to an Environmental Defect Notice, the cost (net to the Sellers’ interest in the Assets) of
the lowest cost Remediation of such Environmental Condition that is effective, reasonably
available and in full compliance with Environmental Laws; provided, however, that “Remediation
Amount” shall not include (a) the costs of Buyer’s or its Affiliates’ employees, or, if Seller is
conducting the Remediation, Buyer’s project manager(s) or attorneys, (b) expenses for matters that
are ordinary costs of doing business in the absence of any Environmental Condition (e.g., those
costs that would ordinarily be incurred in the day-to-day operations of the Assets or in connection
with Permit renewal/amendment activities), (c) overhead costs of Buyer or its Affiliates, or (d) any
costs or expenses relating to the assessment, remediation, removal, abatement, transportation and
disposal of any asbestos, asbestos-containing materials or NORM unless resulting in a violation
of Environmental Laws. The lowest cost Remediation may include taking no action, leaving the
condition unaddressed, periodic monitoring or the recording of notices in lieu of Remediation, to
the extent such responses are effective and permitted and allowed under Environmental Laws and,
if approval of the relevant Governmental Authorities is required under Environmental Law,
acceptable to the relevant Governmental Authorities.

        “Reserve Reports” means (a) that certain third-party letter report of DeGolyer and
MacNaughton dated February 14, 2019, containing its opinion on the proved reserves attributable
to certain properties that the Company represented that it owned as of December 31, 2018, and (b)
that certain unaudited reserve report prepared by or on behalf of the Company’s internal reserve
engineering staff with respect to certain proved reserves attributable to oil and gas properties
owned by the Sellers as of January 1, 2020.

        “Royalties” means all royalties, overriding royalties, production payments, carried
interests, net profits interests, reversionary interests, back-in interests and other burdens upon,
measured by or payable out of production.

                                                 12
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page57
                                                                    58ofof196
                                                                           197



       “Sale Order” means an Order negotiated by the Parties similar to the form attached as
Exhibit D, provided that any change thereto must be reasonably satisfactory to Buyer, the Sellers
and the Prepetition Agent, entered by the Bankruptcy Court as described in ARTICLE 9 of this
Agreement, which shall contain, among other things, provisions approving the transactions
contemplated by this Agreement and shall include the following findings of fact, conclusions of
Law and ordering provisions:

                         (a) find that the notice of sale, and the parties who were served with copies
        of such notice of sale, were in compliance with Sections 102 and 363 of the Bankruptcy
        Code and Bankruptcy Rules 2002, 6004 and 9014 and any other applicable provision of
        the Bankruptcy Code, the Bankruptcy Rules or any local bankruptcy rule governing the
        sale of assets free and clear of Encumbrances and other interests;

                        (b) find that all requirements imposed by Section 363(f) of the Bankruptcy
        Code for the sale of the Assets free and clear of Encumbrances and other applicable
        interests, other than Permitted Encumbrances, have been satisfied;

                      (c) find that Buyer is a purchaser of the Assets in “good faith” pursuant to
        Section 363(m) of the Bankruptcy Code, and the sale is entitled to the protections of Section
        363(m) of the Bankruptcy Code;

                      (d) find that Buyer and the Sellers did not engage in any conduct which
        would allow this Agreement to be set aside pursuant to Section 363(n) of the Bankruptcy
        Code;

                        (e) find that the consideration provided by Buyer pursuant to this Agreement
        constitutes reasonably equivalent value and fair consideration for the Assets;

                        (f) approve this Agreement and the consummation of the sale upon the terms
        and subject to the conditions of this Agreement;

                       (g) order that, as of the Closing Date, the transactions contemplated by this
        Agreement effect a legal, valid, enforceable and effective sale and transfer of the Assets to
        Buyer and shall vest Buyer with title to such assets free and clear of all Encumbrances
        (except for Assumed Obligations and Permitted Encumbrances);

                       (h)(i) authorize the Sellers to assume and assign to Buyer each of the
        Assigned Contracts, and (ii) find that, subject to the terms of the Sale Order and the
        payment of Cure Costs and provision of adequate assurance of future performance by
        Buyer, as of the Closing Date, the Assigned Contracts will have been duly assigned to
        Buyer in accordance with Section 365 of the Bankruptcy Code;

                     (i) find that neither Buyer nor any of its Affiliates is acquiring any of the
        Excluded Assets or assuming any of the Liabilities other than Assumed Obligations;

                       (j) order that the Assigned Contracts will be transferred to, and remain in
        full force and effect for the benefit of, Buyer, notwithstanding any provision in any such
        contract or any requirement of applicable Law (including those described in Sections

                                                 13
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page58
                                                                    59ofof196
                                                                           197



        365(b)(2) and 365(f) of the Bankruptcy Code) that prohibits, conditions, restricts or limits
        in any way such assignment or transfer;

                       (k) find that Buyer has satisfied all requirements under Sections 365(b)(1)
        and 365(f)(2) of the Bankruptcy Code to provide adequate assurance of future performance
        of the Assigned Contracts;

                            (l) approve any other agreement to the extent provided by this Agreement;

                        (m) except as expressly set forth in the Sale Order, enjoin and forever bar
        the non-debtor party or parties to each Assigned Contract from asserting against Buyer or
        any Affiliate or designee of Buyer: (i) any default, action, liability or other cause of action
        existing as of the Closing Date, whether asserted or not, and (ii) any objection to the
        assumption and assignment of such non-debtor party’s Assigned Contract (except to the
        extent any such objection was sustained by the Bankruptcy Court);

                       (n) find that, to the extent permitted by applicable Law, none of Buyer nor
        any Affiliate of Buyer nor any designee of Buyer is a successor to the Sellers or the
        bankruptcy estates of the Sellers by reason of any theory of Law or equity, and none of
        Buyer nor any Affiliate of Buyer nor any designee of Buyer shall assume or in any way be
        responsible for any liability of the Sellers or the bankruptcy estates of the Sellers, except
        as otherwise expressly provided in this Agreement or the Sale Order;

                     (o) provide that the Sellers are authorized to consummate the transactions
        contemplated by this Agreement and to comply in all respects with the terms of this
        Agreement;

                        (p) be made expressly binding (based on language reasonably satisfactory
        to Buyer) upon any trustee or other estate representative in the event of conversion of the
        Chapter 11 Cases to Chapter 7 of the Bankruptcy Code, or upon appointment of a Chapter
        11 trustee in the Chapter 11 Cases;

                       (q) enjoin assertion of any Liabilities other than Assumed Obligations
        against Buyer or any of its Affiliates or any assignees, designees, transferees or successors
        thereof or against any of the Assets;

                      (r) order that, notwithstanding the provisions of Federal Rules of
        Bankruptcy Procedure 6004(h) and 6006(d), the Sale Order is not stayed and is effective
        immediately upon entry; and

                        (s) the retention of jurisdiction by the Bankruptcy Court to resolve any and
        all disputes that may arise under this Agreement as between the Sellers and Buyer, and
        further to hear and determine any and all disputes between the Sellers and/or Buyer, as the
        case may be, and any non-Seller party to, among other things, any Assigned Contract
        concerning, among other things, the Sellers’ assumption and assignment thereof to Buyer
        under this Agreement.

        “SEC” means the Securities and Exchange Commission.

                                                    14
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page59
                                                                    60ofof196
                                                                           197



         “Seller Material Adverse Effect” means any event, change, effect, condition, state of facts
or occurrence which has had or would reasonably be expected to have, individually or when
considered together with any other events, changes, effects, conditions, states of facts or
occurrences, a material adverse effect on (x) the Assets, considered as a whole, or (y) the Sellers’
(i) performance of their obligations under this Agreement and each other agreement, document or
instrument contemplated hereby to which a Seller is a party or (ii) ability to consummate the
transactions contemplated hereby or thereby, in each case, other than, any event, change, effect,
condition, state of facts or occurrence to the extent resulting from (a) any change in the United
States or foreign economies or financial markets in general, (b) any change that generally affects
the industries and markets in which the Sellers operate, (c) any change arising in connection with
acts of God (including earthquakes, storms, severe weather, fires, floods and natural catastrophes),
hostilities, acts of war, sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or military actions (in each
case including cyberterrorism), (d) any change in applicable Laws or accounting rules, (e) any
change or effect arising in connection with the shutdown or other cessation of operations of any
Governmental Authority, (f) any actions taken or proposed to be taken by Buyer or any of its
Affiliates, other than those expressly permitted in accordance with the terms of this Agreement,
(g) any action taken by the Sellers or any Affiliate of the Sellers at the express request of Buyer or
that are expressly required hereunder, (h) any effect resulting from the public announcement of
this Agreement or the Chapter 11 Cases, (i) any effect resulting from the commencement or
prosecution of the Chapter 11 Cases or any Seller’s inability to pay certain obligations as a result
of the commencement or prosecution of the Chapter 11 Cases, (j) any failure of any Seller to meet
any projections or forecasts for any period (provided that this clause (j) shall not prevent a
determination that any change, circumstance or effect underlying such failure to meet any
projections or forecasts has resulted in a Seller Material Adverse Effect), (k) any effect resulting
solely from a breach of this Agreement by Buyer; provided, however, that with respect to clauses
(a), (b), (d) and (e), such effects shall not be excluded from the definition of “Seller Material
Adverse Effect” to the extent it has, or would reasonably be expected to have, a disproportionate
adverse effect on the Business, taken as a whole, as compared to other similarly situated
businesses.

        “Seller Parties” means the Sellers, their respective Affiliates and the former, current or
future equity holders and representatives of each of the foregoing.

        “Straddle Period” means any Tax period beginning before and ending on or after the
Effective Date.

        “Subject Property” means any Well or Lease.

        “Suspense Funds” means proceeds of production and associated penalties and interest in
respect of any of the Wells that are payable to any third party and are being held in suspense by a
Seller or its Affiliate as the operator of such Wells.

         “Tax Return” means any return, declaration, report, claim for refund, or information
return or statement relating to Taxes, including any supplementary or supporting schedules or
attachment thereto, and including any amendment thereof, filed with or submitted to, or required
to be filed with or submitted to, any Taxing Authority.

                                                 15
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page60
                                                                    61ofof196
                                                                           197



        “Taxes” means any federal, state, local or foreign taxes, assessments and other
governmental charges imposed by any Taxing Authority, including income, profits, gross receipts,
employment, stamp, occupation, premium, alternative or add-on minimum, ad valorem, real
property, personal property, transfer, real property transfer, value added, sales, use, customs,
duties, capital stock, franchise, excise, escheat, withholding, social security (or similar),
unemployment, disability, payroll, windfall profit, severance, production, levies or other like
assessment, impost, charges, surcharges, or fees, estimated or other tax, including any interest,
penalty or addition thereto.

       “Taxing Authority” means, with respect to any Tax, the governmental entity or political
subdivision thereof that imposes such Tax, and the agency (if any) charged with the collection of
such Tax for such entity or subdivision.

        “Texas RRC” means the Railroad Commission of Texas.

        “Title Benefit” means any right, circumstance or condition that operates to (a) increase the
Net Revenue Interest for any Well such that the actual Net Revenue Interest for such Well is greater
than the Net Revenue Interest shown in Exhibit A-2 for such Well to the extent the same does not
cause a greater than proportionate increase in the Sellers’ Working Interest therein, (b) decrease
the Working Interest for any Well such that the actual Working Interest for such Well is less than
the Working Interest shown in Exhibit A-2 for such Well to the extent the same does not cause
any decrease in the Net Revenue Interest for such Well shown in Exhibit A-2 for such Well, or (c)
increase the Net Mineral Acres for any Lease or Unit such that the actual Net Mineral Acres for
such Lease or Unit is greater than the Net Mineral Acres shown in Exhibit A-1 for such Lease or
Unit.

        “Title Benefit Amount” means, with respect to any Title Benefit Property, the amount
equal to the increase in the Allocated Value for such Title Benefit Property as determined pursuant
to Section 10.2(f) or Section 10.2(h).

       “Title Defect” means any title failure, loss of title or Encumbrance that causes the Sellers
not to have Defensible Title in and to any Subject Property or any Lease that is not held by
production and the primary term of which expires on or before the Closing Date; provided that the
following shall not be considered Title Defects:

               (a)     defects in the chain of title consisting of the failure to recite marital status in
a document or the omissions of (i) affidavits or similar instruments reflecting heirship or (ii) estate
proceedings, unless Buyer provides evidence that such failure would result in another Person’s
superior claim of title to the relevant Subject Property;

              (b)       defects arising out of lack of survey, unless a survey is expressly required by
applicable Laws;

                (c)   defects arising out of lack of corporate or other entity authorization, unless
Buyer provides evidence that such corporate or other entity action was not authorized and would
result in another Person’s superior claim of title to the relevant Subject Property;



                                                   16
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page61
                                                                    62ofof196
                                                                           197



               (d)    defects based on a gap in the Sellers’ chain of title to any Subject Property
in the applicable federal, state or county records, unless such gap is affirmatively shown to exist
in such records by an abstract of title, title opinion or landman’s title chain or runsheet, which
documents shall be included in a Title Defect Notice;

                (e)    defects based upon the failure to record (i) any state or federal Leases or
right-of-way included in the Assets or any assignments of interests in such Leases or rights-of-way
included in the Assets or (ii) any forced pooling order executed and delivered by the Texas RRC,
in each case, in any applicable county records, unless such failure would result in another Person’s
superior claim of title to the relevant Subject Property; and the Parties acknowledge that in the
event of any defects, discrepancies or irregularities in the Working Interests or Net Revenue
Interests in the Assets as evidenced in the chain of title records in any applicable county as
compared to any forced pooling order subsequently executed and delivered by the Texas RRC, the
Working Interests and Net Revenue Interests as evidenced in such forced pooling order shall
control for all purposes of this Agreement;

                 (f)    defects based upon the exercise of any Preferential Right after the Execution
Date;

              (g)    defects based solely on the failure of any of the Leases to have provisions
authorizing pooling of any interest;

                (h)   any Encumbrance or loss of title resulting from the Sellers’ conduct of
business after the Execution Date pursuant to actions specifically required of the Sellers pursuant
to this Agreement or otherwise in compliance with this Agreement;

                (i)    defects based solely on: (i) lack of information in the Sellers’ files, (ii)
references to an unrecorded document to which neither a Seller nor any Affiliate of a Seller is a
party, if such document is not in the Sellers’ files, or (iii) any Tax assessment, Tax payment or
similar records or the absence of such activities or records;

               (j)     defects arising from any prior oil and gas lease relating to the lands covered
by the Leases or Units not being surrendered of record, unless Buyer provides affirmative evidence
that such prior oil and gas lease is still in effect and would result in another Person’s actual and
superior claim of title to the relevant Lease or Well;

              (k)   defects resulting from the failure to record releases, Encumbrances or
production payments that have expired on their own terms; and

                 (l)    any maintenance of uniform interest provision in any Assigned Contract.

       “Transaction Documents” means this Agreement, the Escrow Agreement, and each other
document and agreement executed or delivered pursuant to or in connection with this Agreement
on the Closing Date.

       “Transfer Taxes” means any sales, use, transfer, stamp, documentary, goods and services,
value added, gross receipts, excise, conveyance or similar Taxes with respect to the sale or


                                                  17
511851.000060 23007492.13
       Case19-36444
      Case  19-36444 Document
                      Document300-1
                               301 Filed
                                    Filedinon
                                            TXSB  on 03/04/20
                                              03/04/20 in TXSB Page
                                                                Page62
                                                                     63ofof196
                                                                            197



assignment of real, personal, tangible or intangible property or any interest therein incurred or
imposed with respect to the transactions described in this Agreement.

        “Willful Breach” means, with respect to any Party, that such Party willfully takes an action
prohibited by this Agreement or refuses to perform or take an action required by this Agreement,
in each case with the knowledge that such action or refusal to act, as applicable, would cause or
result in the breach of any material pre-Closing covenant or agreement applicable to such Party.
In addition, if all of the conditions in ARTICLE 12 have been satisfied or waived (other than those
conditions that by their nature are to be satisfied by actions taken at the Closing) and any Party
fails to consummate the Sale Transaction within five (5) Business Days following the date the
Closing should have occurred pursuant to Section 8.1, then such Party that fails to consummate
the Sale Transaction shall be deemed to be in Willful Breach of this Agreement.

       “Working Interest” means, with respect to any Well, Unit or Lease, the interest in and to
such Well, Unit or Lease that is burdened with the obligation to bear and pay costs and expenses
of maintenance, development and operations on or in connection with such Well, Unit or Lease
(in each case, limited to the applicable currently producing formation for such Well or Unit as
described in the definition of “Defensible Title” and subject to any reservations, limitations or
depth restrictions described in Exhibit A-1 or Exhibit A-2), but without regard to the effect of any
Royalties or other burdens.

        Section 1.2      Other Capitalized Terms. The following terms shall have the meanings
specified in the indicated section of this Agreement:

 Term                                                                                                      Section
 AFEs..................................................................................................    Section 4.8
 Agreement .........................................................................................       Preamble
 Allocated Value.................................................................................          Section 3.4
 Alternative Transaction .....................................................................             Section 9.3(b)
 Approach LP .....................................................................................         Preamble
 Approach O&G .................................................................................            Preamble
 Approach Operating ..........................................................................             Preamble
 Approach Services ............................................................................            Preamble
 Assets ................................................................................................   Section 2.1
 Assigned Contracts ...........................................................................            Section 2.1(h)
 Assignment Documents ....................................................................                 Section 8.2(a)
 Assumed Obligations ........................................................................              Section 2.4
 Bankruptcy Code...............................................................................            Recitals
 Bankruptcy Court ..............................................................................           Recitals
 Business Employees ..........................................................................             Section 8.12
 Buyer .................................................................................................   Preamble
 Chapter 11 Cases ...............................................................................          Recitals
 Closing ..............................................................................................    Section 8.1
 Closing Date ......................................................................................       Section 8.1
 Company ...........................................................................................       Preamble
 Consent..............................................................................................     Section 4.3
 Cure Costs .........................................................................................      Section 2.8(a)

                                                                        18
511851.000060 23007492.13
       Case19-36444
      Case  19-36444 Document
                      Document300-1
                               301 Filed
                                    Filedinon
                                            TXSB  on 03/04/20
                                              03/04/20 in TXSB Page
                                                                Page63
                                                                     64ofof196
                                                                            197



 Term                                                                                                       Section
 Designated Buyer ..............................................................................            Section 14.6
 Environmental Arbitrator ..................................................................                Section 10.3(e)
 Environmental Defect Notice............................................................                    Section 10.3(a)
 Environmental Defect Notices ..........................................................                    Section 10.3(a)
 Environmental Defect Property ........................................................                     Section 10.3(a)
 Environmental Disputes ....................................................................                Section 10.3(e)
 Environmental Obligations ...............................................................                  Section 2.7
 Equipment .........................................................................................        Section 2.1(d)
 Escrowed Funds ................................................................................            Section 3.1(b)
 Excluded Assets ................................................................................           Section 2.2
 Excluded Obligations ........................................................................              Section 2.5
 Execution Date ..................................................................................          Preamble
 Financing ...........................................................................................      Section 7.6
 Guaranteed Obligations.....................................................................                Section 14.19
 Individual Environmental Defect Threshold.....................................                             Section 10.3(d)
 Individual Title Defect Threshold .....................................................                    Section 10.2(g)
 Lands .................................................................................................    Section 2.1(a)
 Leases ................................................................................................    Section 2.1(a)
 Mineral Interests ...............................................................................          Section 2.1(g)
 NORM ...............................................................................................       Section 2.6(d)
 Outside Date ......................................................................................        Section 13.1(b)
 Outstanding Accounts Receivable ....................................................                       Section 2.1(l)
 Parent ................................................................................................    Preamble
 Parties ................................................................................................   Preamble
 Party ..................................................................................................   Preamble
 Performance Deposit .........................................................................              Section 3.1(b)
 Permits, Easements and Surface Rights ............................................                         Section 2.1(e)
 Petition Date ......................................................................................       Recitals
 Pipeline Inventory .............................................................................           Section 2.3(a)(i)
 Plugging and Abandonment Obligations ..........................................                            Section 2.6
 Property Records ...............................................................................           Section 2.1(i)
 Purchase Price ...................................................................................         Section 3.1(a)
 Royalty Interests ...............................................................................          Section 2.1(f)
 Sale Transaction ................................................................................          Recitals
 Security Arrangements ......................................................................               Section 8.10(c)
 Seller .................................................................................................   Preamble
 Sellers ................................................................................................   Preamble
 Seller Marks ......................................................................................        Section 8.8
 Sellers’ Obligations ...........................................................................           Section 8.10(c)
 Settlement Statement.........................................................................              Section 3.2(a)
 Stock Tank Oil ..................................................................................          Section 2.3(a)(i)
 Tax Allocation...................................................................................          Section 11.4
 Title Arbitrator ..................................................................................        Section 10.2(h)
 Title Benefit Notice ...........................................................................           Section 10.2(b)
 Title Benefit Notices .........................................................................            Section 10.2(b)

                                                                        19
511851.000060 23007492.13
       Case19-36444
      Case  19-36444 Document
                      Document300-1
                               301 Filed
                                    Filedinon
                                            TXSB  on 03/04/20
                                              03/04/20 in TXSB Page
                                                                Page64
                                                                     65ofof196
                                                                            197



 Term                                                                                                       Section
 Title Benefit Property........................................................................             Section 10.2(b)
 Title Defect Amount .........................................................................              Section 10.2(c)(i)
 Title Defect Notice ............................................................................           Section 10.2(a)
 Title Defect Notices ..........................................................................            Section 10.2(a)
 Title Defect Property .........................................................................            Section 10.2(a)
 Title Disputes ....................................................................................        Section 10.2(h)
 Trademarks........................................................................................         Section 8.8
 Transferred Employee .......................................................................               Section 8.12
 Units ..................................................................................................   Section 2.1(b)
 Wells .................................................................................................    Section 2.1(c)

          Section 1.3              Interpretive Provisions.

               (a)     Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation will apply:

                       (i)    the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement;

                        (ii) words defined in the singular shall have a comparable meaning when
used in the plural, and vice versa;

                                  (iii)     the words “Dollars” and “$” mean U.S. dollars;

                      (iv) references herein to a specific Section, Subsection, Recital,
Schedule or Exhibit shall refer, respectively, to Sections, Subsections, Recitals, Schedules or
Exhibits of this Agreement;

                       (v)    wherever the word “include,” “includes” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “without limitation”;

                                  (vi)      references herein to any gender shall include each other gender;

                      (vii) references herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and assigns; provided, however,
that nothing contained in this clause (vii) is intended to authorize any assignment or transfer not
otherwise permitted by this Agreement;

                      (viii) references herein to a Person in a particular capacity or capacities
shall exclude such Person in any other capacity;

                    (ix) with respect to the determination of any period of time, the word
“from” means “from and including” and the words “to” and “until” each means “to but excluding”;

                                  (x)       the word “or” shall be disjunctive but not exclusive;


                                                                        20
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page65
                                                                    66ofof196
                                                                           197



                        (xi) references herein to any Law shall be deemed to refer to such Law
as amended, reenacted, supplemented or superseded in whole or in part and in effect from time to
time and also to all rules and regulations promulgated thereunder;

                    (xii) references herein to any Contract mean such Contract as amended,
supplemented or modified (including any waiver thereto) in accordance with the terms thereof;

                      (xiii) the headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the Parties;

                      (xiv) all Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated into and made a part of this Agreement as if set forth in full herein;

                      (xv) any capitalized terms used in any Exhibits or Schedules but not
otherwise defined therein will be defined as set forth in this Agreement;

                       (xvi) if the last day for the giving of any notice or the performance of any
act required or permitted under this Agreement is a day that is not a Business Day, then the time
for the giving of such notice or the performance of such action shall be extended to the next
succeeding Business Day; and

                       (xvii) the omission of certain provisions of this Agreement from the
Assignment Documents does not constitute a conflict or inconsistency between this Agreement
and the Assignment Documents, and will not effect a merger of the omitted provisions. To the
fullest extent permitted by Law, all provisions of this Agreement are hereby deemed incorporated
into the Assignment Documents by reference.

                (b)   The Parties have participated jointly in the negotiation and drafting of this
Agreement and, in the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as jointly drafted by the Parties and no presumption or burden of
proof will arise favoring or disfavoring any Party by virtue of the authorship of any provision of
this Agreement.

                                         ARTICLE 2
                                     PURCHASE AND SALE

        Section 2.1       The Assets. On the terms and subject to the conditions of this Agreement
and the Sale Order, at the Closing, the Sellers shall sell, convey and assign (or shall cause to be
sold, conveyed and assigned) to Buyer, and Buyer shall purchase, pay for, and accept all of the
Sellers’ right, title and interest in and to all assets and properties of the Sellers (such assets and
properties, SAVE and EXCEPT the Excluded Assets, hereafter referred to collectively as the
“Assets”) free and clear of all Encumbrances (except for Permitted Encumbrances). For the
avoidance of doubt, and without limiting the generality of the forgoing, the Assets shall include
the following described property rights, interests, privileges and obligations:

                 (a)     all oil, gas and mineral leases, and operating rights in which the Sellers hold
any right, title or interest of any kind (wherever located) (the “Leases”), including those described


                                                  21
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page66
                                                                    67ofof196
                                                                           197



in Exhibit A-1, and all related rights and interest in the lands covered by the Leases and Units
(such lands, the “Lands”);

              (b)    all rights, obligations and interests in any unit or pooled area in which the
Leases are included, including all rights and obligations derived from any unitization, pooling,
operating, communitization or other Contract or from any Order (the “Units”);

               (c)    all oil, gas and condensate wells (whether producing, not producing or
abandoned), water source, water injection and other injection or disposal wells and systems in
which the Sellers hold any right, title or interest of any kind located on any of the Lands (the
“Wells”), including those wells described in Exhibit A-2;

                (d)    (i) all flow lines, pipelines, gathering systems and related equipment located
on the Leases, the Units, or the Permits, Easements and Surface Rights, (ii) all facilities,
equipment, compressors, well pads, tank batteries, radio towers, remote terminal units, SCADA
equipment, personal computer equipment, vehicles, communication equipment, improvements,
fixtures, inventory, spare parts, tools, abandoned property and junk and other personal property
located on the Leases, the Units, or the Permits, Easements and Surface Rights, and (iii) all off-
Lease facilities and other personal property described in Exhibit A-2 (items (i), (ii) and (iii) referred
to collectively as the “Equipment”);

              (e)    all easements, rights-of-way, Permits, servitudes, surface leases, surface use
agreements, surface fee tracts, and similar rights, obligations and interests applicable to or used in
operating the Leases, Units, Wells, or Equipment (collectively, the “Permits, Easements and
Surface Rights”), including those described in Exhibit A-3;

               (f)    all royalty, overriding royalty, net profits or other similar oil or gas interests
not described above in which the Sellers hold any right, title or interest of any kind (the “Royalty
Interests”), including those described in Exhibit A-4 and including all rights pertaining to the
Royalty Interests under any of the Assigned Contracts;

               (g)    all mineral interests in which the Sellers hold any right, title or interest of
any kind (the “Mineral Interests”), including those described in Exhibit A-5 and including all
rights and obligations pertaining to the Mineral Interests under any of the Assigned Contracts;

            (h)    all Contracts described in Exhibit A-6, as such Exhibit may be subsequently
amended by Buyer pursuant to Section 2.8 (collectively, the “Assigned Contracts”);

               (i)   subject to Section 8.4(a), all lease files, right-of-way files, well files
(including well logs), production records, division order files, abstracts, title opinions, and
Contract files and reservoir and field studies related to any or all of the Leases, Units, Wells,
Equipment, Permits, Easements and Surface Rights, Royalty Interests, Mineral Interests and
Assigned Contracts (the “Property Records”), and all other tangibles, movables, immovables,
miscellaneous interests or other assets on the Leases or Units;

                (j)    to the extent transferrable without payment of a fee (unless Buyer pays such
fee) or other penalty, all (i) seismic, geological, geochemical, or geophysical data (including cores
and other physical samples or materials from wells or tests) belonging to the Sellers or licensed

                                                   22
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page67
                                                                    68ofof196
                                                                           197



from third parties, and (ii) interpretations of seismic, geological, geochemical or geophysical data
belonging to the Sellers or licensed from third parties;

                (k)    all proceeds, benefits, income or revenues (including accounts and notes
receivable, to the extent not collected as of the Closing Date), in each case with respect to the
Assets attributable to periods after the Effective Date;

                (l)   all accounts and notes receivable with respect to the Assets attributable to
periods prior to the Effective Date, to the extent outstanding as of the Closing Date (collectively,
the “Outstanding Accounts Receivable”); and

                (m) all rights, Claims or causes of action (including, without limitation,
Avoidance Actions) of the Sellers against third parties arising out of events occurring prior to, on,
or after the Effective Date, to the extent relating to the Assets and/or the Assumed Obligations;
provided, however, that Buyer shall not pursue or cause to be pursued any Avoidance Action other
than as a defense (to the extent permitted by applicable Law) against any Claim or cause of action
asserted against Buyer.

       Section 2.2      Excluded Assets. Notwithstanding the forgoing, the Assets do not
include, and there is excepted, reserved and excluded from the transactions contemplated by this
Agreement, the following (collectively, the “Excluded Assets”):

                (a)   to the extent not transferrable without payment of a fee (unless Buyer pays
such fee) or other penalty, all (i) seismic, geological, geochemical, or geophysical data (including
cores and other physical samples or materials from wells or tests) belonging to the Sellers or
licensed from third parties, and (ii) interpretations of seismic, geological, geochemical or
geophysical data belonging to the Sellers or licensed from third parties;

               (b)    the Sellers’ corporate, financial and Tax records, and legal files (except title
opinions, abstracts and other muniments of title), excluding Asset Tax records;

                (c)    (i) employee information, internal valuation data, business plans, reserve
reports, transaction proposals and related information and correspondence, business studies, bids
and documents protected by any privilege, and (ii) any other records or information that would
otherwise be included in the Property Records but which the Sellers cannot legally provide to
Buyer because of confidentiality restrictions in favor of third parties;

                 (d)   trade credits and rebates from contractors, vendors and co-owners (including
unpaid joint interest billings), and adjustments or refunds attributable to the Sellers’ interest in the
Assets that relate to any period before the Effective Date, including transportation Tax credits and
refunds, tariff refunds, take-or-pay claims, insurance premium adjustments, and audit adjustments
under the Assigned Contracts;

                 (e)  claims of the Sellers for refund of or loss carry forwards with respect to (i)
Income Taxes imposed by any applicable Laws on a Seller, any of its direct or indirect owners or
Affiliates, or any combined, unitary, or consolidated group of which any of the foregoing is or was
a member; (ii) Asset Taxes allocable to the Sellers pursuant to ARTICLE 11; and (iii) Taxes
imposed on or with respect to the ownership or operation of the Excluded Assets;

                                                  23
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page68
                                                                    69ofof196
                                                                           197



               (f)    subject to Section 3.2(c)(ii), all deposits, cash, checks in process of
collection, cash equivalents and other funds, and all security or other deposits made with third
parties;

                 (g)    all Excluded Contracts;

                 (h)    subject to Section 7.3, all insurance policies and rights to proceeds thereof;

               (i)   subject to Section 2.1(l) and Section 3.2(b)(iv), all proceeds, benefits,
income or revenues (including accounts and notes receivable, to the extent collected at or prior to
the Closing Date), in each case with respect to the Assets attributable to periods prior to the
Effective Date;

                 (j)    copies of all Property Records;

             (k)        all swap, futures, or derivative Contracts backed by or related to the
Hydrocarbons; and

               (l)    except as set forth in Section 2.1(m), any and all rights, Claims or causes of
action (including, without limitation, Avoidance Actions) of the Sellers against third parties arising
out of events occurring prior to the Effective Date.

         Section 2.3        Ownership of Production from the Assets; Allocation of Property
Costs.

                 (a)    Production and Property Costs Before the Effective Date.

                        (i)    The Sellers will own all Hydrocarbons produced from or attributable
to the Assets before the Effective Date and shall be responsible for (and entitled to any refunds
with respect to) all Property Costs attributable to the Assets and incurred before the Effective Date.
If, on the Effective Date, Hydrocarbons produced from or attributable to the Assets before the
Effective Date are stored in the Lease or unit stock tanks (the “Stock Tank Oil”), or in gathering
lines or production facilities upstream of the sale or custody transfer meters (or other applicable
point at which the transfer of title actually occurs) of the purchaser or processor of Hydrocarbon
production from or attributable to the Assets (the “Pipeline Inventory”), Buyer shall purchase
from the Sellers the merchantable Stock Tank Oil above pipeline connections in the stock tanks
and the Pipeline Inventory at the actual weighted average price received for Hydrocarbons sold
from such stock tanks and pipeline sales points during the full calendar month preceding the
Effective Date. If no Hydrocarbons were sold in the preceding month, the actual weighted average
price received in the most recent preceding month in which sales occurred shall be used. Buyer
will pay the Sellers for the Stock Tank Oil and Pipeline Inventory as an adjustment to the Purchase
Price at Closing, as provided in Section 3.2.

                       (ii) The Stock Tank Oil and the Pipeline Inventory will be gauged and
measured as of 7:00 a.m. local time where the Assets are located on the Effective Date. The Sellers
and Buyer will accept the Lease or unit operator’s tank gauge readings, meter tickets or other
inventory records of the Stock Tank Oil and Pipeline Inventory.


                                                  24
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page69
                                                                    70ofof196
                                                                           197



                 (b)    Production and Property Costs After the Effective Date. After Closing,
Buyer will own all Hydrocarbons produced from or attributable to the Assets on and after the
Effective Date and shall be responsible for (and entitled to any refunds with respect to) all Property
Costs (i) attributable to the Assets and incurred on and after the Effective Date and (ii) attributable
to the Assets and incurred before the Effective Date to the extent there is an adjustment to the
Purchase Price with respect thereto as provided in Section 3.2(c)(i). The Sellers will sell on
Buyer’s behalf all Hydrocarbons produced from or attributable to the Assets between the Effective
Date and the Closing Date, and the Sellers will credit Buyer for the proceeds of these sales as an
adjustment to the Purchase Price, as provided in Section 3.2 and Section 3.3.

        Section 2.4     Assumed Obligations. At the Closing, Buyer shall assume, and agree to
pay, perform, fulfill and discharge (or cause to be paid, performed, fulfilled or discharged) when
due (in accordance with their respective terms and subject to the respective conditions thereof),
the following, and only the following, Liabilities of the Sellers (collectively, and together with the
Plugging and Abandonment Obligations and Environmental Obligations, the “Assumed
Obligations”):

                (a)   responsibility for performance of all express and implied obligations and
covenants under the terms of the Leases, other instruments in the chain of title to the Assets, the
Assigned Contracts, Permits, Easements and Surface Rights and all other Orders to which the
Assets or the operation thereof is subject, in each case, only to the extent such obligations or
covenants are required to be performed after the Closing and are attributable to periods from and
after the Effective Date;

                (b)    responsibility for payment of all royalties, overriding royalties, production
payments, net profits obligations, rentals and other burdens or encumbrances to which the Assets
are subject, in each case, only to the extent the same are attributable to periods from and after the
Effective Date;

                (c)    responsibility for proper accounting for and disbursement of production
proceeds from the Assets from and after the Effective Date, including the Suspense Funds, to the
extent actually received by Buyer (or for which a reduction to the Purchase Price was made),
together with (i) any statutory interest and escheatment obligations related thereto arising after the
Effective Date and (ii) statutory interest obligations related thereto arising prior to the Effective
Date, in each case, to the extent such statutory interest is included in the amount for which a
reduction to the Purchase Price was made;

                (d)   responsibility for compliance with all applicable Laws and Orders pertaining
to the Assets, and the procurement and maintenance of all permits, consents, authorizations, and
bonds required by public authorities in connection with the Assets, in each case, from and after the
Closing;

                 (e)   responsibility for all obligations with respect to Imbalances with third parties
attributable to the Assets;

                 (f)    all Taxes and expenses allocated to Buyer pursuant to ARTICLE 11; and



                                                  25
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page70
                                                                    71ofof196
                                                                           197



               (g)   all obligations with respect to Cure Costs related to the Assigned Contracts
up to the Cure Cost Cap; and

                 (h)   to the extent not already described in clause (a) through (h) above, all
Liabilities arising from, related to or associated with the Assets, arising after Closing (other than
any Excluded Obligation or any Liability arising from, related to or associated with an Excluded
Asset);

provided, however, that any Liability that arises hereunder as a result of a failure by the Sellers to
timely perform any of the obligations in clauses (a) through (c) that are required to be performed
prior to Closing shall not be deemed to be an Assumed Obligation hereunder, and Buyer shall have
no obligation with respect to any such Liability.

        Section 2.5     Excluded Obligations. Notwithstanding any provision in this Agreement
to the contrary, except for the Assumed Obligations, Buyer shall not assume and shall not be
obligated to assume or be obligated to pay, perform or otherwise discharge any Liability or
obligation of the Sellers, whether or not related to the Assets (all such Liabilities or obligations,
collectively, the “Excluded Obligations”). For the avoidance of doubt, and without limiting the
generality of the foregoing, the Excluded Obligations shall include each of the following:

                 (a)    any Liabilities related to the Excluded Assets;

               (b)    all indebtedness for borrowed money of the Sellers, all guarantees of third
party obligations by a Seller and reimbursement obligations to guarantors of the Sellers’
obligations or under letters of credit;

                 (c)    responsibility for Taxes and expenses allocated to the Sellers pursuant to
ARTICLE 11;

               (d)    all Liabilities of the Sellers or any of their Affiliates arising out of or relating
to the execution, delivery or performance of this Agreement, the Transaction Documents or the
transactions contemplated hereby or thereby, and all Liabilities of the Sellers for any fees, costs or
expenses of the type referred to in Section 14.4;

                (e)    all Liabilities of the Sellers to any third party relating to the ownership of
any Equity Interests (including to any owner or former owner thereof), or with respect to any other
interest or participation that confers the right to receive a share of the profits and losses of, or
distribution of assets of, the Sellers, whether arising before, on or after the Closing Date;

               (f)     all Liabilities with respect to any civil, criminal or administrative actions,
investigations or proceedings relating to the actions or inactions of the Sellers or the conduct of
the Business prior to the Closing;

                 (g)     except to the extent specifically assumed by Buyer pursuant to Section 8.12,
all Liabilities with respect to employees, independent contractors, agents or other Persons engaged
at any time by the Sellers or their Affiliates, whether arising before, on or after the Effective Date,
relating to, arising out of or in connection with their respective employment or engagement with
the Sellers or their Affiliates, including any claims to rights or benefits under any contract,

                                                   26
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page71
                                                                    72ofof196
                                                                           197



collective bargaining agreement, document, policy or understanding with any such employees,
independent contractors, agents or other Persons or their representatives, heirs, executors,
administrators, successors or assigns, or under any stock option, phantom stock, incentive,
pension, death benefit, retirement, medical, retiree, insurance, vacation, sales commission or
workers’ compensation plan, or under any applicable Laws;

               (h)     all Liabilities relating to or at any time arising under, with respect to, or in
connection with any employee benefit plans or any other compensation or benefit plan, program,
policy, agreement or arrangement of any kind (including all assets, trusts, insurance policies and
administration service contracts related thereto) that at any time is or was maintained, sponsored,
contributed to or required to be contributed to by the Sellers or any of their Affiliates or under or
with respect to which any Seller or any of its Affiliates has (or has had) any Liability, including
on account of Buyer or any of its Affiliates being deemed successor due to the operation of the
Assets or otherwise;

                (i)    all Liabilities relating to the accounting for, failure to pay or the incorrect
payment of any royalties, overriding royalties, production payments, net profits obligations, rentals
or other burdens, owners’ revenues or proceeds attributable to sales of Hydrocarbons (including
Suspense Funds to the extent attributable to the Assets, other than with respect to those Suspense
Funds for which there was a downward adjustment to the Purchase Price), insofar as the same are
attributable to periods and Hydrocarbons produced and marketed with respect to the Assets prior
to the Effective Date;

               (j)    all unpaid Property Costs that are attributable to the ownership or operation
of the Assets prior to the Effective Date that are not taken into account pursuant to Section 3.2;
and

               (k)   any Taxes (other than Taxes subject to ARTICLE 11) of the Sellers for
taxable periods ending on or before the Closing Date;

              (l)    Liabilities arising out of or related to the offsite disposal of any Hazardous
Substance generated by or used in connection with the ownership or operation of the Assets;

             (m) fines and/or penalties assessed by a Governmental Authority for
noncompliance with Environmental Laws during the ownership or operation of the Assets prior to
Closing; and

                 (n)    all Cure Costs in excess of the Cure Cost Cap.

         Section 2.6     Plugging and Abandonment Obligations. Upon and after Closing,
Buyer assumes full responsibility and liability for all plugging and abandonment obligations
related to the Assets (the “Plugging and Abandonment Obligations”), regardless of whether they
are attributable to the ownership or operation of the Assets before, on or after the Effective Date,
including the following:

               (a) the necessary and proper plugging, replugging, abandonment and
decommissioning of all of the Assets, whether plugged and abandoned before, on or after the
Effective Date;

                                                  27
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page72
                                                                    73ofof196
                                                                           197



                (b)    the necessary and proper removal, abandonment and disposal of all
structures, pipelines, facilities, equipment, abandoned property and junk comprising part of the
Assets;

               (c)      the necessary and proper capping and burying of all flow lines associated
with the Wells;

               (d)    any necessary clean up or disposal of Assets contaminated by naturally
occurring radioactive materials (“NORM”), as may be required by applicable Law, a Lease or an
Assigned Contract;

               (e)   the necessary and proper restoration of the Assets, both surface and
subsurface, as may be required by applicable Law, a Lease or an Assigned Contract;

               (f)   all obligations arising from contractual requirements and demands made by
Governmental Authorities or parties claiming a vested interest in the Assets to the extent required
by applicable Law, a Lease or an Assigned Contract; and

               (g)   obtaining and maintaining all bonds, or supplemental or additional bonds,
that may be required by an Assigned Contract or by Governmental Authorities in connection with
the plugging and abandonment obligations related to the Assets.

        Section 2.7      Environmental Obligations. Upon and after Closing, Buyer assumes full
responsibility and liability for all environmental occurrences, events, conditions, and activities, to
the extent on or related to the Assets (the “Environmental Obligations”), regardless of whether
attributable to periods before, on or after the Effective Date (other than any Excluded Obligation
or any Liability arising out of or related to any Excluded Asset), including the following:

               (a)    environmental pollution or contamination, including pollution or
contamination of the soil, groundwater or air by Hazardous Substances, drilling fluid or other
chemicals, brine, produced water, NORM, or any other substance;

                 (b)    underground injection activities and waste disposal on the Assets;

               (c)    clean-up responses, and the cost of Remediation, control, assessment or
compliance with respect to surface and subsurface pollution caused by spills, pits, ponds, lagoons
or subsurface storage tanks;

               (d)   non-compliance with applicable land use, surface disturbance, licensing or
notification Laws or Orders;

              (e)    offsite disposal of any Hazardous Substances generated by or used in
connection with the ownership or operation of the Assets after Closing; and

             (f)    except for the Excluded Obligations set forth in Section 2.5(m), non-
compliance with Environmental Laws.




                                                 28
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page73
                                                                    74ofof196
                                                                           197



        Section 2.8         Assumption of Contracts.

                (a)    At the Closing (or, if the applicable Assigned Contract is not assigned to
Buyer at Closing pursuant to the terms of Section 2.9 or Section 7.3, then at the time of the
assignment of such Assigned Contract to Buyer, if ever), the Sellers shall pay, pursuant to Section
365 of the Bankruptcy Code and the Sale Order, any and all cure and reinstatement costs or
expenses that are required to be paid under Sections 365(b)(1)(A) and (B) of the Bankruptcy Code
in connection with the assumption and assignment of the Assigned Contracts (the “Cure Costs”)
to the extent not in excess of the Cure Cost Cap. For the avoidance of doubt, the payment of any
Cure Costs up to the Cure Cost Cap called for by this Agreement shall be made by the Sellers in
cash at Closing, but the aggregate amount of all Cure Costs with respect to the Assigned Contracts
up to the Cure Cost Cap shall be an upward adjustment to the Purchase Price (it being understood
and agreed that the Sellers shall pay all Cure Costs in excess of the Cure Cost Cap without
adjustment to the Purchase Price). In no event shall Buyer be required to make any payment of
Cure Costs for, and shall not assume any Liabilities with respect to, any Contract that is not an
Assigned Contract.

                (b)    Schedule 2.8(b) sets forth each Executory Contract and the Sellers’ good
faith estimate of the amount of the Cure Costs payable in respect of each such Executory Contract
(and if no Cure Cost is estimated to be payable in respect of any particular Executory Contract, the
amount of such Cure Cost designated for such Contract shall be “$0.00”). The Sellers shall use
their reasonable best efforts to provide financial and other pertinent information regarding the
Executory Contracts, as is reasonably requested by Buyer. During the period between the
Execution Date and the Designation Deadline, the Sellers shall promptly amend or supplement
Schedule 2.8(b), and shall provide Buyer written notice thereof, upon the Sellers’ determination
that any Seller is party to an Executory Contract that is not then set forth on Schedule 2.8(b).

               (c)    Simultaneously with Buyer’s delivery of this executed Agreement to the
Sellers in accordance with the Bid Procedures, and subject to Buyer’s rights under Section 2.8(d)
and Section 2.8(e) to subsequently amend such designations, Buyer will deliver to the Sellers an
Exhibit A-6, to be determined in Buyer’s sole discretion, which shall be a schedule of the
Executory Contracts to be assumed by the Sellers and assigned to Buyer (as Assigned Contracts)
at the Closing. The Sellers shall provide notice to all non-debtor counterparties to all Assigned
Contracts of their proposed assumption and assignment and provide a schedule of proposed Cure
Costs and the objection deadline for such non-debtor counterparties to object to the proposed Cure
Costs, in each case in accordance with the Bid Procedures Order.

                (d)    At any time prior to the Designation Deadline, Buyer shall have the right,
which may be exercised in Buyer’s sole discretion, to provide written notice to the Sellers of
Buyer’s election to designate any Executory Contract (i) as an Excluded Contract and upon such
designation such Executory Contract shall constitute an Excluded Contract and, if applicable, shall
cease to constitute an Assigned Contract, or (ii) to the extent not already rejected by the Sellers, as
an Assigned Contract and upon such designation such Executory Contract shall constitute an
Assigned Contract and, if applicable, shall cease to constitute an Excluded Contract. If, at any
time after the Designation Deadline, the Cure Costs fixed by the Bankruptcy Court for any
Assigned Contract are (A) greater than the amount set forth on the schedule of Cure Costs last
filed by the Sellers with the Bankruptcy Court prior to the Designation Deadline, and (B) not

                                                  29
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page74
                                                                    75ofof196
                                                                           197



consented to by Buyer, then Buyer shall have the right, which may be exercised in Buyer’s sole
discretion not later than three (3) Business Days after entry of an order by the Bankruptcy Court
setting such Cure Costs, to provide written notice to the Sellers of Buyer’s election to revoke its
designation of any such Executory Contract as an Assigned Contract and thereupon such
Executory Contract shall be deemed to be an Excluded Contract for all purposes of this Agreement.
The Parties shall amend Exhibit A-6 to reflect changes made pursuant to this Section 2.8(d).

                 (e)    Notwithstanding anything in this Agreement to the contrary, the Sellers shall
not reject any Executory Contracts without the prior written consent of Buyer in its sole discretion;
provided that, after the Designation Deadline, the Sellers may reject Excluded Contracts without
the consent of Buyer so long as such Executory Contracts were identified to Buyer in writing prior
to the Designation Deadline in accordance with Section 2.8(b) and this Section 2.8(e). In the event
that the Sellers identify (whether before or after the Designation Deadline) any additional Executory
Contracts capable of being assumed or rejected that were not previously identified as such, the
Sellers shall promptly notify Buyer of (i) such Executory Contracts and (ii) the Sellers’ good faith
estimate of the amount of the Cure Costs payable in respect of each such Executory Contract by
supplementing Schedule 2.8(b) as required by Section 2.8(b). For the avoidance of doubt, Buyer
may designate each such additional Executory Contract described in the immediately preceding
sentence as an Assigned Contract or Excluded Contract pursuant to this Section 2.8(e),
notwithstanding the passage of the Designation Deadline. Exhibit A-6 shall be deemed
automatically amended to reflect changes made pursuant to this Section 2.8(e).

        Section 2.9         Assignment of Assets Subject to Consent Requirements.

                (a)    Within three (3) Business Days after the Sale Order is entered, the Sellers
shall send letters seeking any consent to assignment (including Hard Consents) or approval rights
applicable to the transactions contemplated hereby. This Agreement shall not constitute an
agreement to assign or transfer and shall not effectuate the assignment or transfer of any Asset if
such Asset is subject to an un-obtained Hard Consent. The Sellers and Buyer shall use their
reasonable best efforts to obtain all such Hard Consents; provided, however, neither the Sellers
nor Buyer will be obligated to pay any consideration or initiate any Action to obtain any such Hard
Consent. Each Asset affected by a Hard Consent that is not obtained prior to Closing shall, at the
option of Buyer, be held back from the Assets conveyed at Closing and shall be deemed to be an
Excluded Asset until such time as such Hard Consent is obtained, waived or otherwise satisfied
and such Asset is conveyed to Buyer, subject to the following provisions of this Section 2.9. If
any of the Assets is not conveyed at Closing due to failure to obtain a Hard Consent, then the
Purchase Price shall be reduced by the sum of the Allocated Value of each such Asset (or portions
thereof) so excluded. In the event that any such Hard Consent with respect to any such excluded
Asset (or portion thereof) is obtained, waived or otherwise satisfied within ninety (90) Business
Days after the Closing (or if during such 90-day period the Bankruptcy Court enters an order
providing that such Hard Consent is not required to consummate the sale of the affected Assets to
Buyer), then (i) the Sellers shall notify Buyer, (ii) such Asset (or portion thereof) shall be conveyed
to Buyer as promptly as practicable (and in any event within ten (10) Business Days) after such
Hard Consent is obtained, waived or otherwise satisfied (and such Asset (or portion thereof) shall
no longer be considered an Excluded Asset hereunder), and (iii) contemporaneously with such
conveyance, Buyer shall pay the Allocated Value of such Asset (or portion thereof) to the
Company. Except for Hard Consents, if any consents to the assignment of any Asset are not

                                                  30
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page75
                                                                    76ofof196
                                                                           197



obtained prior to Closing, such Asset shall nevertheless be sold and conveyed to Buyer at the
Closing. Notwithstanding the foregoing, nothing in this Section 2.9 shall (A) require the Sellers
to make any expenditure or incur any obligation on its own or on behalf of Buyer, or (B) prohibit
the Sellers from ceasing operations or winding up their affairs following the Closing.

              (b)    Notwithstanding anything herein to the contrary, the provisions of this
Section 2.9 shall only apply with respect to those Assets (i) that are subject to any consent to
assignment (including Hard Consents) or approval rights applicable to the transactions
contemplated hereby and (ii) which cannot be acquired by Buyer free and clear of such consent to
assignment or approval right pursuant to the Bid Procedures Order, the Sale Order or the
Bankruptcy Code.

                                           ARTICLE 3
                                         CONSIDERATION

        Section 3.1         Purchase Price and Other Consideration.

               (a)    Purchase Price. The aggregate consideration for the Assets (the “Purchase
Price”) will be (i) cash in an amount equal to One Hundred Ninety-Two Million Five Hundred
Thousand US Dollars ($192,500,000.00), and (ii) the assumption of the Assumed Obligations.
Notwithstanding the foregoing, the Purchase Price shall be adjusted as specified in Section 3.1(b)
and Section 3.2.

               (b)    Performance Deposit. Within two (2) Business Days after the Execution
Date, Buyer shall deposit with the Escrow Agent pursuant to the Escrow Agreement an amount
equal to Nineteen Million Two Hundred Fifty Thousand US Dollars ($19,250,000.00) (the
“Performance Deposit”), which amount, together with any investment earnings or income
thereon (collectively, the “Escrowed Funds”), will be either refunded to Buyer or paid to the
Company as set forth in the Bid Procedures and Section 13.3. Anything in this Agreement to the
contrary notwithstanding, in the event that Buyer does not deposit the Performance Deposit with
the Escrow Agent within two (2) Business Days after the Execution Date, this Agreement shall
automatically terminate and shall forthwith become null and void. The Performance Deposit is
nonrefundable, except as otherwise expressly set forth in the Bid Procedures or Section 13.3. If
the Closing occurs, the Escrowed Funds will be applied towards the Purchase Price payable by
Buyer in accordance with the Bid Procedures and Buyer and the Company shall instruct the Escrow
Agent to pay the Escrowed Funds to the accounts designated in writing by the Company prior to
Closing.

        Section 3.2         Adjustments at Closing.

                (a)    Settlement Statement. At Closing, the Purchase Price will be adjusted as set
forth in Section 3.2(b) and Section 3.2(c). No later than five (5) Business Days prior to the Closing
Date, the Company will provide Buyer a draft settlement statement prepared by the Sellers in good
faith that identifies all adjustments to the Purchase Price (the “Settlement Statement”). The
Settlement Statement will be prepared in accordance with generally accepted accounting principles
in the petroleum industry, and applicable Laws, and with reasonable supporting documentation for
each item reflected therein. The Sellers and Buyer acknowledge that some items in the Settlement


                                                 31
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page76
                                                                    77ofof196
                                                                           197



Statement may be estimates. Prior to the Closing, the Sellers shall provide to Buyer and its
advisors and accountants reasonable access to any relevant financial books and records, and shall
make available such personnel, as are reasonably necessary to assist Buyer in connection with
Buyer’s review of the Settlement Statement, and within three (3) Business Days after receipt of
the Settlement Statement, Buyer shall be entitled to submit a written notice prepared in good faith
setting forth any proposed comments to the Settlement Statement, together with a brief explanation
of such comments (a “Dispute Notice”). The Company shall consider in good faith any reasonable
comments of Buyer to the Settlement Statement set forth in a Dispute Notice and the components
thereof, and make appropriate adjustments and revisions to the Settlement Statement for any
changes thereto which are agreed upon in writing between Buyer and the Company prior to
Closing. The Company and Buyer shall in good faith attempt to agree upon the Settlement
Statement as soon as possible after Buyer’s receipt of the draft Settlement Statement delivered by
the Company (and after the Company’s receipt of a Dispute Notice, if applicable) and the form of
the Settlement Statement agreed upon by the Company and Buyer shall be used to adjust the
Purchase Price at Closing. If the Company and Buyer do not agree upon any adjustment set forth
in the Settlement Statement, Buyer shall deposit into the Escrow Account at Closing a portion of
the Purchase Price equal to the positive difference between the Company’s proposed adjustment
and Buyer’s proposed adjustment (as set forth in a Dispute Notice) for such disputed adjustment
(adjusted for any amounts therein actually agreed by the Company and Buyer prior to Closing),
and such amount shall be credited toward the Purchase Price at Closing. Upon final resolution of
any disputed adjustment by the Bankruptcy Court following the Closing, the amount held in
escrow in respect thereof shall be disbursed in accordance with Section 3.3.

              (b)   Upward Adjustments. The Purchase Price will be increased by the following
amounts (without duplication):

                       (i)    the aggregate amount of all non-reimbursed Property Costs that have
been paid by the Sellers that are attributable to the ownership and operation of the Assets on and
after the Effective Date;

                       (ii) the aggregate amount of (A) proceeds actually received by Buyer
from the sale of Hydrocarbons produced from and attributable to the Assets during any period
prior to the Effective Date to which the Sellers are entitled under Section 2.3(a) (net of any of the
following actually paid by Buyer: (1) Royalties and (2) gathering, processing, transportation and
other midstream costs), and (B) other proceeds actually received by Buyer with respect to the
Assets for which the Sellers would otherwise be entitled under Section 2.3(a);

                      (iii) the aggregate amount of all prepaid expenses paid by the Sellers with
respect to the ownership or operation of the Assets on and after the Effective Date;

                            (iv)   the aggregate amount of all Outstanding Accounts Receivable;

                      (v)   the value of the Stock Tank Oil and the Pipeline Inventory (as
determined pursuant to Section 2.3(a));

                      (vi) the aggregate amount of all Cure Costs with respect to the Assigned
Contracts up to the Cure Cost Cap in accordance with Section 2.8;


                                                    32
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page77
                                                                    78ofof196
                                                                           197



                       (vii) if applicable, the amount, if any, of Imbalances in favor of the Sellers,
multiplied by the price per Mcf payable to the Sellers under the applicable gas sales Assigned
Contract as of the Effective Date, or, to the extent that the applicable Assigned Contracts provide
for cash balancing, the actual cash balance amount determined to be due to the Sellers as of the
Effective Date;

                    (viii) the amount of all Asset Taxes allocated to Buyer in accordance with
ARTICLE 11 but that are paid or otherwise economically borne by the Sellers;

                     (ix) an amount equal to $400,000.00 per month for each month between
the Effective Date and the Closing Date representing recovery of the Sellers’ overhead (such
amount to be prorated for each partial month between the Effective Date and the Closing Date);
and

                      (x)    any other increases in the Purchase Price specified in this Agreement
or otherwise agreed in writing between the Sellers and Buyer prior to or at Closing.

             (c)    Downward Adjustments. The Purchase Price will be decreased by the
following amounts (without duplication):

                       (i)     the aggregate amount of all non-reimbursed Property Costs that have
been paid by Buyer or that are unpaid as of the Closing, in each case, that are attributable to the
ownership or operation of the Assets prior to the Effective Date (excluding prepayments with
respect to any period after the Effective Date) for which Buyer would be responsible after Closing;

                       (ii) the Sellers’ share (Buyer’s share after Closing) of any proceeds from
the sale of Hydrocarbons produced from or attributable to the Assets and other income attributable
to the Assets and received by any Seller, to the extent they are attributable to the Assets on or after
the Effective Date;

                            (iii)   the amount of the Suspense Funds;

                       (iv) if applicable, the amount, if any, of Imbalances owing by the Sellers,
multiplied by the price per Mcf payable to the Sellers under the applicable gas sales Assigned
Contract as of the Effective Date, or, to the extent that the applicable Assigned Contracts provide
for cash balancing, the actual cash balance amount determined to be owed by the Sellers as of the
Effective Date;

                   (v)     the amount of all Asset Taxes allocated to the Sellers in accordance
with ARTICLE 11 but that are paid or otherwise economically borne by Buyer;

                      (vi) subject to Section 10.2(g), any reductions to the Purchase Price on
account of Title Defects in accordance with Section 10.2(c) (taking into account any applicable
Title Benefit Amounts in accordance with Section 10.2(d));

                    (vii) subject to Section 10.3(d), any reduction to the Purchase Price on
account of Environmental Defects in accordance with Section 10.3(b);


                                                     33
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page78
                                                                    79ofof196
                                                                           197



                       (viii) subject to Section 2.9(a), any reductions to the Purchase Price with
respect to Assets (or portions thereof) subject to Hard Consents that are not conveyed to Buyer at
Closing;

                            (ix)   the amount of all Employee Payments;

                       (x)     any other amounts attributable to any Excluded Obligation that
Buyer has paid at or prior to the Closing; and

                      (xi) any other decreases in the Purchase Price specified in this Agreement
or otherwise agreed in writing between the Sellers and Buyer.

        Section 3.3     Adjustments after Closing. Subject to the final resolution by the
Bankruptcy Court following the Closing of any unresolved disagreements with respect to the
Settlement Statement in accordance with Section 3.2(a), it is understood and agreed that there shall
be no adjustments to the Settlement Statement after Closing. Within two (2) Business Days after
the Bankruptcy Court delivers written notice to Buyer and the Company of its decision with respect
to any unresolved disagreements with respect to the Settlement Statement, the Company and Buyer
shall execute and deliver a joint instruction to the Escrow Agent requiring the Escrow Agent to
disburse to each Party the funds in the Escrow Account to which such Party is entitled in respect
thereof.

       Section 3.4       Reporting Value of the Assets. No Party will take any position in
preparing financial statements, reports to shareholders or Governmental Authorities, Taxing
Authority, or otherwise, that is inconsistent with the allocation of value for the Assets in Exhibit
A-7, unless the Parties otherwise agree in writing. The value assigned to each portion of the Assets
in Exhibit A-7 is hereafter referred to as the “Allocated Value” of that portion of the Assets.

                                 ARTICLE 4
               REPRESENTATIONS AND WARRANTIES OF THE SELLERS

       Except as set forth in the Schedules to this Agreement and/or in the Company’s SEC reports
filed with the SEC prior to the Execution Date (excluding disclosures referred to in “Forward-
Looking Statements,” “Risk Factors,” and any other disclosure therein to the extent they are related
to forward-looking statements), the Sellers hereby jointly and severally represent and warrant to
Buyer as of the date hereof and as of the Closing as follows:

        Section 4.1     Organization and Good Standing. Each Seller is an entity duly
organized, validly existing and in good standing under the Laws of the jurisdiction of its
organization, and subject to any limitations that may be imposed on such Seller resulting from or
relating to the Chapter 11 Cases, has the requisite power and authority to own, lease and operate
its properties and to carry on its business as now conducted. Each Seller is duly qualified or
licensed to do business and is in good standing in each jurisdiction where the character of its
business or the nature of its properties makes such qualification or licensing necessary, except for
such failures to be so qualified or licensed or in good standing as would not, individually or in the
aggregate, have a Seller Material Adverse Effect.



                                                   34
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page79
                                                                    80ofof196
                                                                           197



        Section 4.2      Authority. Subject to entry of the Sale Order and such other authorization
as may be required by the Bankruptcy Court, each Seller has the requisite corporate or similar
power and authority to execute and deliver this Agreement and each other agreement, document
or instrument contemplated hereby or thereby to which it is a party and to perform its respective
obligations hereunder and thereunder. The execution and delivery of this Agreement and each
other agreement, document or instrument contemplated hereby or thereby to which it is a party
and the consummation of the Sale Transaction have been duly authorized by all requisite corporate
or similar action on the part of each Seller. This Agreement and each other agreement, document
or instrument contemplated hereby or thereby to which it is a party has been duly and validly
executed and delivered, and each agreement, document or instrument contemplated hereby or
thereby to be delivered at or prior to Closing will be duly and validly executed and delivered, by
the applicable Seller and (assuming the due authorization, execution and delivery by the other
Parties and the entry of the Bid Procedures Order and the Sale Order) this Agreement and each
other agreement, document or instrument contemplated hereby or thereby to which it is a party
constitutes legal, valid and binding obligations of each applicable Seller enforceable against such
Seller in accordance with its respective terms, subject to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

        Section 4.3      Consents. To the Sellers’ Knowledge, except to the extent rendered
unnecessary through the entry of the Sale Order, no consent, waiver, clearance, approval, Order or
authorization of, or declaration, filing or registration with, or notification to (each of the foregoing,
a “Consent”), any Person or Governmental Authority is required on the part of any Seller in
connection with the execution and delivery of this Agreement or any other agreement, document
or instrument contemplated hereby or thereby to which any Seller is a party, the compliance by
the Sellers with any of the provisions hereof or thereof, the consummation of the Sale Transaction
or the taking by the Sellers of any other action contemplated hereby or thereby (with or without
notice or lapse of time, or both), except (a) for the entry of the Sale Order, (b) for Consents required
in connection with the Chapter 11 Cases, and (c) for Consents set forth on Schedule 4.3.

         Section 4.4     No Conflict. Except as set forth on Schedule 4.4, when the Consents and
other actions described in Section 4.3, including approval of the Bankruptcy Court, have been
obtained and taken, to the Sellers’ Knowledge, the execution and delivery of this Agreement, the
Transaction Documents and any other agreement, document or instrument contemplated hereby or
thereby to which any Seller is a party, the consummation of the Sale Transaction and the taking by
the Sellers of any other action contemplated hereby or thereby will not result in the breach of any
of the terms and provisions of, or constitute a default (with or without notice, lapse of time or both)
under, or conflict with, or give rise to a right of termination, loss of right, adverse modification of
provisions, cancellation of, or cause any acceleration of any obligation of any Seller, or result in
the creation of any Encumbrance (except for Permitted Encumbrances) upon any of the Assets
under (a) any agreement, indenture, or other instrument to which such Seller is bound, (b) the
partnership agreement, bylaws or other governing documents of such Seller, (c) any Order or (d)
any applicable Law, except in the case of each of clauses (a), (c) and (d), as would not, individually
or in the aggregate, have a Seller Material Adverse Effect.

       Section 4.5      Material Assigned Contracts. Schedule 4.5 lists all Material Assigned
Contracts in effect as of the Execution Date, to which a Seller is a party or by which its interests

                                                   35
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page80
                                                                    81ofof196
                                                                           197



in the Assets are bound. All Material Assigned Contracts are in full force and effect, except (a) as
such enforceability may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws now or hereafter in effect relating to creditors’ rights generally or general principles
of equity, and (b) as would not, individually or in the aggregate, have a Seller Material Adverse
Effect. Except as may result from the Chapter 11 Cases, no material default or breach (or event
that, with notice or lapse of time, or both, would become a material default or breach) of any
Material Assigned Contracts has occurred or is continuing on the part of a Seller, or, to the Sellers’
Knowledge, on the part of any other Person that is a party to a Material Assigned Contract.

        Section 4.6      Permits, Easements and Surface Rights. To the Sellers’ Knowledge, (a)
all necessary Permits, Easements and Surface Rights with respect to the ownership or operation of
the Assets have been obtained, (b) such Permits, Easements and Surface Rights are in effect, and
(c) no violations exist with respect to such Permits, Easements and Surface Rights, except for such
non-compliance, failure to obtain or maintain, and such facts, conditions or circumstances, the
existence of which would not constitute a Seller Material Adverse Effect.

        Section 4.7     Wells. Except as set forth on Schedule 4.7, there are no Wells (a) with
respect to which the Sellers have received an order from any Governmental Authority requiring
that such Wells be plugged and abandoned, or (b) that, to the Sellers’ Knowledge, are neither in
use for purposes of production or injection, nor suspended or temporarily abandoned in accordance
with applicable Law, that are required to be plugged and abandoned in accordance with applicable
Law but have not been plugged and abandoned.

       Section 4.8      AFEs. Schedule 4.8 sets forth, as of the Execution Date, all approved
authorizations for expenditures under joint operating agreements for which remaining
expenditures and other approved capital commitments, individually are equal to or greater than
$200,000.00 (net to the Sellers’ interest) (the “AFEs”) relating to the Assets to drill or rework any
Wells or for other capital expenditures for which all of the activities anticipated in such AFEs.

        Section 4.9    Preferential Rights. To the Sellers’ Knowledge, except as set forth on
Schedule 4.9, none of the Assets is subject to any Preferential Rights which may be applicable to
the Sale Transaction.

        Section 4.10 Taxes. The Sellers have (a) timely filed or caused to be filed on their
behalf all material Tax Returns required to be filed by them with respect to Asset Taxes on or prior
to the Execution Date (taking into account any valid extension of the due date for filing), and such
Tax Returns are true, correct and complete in all material respects, and (b) timely paid all Asset
Taxes shown as due and payable on such Tax Returns. Except as set forth on Schedule 4.10, no
audits, examinations or administrative or judicial proceedings with respect to material Taxes are
ongoing, pending, or proposed by any Taxing Authority with respect to the Assets. No material
adjustment has been proposed in writing with respect to any material Tax Returns for the last five
(5) fiscal years by any Taxing Authority. There are no liens or Encumbrances for Taxes on the
Assets other than Permitted Encumbrances.

        Section 4.11 Litigation. Except in connection with the Chapter 11 Cases, there are no
Actions or Orders pending or, to the Sellers’ Knowledge, threatened against any Seller with respect
to the Business or any of the Assets or the ownership or operation thereof or which questions the

                                                 36
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page81
                                                                    82ofof196
                                                                           197



validity of this Agreement or which would reasonably be expected to materially impair the ability
of the Sellers to consummate the Sale Transaction or perform their obligations under this
Agreement or the Transaction Documents.

        Section 4.12 Compliance with Applicable Laws. The Sellers and each of their
Affiliates own and operate, and have owned and operated, the Assets in compliance in all material
respects with all Laws and Orders applicable to the Sellers, such Affiliates of the Sellers, or the
Assets, as applicable, except for prior instances of non-compliance that have been fully and finally
resolved to the satisfaction of all Governmental Authorities with jurisdiction over such matter. No
Seller has received in the prior twelve (12) months any written notice from a Governmental
Authority alleging that any Seller, any of its respective Affiliates or the Assets are not in
compliance in any material respect with applicable Law or Orders. The Sellers have obtained and
are in compliance with all Permits issued or granted by a Governmental Authority necessary to
own or operate the Assets as presently owned or operated, except for those Permits the absence of
which would not, individually or in the aggregate, reasonably be expected to be material to the
ownership or operation of the Assets, taken as a whole. For the avoidance of doubt, this Section
4.12 shall not apply to Environmental Laws, which are solely addressed in Section 4.13, or Laws
with respect to Taxes, which are solely addressed in Section 4.10.

       Section 4.13 Environmental Matters. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Seller Material Adverse Effect:

               (a)   to the Sellers’ Knowledge, the Sellers’ ownership and operation of the
Assets are in compliance with all applicable Environmental Laws;

                (b)     the Sellers have not received any written notice, report or other information
from any Person alleging the violation of or Liability under any Environmental Law with respect
to the Assets, and to the Sellers’ Knowledge, no such notice, report or other information is pending;
and

               (c)     the Sellers have furnished or made available to Buyer all material and non-
privileged environmental site assessment reports, environmental compliance audits and other
documents related to any material environmental matters that are in the Sellers’ possession or
control and relating to the Assets.

The representations and warranties set forth in this Section 4.13 constitute the sole and exclusive
representations and warranties of the Sellers with respect to Environmental Laws and any
environmental matters in connection with the Sale Transaction and the Assets, and no other
provision of this Agreement shall be deemed to address or include such matters.

      Section 4.14 Suspense Funds. Schedule 4.14 sets forth, as of the date set forth on such
Schedule, all Suspense Funds.

        Section 4.15 Imbalances. To the Sellers’ Knowledge, Schedule 4.15 sets forth, as of
the date set forth on such Schedule, all Imbalances relating to the Assets.

       Section 4.16 Brokers or Finders. The Sellers have not incurred any Liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions or other similar

                                                 37
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page82
                                                                    83ofof196
                                                                           197



payment in connection with this Agreement or the Sale Transaction for which Buyer is or will
become liable, and the Sellers shall indemnify and hold harmless Buyer from any claims with
respect to any such fees or commissions, in each case except to the extent that such fees,
commissions and other similar payments constitute Assumed Obligations.

        Section 4.17 Reserve Reports; Property Records. The Company has furnished the
Reserve Reports to Buyer prior to the date of this Agreement, and, to the Knowledge of the Sellers,
the factual, non-interpretive data on which each such Reserve Report was based for purposes of
estimating the oil and gas reserves set forth in such Reserve Report was accurate and complete in
all material respects as of the date of such Reserve Report. To the Knowledge of the Sellers, the
Company has made available to Buyer true, complete and correct copies of all of the Property
Records.

       Section 4.18 Benefit Plans. Except as would not reasonably be expected to result in
material Liability to Buyer, neither the Sellers nor any of their Affiliates sponsor, maintain or
contribute to, or have any Liability with respect to, (a) a “multiemployer plan” (as defined in
Section 3(37) or 4001(a)(3) of ERISA or (b) a defined benefit plan (as defined in Section 3(35) of
ERISA or a pension plan subject to the minimum funding standards of Section 302 of ERISA or
Section 412 of the Code. Each arrangement sponsored by the Sellers or one of their Affiliates in
which Business Employees participate that is intended to be qualified under Section 401(a) of the
Code has been determined to be so qualified and no condition exists that would reasonably be
expected to result in the loss of such qualified status.

                                   ARTICLE 5
                    REPRESENTATIONS AND WARRANTIES OF BUYER

       Buyer hereby represents and warrants to the Sellers, as of the Execution Date and as of the
Closing Date, as follows:

        Section 5.1      Organization and Good Standing. Buyer is an entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its organization and has
the requisite power and authority to own, lease and operate its properties and to carry on its
business as now conducted.

        Section 5.2      Authority. Buyer has the requisite power and authority to execute and
deliver this Agreement and each other agreement, document or instrument contemplated hereby
or thereby to which it is a party and to perform its respective obligations hereunder and thereunder.
The execution and delivery of this Agreement and each other agreement, document or instrument
contemplated hereby or thereby to which it is a party and the consummation of the Sale Transaction
have been duly authorized by all requisite corporate or similar action on the part of Buyer. This
Agreement and each other agreement, document or instrument contemplated hereby or thereby to
which Buyer is a party has been duly and validly executed and delivered, and each agreement,
document or instrument contemplated hereby or thereby to be delivered at or prior to Closing will
be duly and validly executed and delivered by Buyer and (assuming the due authorization,
execution and delivery by the other Parties) this Agreement and each other agreement, document
or instrument contemplated hereby or thereby to which Buyer is a party constitutes legal, valid and
binding obligations of Buyer enforceable against it in accordance with its respective terms, subject

                                                 38
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page83
                                                                    84ofof196
                                                                           197



to applicable bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

        Section 5.3      Consents. To Buyer’s Knowledge, no Consent of any Person or
Governmental Authority is required on the part of Buyer in connection with the execution and
delivery of this Agreement or any other agreement, document or instrument contemplated hereby
or thereby to which Buyer is a party, the compliance by Buyer with any of the provisions hereof
or thereof, the consummation of the Sale Transaction or the taking by Buyer of any other action
contemplated hereby or thereby (with or without notice or lapse of time, or both), except (a) for
the entry of the Sale Order, (b) for Consents required in connection with the Chapter 11 Cases, (c)
for Consents set forth on Schedule 5.3, and (d) any Consents the failure of which to obtain would
not, individually or in the aggregate, have a Buyer Material Adverse Effect.

        Section 5.4      No Conflict. When the Consents and other actions described in Section
5.3, including approval of the Bankruptcy Court, have been obtained and taken, to Buyer’s
Knowledge, the execution and delivery of this Agreement, the Transaction Documents and any
other agreement, document or instrument contemplated hereby or thereby to which Buyer is a
party, the consummation of the Sale Transaction and the taking by Buyer of any other action
contemplated hereby or thereby will not result in the breach of any of the terms and provisions of,
or constitute a default under, or conflict with, or cause any acceleration of any obligation of Buyer
under (a) any agreement, indenture, or other instrument to which Buyer is bound, (b) the
partnership agreement, bylaws or other governing documents of Buyer, (c) any Order or (d) any
applicable Law, except in the case of each of clauses (a), (c) and (d), as would not, individually or
in the aggregate, have a Buyer Material Adverse Effect.

        Section 5.5    Bankruptcy. There are no bankruptcy, reorganization, receivership or
similar debt adjustment proceedings pending, being contemplated by, or to Buyer’s Knowledge,
threatened against Buyer.

        Section 5.6    Litigation. There are no Actions pending or, to Buyer’s Knowledge,
threatened against Buyer, or to which Buyer is otherwise a party before any Governmental
Authority, which, if adversely determined, would, individually or in the aggregate, reasonably be
expected to have a Buyer Material Adverse Effect. Buyer is not subject to any Order except to the
extent the same would not, individually or in the aggregate, reasonably be expected to have a Buyer
Material Adverse Effect.

        Section 5.7    Brokers or Finders. Neither Buyer nor any Person acting on behalf of
Buyer has paid or become obligated to pay any fee or commission to any broker, finder, investment
banker, agent or intermediary for or on account of the transactions contemplated by this Agreement
for which any Seller is or will become liable, and Buyer shall hold harmless and indemnify the
Sellers from any claims with respect to any such fees or commissions.

       Section 5.8     Availability of Funds. Buyer will have at Closing sufficient funds
(without giving effect to any unfunded financing, regardless of whether any such financing is
committed) in cash to pay or cause to be paid the Purchase Price and the fees and expenses required

                                                 39
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page84
                                                                    85ofof196
                                                                           197



to be paid by Buyer in connection with the Sale Transaction and to effect the Sale Transaction. As
of the Execution Date and upon the consummation of the Sale Transaction, (i) Buyer will not be
insolvent as defined in Section 101 of the Bankruptcy Code, (ii) Buyer will not be left with
unreasonably small capital, (iii) Buyer will not have incurred debts beyond its ability to pay such
debts as they mature, and (iv) the capital of Buyer will not be impaired.

        Section 5.9     Business Use; Bargaining Position; Representation.                 Buyer is
purchasing the Assets for commercial or business use and has knowledge and experience in
financial and business matters that enables it to evaluate the merits and the risks of a transaction
such as the Sale Transaction. Buyer is not in a significantly disparate bargaining position with the
Sellers and is represented by legal counsel.

       Section 5.10 Qualification. Buyer (or, if applicable, Buyer’s designated operator) is
now or at Closing will be, and thereafter will continue to be, qualified to own and, as applicable,
operate any federal oil, gas and mineral leases, and any oil, gas and mineral leases for all states in
which the Assets are located, including meeting all bonding requirements under applicable Law.
Consummating the transaction contemplated in this Agreement will not cause Buyer to be
disqualified or to exceed any acreage limitation imposed by applicable Law.

       Section 5.11 Bond Qualifications. Buyer is unaware of any fact or circumstance which
would preclude or inhibit Buyer’s regulatory qualification to operate the Leases and Wells for
which a Seller is operator, including meeting the existing or increased state and federal bonding or
supplemental security requirements of any state or federal authority having jurisdiction.

                                         ARTICLE 6
                                 DISCLAIMER OF WARRANTIES

        Section 6.1         No Other Representations; Disclaimers.

            (a) NOTWITHSTANDING      ANYTHING     TO  THE    CONTRARY
CONTAINED IN THIS AGREEMENT, EXCEPT AS AND TO THE EXTENT EXPRESSLY
SET FORTH IN THIS AGREEMENT AND THE TRANSACTION DOCUMENTS, THE
SELLERS MAKE NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, AND
DISCLAIM ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO BUYER (INCLUDING ANY OPINION, INFORMATION, OR ADVICE
THAT MAY HAVE BEEN PROVIDED TO BUYER BY ANY AFFILIATE OR
REPRESENTATIVE OF THE SELLERS OR BY ANY INVESTMENT BANK OR
INVESTMENT BANKING FIRM, ANY PETROLEUM ENGINEER OR ENGINEERING
FIRM, THE SELLERS’ COUNSEL, OR ANY OTHER AGENT, CONSULTANT, OR
REPRESENTATIVE OF THE SELLERS). WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS, THE SELLERS EXPRESSLY
DISCLAIM AND NEGATE ANY REPRESENTATION OR WARRANTY, EXPRESS,
IMPLIED, AT COMMON LAW, BY STATUTE, OR OTHERWISE, RELATING TO (i) TITLE
TO ANY OF THE ASSETS, (ii) THE CONDITION OF THE ASSETS (INCLUDING ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, FITNESS FOR A

                                                 40
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page85
                                                                    86ofof196
                                                                           197



PARTICULAR PURPOSE, OR CONFORMITY TO MODELS OR SAMPLES OF
MATERIALS), IT BEING DISTINCTLY UNDERSTOOD THAT THE ASSETS ARE BEING
SOLD “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS AS TO ALL MATTERS,” (iii) ANY
INFRINGEMENT BY THE SELLERS OF ANY PATENT OR PROPRIETARY RIGHT OF
ANY THIRD PARTY, (iv) ANY INFORMATION, DATA, OR OTHER MATERIALS
(WHETHER WRITTEN OR ORAL) FURNISHED TO BUYER BY OR ON BEHALF OF THE
SELLERS (INCLUDING IN RESPECT OF ANY SEISMIC DATA, THE EXISTENCE OR
EXTENT OF HYDROCARBONS OR THE MINERAL RESERVES, THE RECOVERABILITY
OF SUCH RESERVES, ANY PRODUCT PRICING ASSUMPTIONS, AND THE ABILITY TO
SELL HYDROCARBON PRODUCTION AFTER THE CLOSING), AND (v) THE
ENVIRONMENTAL CONDITION AND OTHER CONDITION OF THE ASSETS AND ANY
POTENTIAL LIABILITY ARISING FROM OR RELATED TO THE ASSETS.

           (b) BUYER ACKNOWLEDGES AND AGREES THAT BUYER CANNOT
RELY ON OR FORM ANY CONCLUSIONS FROM THE SELLERS’ METHODOLOGIES
FOR THE DETERMINATION AND REPORTING OF ANY TAXES THAT WERE UTILIZED
FOR ANY TAX PERIOD (OR PORTION OF ANY STRADDLE PERIOD) BEGINNING
PRIOR TO THE EFFECTIVE DATE FOR PURPOSES OF CALCULATING AND
REPORTING TAXES ATTRIBUTABLE TO ANY TAX PERIOD (OR PORTION OF ANY
STRADDLE PERIOD) BEGINNING AFTER THE EFFECTIVE DATE, IT BEING
UNDERSTOOD THAT BUYER MUST MAKE ITS OWN DETERMINATION AS TO THE
PROPER METHODOLOGIES THAT CAN OR SHOULD BE USED FOR ANY SUCH LATER
TAX RETURN.

               (c)   Buyer acknowledges and affirms that it has made, or will have made as of
the Closing, its own independent investigation, analysis, and evaluation of the transactions
contemplated hereby and the Assets (including Buyer’s own estimate and appraisal of the extent
and value of the Sellers’ Hydrocarbon reserves attributable to the Assets and an independent
assessment and appraisal of the environmental risks associated with the acquisition of the Assets).
Buyer acknowledges that in entering into this Agreement, it has relied only on the aforementioned
investigation and the express representations and warranties of the Sellers contained in this
Agreement and the Transaction Documents. Buyer hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim, or commencing, instituting, or causing to be
commenced, any Action of any kind against a Seller or its Affiliates, alleging facts contrary to the
foregoing acknowledgment and affirmation.

                                        ARTICLE 7
                            ACTIONS PRIOR TO THE CLOSING DATE

        Section 7.1         Access and Reports.

                (a)    Subject to applicable Law, upon receipt of written notice from Buyer of any
such activities no less than two (2) Business Days in advance, the Sellers shall (and shall cause
their Affiliates to) afford Buyer’s authorized representatives reasonable access, during normal
business hours until the date that is two (2) Business Days prior to the scheduled Closing Date, to
its employees, properties, books, and all Contract, land, lease, accounting and Asset Tax records,
and operational records, and, during such period, the Sellers shall furnish promptly to Buyer all

                                                  41
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page86
                                                                    87ofof196
                                                                           197



information the Sellers may have concerning the Assets as may reasonably be requested (including
Property Records and reserve reports related to the Assets); provided, however, such access shall
not interfere with the ordinary conduct of business or the operation of the Assets and, unless the
Company provides written consent otherwise, at all times during such access, Buyer’s authorized
representatives shall be accompanied by at least one representative of the Company. All requests
for information made pursuant to this Section 7.1 shall be submitted in accordance with Section
14.5. All such information shall be governed by the terms of the Confidentiality Agreement.

                 (b)    From and after the execution of this Agreement until the date that is five (5)
Business Days prior to the scheduled Closing Date, Buyer shall have the right, at its sole cost, risk,
liability, and expense, to conduct a Phase I Environmental Site Assessment of the Assets operated
by the Sellers. During the Sellers’ regular hours of business and after providing the Company with
written notice of any such activities no less than two (2) Business Days in advance (which written
notice shall include the written permission of the operator (if other than a Seller) and any other
third party whose permission is legally required, which the Sellers shall reasonably cooperate with
Buyer in securing), Buyer and its authorized representatives shall be permitted to enter upon the
Assets, inspect the same, review all of the Sellers’ files and records (other than those for which the
Sellers have an attorney-client privilege) relating to the Assets, and generally conduct visual, non-
invasive tests, examinations, and investigations; provided, however, that such entry shall not
interfere with the ordinary conduct of business or operation of the Assets and, unless the Company
provides written consent otherwise, at all times during such entry, Buyer’s authorized
representatives shall be accompanied by at least one representative of the Company. No sampling
or other invasive inspections of the Oil and Gas Assets may be conducted without the Company’s
prior written consent, which consent may be withheld in the Company’s sole discretion. The
Sellers will have the right, which they may exercise in their sole discretion, to (i) observe such
investigation, and (ii) promptly receive a copy of all results, analyses, reports, and reviews, except
for such information for which Buyer has an attorney-client privilege. All information obtained
or reviewed by Buyer shall be maintained confidential by Buyer and shall be governed by the
terms of the Confidentiality Agreement.

                 (c)    This Section 7.1 shall not require the Sellers to permit any access to, or to
disclose (i) any information to the extent that, in the reasonable, good faith judgment (after
consultation with counsel, which may be in-house counsel) of the Sellers, such disclosure is
reasonably likely to result in any violation of any applicable Law or Order or any Contract to which
a Seller is a party or waiver of any privilege (including attorney-client privilege) that a Seller would
be entitled to assert with respect to such information and which waiver of such privilege could in
the Sellers’ good faith judgment adversely affect in any material respect Sellers’ position in any
pending or, what the Sellers reasonably believe in good faith (after consultation with counsel,
which may be in-house counsel) could be, future litigation or (ii) if the Sellers, on the one hand,
and Buyer or any of its Affiliates, on the other hand are adverse parties in a litigation, any
information that is reasonably pertinent thereto; provided, that, in the case of clause (i) the Parties
shall cooperate in seeking to find a way to allow disclosure of such information to the extent doing
so (A) would not (in the good faith belief of the Sellers (after consultation with counsel, which
may be in-house counsel)) be reasonably likely to result in the violation of any such applicable
Law or Order or Contract or be reasonably likely to cause such privilege to be waived with respect
to such information or (B) could reasonably (in the good faith belief of the Sellers (after
consultation with counsel, which may be in-house counsel)) be managed through the use of

                                                  42
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page87
                                                                    88ofof196
                                                                           197



customary “clean-room” arrangements pursuant to which non-employee representatives of Buyer
could be provided access to such information; and further provided that nothing in this Section
7.1(c) shall relieve any Seller of its obligation to disclose any information that it is otherwise
obligated to disclose pursuant to any other provision in this Agreement; provided, further, however
that, notwithstanding anything to the contrary herein, nothing in this Section 7.1(c) is intended to
limit in any way the Parties’ right to obtain documents or information otherwise permitted through
the discovery process. Moreover, to the extent that the Sellers withhold any information pursuant
to this Section 7.1(c), the Sellers shall promptly notify Buyer, in writing, that it has withheld
information pursuant to this Section 7.1(c) and inform Buyer of both the general subject matter of
the withheld information and the specific bases for withholding it.

               (d)     The information provided pursuant to this Section 7.1 shall be used solely
for the purpose of the transactions contemplated by this Agreement, and such information shall be
kept confidential by Buyer and the Sellers in accordance with, and Buyer and the Sellers shall
otherwise abide by and be subject to the terms and conditions of, the Confidentiality Agreement.

           (e) BUYER HEREBY AGREES TO DEFEND, RELEASE, INDEMNIFY
AND HOLD HARMLESS THE SELLER PARTIES FROM AND AGAINST ANY AND ALL
CLAIMS THAT MAY BE ASSERTED AGAINST ANY SELLER PARTY BASED UPON
INJURY TO PERSON, INCLUDING DEATH, OR TO PROPERTY, ARISING IN ANY
MANNER WHATSOEVER FROM ANY INSPECTION BY ANY BUYER PARTY OF THE
ASSETS AND ACCESS BY ANY BUYER PARTY TO THE ASSETS PRIOR TO THE
CLOSING DATE, WHETHER OR NOT BASED UPON STRICT LIABILITY OR CAUSED BY
THE SOLE OR CONCURRENT NEGLIGENCE (WHETHER ACTIVE OR PASSIVE) OF ANY
SELLER PARTY, UNLESS AND TO THE EXTENT SUCH INJURY WAS OCCASIONED BY
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF A SELLER PARTY.

        Section 7.2         Preferential Rights.

                  (a)    Within two (2) Business Days after the Sale Order is entered, the Sellers
shall deliver to each holder of a Preferential Right a notice that is in material compliance with the
contractual provisions applicable thereto, offering to sell to each such holder the applicable Assets
subject to such Preferential Right in accordance with the terms of this Agreement and in exchange
for an amount equal to the Allocated Value of such Asset, adjusted as set forth in this Agreement,
or, alternatively, seeking such holder’s waiver of the Preferential Right applicable to the Assets
which are subject to such Preferential Right; it being understood and agreed by the Parties that the
Sellers shall use commercially reasonable efforts to obtain, but for the avoidance of doubt shall
not be obligated to make any payments or undertake other material obligations in connection with
the obtaining of, such waivers. If, following the Sale Order, Buyer discovers a Preferential Right
that is not set forth on Schedule 4.9, Buyer may, at its option, provide a written notice to the Sellers
of such Preferential Right, and the Sellers shall deliver a written notice as described in the
immediately preceding sentence to the holder of such Preferential Right.

                 (b)   If, as of the Closing, a holder of a Preferential Right has elected to exercise
its Preferential Right with respect to the Assets to which its Preferential Right applies, then (i) each
of the Assets affected by such Preferential Right shall be held back from the Assets conveyed at
Closing, without reduction to the Purchase Price, (ii) such Assets shall thereafter be Excluded

                                                   43
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page88
                                                                    89ofof196
                                                                           197



Assets (except as otherwise provided in the following sentence), and (iii) at Closing or the
consummation of the purchase and sale of such Assets with the holder of such Preferential Right,
whichever is later, the Sellers shall pay (or shall cause such holder to pay) to Buyer the Allocated
Value of such Excluded Assets. If for any reason after Closing, the purchase and sale of such
Assets is not or cannot be consummated with the holder of such Preferential Right and the Sellers
are permitted after Closing (including pursuant to the Sale Order) to transfer such Assets to Buyer
pursuant to the terms of such Preferential Right, then the Assets affected by such Preferential Right
will be conveyed to Buyer at a subsequent Closing to be held within ten (10) Business Days
thereafter, at which subsequent closing the Sellers shall assign, transfer and convey to Buyer, and
Buyer shall acquire and accept from the Sellers, such Assets pursuant to the terms of this
Agreement. Notwithstanding the foregoing, nothing in this Section 7.2 shall prevent the Sellers
from ceasing operations or winding up its affairs following the Closing.

               (c)    All Assets for which any applicable Preferential Right (i) has been waived,
(ii) as to which the period to exercise the applicable Preferential Right has expired without the
exercise thereof, or (iii) has not been exercised or waived and the time for exercising such
Preferential Right has not expired, in each case, prior to Closing shall be transferred to Buyer at
Closing pursuant to the provisions of this Agreement. With respect to any Preferential Right
described in Section 7.2(c)(iii) above, in the event the holder thereof exercises such Preferential
Right after Closing to consummate the purchase of the Asset(s) to which such Preferential Right
applies, Buyer shall comply with the terms of such Preferential Right and shall be entitled to, and
such holder shall pay to Buyer, all of the proceeds generated from the exercise of such Preferential
Right.

               (d)    The provisions of this Section 7.2 shall only apply with respect to those
Assets that are subject to Preferential Rights and that (i) cannot be acquired by Buyer free and
clear of such Preferential Rights pursuant to the Sale Order and/or the Bankruptcy Code or (ii) are
not rendered unenforceable in connection with the Sale Transaction by the Sale Order and/or the
Bankruptcy Code.

        Section 7.3       Casualty Losses. In the event of any Casualty Loss, this Agreement shall
remain in full force and effect, and Buyer shall nevertheless be required to close the Sale
Transaction. In the event that both (a) the amount of the costs and expenses associated with
repairing or restoring the Assets affected by such Casualty Loss exceeds $100,000.00 net to the
Sellers’ interest, and (b) the Allocated Value of the affected Assets exceeds such $100,000.00
amount, the Sellers must elect by written notice to Buyer prior to Closing either to (i) cause the
Assets affected by such Casualty Loss to be fully repaired or restored, at the Sellers’ sole cost, as
promptly as reasonably practicable (which work may extend after the Closing Date), in which case
the Sellers shall retain all rights to insurance and other claims against third parties with respect to
the applicable Casualty Loss except to the extent the Parties agree otherwise in writing, or (ii)
cause the Assets affected by such Casualty Loss to be conveyed to Buyer at Closing with no
adjustment to the Purchase Price for the same, but (A) pay to Buyer all sums paid to the Sellers by
third parties by reason of any Casualty Loss, and (B) assign, transfer and set over unto Buyer all
of the right, title and interest of the Sellers in and to any unpaid awards or other payments from
third parties arising out of any Casualty Loss, in each case of (ii)(A) and (ii)(B) above only for
amounts not used to reimburse the Sellers for the Sellers’ actual expenditures or commitments in
repairing damage to or replacing any Assets affected by such Casualty Loss. In each case, the

                                                  44
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page89
                                                                    90ofof196
                                                                           197



Sellers shall have no other Liability or responsibility to Buyer with respect to a condemnation or
Casualty Loss, EVEN IF SUCH CASUALTY LOSS SHALL HAVE RESULTED FROM OR
SHALL HAVE ARISEN OUT OF THE SOLE OR CONCURRENT NEGLIGENCE,
FAULT, OR VIOLATION OF AN APPLICABLE LAW OR ORDER BY A SELLER OR
ANY SELLER PARTY. Notwithstanding anything stated in this Agreement to the contrary, in
no event shall the following be considered “Casualty Losses”: (x) production declines or any
adverse change in the production characteristics or downhole condition of any well, including any
well watering out, or experiencing a collapse in the casing or sand infiltration, from and after the
Execution Date or (y) depreciation of any assets that constitute personal property through ordinary
wear and tear.

        Section 7.4     Operations Prior to the Closing Date. The Sellers covenant and agree
that, except (w) as expressly contemplated by this Agreement, (x) as disclosed in Schedule 7.4, (y)
with the prior written consent of Buyer (which consent shall not be unreasonably withheld,
conditioned or delayed), or (z) as otherwise required by applicable Laws or Orders, subject to any
approvals required by the Bankruptcy Court, from and after the Execution Date and until the
Closing:

             (a)   The Sellers shall operate, manage and administer the Assets in a good and
workmanlike manner consistent with their past practices.

                 (b)    The Sellers shall not, and shall cause their respective Affiliates not to:

                       (i)    exercise any election to abandon any Asset (except any abandonment
of Leases to the extent such Leases terminate pursuant to their terms);

                        (ii) make any election to be a non-consenting co-owner or other election
not to participate in any operation with respect to any of the Assets;

                       (iii) propose or agree to participate in any single operation with respect
to any of the Assets with an anticipated cost in excess of $200,000.00 (net to the Sellers’ interest),
except for emergency operations, operations scheduled under the AFEs, operations required by
any Governmental Authority or workover operations;

                            (iv)   terminate, cancel or materially amend or modify any Assigned
Contract or Lease;

                      (v)    sell, lease, encumber or otherwise dispose of all or any portion of the
Assets, except with respect to Preferential Rights as provided herein and sales of Hydrocarbons,
equipment or inventory in the ordinary course of business;

                      (vi) waive, release, assign, settle or compromise any material Action to
the extent that such waiver, release, assignment, settlement or compromise (A) imposes any
binding obligation or restriction, whether contingent or realized, on the Assets, the Business or
Buyer, or (B) waive or releases any material rights or claims that would constitute Assets;

                      (vii) except as required by applicable Law or a Contract in effect on the
date hereof, (A) increase the compensation or benefits of any Business Employee, other than as

                                                   45
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page90
                                                                    91ofof196
                                                                           197



contemplated in clause (B) at the sole cost and expense of the Sellers and their Affiliates, (B) enter
into, amend or otherwise modify any severance, retention, change in control, transaction bonus or
similar arrangement with any Business Employee, other than at the sole cost and expense of the
Sellers and their Affiliates or the termination thereof, or (C) enter into, amend or otherwise modify
any employee benefit plan, program, agreement or arrangement in which any Business Employee
is eligible to participate, other than as contemplated in clause (B) at the sole cost and expense of
the Sellers and their Affiliates or the termination thereof;

                       (viii) (A) terminate the employment of any Business Employee (other
than for cause as determined consistent with past practice), (B) modify the terms and conditions
of employment of any individual who qualifies as a Business Employee as of the date hereof such
that such individual no longer qualifies as a Business Employee, (C) modify the terms and
conditions of employment of any employee of the Sellers or their Affiliates who is not a Business
Employee to provide services that are primarily dedicated to the Business or (D) hire any new
employee who will be primarily dedicated to providing services the Business; or

                       (ix) enter into any agreement or commitment to take any action
prohibited by this Section 7.4.

The acts or omissions of third parties who are not controlled Affiliates of the Sellers shall not
constitute a violation of the provisions of this Section 7.4, nor shall any action required by a vote
of working interest owners constitute such a violation so long as the Sellers have voted their
interests in a manner consistent with the provisions of this Section 7.4.

        Section 7.5      Updates and Amendments of Exhibits and Schedules. Until the third
(3rd) Business Day before Closing, the Sellers shall have the right to amend, modify and/or
supplement Exhibit A-1, Exhibit A-6 (subject to Section 2.8) and Schedule 2.8(b) , in each case,
as applicable, in order to reflect (a) any additional Executory Contracts taken by the Sellers or (b)
the deletion of any Executory Contracts from any such Exhibit or Schedule.

       Section 7.6     Financing. The Sellers shall, at the sole cost of Buyer, use their
commercially reasonable efforts to, and shall cause their respective Representatives to use their
commercially reasonable efforts to, provide all cooperation in connection with Buyer’s
arrangement, negotiation and borrowing of financing for the Sale Transaction (the “Financing”)
as may be reasonably requested by Buyer (provided that such requested cooperation does not
unreasonably interfere with the business of the Sellers).

        Section 7.7     Lease Expirations. If any Lease is scheduled to expire prior to the Closing
Date, the Sellers shall notify Buyer a reasonable amount of time prior to such expiration and, at
the direction of Buyer and at Buyer’s sole cost and expense, the Sellers shall use their
commercially reasonable efforts to renew or otherwise extend the term of such Lease.

        Section 7.8    Material Assigned Contracts. Prior to the Designation Deadline, the
Sellers shall make available to Buyer true and correct copies of all Material Assigned Contracts
(including any and all material amendments, modifications and supplements thereto).




                                                 46
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page91
                                                                    92ofof196
                                                                           197



                                     ARTICLE 8
                       CLOSING AND POST-CLOSING OBLIGATIONS

        Section 8.1     Closing Date. Subject to the satisfaction of the conditions set forth in
Section 12.1, Section 12.2 and Section 12.3 (or the waiver thereof by the Party entitled to waive
that condition), the closing of the purchase and sale of the Assets and the assumption of the
Assumed Obligations provided for in ARTICLE 2 (the “Closing”) will take place remotely by the
electronic exchange of documents and signatures in PDF format at 10:00 a.m. Central Standard
Time on the date that is two (2) Business Days after the satisfaction or waiver of the conditions set
forth in ARTICLE 12 (other than conditions that by their nature are to be first satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions), or at such other place and
time as the Parties may agree in writing. The date on which the Closing is held is referred to in
this Agreement as the “Closing Date”.

         Section 8.2        Deliveries by the Sellers. At the Closing, the Sellers shall deliver to
Buyer:

               (a)   the assignment documents (in sufficient counterparts for recording) for the
assignment and conveyance of the Assets to be transferred under this Agreement free and clear of
all Encumbrances (except for Permitted Encumbrances) substantially in the form attached hereto
as Exhibit B (the “Assignment Documents”), each duly executed by the applicable Seller;

               (b)     assignments in the forms required by federal, state, or county agencies for
the assignment of any federal, state, or county Assets, duly executed by the Seller, in sufficient
duplicate originals to allow recording in all appropriate offices;

                 (c)    a certified copy of the Sale Order;

               (d)    the letters-in-lieu of transfer orders to be prepared by Buyer and change of
operator forms to be prepared by the Sellers, in each case duly executed (and acknowledged, where
applicable) by the applicable Seller;

              (e)    the officers certificate required to be delivered pursuant to Section 12.1(a)
and Section 12.1(b);

                (f)  a joint instruction to the Escrow Agent, duly executed by the Company,
requiring the Escrow Agent to pay the Escrowed Funds at the Closing to the accounts designated
in writing by the Company prior to Closing;

               (g)    a FIRPTA Certificate from each Seller (or, if a Seller is classified as a
disregarded entity for U.S. federal income Tax purposes, from such Seller’s regarded owner); and

                (h)    duly-executed, recordable releases (in sufficient counterparts to facilitate
recording in the applicable counties where the Assets are located) in form reasonably acceptable to
Buyer of any mortgages or security interests over the Assets, in each case, securing indebtedness
for borrowed money of a Seller Party or any of their respective Affiliates.



                                                   47
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page92
                                                                    93ofof196
                                                                           197



        Section 8.3         Deliveries by Buyer. At the Closing, Buyer shall deliver to the Company:

              (a)    an amount equal to (i) the Purchase Price, as adjusted by the amount shown
on the Settlement Statement in accordance with the terms and conditions set forth in this
Agreement, minus (B) the Escrowed Funds, by wire transfer in immediately available funds to the
accounts designated in writing by the Company prior to Closing;

             (b)     a joint instruction to the Escrow Agent, duly executed by Buyer, requiring
the Escrow Agent to pay the Escrowed Funds at the Closing to the accounts designated in writing
by the Company prior to Closing;

                 (c)    the Assignment Documents, each duly executed by Buyer;

               (d)     assignments in the forms required by federal, state, or county agencies for
the assignment of any federal, state, or county Assets, duly executed by Buyer, in sufficient
duplicate originals to allow recording in all appropriate offices;

               (e)    the letters-in-lieu of transfer orders to be prepared by Buyer, change of
operator forms to be prepared by the Sellers, any applicable change of operator notices required
under applicable operating agreements, and any other applicable forms and declarations required
by federal and state agencies relative to Buyer’s assumption of operations and the Plugging and
Abandonment Obligations with respect to the Assets, in each case duly executed (and
acknowledged, where applicable) by Buyer;

              (f)     the officers certificate required to be delivered pursuant to Section 12.2(a)
and Section 12.2(b); and

               (g)    evidence (including evidence of satisfaction of all applicable bonding or
insurance requirements) as the Sellers may reasonably request demonstrating that Buyer is
qualified with the applicable Governmental Authorities and pursuant to any applicable operating
agreement to succeed the Sellers as the owner and operator of the Assets.

        Section 8.4         Delivery of Property Records; Recording.

                (a)    Within sixty (60) days after Closing, the Sellers shall deliver to Buyer the
originals of the Property Records at a location designated by Buyer; provided, however, that the
Sellers shall have the right to retain a copy of all Property Records and provided that, until such
time as the Property Records are so delivered, Buyer shall have reasonable access at the Sellers’
offices to the Property Records during normal business hours. Any reasonable, documented, out-
of-pocket cost of transportation, postage or delivery paid by any Seller in order to deliver the
originals of the Property Records to Buyer shall be reimbursed by Buyer.

                 (b)   Buyer, within thirty (30) days after Closing, shall (i) record all Assignment
Documents and all other instruments that must be recorded to effectuate the transfer of the Assets,
and (ii) file for approval with the applicable federal, state, tribal or local agencies all Assignment
Documents and other federal, state, tribal or local transfer documents required to effectuate transfer
of the Assets. Buyer shall provide the Company a recorded copy of each Assignment Document
and other recorded instruments, and approved copies of the Assignment Documents and other

                                                   48
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page93
                                                                    94ofof196
                                                                           197



federal, state, tribal or local transfer documents, as promptly as reasonably practicable after they
are available.

        Section 8.5      Post-Closing Access to Property Records. For five (5) years after the
Closing Date (or such longer period as may be required by any Governmental Authority or ongoing
claim), (i) Buyer shall not dispose of or destroy any of the Property Records received by Buyer as
Assets and (b) Buyer shall allow the Company (including, for clarity, any trust established under
a Chapter 11 plan of the Sellers or any other successors of the Sellers) and any of its directors,
officers, employees, counsel, representatives, accountants and auditors reasonable access during
normal business hours, at the Sellers’ (or such Person’s) sole expense and upon reasonable advance
notice, to all employees and files of Buyer and their respective controlled Affiliates and any
Property Records included in the Assets for purposes relating to SEC reporting obligations, the
Chapter 11 Cases, the wind-down of the operations of the Sellers, the functions of any such trusts
or successors, or other reasonable business purposes, and the Sellers (including any such trusts or
successors) and such directors, officers, employees, counsel, representatives, accountants and
auditors shall have the right to make copies of any such files, books, records and other materials.
In the event Buyer desires to destroy any Property Records during or after the time during which
they must be maintained pursuant to this Section 8.5, Buyer shall first give thirty (30) days prior
written notice to the Company and the Company shall have the right at its option and expense,
upon prior written notice given within such thirty (30) day period to Buyer, to take possession of
the applicable Property Records within ninety (90) days after the date of such notice, or such
shorter period as the liquidation and winding up of the Sellers’ estates shall permit.

        Section 8.6         Governmental Approvals.

               (a)    Prior to the Closing, the Sellers, on the one hand, and Buyer, on the other
hand, shall each use reasonable best efforts to obtain, and to assist and cooperate with the other in
obtaining, at the earliest practicable date, all necessary approvals, consents, licenses, permits,
waivers or other authorizations issued, granted or otherwise made available by or under the
authority of any Governmental Authority and to make all necessary registrations, declarations and
filings with all Governmental Authorities, if any, including under any applicable antitrust,
competition or trade Laws or regulations) and to take all commercially reasonable steps as may be
necessary to avoid any proceeding by any Governmental Authority.

                (b)     Buyer, within thirty (30) days after Closing (to the extent such filings are
customarily made after the Closing), shall file for approval with the applicable Governmental
Authority all Assignment Documents and other state and federal transfer documents required to
effectuate the transfer of the Assets. Buyer further agrees promptly after Closing to take all other
actions required of it by federal or state agencies having jurisdiction to obtain all requisite
regulatory approvals with respect to the Sale Transaction, and to use its best efforts to obtain the
unconditional approval by such federal or state agencies, as applicable, of (a) the Assignment
Documents requiring federal or state approval in order for Buyer to be recognized by the federal
or state agencies as the owner of the Assets, and (b) its qualification as the operator of record with
respect to that portion of the Assets for which it is elected successor operator under the operating
Contracts applicable to any of the Assets, together with any necessary rights of use and easements
as to the pipeline(s) included in the Assets. Buyer shall provide the Company approved copies of


                                                 49
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page94
                                                                    95ofof196
                                                                           197



the Assignment Documents and other state and federal transfer documents as soon as they are
available.

        Section 8.7      Change of Operator Requirements. Buyer shall use commercially
reasonable efforts to succeed (or to cause an operator designated by Buyer to succeed) the Sellers
as operator of those portions of the Assets for which a Seller serves as operator. In connection
therewith, Buyer (or its designee) shall promptly file all appropriate forms, declarations and bonds
(or other authorized forms of security) with all applicable federal and state agencies relative to its
assumption of operations. Buyer shall furnish to the Company copies of all approvals, in the form
granted by such federal and state agencies, relative to Buyer (or its designee’s) assumption of
operations, as soon as such approvals become available. In no event do the Sellers provide any
warranty, covenant or other assurance that Buyer (or its designee) will succeed any Seller as
operator of any portion of the Assets as the Assets or portions thereof may be subject to operating
or other agreements that control the appointment of a successor operator.

         Section 8.8      Seller Marks. As soon as reasonably practicable after the Closing, but in
no event more than ninety (90) days after the Closing Date, Buyer shall use commercially
reasonable efforts to: (a) cease using any trademarks, service marks, trade names, slogans, domain
names, social media identifiers, logos, trade dress and other identifiers of source, and registrations
and applications for registrations hereof (including all goodwill associated with the foregoing)
(collectively, “Trademarks”), in each case, incorporating or containing “Approach” or any word
or expression similar thereto or constituting an abbreviation or derivation thereof (collectively and
together with all other Trademarks owned by the Sellers, the “Seller Marks”) and (b) to the extent
applicable, remove any and all Seller Marks from any Assets. Following the Closing, except as
provided herein, Buyer shall not use any Seller Mark or any name or term confusingly similar to
any Seller Mark in connection with the sale, marketing, promotion, or advertising of any products
or services, in the corporate or doing business name of any of its Affiliates or otherwise in the
conduct of its or any of its Affiliates’ businesses or operations. Following the Closing, Buyer will
not be entitled to adopt, use, license or employ, and shall have no right to any Seller Marks, and
Buyer shall not otherwise hold themselves out as having any affiliation with the Sellers. For
clarity, nothing in this Section 8.8 restricts Buyer from using or referencing the Seller Marks in (x)
a non-trademark manner to describe or provide information regarding the history of the Assets or
(y) as required by applicable Law.

        Section 8.9      Payment of Broker’s and Finder’s Fees. At the Closing, the Sellers shall
pay all of the fees and costs and expenses due to its brokers, finders and investment bankers. The
Sellers’ obligations under this Section 8.9 shall survive the expiration or any termination of this
Agreement.

        Section 8.10        Adequate Assurance and Performance; Security Arrangements.

               (a)    With respect to each Assigned Contract, Buyer shall provide adequate
assurance as required under the Bankruptcy Code of the future performance by Buyer of each such
Assigned Contract. Buyer and the Sellers agree that they will promptly take all actions reasonably
required to assist in obtaining a Bankruptcy Court finding that there has been an adequate
demonstration of adequate assurance of future performance under the Assigned Contracts, such as
furnishing timely requested and factually accurate affidavits, non-confidential financial

                                                 50
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page95
                                                                    96ofof196
                                                                           197



information and other documents or information for filing with the Bankruptcy Court and making
Buyer’s and the Sellers’ employees and representatives reasonably available to testify before the
Bankruptcy Court.

                 (b)   Buyer shall pay, perform or satisfy the Assumed Obligations from time to
time and as such Assumed Obligations become due and payable or are required to be performed
or satisfied in accordance with their respective terms.

                (c)    Without limiting the provisions of Section 8.10(b), Buyer acknowledges that
various bonds, surety bonds, letters of credit, guarantees, and/or cash deposits, including those set
forth on Schedule 8.10(c) (collectively the “Security Arrangements”) have been provided by the
Sellers and/or their Affiliates to secure the payment and/or performance of certain of the Sellers’
obligations related to the Assets. Buyer acknowledges that the Sellers have no duty to maintain
any Security Arrangements after the Closing. To the extent the Sellers and/or any of their
Affiliates have any obligations pursuant to any Security Arrangement or have pledged or otherwise
provided any property that secures any such Security Arrangement (collectively, the “Sellers’
Obligations”), Buyer shall take such actions as are reasonably necessary to cause the Sellers’
Obligations arising under the Security Arrangements set forth on Schedule 8.10(c) (and such
Security Arrangements) to be released and terminated, and any of the Sellers’ property pledged or
otherwise provided to secure such Security Arrangements returned to the Sellers, concurrent with
the Closing. As to those Security Arrangements not listed on Schedule 8.10(c), Buyer shall use
commercially reasonable efforts to cause the Sellers’ Obligations arising under such Security
Arrangements (and such Security Arrangements) to be released and terminated, and any of the
Sellers’ property pledged or otherwise provided to secure such Security Arrangements returned to
the Sellers, within thirty (30) days following the Sellers’ notifying Buyer (or if earlier, Buyer’s
otherwise becoming aware) of such Security Arrangement.

        Section 8.11 Further Assurances. Subject to the other provisions of this Agreement
and any relevant Order of the Bankruptcy Court, Buyer and each Seller shall use its commercially
reasonable efforts to (a) take all actions necessary or appropriate to consummate the Sale
Transaction, (b) provide the other Parties with reasonable cooperation and take such actions as
such other Parties may reasonably request in connection with the consummation of the Sale
Transaction, and (c) cause the fulfillment at the earliest practicable date of all of the conditions to
their respective obligations to consummate the Sale Transaction. Without limiting the foregoing,
Buyer and each Seller shall use its commercially reasonable efforts to defend any Action which
would prevent the condition to Closing described in Section 12.3(a) from being satisfied, including
seeking to have any stay or temporary restraining order entered by any court or other Governmental
Authority with respect thereto vacated or reversed, and will cooperate with each other in
connection with the foregoing. Notwithstanding anything to the contrary provided elsewhere in
this Agreement, no action or inaction on the part of any director or officer of any Seller that such
director or officer reasonably believes, upon the advice of outside counsel, is required by their
fiduciary duties to such Seller shall be limited or precluded by this Agreement; provided, however,
that no such action or inaction shall be deemed to prevent Buyer from exercising any termination
rights or any other rights or remedies it may have hereunder as a result of such action or inaction.
In the event that, following the Closing, (i) Buyer or its designee holds any Excluded Assets or
Excluded Obligations or (ii) any Seller holds any Assets or Assumed Obligations, Buyer or the
applicable Seller will promptly transfer (or cause to be transferred) such assets or assume (or cause

                                                  51
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page96
                                                                    97ofof196
                                                                           197



to be assumed) such Liabilities to or from (as the case may be) the other Party. Prior to any such
transfer, the Party receiving or possessing any such asset will hold it in trust for such other Party.

        Section 8.12 Employee Matters. Within five (5) Business Days after the Execution
Date, the Sellers shall provide Buyer with a list of each employee of the Sellers or any of their
Affiliates who provide services to the Business (the “Business Employees”), including (a) name,
(b) position or title, (c) primary location of employment, (d) date of hire, (e) base salary (or hourly
wage rate), (f) incentive compensation opportunity, (g) full-time or part-time status and (h) exempt
or non-exempt status under the Fair Labor Standards Act. Between the Execution Date and the
Closing Date, the Sellers and their Affiliates shall use commercially reasonable efforts to maintain
the employment relationships of the Business Employees. Buyer shall make offers of employment
to those Business Employees who are determined by Buyer to be necessary for the ongoing
operation of the Business as a going concern after the Closing with such terms and conditions as
are determined by Buyer in its sole discretion. Not later than ten (10) Business Days prior to the
Closing Date, Buyer shall provide the Sellers with a list of the material terms (including
compensation details, position and location of employment) of each such offer made to each
Business Employee. Each such Business Employee who accepts such offer of employment and
commences employment with Buyer effective as of the Closing shall be referred to as a
“Transferred Employee”. Buyer acknowledges and agrees that, from the initial date of
employment of a Transferred Employee until the date that is six months thereafter, Buyer shall be
responsible for providing each such Transferred Employee with severance benefits upon a
qualifying termination of employment at least as beneficial to such Transferred Employee as set
forth in the material terms of any severance plan that may be put in place by the Company prior to
Closing, the terms of which have been made available to Buyer prior to the Execution Date.
Nothing in this Section 8.12 shall be deemed to create any third-party beneficiary rights in favor
of any Business Employee or any other Person who is not a party to this Agreement.

                                        ARTICLE 9
                                BANKRUPTCY COURT MATTERS

        Section 9.1         Bankruptcy Court Filings.

                (a)   Notwithstanding any conflicting or inconsistent provision of this
Agreement, the Sellers’ obligations under this Agreement are subject to and contingent upon the
entry of the Sale Order. The Sellers will pursue the entry of the Sale Order in accordance with and
subject to the Bid Procedures Order (including the Plan Toggle Right). Buyer agrees that it will
promptly take such actions as are reasonably requested by the Sellers to assist in obtaining entry
of the Sale Order and a finding of adequate assurance of future performance by Buyer of the
Assigned Contracts, including furnishing affidavits or other documents or information for filing
with the Bankruptcy Court for the purposes, among others, of providing necessary assurances of
performance by Buyer under this Agreement and demonstrating that Buyer is a “good faith”
purchaser under Section 363(m) of the Bankruptcy Code.

               (b)   The Sellers shall consult with Buyer concerning the Bid Procedures Order,
the Sale Order and any other Orders of the Bankruptcy Court relating to the transactions
contemplated herein, and the bankruptcy proceedings in connection therewith, and provide Buyer
with copies of any material applications, pleadings, notices, proposed Orders and other documents

                                                  52
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page97
                                                                    98ofof196
                                                                           197



to be filed by the Sellers in the Chapter 11 Cases that reasonably relate to this Agreement, the Sale
Transaction, the Bid Procedures or Buyer prior to the making of any such filing or submission to
the Bankruptcy Court. The Sellers shall provide Buyer with notice as promptly as practicable of
(i) the filing of any objection to (or any threat or notice of intention of any Person to file any
objection to) this Agreement, the Sale Transaction, the Bid Procedures or Buyer, or (ii) the
commencement of (or any threat or notice of intention of any Person to commence), any action,
suit or proceeding, whether at law or in equity or by or before any Governmental Authority or in
arbitration, that relates in any way to this Agreement, the Sale Transaction, the Bid Procedures or
Buyer. In the event an appeal is taken or a stay pending appeal is requested from the Sale Order,
the Sellers shall immediately notify Buyer of such appeal or stay request and shall provide Buyer
as promptly as practicable a copy of the related notice of appeal or order of stay. The Sellers shall
also provide Buyer with written notice of any motion or application filed in connection with any
appeal from such orders. The Sellers agree to take all action as may be reasonable and appropriate
to defend against such appeal or stay request and the Sellers and Buyer agree to use their reasonable
best efforts to obtain an expedited resolution of such appeal or stay request.

                (c)    After entry of the Sale Order, to the extent Buyer is the Prevailing Purchaser
at the Auction, neither Buyer nor the Sellers shall take any action which is intended to, or fail to
take any action the intent of which failure to act is to, result in the reversal, voiding, modification
or staying of the Sale Order.

        Section 9.2         Submission to Jurisdiction; Consent to Service of Process.

                (a)    Without limiting any Party’s right to appeal any Order of the Bankruptcy
Court, (i) the Bankruptcy Court will retain exclusive jurisdiction to enforce the terms of this
Agreement and to decide any claims or disputes, which may arise or result from, or be connected
with, this Agreement, any breach or default hereunder, or the Sale Transaction, and (ii) any and all
proceedings related to the foregoing will be filed and maintained only in the Bankruptcy Court,
and the Parties hereby consent to and submit to the jurisdiction and venue of the Bankruptcy Court
for such purposes and will receive notices at such locations as indicated in Section 14.5; provided,
however, that if the Chapter 11 Cases have been closed pursuant to Section 350 of the Bankruptcy
Code, the Parties agree to unconditionally and irrevocably submit to the exclusive jurisdiction of
the United States District Court for the Southern District of Texas and any federal appellate court
therefrom within the State of Texas (or in the event (but only in the event) that such court does not
have subject matter jurisdiction over such Action, in a Texas state court of competent jurisdiction)
and any appellate court from any thereof, for the resolution of any such claim or dispute. The
Parties hereby irrevocably waive, to the fullest extent permitted by applicable Law, any objection
which they may now or hereafter have to the laying of venue of any such dispute brought in any
such court or any defense of inconvenient forum for the maintenance of such dispute. Each of the
Parties agrees that a judgment in any such dispute may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by Law.

               (b)   Each of the Parties hereby consent to process being served by any other Party
in any Action by delivery of a copy thereof in accordance with the provisions of Section 14.5;
provided, however, that such service will not be effective until the actual receipt thereof by the
Party being served.


                                                  53
511851.000060 23007492.13
      Case19-36444
     Case  19-36444 Document
                     Document300-1
                              301 Filed
                                   Filedinon
                                           TXSB  on 03/04/20
                                             03/04/20 in TXSB Page
                                                               Page98
                                                                    99ofof196
                                                                           197



        Section 9.3         Bid Procedures.

               (a)    The bid procedures to be employed with respect to this Agreement shall be
the Bid Procedures approved by the Bid Procedures Order. Buyer agrees and acknowledges that
the Sellers and their respective representatives and Affiliates are and may continue soliciting
inquiries, proposals or offers from third parties for the Assets solely in accordance with the Bid
Procedures Order.

                (b)     Except in connection with marketing the sale of the Assets to Potential
Bidders (as defined in the Bid Procedures) in accordance with the Bid Procedures Order, the Sellers
shall not, and shall cause their representatives, Affiliates, and their Affiliates’ representatives not
to solicit, negotiate or discuss with any Person (other than Buyer its Affiliates, agents and
representatives) (and the Sellers shall, and shall cause their representatives, Affiliates, and their
Affiliates’ representatives, to cease immediately any such ongoing activity), or enter into any
agreement or understanding with respect to, or approve, recommend or knowingly facilitate, any
Alternative Transaction. The Sellers shall immediately instruct any Person that is not a Potential
Bidder (as defined in the Bid Procedures) or a Qualified Bidder (as defined in the Bid Procedures)
in possession of confidential information about the Sellers that was furnished by or on behalf of
the Sellers in connection with any actual or potential Alternative Transaction to return or destroy
all such information or documents or material incorporating such information in accordance with
the confidentiality or similar agreement governing treatment of such confidential information. The
Sellers shall not be deemed to have violated or breached their obligations set forth in the first
sentence of this Section 9.3(b) solely as a result of their receipt, without engaging in any of the
conduct prohibited by such sentence, of an unsolicited Alternative Transaction proposal.

        Section 9.4     Back-Up Bidder Commitment. Notwithstanding anything in the Bid
Procedures or the Bid Procedures Order to the contrary, Buyer’s obligation to act as a Back-Up
Bidder (as defined in the Bid Procedures Order) shall automatically cease upon the first to occur
of (a) April 30, 2020, or (b) the adjournment or cancellation of the Sale Hearing (as defined in the
Bid Procedures Order) in the circumstances described in clause (ii) of paragraph 16 of the Bid
Procedures Order.

        Section 9.5      Sale Free and Clear. The Sellers acknowledge and agree, and the Sale
Order shall be drafted to provide, without limitation, that, (a) on the Closing Date and concurrently
with the Closing, all then existing or thereafter arising obligations, Liabilities and Encumbrances,
against or created by the Sellers, any of their Affiliates, or the bankruptcy estates of the Sellers, to
the fullest extent permitted by Section 363 of the Bankruptcy Code, shall be fully released from
and with respect to the Assets and (b) Buyer is not the successor to any Seller or the bankruptcy
estate of any Seller by reason of any theory of law or equity, and Buyer shall not assume or in any
way be responsible for any Liability of the Sellers, any of their Affiliates and/or any of their
bankruptcy estates, except as expressly provided in this Agreement or the Sale Order. On the
Closing Date, the Assets shall be transferred to Buyer free and clear of all obligations, Liabilities
and Encumbrances (other than Permitted Encumbrances) to the fullest extent permitted by Section
363 of the Bankruptcy Code.




                                                  54
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filed in
                                         onTXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                             Page 99
                                                                  100ofof196
                                                                          197



                                        ARTICLE 10
                            TITLE AND ENVIRONMENTAL MATTERS

     Section 10.1 NORM. BUYER ACKNOWLEDGES THAT THE ASSETS HAVE
BEEN USED FOR EXPLORATION, DEVELOPMENT AND PRODUCTION OF
HYDROCARBONS AND WATER AND THAT THERE MAY BE PETROLEUM, PRODUCED
WATER, WASTES OR OTHER MATERIALS LOCATED ON, UNDER OR ASSOCIATED
WITH THE ASSETS. EQUIPMENT AND SITES INCLUDED IN THE ASSETS MAY
CONTAIN NORM. NORM MAY AFFIX OR ATTACH ITSELF TO THE INSIDE OF WELLS,
MATERIALS AND EQUIPMENT AS SCALE, OR IN OTHER FORMS; THE WELLS,
MATERIALS AND EQUIPMENT LOCATED ON OR INCLUDED IN THE ASSETS MAY
CONTAIN NORM AND OTHER WASTES OR HAZARDOUS SUBSTANCES; AND NORM
CONTAINING MATERIAL AND OTHER WASTES OR HAZARDOUS SUBSTANCES MAY
HAVE BEEN BURIED, COME IN CONTACT WITH THE SOIL OR OTHERWISE BEEN
DISPOSED OF ON OR AROUND THE ASSETS. SPECIAL PROCEDURES MAY BE
REQUIRED FOR THE REMEDIATION, REMOVAL, TRANSPORTATION OR DISPOSAL
OF WASTES, ASBESTOS OR HAZARDOUS SUBSTANCES, INCLUDING HYDROGEN
SULFIDE GAS AND NORM FROM THE ASSETS. FROM AND AFTER THE CLOSING,
BUYER SHALL ASSUME RESPONSIBILITY FOR THE CONTROL, STORAGE,
HANDLING, TRANSPORTING AND DISPOSING OF OR DISCHARGE OF ALL
MATERIALS, SUBSTANCES AND WASTES FROM THE ASSETS (INCLUDING
PRODUCED WATER, HYDROGEN SULFIDE GAS, DRILLING FLUIDS, NORM AND
OTHER WASTES) FROM THE ASSETS PRESENT AFTER THE EFFECTIVE DATE, IN A
SAFE AND PRUDENT MANNER AND IN ACCORDANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS.

        Section 10.2        Notice of Title Defects; Title Defect Adjustments.

                (a)     Title Defect Notices. On or before the Defect Claim Date, Buyer may
deliver claim notices to the Company (collectively, the “Title Defect Notices” and each
individually, a “Title Defect Notice”) setting forth any matter that, in Buyer’s reasonable opinion,
constitutes a Title Defect and that Buyer intends to assert as a Title Defect pursuant to this Section
10.2. For all purposes of this Agreement and notwithstanding anything herein to the contrary,
Buyer shall be deemed to have waived, and the Sellers shall have no liability for, any Title Defect
or other title matter that Buyer fails to assert as a Title Defect by a Title Defect Notice delivered
to the Company on or before the Defect Claim Date. To be effective, each Title Defect Notice
shall be in writing and shall include: (i) a description of the alleged Title Defect, (ii) identification
of the Subject Property affected by the Title Defect (such Subject Property, each, as applicable, a
“Title Defect Property”), (iii) the Allocated Value of each Title Defect Property, (iv) supporting
documentation available to Buyer reasonably necessary for the Company to identify the existence
of the alleged Title Defect, and (v) the amount by which Buyer reasonably believes the Allocated
Value of each Title Defect Property is reduced by the alleged Title Defect and the computations
(with reasonable supporting detail) upon which Buyer’s belief is based. To give the Company an
opportunity to commence reviewing and curing Title Defects, Buyer agrees to use commercially
reasonable efforts to give the Company timely written notice of all Title Defects discovered by
Buyer (together with any Title Benefits discovered by Buyer) after the Execution Date until the
Defect Claim Date. Such notice may be preliminary in nature and may be supplemented on or

                                                   55
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page100
                                                                   101ofof196
                                                                           197



prior to the Defect Claim Date; provided that failure of Buyer to deliver a preliminary notice of
any such Title Defect shall not be deemed to waive or otherwise prejudice Buyer’s right to assert
any Title Defect on or before the Defect Claim Date. Buyer shall also promptly furnish the
Company with written notice of any Title Benefit that is discovered by any Buyer representative
prior to the Defect Claim Date.

                (b)    Title Benefit Notices. In addition to Title Benefits reported by Buyer
pursuant to Section 10.2(a), the Company shall have the right, but not the obligation, to deliver to
Buyer on or before the Defect Claim Date a notice meeting the requirements of this Section 10.2(b)
(collectively, the “Title Benefit Notices”, and each individually, a “Title Benefit Notice”) setting
forth any additional matters that, in the Company’s reasonable opinion, constitute Title Benefits
and that the Company intends to assert as a Title Benefit pursuant to this Section 10.2. To be
effective, each Title Benefit Notice shall be in writing and shall include: (i) a description of the
alleged Title Benefit, (ii) the Subject Property affected by the Title Benefit (each, as applicable, a
“Title Benefit Property”), (iii) the Allocated Value of the Title Benefit Property, (iv) supporting
documents available to the Company reasonably necessary for Buyer to identify the existence of
the alleged Title Benefit, and (v) the amount by which the Company reasonably believes the
Allocated Value of each Title Benefit Property should be increased by the alleged Title Benefit
and the computations (with reasonable supporting detail) upon which the Company’s belief is
based. The Company shall be deemed to have waived, and Buyer shall not have any liability for,
any Title Benefit that the Company fails to assert as a Title Benefit by a Title Benefit Notice
delivered to Buyer on or before the Defect Claim Date.

                (c)    Remedies for Title Defects. Subject to (i) the Company’s right to dispute
the existence of a Title Defect and the Title Defect Amount asserted with respect thereto, (ii) the
Individual Title Defect Threshold and (iii) the Aggregate Deductible, if any Title Defect timely
asserted by Buyer in accordance with Section 10.2(a) is not waived in writing by Buyer or cured
by Closing, then in connection with the Closing (unless, as of the Closing, Buyer and the Company
are in disagreement with respect to the existence of such Title Defect or any associated Title Defect
Amount, in each of which case the applicable Title Dispute shall, unless otherwise agreed by the
Parties, be addressed pursuant to Section 10.2(h)), the Company shall, at its sole option and
discretion, elect one or more of the following remedies for such Title Defect:

                      (i)    the applicable Seller will convey the entirety of the Title Defect
Property that is subject to such Title Defect to Buyer, together with all associated Assets, at
Closing, and make an accompanying reduction to the Purchase Price in an amount determined
pursuant to Section 10.2(e) as being the value of such Title Defect to the extent affecting the
applicable Title Defect Property (the “Title Defect Amount”); or

                       (ii) if and only if the aggregate Title Defect Amount for a Title Defect
Property equals or exceeds the Allocated Value thereof, the applicable Seller may retain the
entirety of the Title Defect Property that is subject to such Title Defect (in which case, such Title
Defect Property shall become an Excluded Asset hereunder) and reduce the Purchase Price by an
amount equal to the Allocated Value of such Title Defect Property.




                                                 56
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page101
                                                                   102ofof196
                                                                           197



For the avoidance of doubt, if the Company elects to cure any Title Defect and fully cures such
Title Defect prior to Closing, the Assets affected by such Title Defect shall be conveyed to Buyer
at Closing and there shall be no adjustment to the Purchase Price for such Title Defect.

                (d)    Remedies for Title Benefits. Subject to Buyer’s right to dispute any Title
Benefit or associated Title Benefit Amount, if any Title Benefits for which the Title Benefit
Amount exceeds the Individual Title Defect Threshold are identified by Buyer pursuant to Section
10.2(a) or are timely asserted by Seller in accordance with Section 10.2(b) then, as the Sellers’
sole and exclusive remedy for any such Title Benefits, the aggregate amount of all such Title
Benefit Amounts (solely to the extent such Title Benefit Amounts exceed the Individual Title
Defect Threshold) shall be applied as to offset the aggregate Title Defect Amounts. For the
avoidance of doubt, Title Benefit Amounts shall in no event increase the Purchase Price and shall,
instead, solely offset Title Defect Amounts.

                (e)    Title Defect Amount. The Title Defect Amount resulting from a Title Defect
shall be the amount by which the Allocated Value of the affected Title Defect Property is reduced
as a result of the existence of such Title Defect and shall be determined in accordance with the
following terms and conditions:

                       (i)    if the Company and Buyer agree on the Title Defect Amount, then
that amount shall be the Title Defect Amount;

                      (ii) if the Title Defect is an obligation, Encumbrance or burden that is
undisputed and liquidated in amount, then the Title Defect Amount shall be the amount necessary
to be paid to permanently and fully discharge the Title Defect from the Title Defect Property;

                       (iii) if the Title Defect Property is a Well and the Title Defect represents
a decrease in the Net Revenue Interest for such Title Defect Property such that the actual Net
Revenue Interest for such Title Defect Property is less than the Net Revenue Interest set forth in
Exhibit A-2 for such Title Defect Property, and the Working Interest for such Title Well is reduced
proportionately, then the Title Defect Amount shall be the product of (A) the Allocated Value of
such Title Defect Property, multiplied by (B) a fraction, the numerator of which is the amount of
such Net Revenue Interest decrease and the denominator of which is the Net Revenue Interest set
forth for such Title Defect Property in Exhibit A-2;

                       (iv) if the Title Defect Property is a Lease or Unit and the Title Defect
represents a decrease in the Net Mineral Acres such that the Net Mineral Acres are less than the
Net Mineral Acres set forth in Exhibit A-1, then the Title Defect Amount shall be the product of
the Allocated Value of such Lease or Unit, multiplied by a fraction, the numerator of which is the
Net Mineral Acres decrease and the denominator of which is the Net Mineral Acres set forth for
such Title Defect Property in Exhibit A-1;

                        (v)    if the Title Defect represents an obligation or Encumbrance upon or
other defect in title affecting the Title Defect Property of a type not described above, the Title
Defect Amount shall be determined by taking into account the Allocated Value of the Title Defect
Property, the portion of the Title Defect Property affected by the Title Defect, the legal effect of



                                                57
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page102
                                                                   103ofof196
                                                                           197



the Title Defect, the potential economic effect of the Title Defect over the life of the Title Defect
Property and such other reasonable factors as are necessary to make a proper evaluation;

                     (vi) the Title Defect Amount with respect to a Title Defect Property shall
be determined without duplication of any costs or losses included in another Title Defect Amount
hereunder; and

                       (vii) notwithstanding anything to the contrary in this Section 10.2, except
with respect to any Title Defect for which the Title Defect Amount is determined pursuant to
Section 10.2(e)(ii), the aggregate Title Defect Amounts attributable to the effects of all Title
Defects upon any Title Defect Property (whether related to an adjustment to the Purchase Price or
any other remedy provided by Seller hereunder) shall not exceed the Allocated Value of such Title
Defect Property.

               (f)    Title Benefit Amount. The Title Benefit Amount resulting from a Title
Benefit shall be determined in accordance with the following methodology, terms and conditions:

                       (i)    if Buyer and the Company agree on the Title Benefit Amount, then
that amount shall be the Title Benefit Amount;

                       (ii) if the Title Benefit Property is a Well and the Title Benefit represents
an increase in the Net Revenue Interest for such Title Benefit Property such that the actual Net
Revenue Interest for such Title Benefit Property is greater than the Net Revenue Interest stated in
Exhibit A-2 for such Title Benefit Property, and the Working Interest is increased proportionately,
then the Title Benefit Amount shall be the product of the Allocated Value of such Title Benefit
Property, multiplied by a fraction, the numerator of which is the value of such Net Revenue Interest
increase and the denominator of which is the Net Revenue Interest set forth for such Title Benefit
Property in Exhibit A-2;

                       (iii) if the Title Benefit Property is a Lease or Unit and the Title Benefit
represents an increase in the Net Mineral Acres such that the Net Mineral Acres are greater than
the Net Mineral Acres set forth in Exhibit A-1, then the Title Benefit Amount shall be the product
of the Allocated Value of such Lease or Unit, multiplied by a fraction, the numerator of which is
the Net Mineral Acres increase and the denominator of which is the Net Mineral Acres set forth
for such Title Defect Property in Exhibit A-1; and

                       (iv) if the Title Benefit is of a type not described above, then the Title
Benefit Amounts shall be determined by taking into account the Allocated Value of the Title
Benefit Property, the portion of such Title Benefit Property affected by such Title Benefit, the legal
effect of the Title Benefit, the potential economic effect of the Title Benefit over the life of such
Title Benefit Property and such other reasonable factors as are necessary to make a proper
evaluation.

                 (g)   Title Threshold and Deductible. Notwithstanding anything herein to the
contrary, (i) in no event shall there be any adjustments to the Purchase Price or any other remedy
provided by the Sellers hereunder for any individual Title Defect for which the Title Defect
Amount applicable thereto does not exceed $25,000.00 (the “Individual Title Defect
Threshold”); and (ii) in no event shall there be any adjustments to the Purchase Price for any Title

                                                 58
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page103
                                                                   104ofof196
                                                                           197



Defect for which the Title Defect Amount applicable thereto exceeds the Individual Title Defect
Threshold unless and until (A) the sum of (1) the Title Defect Amounts of all such Title Defects
that exceed the Individual Title Defect Threshold, in the aggregate (excluding any Title Defect
Amounts attributable to Title Defect Properties retained by the applicable Seller pursuant to
Section 10.2(c)(ii)), net of any offsetting Title Benefit Amounts in accordance with Section
10.2(d), plus (2) the Remediation Amounts of all Environmental Defects that exceed the Individual
Environmental Defect Threshold, in the aggregate (excluding any Remediation Amounts
attributable to (x) Environmental Defects cured or Remediated by Seller, and (y) Environmental
Defect Properties that are retained by the applicable Seller pursuant to Section 10.3(b)(ii)), exceeds
(B) the Aggregate Deductible, in which case Buyer shall be entitled to remedies for such Title
Defects to the extent, but only to the extent, that the Title Defect Amounts with respect thereto are
in excess of such Aggregate Deductible.

                (h)     Title Dispute Resolution. The Company and Buyer shall attempt in good
faith to agree on all Title Defects, Title Benefits, Title Defect Amounts and Title Benefit Amounts
(any dispute with respect to the foregoing matters, including the existence, extent of or any cure
of any Title Defect, collectively “Title Disputes”) prior to the Closing. If the Company and Buyer
are unable to agree within the above applicable time period, the Title Disputes arbitrated shall be
exclusively and finally resolved pursuant to this Section 10.2(h). Nothing herein shall operate to
cause Closing to be delayed on account of any arbitration conducted pursuant to this Section
10.2(h) with respect to any Title Defect properly asserted by Buyer or any Title Benefit properly
asserted by the Company prior to the Defect Claim Date, and to the extent any adjustments are not
agreed upon by the Parties as of the Closing, unless the applicable Seller has elected to retain the
applicable Title Defect Property pursuant to Section 10.2(c)(ii), the affected Title Defect Property
shall be assigned to Buyer at Closing and the Purchase Price shall be reduced by an amount equal
to the Title Defect Amount applicable for such Title Defect, as estimated in good faith by Buyer,
which amount (including any disputed amounts) shall be paid into the Escrow Account at Closing
and remain therein until such dispute is resolved pursuant to this Section 10.2(h). Any Title
Disputes shall be submitted to an arbitrator with at least ten (10) years’ experience in oil and gas
titles including properties in the regional area in which the Subject Properties are located and who
has not previously performed any paid services for or on behalf of the Sellers or Buyer or otherwise
relating to the Subject Properties (the “Title Arbitrator”). The place of arbitration shall be
Houston, Texas, and the arbitration shall be conducted in accordance with the AAA Rules, to the
extent such rules do not conflict with the terms of this Section 10.2. Within ten (10) days after the
Title Arbitrator is appointed, Buyer and the Company shall submit written summaries of their
positions regarding each Title Dispute. Buyer and the Company shall instruct the Title Arbitrator
to make a determination, choosing either the Company’s position or Buyer’s position with respect
to each Title Dispute, whichever the Title Arbitrator determines complies more closely to the terms
of this Agreement, within twenty (20) Business Days after the submission of the Parties’
summaries of the Title Disputes to the Title Arbitrator, and such determination shall be final and
binding upon both Parties, without right of appeal. The costs of the Title Arbitrator shall be borne
one-half by the Sellers and one-half by Buyer. In making its determination, the Title Arbitrator
shall be bound by the terms of this Section 10.2 and, subject to the foregoing, may consider such
other matters as in the opinion of the Title Arbitrators are necessary to make a proper
determination. The Title Arbitrator shall act for the limited purpose of determining the specific
Title Disputes submitted by either Party and may not award damages, interest or penalties to either
Party with respect to any Title Dispute. The Company and Buyer shall each bear its own legal

                                                 59
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page104
                                                                   105ofof196
                                                                           197



fees and other costs of presenting its case to the Title Arbitrator. Within two (2) Business Days
after the Title Arbitrator delivers written notice to Buyer and the Company of its decision with
respect to a Title Dispute, and subject to Section 10.2(g), the Company and Buyer shall execute
and deliver a joint instruction to the Escrow Agent requiring the Escrow Agent to disburse to each
Party the funds in the Escrow Account to which such Party is entitled in respect of the applicable
Title Dispute.

        Section 10.3        Environmental Defects.

                (a)    Assertions of Environmental Defects. On or before the Defect Claim Date,
Buyer may deliver claim notices to the Company (collectively, the “Environmental Defect
Notices”, and each individually, an “Environmental Defect Notice”) setting forth any matters
that, in Buyer’s reasonable opinion, constitute Environmental Defects and that Buyer intends to
assert as Environmental Defects pursuant to this Section 10.3. For all purposes of this Agreement
and notwithstanding anything herein to the contrary, but subject to the Sellers’ representations and
warranties in Section 4.13 and in the certificate delivered pursuant to Section 8.2(e), and without
limiting Buyer’s conditions to Closing set forth in ARTICLE 12, the provisions of this Section
10.3 shall be the exclusive right and remedy of Buyer against the Sellers with respect to any
Environmental Defect, and the Sellers shall have no liability for, any Environmental Condition
that Buyer fails to assert as an Environmental Defect by an Environmental Defect Notice delivered
to the Company on or before the Defect Claim Date. To be effective, each Environmental Defect
Notice shall be in writing, and shall include (i) a description of the alleged Environmental Defect
(including, if applicable, the Environmental Law(s) violated or implicated thereby), (ii)
identification of the Asset and Land affected by the alleged Environmental Defect (each such Asset
and Land, as applicable, an “Environmental Defect Property”), (iii) the Allocated Value of each
Environmental Defect Property, (iv) supporting documentation available to Buyer identifying the
existence of the alleged Environmental Defect, and (v) a calculation (with reasonable supporting
detail) of the Remediation Amount that Buyer asserts is attributable to the alleged Environmental
Defect. To give the Sellers an opportunity to commence reviewing and curing Environmental
Defects, Buyer agrees to use commercially reasonable efforts to give the Sellers timely written
notice of all Environmental Defects discovered by Buyer after the Execution Date until the Defect
Claim Date. Such notice may be preliminary in nature and may be supplemented on or prior to
the Defect Claim Date; provided that failure of Buyer to deliver a preliminary notice of any such
Environmental Defect shall not be deemed to waive or otherwise prejudice Buyer’s right to assert
any Environmental Defect on or before the Defect Claim Date. Buyer’s calculation of the
Remediation Amount included in the Environmental Defect Notice must describe in reasonable
detail the Remediation proposed for the Environmental Condition that gives rise to the asserted
Environmental Defect and identify all assumptions used by Buyer in calculating the Remediation
Amount, including the standards that Buyer asserts must be met to comply with Environmental
Laws.

                (b)      Remedies for Environmental Defects. Subject to (i) the Sellers’ right to
dispute the existence of an Environmental Defect and the Remediation Amount asserted with
respect thereto, (ii) the Individual Environmental Defect Threshold, (iii) the Aggregate Deductible,
and (iv) the Sellers’ right to Remediate any Environmental Defect prior to Closing, if any
Environmental Defect timely asserted by Buyer in accordance with Section 10.3(a) is not waived
in writing by Buyer or Remediated, then in connection with the Closing (unless, as of the Closing,

                                                 60
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page105
                                                                   106ofof196
                                                                           197



Buyer and the Company are in disagreement with respect to the existence of such Environmental
Defect or any associated Remediation Amount, in each of which case the applicable
Environmental Dispute shall, unless otherwise agreed by the Parties, be addressed pursuant to
Section 10.3(e)) the Company shall, at its sole option and discretion, elect one or more of the
following remedies for such Environmental Defect:

                       (i)    the applicable Seller will convey the entirety of the Environmental
Defect Property that is subject to such Environmental Defect, together with all associated Assets,
at Closing, to Buyer and make an accompanying reduction to the Purchase Price by the
Remediation Amount for such Environmental Defect agreed to by the Parties or otherwise
determined pursuant to Section 10.3(e); or

                       (ii) if the Remediation Amount of the Environmental Defect Property
equals or exceeds the Allocated Value of the applicable Environmental Defect Property, the
applicable Seller will retain the entirety of the Environmental Defect Property that is subject to
such Environmental Defect (in which case, such Environmental Defect Property shall become an
Excluded Asset hereunder) and reduce the Purchase Price by an amount equal to the Allocated
Value of such Environmental Defect Property.

If the option set forth in clause (i) above is selected, subject to the Sellers’ right to Remediate any
Environmental Defect prior to Closing, (1) Buyer shall be deemed to have assumed responsibility
for all costs and expenses attributable to the Remediation of the applicable Environmental Defect
and all Liabilities (net to the Assets) with respect thereto, and (2) Buyer’s obligations with respect
to the foregoing shall be deemed to constitute Assumed Obligations. If the Sellers elect to attempt
to Remediate any Environmental Defect prior to Closing, the Sellers shall complete such
Remediation in a manner which is in compliance with the requirements of Environmental Laws in
a timely fashion for the type of Remediation that the Sellers elect to undertake. The Sellers will
be deemed to have adequately completed the Remediation required in the immediately preceding
sentence (A) upon receipt of a certificate or approval from the applicable Governmental Authority
that the Remediation has been implemented to the extent necessary to cure the Environmental
Defect and comply with existing Laws or (B) upon Buyer’s satisfaction that Remediation has been
completed.

                (c)    Exclusive Remedy. Subject to the Sellers’ representations and warranties in
Section 4.13 and in the certificate delivered by the Sellers at Closing, and without limiting Buyer’s
conditions to Closing set forth in ARTICLE 12, the provisions of Section 10.3 shall be the
exclusive right and remedy of Buyer against the Sellers with respect to any Environmental
Condition, Environmental Obligation, or other environmental matter concerning the Assets, and
Buyer releases, remises and forever discharges the Sellers and their Affiliates, and all of their
respective stockholders, partners, members, directors, officers, managers, employees, attorneys,
agents and representatives from any and all Liabilities in Law or in equity, known or unknown,
which Buyer might now or subsequently may have, based on, relating to or arising out of this
Agreement concerning environmental matters or the condition, quality, status or nature of the
Assets, including rights to contribution under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980 and state analogs, each as amended, and common Law
rights of contribution.


                                                  61
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page106
                                                                   107ofof196
                                                                           197



                (d)     Environmental Threshold and Deductible. Notwithstanding anything herein
to the contrary, (i) in no event shall there be any adjustments to the Purchase Price or any other
remedy provided by the Sellers hereunder for any individual Environmental Defect for which the
Remediation Amount applicable thereto does not exceed $25,000.00 (the “Individual
Environmental Defect Threshold”) and (ii) in no event shall there be any adjustments to the
Purchase Price or any other remedy provided by the Sellers hereunder for any Environmental
Defect for which the Remediation Amount applicable thereto exceeds the Individual
Environmental Defect Threshold unless and until (A) the sum of (1) the Remediation Amounts of
all such Environmental Defects that exceed the Individual Environmental Defect Threshold, in the
aggregate (excluding any Remediation Amounts attributable to (v) Environmental Defects
Remediated by the Sellers, and (w) Environmental Defect Properties that are retained by the Sellers
pursuant to Section 10.3(b)(ii)), plus (2) the Title Defect Amounts (net of any offsetting Title
Benefit Amounts in accordance with Section 10.2(d)) of all Title Defects that exceed the Individual
Title Defect Threshold, in the aggregate (excluding any Title Defect Amounts attributable to (x)
Title Defects cured by the Sellers, and (y) Title Defect Properties retained by the Sellers pursuant
to Section 10.3(b)(ii)), exceeds (B) the Aggregate Deductible, in which case Buyer shall be entitled
to remedies for such Environmental Defects only to the extent that the Remediation Amounts with
respect thereto are in excess of such Aggregate Deductible.

                (e)    Environmental Dispute Resolution. The Company and Buyer shall attempt
in good faith to agree on all Environmental Defects and Remediation Amounts (any dispute with
respect to the foregoing matters, collectively “Environmental Disputes”) prior to the Closing. If
the Company and Buyer are unable to agree within the above applicable time period, the
Environmental Disputes shall be exclusively and finally resolved pursuant to this Section 10.3(e).
Nothing herein shall operate to cause Closing to be delayed on account of any arbitration
conducted pursuant to this Section 10.3(e) with respect to any Environmental Defect properly
asserted by Buyer prior to the Defect Claim Date, and to the extent any adjustments are not agreed
upon by the Parties as of the Closing, unless the applicable Seller has retained the applicable
Environmental Defect Property pursuant to (and subject to the limitations in) Section 10.3(b)(ii),
the affected Environmental Defect Property shall be assigned to Buyer at Closing and the Purchase
Price shall be reduced by an amount equal to the Remediation Amount applicable for such
Environmental Defect, as estimated in good faith by Buyer, which amount (including any disputed
amounts) shall be paid into the Escrow Account at Closing and remain therein until such dispute
is resolved pursuant to this Section 10.3(e). Any Environmental Disputes shall be submitted to an
arbitrator with at least ten (10) years’ experience in environmental matters involving oil and gas
properties including properties in the regional area in which the Subject Properties are located and
who has not previously performed any paid services for or on behalf of the Sellers or Buyer or
otherwise relating to the Subject Properties (the “Environmental Arbitrator”). The place of
arbitration shall be Houston, Texas, and the arbitration shall be conducted in accordance with the
AAA Rules, to the extent such rules do not conflict with the terms of this Section 10.3. Within ten
(10) days after the Environmental Arbitrator is appointed, Buyer and the Company shall submit
written summaries of their positions regarding each Environmental Dispute. Buyer and the
Company shall instruct the Environmental Arbitrator to make a determination, choosing either the
Sellers’ position or Buyer’s position with respect to each Environmental Dispute, whichever the
Environmental Arbitrator determines complies more closely to the terms of this Agreement or,
with respect to disputed Remediation Amounts, more closely represents the Remediation
Amount(s) to Remediate the applicable Environmental Defect, within twenty (20) Business Days

                                                62
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page107
                                                                   108ofof196
                                                                           197



after the submission of the Parties’ summaries of the Environmental Disputes to the Environmental
Arbitrator, and such determination shall be final and binding upon both Parties, without right of
appeal. The costs of the Environmental Arbitrator shall be borne one-half by the Sellers and one-
half by Buyer. In making its determination, the Environmental Arbitrator shall be bound by the
terms of this Section 10.3, as applicable, and, subject to the foregoing, may consider such other
matters as in the opinion of the Environmental Arbitrators are necessary to make a proper
determination. The Environmental Arbitrator shall act for the limited purpose of determining the
specific Environmental Disputes submitted by either Party and may not award damages, interest
or penalties to either Party with respect to any Environmental Dispute. The Company (with respect
to the Sellers) and Buyer shall each bear its own legal fees and other costs of presenting its case to
the Environmental Arbitrator. Within two (2) Business Days after the Environmental Arbitrator
delivers written notice to Buyer and the Company of its decision with respect to an Environmental
Dispute, and subject to Section 10.3(d), the Company and Buyer shall execute and deliver a joint
instruction to the Escrow Agent requiring the Escrow Agent to disburse to each Party the funds in
the Escrow Account to which such Party is entitled in respect of the applicable Environmental
Dispute.

                                        ARTICLE 11
                                    TAXES AND EXPENSES

       Section 11.1 Recording Expenses. Buyer shall pay all costs of recording and filing the
Assignment Documents for the Assets, all other state and federal transfer documents, and all other
instruments that must be filed to effectuate the transfer of the Assets and any assumption of
operations by Buyer.

         Section 11.2 Asset Taxes. The Sellers shall be allocated and bear all Asset Taxes for
any Tax period ending prior to the Effective Date and the portion of any Straddle Period ending
prior to the Effective Date. Buyer shall be allocated and bear all Asset Taxes for any Tax period
beginning at or after the Effective Date and portion of any Straddle Period that begins at or after
the Effective Date. For purposes of the preceding sentence, (a) Asset Taxes that are attributable
to the severance or production of Hydrocarbons shall be allocated to the period in which the
severance or production giving rise to such Asset Taxes occurred, (b) Asset Taxes that are based
upon or related to income or receipts or imposed on a transactional basis (other than such Asset
Taxes described in clause (a) or (c)), shall be allocated to the period in which the transaction giving
rise to such Asset Taxes occurred, and (c) Asset Taxes that are ad valorem, property or other Asset
Taxes imposed on a periodic basis pertaining to a Straddle Period shall be allocated between the
portion of such Straddle Period ending immediately prior to the Effective Date and the portion of
such Straddle Period beginning at the Effective Date by prorating each such Asset Tax based on
the number of days in the applicable Straddle Period that occur before the Effective Date, on the
one hand, and the number of days in such Straddle Period that occur on or after the Effective Date,
on the other hand. To the extent the actual amount of an Asset Tax is not known at the time an
adjustment is to be made with respect to such Asset Tax pursuant to Section 3.2, the Parties shall
utilize the most recent information available in estimating the amount of such Asset Tax for
purposes of such adjustment.

        Section 11.3 Tax Returns. Buyer shall be responsible for the preparation and timely
filing of any Tax Returns with respect to Asset Taxes for Tax periods beginning at or after the

                                                  63
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page108
                                                                   109ofof196
                                                                           197



Effective Date that are required to be filed after the Closing Date, and the payment to the applicable
taxing authority of all Asset Taxes for such Tax periods that become due and payable after the
Closing Date.

        Section 11.4 Tax IRS Form 8594. The Sellers and Buyer further agree that for the
purpose of making the requisite filings under Section 1060 of the Code, and the regulations
thereunder, the Purchase Price and any Liabilities assumed by Buyer under this Agreement that
are treated as consideration for Tax purposes shall be allocated among the Assets in a manner
consistent with the Allocated Values, as set forth on Exhibit A-7 (the “Tax Allocation”). The
Sellers and Buyer each agree to report, and to cause their respective Affiliates to report, the federal,
state and local income and other Tax consequences of the transactions contemplated herein, and
in particular to report the information required by Section 1060(b) of the Code, and to jointly
prepare Form 8594 (Asset Acquisition Statement under Section 1060 of the Code) as promptly as
reasonably possible following the Closing Date and in a manner consistent with the Tax
Allocation, and, except as otherwise required by Law, neither Party nor their respective Affiliates
shall take a Tax position that is inconsistent with the allocation.

        Section 11.5 Transfer Taxes. Buyer shall be responsible for and pay all Transfer Taxes
that are not eliminated through the application of Section 1146(a) of the Bankruptcy Code,
regardless of the Party on whom Liability is imposed under the provisions of the Laws relating to
such Transfer Taxes. If the Sellers are required to pay such sales, use or similar Taxes on behalf
of Buyer, Buyer will reimburse the Sellers at Closing for all sales and use Taxes due and payable
on the transfer of the Assets to Buyer. The Parties shall cooperate to obtain any available
exemption from such Taxes. Buyer shall timely remit, or cause to be timely remitted, all such
Transfer Taxes to the appropriate Taxing Authority; provided, however, that, if Seller or any of its
Affiliates pays any such Transfer Taxes, Buyer shall timely reimburse Seller for any such amounts.

                                       ARTICLE 12
                                  CONDITIONS TO CLOSING

         Section 12.1 Conditions Precedent to Obligations of Buyer. The obligation of Buyer
to consummate the Sale Transaction is subject to the fulfillment, on or prior to the Closing Date,
of each of the following conditions (any or all of which may be waived by Buyer in whole or in
part to the extent permitted by applicable Law):

                (a)    (i) the representations and warranties of the Sellers contained in this
Agreement shall be true and correct (disregarding all qualifications or limitations as to
“materiality,” “Seller Material Adverse Effect” and words of similar import set forth therein) in
all respects as of the date hereof and as of the Closing Date (except such representations and
warranties that expressly address an earlier date, which such representations and warranties shall
be true and correct as of such earlier date), except where the failure of such representations and
warranties to be so true and correct, individually or in the aggregate, has not resulted in a Seller
Material Adverse Effect, and (ii) Buyer shall have received a certificate signed by an authorized
officer of each Seller, dated the Closing Date, to the foregoing effect;

                (b)   the Sellers shall have performed and complied in all material respects with
all obligations and agreements required in this Agreement to be performed or complied with by

                                                  64
511851.000060 23007492.13
        Case19-36444
       Case  19-36444 Document
                       Document300-1
                                301 Filed
                                     Filedinon
                                             TXSB  on 03/04/20
                                               03/04/20 in TXSB Page
                                                                 Page109
                                                                      110ofof196
                                                                              197



them prior to or on the Closing Date, and Buyer shall have received a certificate signed by an
authorized officer of each Seller, dated the Closing Date, to the forgoing effect; and

                (c)    the Sellers shall have delivered, or caused to be delivered, to Buyer all of the
items set forth in Section 8.2.

        Section 12.2 Conditions Precedent to Obligations of the Sellers. The obligations of
the Sellers to consummate the Sale Transaction are subject to the fulfillment, prior to or on the
Closing Date, of each of the following conditions (any or all of which may be waived by the Sellers
in whole or in part to the extent permitted by applicable Law):

                 (a)    (i) the representations and warranties of Buyer contained in this Agreement
shall be true and correct (disregarding all qualifications or limitations as to “materiality,” “Buyer
Material Adverse Effect” and words of similar import set forth therein) in all respects as of the
date hereof and as of the Closing Date (except such representations and warranties that expressly
address an earlier date, which such representations and warranties shall be true and correct as of
such earlier date), except where the failure of such representations and warranties to be so true and
correct, individually or in the aggregate, has not resulted in a Buyer Material Adverse Effect, and
(ii) the Sellers shall have received a certificate signed by an authorized officer of Buyer, dated the
Closing Date, to the foregoing effect;

                (b)   Buyer shall have performed and complied in all material respects with all
obligations and agreements required in this Agreement to be performed or complied with by Buyer
prior to or on the Closing Date, and the Company shall have received a certificate signed by an
authorized officer of Buyer on behalf of Buyer, dated the Closing Date, to the foregoing effect;
and

                 (c)    Buyer shall have delivered to the Sellers all of the items set forth in Section
8.3.

        Section 12.3 Conditions Precedent to Obligations of Buyer and the Sellers. The
respective obligations of Buyer and the Sellers to consummate the Sale Transaction are subject to
the fulfillment, on or prior to the Closing Date, of each of the following conditions (any or all of
which may be waived by Buyer and the Sellers in whole or in part to the extent permitted by
applicable Law):

               (a)   no Governmental Authority shall have enacted, issued, promulgated or
entered any Order which is in effect and has the effect of making illegal or otherwise prohibiting
the consummation of the Sale Transaction or could cause the Sale Transaction to be rescinded
following the Closing; and

               (b)    the Bankruptcy Court shall have entered the Sale Order, and the Sale Order
shall not have been (i) stayed as of the Closing Date, stayed pending appeal, reversed or vacated
or (ii) amended, supplemented or otherwise modified without Buyer’s consent (such consent not
to be unreasonably withheld, conditioned or delayed).




                                                  65
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page110
                                                                   111ofof196
                                                                           197



        Section 12.4 Frustration of Closing Conditions. No Party may rely on the failure of
any condition set forth in Section 12.1, Section 12.2 or Section 12.3, as the case may be, if such
failure was caused by such Party’s breach of any provision of this Agreement.

                                            ARTICLE 13
                                           TERMINATION

       Section 13.1         Termination. This Agreement may be terminated at any time prior to the
Closing as follows:

                 (a)    by mutual written consent of Buyer and the Company;

                 (b)    by Buyer or the Company, if the Closing has not occurred by 5:00 p.m.,
Central Standard Time, on the date (the “Outside Date”) that is twenty-nine (29) days after the
later of (i) the date of entry of the Sale Order, and (ii) the date that Buyer becomes the Prevailing
Purchaser; provided, however, that if the Closing has not occurred on or before the Outside Date
due to a material breach of any representations, warranties, covenants or agreements contained in
this Agreement by Buyer or any Seller, then such breaching Party (or the Company if a Seller is
the breaching Party), may not terminate this Agreement pursuant to this Section 13.1(b);

                 (c)     by Buyer, if the Sellers breach any representation or warranty or any
covenant or agreement contained in this Agreement, such breach would reasonably be expected to
result in a failure of a condition set forth in Section 12.1 or Section 12.3 and such breach, if curable,
has not been cured by the earlier of (i) ten (10) Business Days after the giving of written notice by
Buyer to the Company of such breach and (ii) the Outside Date; provided, that Buyer is not then
in material breach of any representation, warranty, covenant or agreement contained in this
Agreement;

                 (d)     by the Company, if Buyer breaches any representation or warranty or any
covenant or agreement contained in this Agreement, such breach would reasonably be expected to
result in a failure of a condition set forth in Section 12.2 or Section 12.3 and such breach, if curable,
has not been cured by the earlier of (i) ten (10) Business Days after the giving of written notice by
the Company to Buyer of such breach and (ii) the Outside Date; provided, that no Seller is then in
material breach of any representation, warranty, covenant or agreement contained in this
Agreement;

               (e)    by Buyer or the Company if there is in effect a final non-appealable Order
of a Governmental Authority of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the Sale Transaction, it being agreed that the Parties will
promptly appeal any adverse determination which is not non-appealable and use their respective
commercially reasonable efforts to pursue such appeal unless and until this Agreement is
terminated pursuant to this Section 13.1; provided, that the terminating Party is not then in material
breach of any representation, warranty, covenant or agreement contained in this Agreement;

               (f)    by Buyer or the Company, if the Auction has occurred and Buyer is not the
Prevailing Purchaser;



                                                   66
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page111
                                                                   112ofof196
                                                                           197



             (g)    by Buyer, if any creditor of any Seller obtains an unstayed Order of the
Bankruptcy Court granting relief from the automatic stay to foreclose on any portion of the Assets;

               (h)   by Buyer or the Company, if the Bankruptcy Court enters an Order (i)
dismissing the Chapter 11 Cases or (ii) converting the Chapter 11 Cases into cases under Chapter
7 of the Bankruptcy Code;

                (i)    by Buyer, if the Bid Procedures or the Bid Procedures Order shall cease to
be in full force and effect or shall have been stayed, reversed, vacated or amended, supplemented
or otherwise modified without the prior written consent of Buyer (such consent not to be
unreasonably withheld, conditioned or delayed);

                (j)   by Buyer, if the Bankruptcy Court has not entered the Sale Order approving
the Sale Transaction by March 19, 2020, or if such Sale Order has been entered by such date but
is stayed or stayed pending appeal or has been reversed or vacated, or if such Sale Order has been
entered by such date but has been materially amended or supplemented without the prior written
consent of Buyer, or if such Sale Order has been entered by such date but any Seller takes any
action seeking to void or modify such Sale Order; or

               (k)   by Buyer, if the Bankruptcy Court enters any Order materially inconsistent
with the Bid Procedures Order, the Sale Order or the Sale Transaction.

       Section 13.2 Procedure Upon Termination. In the event of termination pursuant to
Section 13.1, the terminating Party will give written notice thereof to the other Party or Parties,
and this Agreement will terminate as described in Section 13.3, and the purchase of the Assets
hereunder will be abandoned, without further action by Buyer or any Seller.

        Section 13.3        Effect of Termination.

                (a)    Except as otherwise provided in this Section 13.3, in the event that this
Agreement is terminated as provided in this ARTICLE 13, then each of the Parties will be relieved
of its duties and obligations arising under this Agreement after the date of such termination and
there will be no Liability on Buyer, any Seller or any of their respective representatives; provided,
however, that the provisions of Section 3.1(b), this Section 13.3 and ARTICLE 14 (other than
Section 14.8) and, to the extent necessary to effectuate the foregoing enumerated provisions,
ARTICLE 1, will survive any such termination and will be enforceable hereunder; provided,
further, that nothing in this Section 13.3 will be deemed to release any Party from Liability for any
Willful Breach of this Agreement prior to termination or for Fraud; provided, further, that nothing
in this Section 13.3 will be deemed to interfere with the Company’s rights to retain the Escrowed
Funds under Section 3.1(b).

                (b)   In consideration of Buyer and its Affiliates having expended considerable
time and expense in connection with this Agreement and the negotiation thereof, and the
identification and quantification of assets to be included in the Assets, and to compensate Buyer
as a stalking-horse bidder, and regardless of whether or not Buyer makes any matching or
competing bids at the Auction, the Sellers shall pay to Buyer the Break-Up Fee, (i) in the event
that this Agreement is terminated pursuant to Section 13.1(c) or Section 13.1(f) and any Seller
closes an Alternative Transaction; and (ii) in the event that this Agreement is otherwise terminated

                                                     67
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page112
                                                                   113ofof196
                                                                           197



pursuant to Sections 13.1(b) or (g) through (k), and in each case, within twelve (12) months
following the termination of this Agreement any Seller closes an Alternative Transaction. Such
Break-Up Fee shall be due and payable within three (3) Business Days after the closing of an
Alternative Transaction as set forth in clause (i) and clause (ii) of the immediately preceding
sentence. The Break-Up Fee shall, subject to Bankruptcy Court approval, be treated as an
administrative expense in the Chapter 11 Case under Section 503(b)(1)(A) and Section 507(a)(2)
of the Bankruptcy Code. The Sellers acknowledge and agree that: (A) the approval of the Break-
Up Fee is an integral part of the transactions contemplated by this Agreement; (B) in the absence
of the Sellers’ obligation to pay the Break-Up Fee, Buyer would not have entered into this
Agreement; (C) the entry of Buyer into this Agreement is necessary for preservation of the estates
of the Sellers and is beneficial to the Sellers because, in the Sellers’ business judgment, it will
enhance the Sellers’ ability to maximize the value of their assets for the benefit of their creditors
and other stakeholders; and (D) the Break-Up Fee is reasonable in relation to Buyer’s costs and
efforts and to the magnitude of the transactions contemplated hereby and Buyer’s lost opportunities
resulting from the time spent pursuing the transactions contemplated hereby. For the avoidance
of doubt, the Break-Up Fee, if payable pursuant to this Section 13.3(b), shall be in addition to the
return of the Performance Deposit and payment of the Expense Reimbursement Amount, in each
case, to the extent payable to Buyer pursuant to Section 13.3(d) and Section 13.3(c), respectively.

                 (c)    In consideration of Buyer and its Affiliates having expended considerable
time and expense in connection with this Agreement and the negotiation thereof, and the
identification and quantification of assets to be included in the Assets, upon any termination of
this Agreement, other than any termination pursuant to Section 13.1(a) or by Sellers pursuant to
Section 13.1(d) (unless at the time of any such termination Buyer would have been entitled to
terminate this Agreement pursuant to Section 13.1(b) or Section 13.1(f) through (k)) Sellers shall
pay to Buyer the Expense Reimbursement Amount within five (5) Business Day after the
termination of this Agreement. Sellers acknowledge and agree that (i) the payment of the Expense
Reimbursement Amount is an integral part of the transactions contemplated by this Agreement,
(ii) in the absence of the Sellers’ obligation to make this payment, Buyer would not have entered
into this Agreement, (iii) the damages resulting from termination of this Agreement under
circumstances where Buyer is entitled to the Expense Reimbursement Amount are uncertain and
incapable of accurate calculation and that the delivery of the Expense Reimbursement Amount to
Buyer is not a penalty, but rather shall constitute a reasonable amount that will compensate Buyer
in the circumstances where Buyer is entitled to the reimbursable expenses for the efforts and
resources expended and opportunities forgone while negotiating this Agreement and in reliance on
this Agreement and on the expectation of the consummating of the transactions contemplated
thereby, and that, without these agreements, Buyer would not have entered into this Agreement,
(iv) time is of the essence with respect to the payment of the Expense Reimbursement Amount and
(v) the Expense Reimbursement Amount shall, subject to Bankruptcy Court approval, constitute
an administrative expense of the Sellers’ estates under Sections 503(b)(1)(A) and 507(a)(2) of the
Bankruptcy Code. For the avoidance of doubt, the Expense Reimbursement Amount, if payable
pursuant to this Section 13.3(c), shall be in addition to the Performance Deposit and the Break-Up
Fee, in each case, to the extent payable to Buyer pursuant to Section 13.3(e) and Section 13.3(b),
respectively.

            (d)    If the Sellers fail to take any action necessary to cause the delivery of the
Break-Up Fee and/or the Expense Reimbursement Amount or the return of the Performance

                                                 68
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page113
                                                                   114ofof196
                                                                           197



Deposit under circumstances where Buyer is entitled to the Break-Up Fee, the Expense
Reimbursement Amount and/or the Performance Deposit and, in order to obtain such Break-Up
Fee, Expense Reimbursement Amount and/or Performance Deposit, Buyer commences a suit
which results in a final non-appealable judgment in favor of Buyer, the Sellers shall pay to Buyer,
in addition to the Break-Up Fee, Expense Reimbursement Amount and/or Performance Deposit,
an amount in cash equal to the reasonable, documented, out-of-pocket costs and expenses
(including reasonable attorneys’ fees) incurred by Buyer in connection with such suit.

                (e)     Notwithstanding anything to the contrary in this Agreement, but without
limiting the Parties’ rights set forth in Section 14.8 prior to termination of this Agreement, (a) if
this Agreement is terminated (i) by Buyer pursuant to Section 13.1(b), Section 13.1(c), or Sections
13.1(f) through (k); (ii) by the Company pursuant to Section 13.1(b) (if at such time Buyer would
also be entitled to terminate the Agreement pursuant to such provision) or (iii) by either the
Company or Buyer pursuant to Section 13.1(e), then the Parties shall cause the Escrow Agent to
refund to Buyer an amount equal to the Performance Deposit within five (5) Business Days of such
termination, and the Parties acknowledge and agree that in such circumstance, (A) the amount of
the Performance Deposit, together with payment of the Break-Up Fee and the Expense
Reimbursement Amount (to the extent payable to Buyer pursuant to Section 13.3(b) and Section
13.3(c), respectively), represents the Parties’ reasonable estimate of Buyer’s actual damages and
the extent of actual damages is difficult and impracticable to ascertain, (B) the return of the
Performance Deposit as liquidated damages is reasonable and does not constitute a penalty, and
(C) the return of the Performance Deposit, together with payment of the Break-Up Fee and the
Expense Reimbursement Amount (to the extent payable to Buyer pursuant to Section 13.3(b) and
Section 13.3(c), respectively) shall be the sole and exclusive remedy of Buyer in lieu of any other
damages or remedies available at Law or in equity, including any right of specific performance or
other equitable relief pursuant to Section 14.8, and (b) if this Agreement is terminated by the
Company pursuant to Section 13.1(b) (if at such time Buyer is not entitled to terminate this
Agreement pursuant to such provision or pursuant to Section 13.1(c) or Sections 13.1(f) through
(k)) or Section 13.1(d), then the Parties shall cause the Escrow Agent to pay to the Company an
amount equal to the Performance Deposit within five (5) Business Days of such termination, and
the Parties acknowledge and agree that in such circumstance, (i) the amount of the Performance
Deposit represents the Parties’ reasonable estimate of the Company’s actual damages and the
extent of the actual damages is difficult and impracticable to ascertain, (ii) the retention of the
Performance Deposit as liquidated damages is reasonable and does not constitute a penalty, and
(iii) the retention of the Performance Deposit shall be the sole and exclusive remedy of the
Company in lieu of any other damages or remedies available at Law or in equity, including any
right of specific performance or other equitable relief pursuant to Section 14.8.

                                         ARTICLE 14
                                       MISCELLANEOUS

        Section 14.1 Survival. All covenants and agreements contained in this Agreement
which by their terms are to be performed in whole or in part, or which prohibit actions, subsequent
to the Closing shall, solely to the extent such covenants and agreements are to be performed, or
prohibit actions, subsequent to the Closing, survive the Closing in accordance with their terms.
All representations and warranties of Buyer contained in this Agreement (other than Section 5.7)
or any certificated deliveries hereunder shall survive the Closing through and including the date

                                                 69
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page114
                                                                   115ofof196
                                                                           197



that is twelve (12) months after the Closing Date. Subject to the following sentence, all other
covenants and agreements contained in this Agreement, and all representations and warranties of
the Sellers contained in this Agreement or in any certificated deliveries hereunder, shall not survive
the Closing and shall thereupon terminate, including any Actions for damages in respect of any
breach thereof. Notwithstanding anything to the contrary, the indemnity obligations set forth in
Section 4.16, Section 5.7 and Section 7.1(e) and the representations and warranties set forth in
Section 4.16 and Section 5.7 shall survive indefinitely. Notwithstanding the foregoing, nothing in
this Section 14.1 shall prohibit the Sellers from ceasing operations or winding up their affairs
following the Closing.

        Section 14.2 Public Announcements. Prior to Closing, unless otherwise required by
applicable Law, Bankruptcy Court requirement or obligations of Buyer or the Sellers or their
respective Affiliates pursuant to any listing agreement with or rules of any securities exchange,
provided, however, in each case, the applicable Party shall (unless prohibited by Law and except
in the case of requests that are not specific to this Agreement or the Sale Transaction) as promptly
as practicable deliver to the other Party prompt (but in no event later than two (2) Business Days
before such disclosure) notice before issuing any press release or public announcement concerning
this Agreement or the Sale Transaction, Buyer and the Sellers shall consult with each other before
issuing any press release or public announcement concerning this Agreement or the Sale
Transaction, and shall not issue any such release or make any such statement without the prior
written consent of the other (such consent not to be unreasonably withheld, conditioned or
delayed). From and after the Closing, Buyer and the Sellers may make public statements with
respect to this Agreement or the Sale Transaction so long as such announcements do not disclose
the specific terms or conditions of this Agreement, except (a) where such terms and conditions
have already been disclosed, (b) as required by Law, or applicable rules or regulations of any
Governmental Authority or Bankruptcy Court requirement, (c) where disclosure is permitted or
required under this Agreement; provided, that the issuing Party shall use its commercially
reasonable efforts to consult with the other Party with respect to the text thereof to the extent
practicable. The foregoing limitations shall not prevent Buyer from recording the Assignment
Documents delivered at Closing or from making disclosures to the extent reasonably required in
connection with complying with Preferential Rights and seeking to obtain Consents from and after
the Closing.

        Section 14.3 Confidentiality. Buyer acknowledges that Confidential Information (as
defined in the Confidentiality Agreement) has been, and in the future will be, provided to it in
connection with this Agreement, including under Section 7.1, and is subject to the terms of the
Confidentiality Agreement, the terms of which are incorporated herein by reference. Buyer
acknowledges and understands that this Agreement may be publicly filed in the Bankruptcy Court
and further made available by the Sellers to prospective bidders and that, except as prohibited
herein, such disclosure will not be deemed to violate any confidentiality obligations owing to
Buyer, whether pursuant to this Agreement, the Confidentiality Agreement or otherwise.

      Section 14.4 Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the Sale Transaction is consummated, each of the Sellers and Buyer will bear its
own expenses incurred in connection with the negotiation and execution of this Agreement and
each other agreement, document and instrument contemplated by this Agreement and the
consummation of the Sale Transaction and all proceedings incident thereto.

                                                 70
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page115
                                                                   116ofof196
                                                                           197



        Section 14.5 Notices. All notices and other communications under this Agreement will
be in writing and will be deemed given (a) when delivered personally by hand, (b) when sent by
email (with written confirmation of transmission) or (c) one Business Day following the day sent
by overnight courier (with written confirmation of receipt), in each case at the following addresses
and email addresses (or to such other address or email address as a Party may have specified by
notice given to the other Party pursuant to this provision):

        If to the Sellers or the Company:

        Approach Resources Inc.
        One Ridgmar Centre
        6500 West Freeway, Suite 900
        Fort Worth, Texas 76116
        Attention: Josh Dazey
        Email: jdazey@approachresources.com

        With a copy (which will not constitute notice) to:

        Thompson & Knight, LLP
        1722 Routh Street, Suite 1500
        Dallas, TX 75201
        Attention: Jessica W. Hammons
                   Demetra Liggins
        Email: Jessica.Hammons@tklaw.com
                Demetra.Liggins@tklaw.com

        If to Buyer or Parent:

        Alpine Energy Capital
        3322 West End Avenue Suite 450
        Nashville, TN 37203
        Attention: Chrystie Holmstrom
        Email: cholmstrom@ae-cap.com

        With a copy (which will not constitute notice) to:

        Skadden, Arps, Slate, Meagher & Flom LLP
        1000 Louisiana, Suite 6800
        Houston, TX 77002
        Attention: Eric C. Otness
                    Lisa Laukitis
        Email: eric.otness@skadden.com
                lisa.laukitis@skadden.com


        Section 14.6 Assignment. This Agreement will be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns. Nothing in this Agreement

                                                71
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page116
                                                                   117ofof196
                                                                           197



will create or be deemed to create any third party beneficiary rights in any Person or entity not a
party to this Agreement; provided, that the Financing Sources shall be third party beneficiaries of
Section 14.18. No assignment of this Agreement or of any rights or obligations hereunder may be
made by any Party (by operation of law or otherwise) without the prior written consent of the other
Parties and any attempted assignment without the required consents will be void; provided,
however, that Buyer shall be entitled to designate, in accordance with the terms and subject to the
limitations set forth in this Section 14.6, one or more Affiliates to (a) purchase the Assets and/or
(b) assume the Assumed Obligations, on and after the Closing Date (any such Affiliate of Buyer
that shall be properly designated by Buyer in accordance with this clause, a “Designated Buyer”);
it being understood and agreed, however, that any such right of Buyer to designate a Designated
Buyer is conditioned upon (i) such Designated Buyer executing and delivering to the Sellers a
counterpart to this Agreement, (ii) such Designated Buyer being able to perform the applicable
covenants under this Agreement (and make the same representations and warranties as Buyer has
made in ARTICLE 5, to the extent relating to the relevant portion of the Assets being acquired by
such Designated Buyer), and demonstrate satisfaction of the applicable requirements of Section
365 of the Bankruptcy Code (to the extent applicable), including the provision of adequate
assurance for future performance, with respect to the applicable Assigned Contracts and the
assumed Leases, (iii) any such designation not creating any Liability (including any Liability
relating to Taxes) for the Sellers or their Affiliates that would not have existed had Buyer
purchased the Assets and/or assumed the Assumed Obligations, and which Liability is (A) not
fully reimbursed by or on behalf of Buyer prior to or at the Closing or (B) a Liability for which
Buyer or the applicable Designated Buyer agrees, at its election, to provide an indemnity
reasonably acceptable to the Sellers, and (iv) such designation not reasonably being expected to
materially delay, prevent or hinder the consummation of the Sale Transaction. No such
designation or assignment shall relieve Buyer of any of its obligations hereunder. Any breach
hereof by a Designated Buyer shall be deemed a breach by Buyer. The above designation shall be
made by Buyer by way of a written notice to be delivered to the Sellers as soon as reasonably
practicable after the date hereof and in no event later than the fifth (5th) day prior to the Closing
Date, which written notice shall contain appropriate information about the Designated Buyer(s)
and shall indicate which Assets and Assumed Obligations that Buyer intends such Designated
Buyer(s) to purchase and/or assume, as applicable, hereunder. Upon any such permitted
assignment, the references in this Agreement to the Sellers or Buyer will also apply to any such
assignee unless the context otherwise requires. Notwithstanding the foregoing, the Sellers may
assign some or all of its rights or delegate some or all of its obligations hereunder to successor
entities (including any liquidating trust) pursuant to a Chapter 11 plan confirmed by the
Bankruptcy Court.

       Section 14.7 Entire Agreement; Amendment and Waivers. This Agreement,
together with the Confidentiality Agreement, represents the entire understanding and agreement
between the Parties with respect to the subject matter hereof and supersedes all prior discussions
and agreements between the Parties with respect to the subject matter hereof. This Agreement can
be amended, supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by the Party against whom
enforcement of any such amendment, supplement, modification or waiver is sought. No action
taken pursuant to this Agreement, including any investigation by or on behalf of any Party, will be
deemed to constitute a waiver by the Party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein. The waiver by any Party of a

                                                 72
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page117
                                                                   118ofof196
                                                                           197



breach of any provision of this Agreement will not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent breach. No failure on
the part of any Party to exercise, and no delay in exercising, any right, power or remedy hereunder
will operate as a waiver thereof, nor will any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by Law.

        Section 14.8        Injunctive Relief.

               (a)     The Parties agree that irreparable damages would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their specific terms or
were otherwise breached, and that damages at law may be an inadequate remedy for the breach of
any of the covenants, promises and agreements contained in this Agreement, and, accordingly, any
Party will be entitled to injunctive relief to prevent any such breach, and to enforce specifically
the terms and provisions of this Agreement, including specific performance of such covenants,
promises or agreements or an Order enjoining a Party from any threatened, or from the
continuation of any actual, breach of the covenants, promises or agreements contained in this
Agreement. The rights set forth in this Section 14.8 will be in addition to any other rights which
a Party may have at law or in equity pursuant to this Agreement.

               (b)    The Parties hereby agree not to raise any objections to the availability of the
equitable remedy of specific performance to prevent or restrain breaches of this Agreement by
Buyer or the Sellers, as applicable, and to specifically enforce the terms and provisions of this
Agreement to prevent breaches or threatened breaches of, or to enforce compliance with, the
respective covenants and obligations of Buyer or the Sellers, as applicable, under this Agreement
all in accordance with the terms of this Section 14.8.

        Section 14.9 Non-Recourse.          Except as otherwise explicitly provided in this
Agreement, none of the Parties, their Affiliates, or, in each case, any of their respective past,
present or future directors, officers, employees, incorporators, members, partners, equityholders,
managers, agents, attorneys, or other representatives will have any Liability for any Liabilities of
the Sellers or Buyer, as applicable, under this Agreement or any agreement entered into in
connection herewith of or for any claim based on, in respect of, or by reason of, the transactions
contemplated hereby and thereby. Any claim or cause of action based upon, arising out of, or
related to this Agreement or any agreement, document or instrument contemplated hereby may
only be brought against Persons that are expressly named as parties hereto or thereto, and then
only with respect to the specific obligations set forth herein or therein. Other than the Parties, no
other party will have any Liability for any of the representations, warranties, covenants,
agreements or Liabilities of any Party under this Agreement or the agreements, documents or
instruments contemplated hereby or of or for any Action based on, in respect of, or by reason of,
the Sale Transaction (including the breach, termination or failure to consummate such transaction),
in each case whether based on contract, tort, Fraud, strict liability, other Laws or otherwise and
whether by piercing the corporate veil, by a claim by or on behalf of a Party or another Person or
otherwise.



                                                 73
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page118
                                                                   119ofof196
                                                                           197



         Section 14.10 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any Law or public policy, all other terms or provisions
of this Agreement will nevertheless remain in full force and effect so long as the economic or legal
substance of the Sale Transaction is not affected in any manner materially adverse to any Party.
Upon such determination that any term or other provision is invalid, illegal, or incapable of being
enforced, the Parties will negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in order that the Sale
Transaction is consummated as originally contemplated to the greatest extent possible.

       Section 14.11 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

     Section 14.12 Governing Law. THIS AGREEMENT SHALL BE GOVERNED,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH FEDERAL BANKRUPTCY
LAW, TO THE EXTENT APPLICABLE, AND, WHERE STATE LAW IS IMPLICATED, THE
LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE. THE ASSIGNMENT DOCUMENTS, AND ANY OTHER
INSTRUMENTS OF CONVEYANCE EXECUTED UNDER THIS AGREEMENT, WILL BE
GOVERNED BY AND MUST BE CONSTRUED ACCORDING TO THE LAWS OF THE
STATE WHERE THE PROPERTY TO WHICH THEY PERTAIN IS LOCATED, EXCLUDING
ANY CONFLICTS-OF-LAW RULE OR PRINCIPLE THAT MIGHT APPLY THE LAW OF
ANOTHER JURISDICTION.

        Section 14.13 Waiver of Right to Trial by Jury. Each Party waives any right to trial by
jury in any Action regarding this Agreement or any provision hereof.

       Section 14.14 Time of Essence. This Agreement contains a number of dates and times
by which performance or the exercise of rights is due, and the Parties intend that each and every
such date and time be the firm and final date and time, as agreed. For this reason, each Party
hereby waives and relinquishes any right it might otherwise have to challenge its failure to meet
any performance or rights election date applicable to it on the basis that its late action constitutes
substantial performance, to require the other Party or Parties to show prejudice, or on any equitable
grounds. Without limiting the foregoing, time is of the essence in this Agreement.

      Section 14.15 Waiver of Damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, NEITHER BUYER NOR THE SELLERS SHALL BE
ENTITLED TO RECOVER FROM THE OTHER PARTY OR SUCH OTHER PARTY’S
AFFILIATES, RESPECTIVELY, ANY INDIRECT, CONSEQUENTIAL, PUNITIVE,
SPECIAL, SPECULATIVE OR EXEMPLARY DAMAGES ARISING OUT OF, RESULTING
FROM OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT (INCLUDING LOSS OF PROFIT OR BUSINESS INTERRUPTIONS,
HOWEVER THE SAME MAY BE CAUSED). THIS SECTION 14.15 SHALL NOT RESTRICT
ANY PARTY’S RIGHT TO OBTAIN SPECIFIC PERFORMANCE OR ANY INJUNCTION IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.




                                                 74
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page119
                                                                   120ofof196
                                                                           197



        Section 14.16 Payments. All payments under this Agreement will be by wire transfer of
immediately available funds to an account designated by the Party receiving payment unless the
Parties otherwise agree in writing.

      Section 14.17 Exclusive Remedy. THE PARTIES HAVE VOLUNTARILY AGREED
TO DEFINE THEIR RIGHTS, LIABILITIES AND OBLIGATIONS RESPECTING THE
SUBJECT MATTER OF THIS AGREEMENT EXCLUSIVELY IN CONTRACT PURSUANT
TO THE EXPRESS TERMS AND PROVISIONS OF THIS AGREEMENT, AND, WITHOUT
LIMITING THE RIGHT OF ANY PARTY TO RELY ON THE REPRESENTATIONS AND
WARRANTIES MADE TO SUCH PARTY IN ARTICLE 4 OR ARTICLE 5, AS APPLICABLE,
(SUBJECT TO THE EXPRESS TERMS OF THIS AGREEMENT AS TO THE SURVIVAL
THEREOF), THE PARTIES EXPRESSLY DISCLAIM THAT THEY ARE OWED ANY
DUTIES OR ARE ENTITLED TO ANY REMEDIES NOT EXPRESSLY SET FORTH IN THIS
AGREEMENT. FURTHERMORE, THE PARTIES EACH HEREBY ACKNOWLEDGE THAT
THIS AGREEMENT EMBODIES THE JUSTIFIABLE EXPECTATION OF SOPHISTICATED
PARTIES DERIVED FROM ARM’S LENGTH NEGOTIATIONS, AND ALL PARTIES
SPECIFICALLY ACKNOWLEDGE THAT NO PARTY HAS ANY SPECIAL RELATIONSHIP
WITH ANOTHER PARTY THAT WOULD JUSTIFY ANY EXPECTATION BEYOND THAT
OF AN ORDINARY BUYER AND AN ORDINARY SELLER IN AN ARM’S LENGTH
TRANSACTION. EXCEPT IN THE CASE OF FRAUD, THE SOLE AND EXCLUSIVE
REMEDY FOR ANY BREACH OF THE TERMS AND PROVISIONS OF THIS AGREEMENT
(INCLUDING ANY REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN
SUBJECT TO THE EXPRESS TERMS OF THIS AGREEMENT AS TO THE SURVIVAL
THEREOF) SHALL BE THOSE REMEDIES AVAILABLE UNDER THIS AGREEMENT (AS
SUCH REMEDIES MAY BE FURTHER LIMITED OR EXCLUDED PURSUANT TO THE
EXPRESS TERMS OF THIS AGREEMENT), AND, WITHOUT LIMITING THE RIGHT OF
ANY PARTY TO RELY ON THE REPRESENTATIONS AND WARRANTIES MADE TO
SUCH PARTY IN ARTICLE 3 HEREIN (SUBJECT TO THE EXPRESS TERMS OF THIS
AGREEMENT AS TO THE SURVIVAL THEREOF), THE PARTIES HEREBY WAIVE AND
RELEASE ANY AND ALL TORT CLAIMS AND CAUSES OF ACTION THAT MAY BE
BASED UPON, ARISE OUT OF OR RELATE TO THIS AGREEMENT, OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT (INCLUDING
ANY TORT CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR
RELATED TO ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION
WITH THIS AGREEMENT OR AS AN INDUCEMENT TO ENTER INTO THIS
AGREEMENT).

        Section 14.18 Financing Sources. Notwithstanding anything to the contrary in this
Agreement, the Financing Sources (in their capacity as such) shall not have any liability to the
Sellers or any of their respective equity holders, representatives or Affiliates relating to or arising
out of this Agreement or the financing of the transactions contemplated hereby, whether at law or
equity, in contract or tort or otherwise, and the Sellers and their respective equity holders,
representatives and Affiliates shall not have any rights or claims, and shall not seek any loss or
damage or any other recovery or judgment of any kind, including direct, indirect, consequent,
special, exemplary or punitive damages, against any Financing Source (in its capacity as such)
under this Agreement or in connection with the financing of the transactions contemplated hereby,
whether at law or equity, in contract tort or otherwise.

                                                  75
511851.000060 23007492.13
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page120
                                                                   121ofof196
                                                                           197



        Section 14.19 Parent Guarantee. Parent hereby unconditionally and irrevocably
guarantees, by way of an independent obligation to the Sellers, (a) the due and punctual
performance, when and as due, by Buyer of all undertakings, obligations, required acts and
performances of Buyer to the Sellers under or arising out of this Agreement and the other
Transaction Documents, and (b) the due and punctual payment of all amounts due and payable by
Buyer to the Sellers under or arising out of this Agreement and the other Transaction Documents,
when and as the same shall arise and become due and payable in accordance with the terms of and
subject to the conditions contained in this Agreement and the other Transaction Documents (the
“Guaranteed Obligations”). The guarantee contained in this Section 14.19 is a guarantee of
Parent as principal obligor of and not as surety to the punctual performance and payment of all
Guaranteed Obligations, this being a guarantee of payment and not a guarantee of collection. The
guarantee contained in this Section 14.19 is not contingent upon the pursuit by any Seller of any
rights or remedies against Buyer, such pursuit being hereby waived by Parent. The obligations,
covenants, agreements and duties of Parent hereunder shall not be released, affected or impaired
in any way by the voluntary or involuntary liquidation, sale or disposition of any assets of Buyer,
or the merger or consolidation of Buyer with any other Person. The guarantee contained in this
Section 14.19 shall be binding upon all successors and assigns of Parent.

                                    [Signature Pages Follow]




                                                76
511851.000060 23007492.13
Case 19-36444 Document 301 Filed in TXSB on 03/04/20 Page 121 of 196




             Case 19-36444 Document 300-1 Filed on 03/04/20 in TXSB Page 122 of 197
Case 19-36444 Document 301 Filed in TXSB on 03/04/20 Page 122 of 196




             Case 19-36444 Document 300-1 Filed on 03/04/20 in TXSB Page 123 of 197
 Case19-36444
Case  19-36444 Document
                Document300-1
                         301 Filed
                              Filedinon
                                      TXSB  on 03/04/20
                                        03/04/20 in TXSB Page
                                                          Page123
                                                               124ofof196
                                                                       197



                              EXHIBIT A-1

                                 LEASES

                              [See attached.]
 Case19-36444
Case  19-36444 Document
                Document300-1
                         301 Filed
                              Filedinon
                                      TXSB  on 03/04/20
                                        03/04/20 in TXSB Page
                                                          Page124
                                                               125ofof196
                                                                       197



                              EXHIBIT A-2

                        WELLS AND EQUIPMENT

                              [See attached.]
 Case19-36444
Case  19-36444 Document
                Document300-1
                         301 Filed
                              Filedinon
                                      TXSB  on 03/04/20
                                        03/04/20 in TXSB Page
                                                          Page125
                                                               126ofof196
                                                                       197



                              EXHIBIT A-3

             PERMITS, EASEMENTS AND SURFACE RIGHTS

                              [See attached.]
 Case19-36444
Case  19-36444 Document
                Document300-1
                         301 Filed
                              Filedinon
                                      TXSB  on 03/04/20
                                        03/04/20 in TXSB Page
                                                          Page126
                                                               127ofof196
                                                                       197



                              EXHIBIT A-4

                         ROYALTY INTERESTS

                              [See attached.]
 Case19-36444
Case  19-36444 Document
                Document300-1
                         301 Filed
                              Filedinon
                                      TXSB  on 03/04/20
                                        03/04/20 in TXSB Page
                                                          Page127
                                                               128ofof196
                                                                       197



                              EXHIBIT A-5

                         MINERAL INTERESTS

                              [See attached.]
 Case19-36444
Case  19-36444 Document
                Document300-1
                         301 Filed
                              Filedinon
                                      TXSB  on 03/04/20
                                        03/04/20 in TXSB Page
                                                          Page128
                                                               129ofof196
                                                                       197



                              EXHIBIT A-6

                        ASSIGNED CONTRACTS

                              [See attached.]
 Case19-36444
Case  19-36444 Document
                Document300-1
                         301 Filed
                              Filedinon
                                      TXSB  on 03/04/20
                                        03/04/20 in TXSB Page
                                                          Page129
                                                               130ofof196
                                                                       197



                              EXHIBIT A-7

                  ALLOCATION OF PURCHASE PRICE

                              [See attached.]
 Case19-36444
Case  19-36444 Document
                Document300-1
                         301 Filed
                              Filedinon
                                      TXSB  on 03/04/20
                                        03/04/20 in TXSB Page
                                                          Page130
                                                               131ofof196
                                                                       197



                               EXHIBIT B

                        FORM OF ASSIGNMENT

                              [See attached.]
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page131
                                                                   132ofof196
                                                                           197



                       ASSIGNMENT, BILL OF SALE AND CONVEYANCE


        THIS ASSIGNMENT, BILL OF SALE AND CONVEYANCE (this “Assignment”), dated as of
[●], 2020 (the “Closing Date”), is by and among Approach Resources Inc., a Delaware corporation
(the “Company”), Approach Oil & Gas Inc., a Delaware corporation (“Approach O&G”),
Approach Resources I, LP, a Texas limited partnership (“Approach LP”), Approach Operating,
LLC, a Delaware limited liability company (“Approach Operating”), and Approach Services,
LLC, a Delaware limited liability company (“Approach Services”, and together with the
Company, Approach O&G, Approach LP and Approach Operating, the “Assignors” and each
entity individually an “Assignor”), each with an address of One Ridgmar Centre, 6500 West
Freeway, Suite 800, Fort Worth, Texas 76116, and Alpine Energy Acquisitions, LLC, a Delaware
limited liability company, with an address of 2777 Allen Parkway, Suite 600, Houston, Texas
77019 (the “Assignee”). Each of the Assignors and the Assignee are sometimes herein referred to
individually as a “Party” and collectively as the “Parties”.

        WHEREAS, the Assignors are debtors and debtors in possession under Title 11 of the United
States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), and filed voluntary petitions for
relief under Chapter 11 of the Bankruptcy Code on November 18, 2019 (the “Petition Date”) in
the United States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”),
where the Assignors’ bankruptcy cases are being jointly administered under the caption In re
Approach Resources Inc., et al., Case No. 19-36444 (the “Chapter 11 Cases”);

       WHEREAS, the Assignors and the Assignee entered into that certain Asset Purchase
Agreement, dated February [●], 2020 (the “APA”), providing for the sale by the Assignors of, and
the purchase by the Assignee of, the Assets (as such term is defined below) (such sale and
purchase, the “Sale Transaction”); and

      WHEREAS, on [●], 2020, the Bankruptcy Court entered the Sale Order authorizing the
Assignors to sell the Assets to the Assignee pursuant to the terms and conditions of the APA.

       NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00), the mutual
promises herein made, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

                                          ARTICLE 1

                                         ASSIGNMENT

                 1.1       Assignment.

                       (a)      The Assignors hereby GRANT, SELL, TRANSFER, ASSIGN,
CONVEY AND DELIVER to the Assignee all of the Assignors’ right, title and interest in and to
the Assets, free and clear of all Encumbrances (except for Permitted Encumbrances), effective as
of 12:00 a.m., Central Standard Time, on January 1, 2020 (the “Effective Date”), TO HAVE AND
TO HOLD the Assets unto the Assignee, its successors and assigns, forever, on the terms and
subject to the conditions set forth in the APA and the Sale Order.


511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page132
                                                                   133ofof196
                                                                           197



                       (b)    The “Assets” consist of all right, title and interest of the Assignors
in and to all assets and properties of the Assignors, SAVE AND EXCEPT the Excluded Assets.
For the avoidance of doubt, and without limiting the generality of the foregoing, the Assets shall
include the following described property rights, interests, privileges and obligations:

                              (i)     all oil, gas and mineral leases, and operating rights in which
the Assignors hold any right, title or interest of any kind (wherever located) (the “Leases”),
including those described in Exhibit A-1, and all related rights and interest in the lands covered by
the Leases and Units (such lands, the “Lands”);

                              (ii)    all rights, obligations and interests in any unit or pooled area
in which the Leases are included, including all rights and obligations derived from any unitization,
pooling, operating, communitization or other Contract or from any Order (the “Units”);

                             (iii) all oil, gas and condensate wells (whether producing, not
producing or abandoned), water source, water injection and other injection or disposal wells and
systems in which the Assignors hold any right, title or interest of any kind located on any of the
Lands (the “Wells”), including those wells described in Exhibit A-2;

                               (iv)    (A) all flow lines, pipelines, gathering systems and related
equipment located on the Leases, the Units, or the Permits, Easements and Surface Rights, (B) all
facilities, equipment, compressors, well pads, tank batteries, radio towers, remote terminal units,
SCADA equipment, personal computer equipment, vehicles, communication equipment,
improvements, fixtures, inventory, spare parts, tools, abandoned property and junk and other
personal property located on the Leases, the Units, or the Permits, Easements and Surface Rights,
and (C) all off-Lease facilities and other personal property described in Exhibit A-2 (items (A),
(B) and (C) referred to collectively as the “Equipment”);

                            (v)     all easements, rights-of-way, Permits, servitudes, surface
leases, surface use agreements, surface fee tracts, and similar rights, obligations and interests
applicable to or used in operating the Leases, Units, Wells, or Equipment (collectively, the
“Permits, Easements and Surface Rights”), including those described in Exhibit A-3;

                               (vi)   all royalty, overriding royalty, net profits or other similar oil
or gas interests not described above in which the Assignors hold any right, title or interest of any
kind (the “Royalty Interests”), including those described in Exhibit A-4 and including all rights
pertaining to the Royalty Interests under any of the Assigned Contracts;

                                (vii) all mineral interests in which the Assignors hold any right,
title or interest of any kind (the “Mineral Interests”), including those described in Exhibit A-5
and including all rights and obligations pertaining to the Mineral Interests under any of the
Assigned Contracts;

                               (viii) all Contracts described in Exhibit A-6 (collectively, the
“Assigned Contracts”);

                               (ix)    subject to Section 8.4(a) of the APA, all lease files, right-of-
way files, well files (including well logs), production records, division order files, abstracts, title

                                                  2
511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page133
                                                                   134ofof196
                                                                           197



opinions, and Contract files and reservoir and field studies related to any or all of the Leases, Units,
Wells, Equipment, Permits, Easements and Surface Rights, Royalty Interests, Mineral Interests
and Assigned Contracts (the “Property Records”), and all other tangibles, movables, immovables,
miscellaneous interests or other assets on the Leases or Units;

                             (x)    to the extent transferrable without payment of a fee (unless
the Assignee pays such fee) or other penalty, all (A) seismic, geological, geochemical, or
geophysical data (including cores and other physical samples or materials from wells or tests)
belonging to the Assignors or licensed from third parties, and (B) interpretations of seismic,
geological, geochemical or geophysical data belonging to the Assignors or licensed from third
parties;

                               (xi)     all proceeds, benefits, income or revenues (including
accounts and notes receivable, to the extent not collected as of the Closing Date), in each case with
respect to the Assets attributable to periods after the Effective Date;

                                (xii) all accounts and notes receivable with respect to the Assets
attributable to periods prior to the Effective Date, to the extent outstanding as of the Closing Date;
and

                               (xiii) all rights, Claims or causes of action (including, without
limitation, Avoidance Actions) of the Assignors against third parties arising out of events
occurring prior to, on, or after the Effective Date, to the extent relating to the Assets and/or the
Assumed Obligations; provided, however, that Buyer shall not pursue or cause to be pursued any
Avoidance Action other than as a defense (to the extent permitted by applicable Law) against any
Claim or cause of action asserted against Buyer.

              1.2   Excluded Assets. Notwithstanding the foregoing, the Assets do not include,
and there is excepted, reserved and excluded from the transactions contemplated by this
Assignment, any rights to or interests of the Assignors in the following (collectively, the
“Excluded Assets”):

                       (a)    to the extent not transferrable without payment of a fee (unless the
Assignee pays such fee) or other penalty, all (i) seismic, geological, geochemical, or geophysical
data (including cores and other physical samples or materials from wells or tests) belonging to the
Assignors or licensed from third parties, and (ii) interpretations of seismic, geological,
geochemical or geophysical data belonging to the Assignors or licensed from third parties;

                        (b)     the Assignors’ corporate, financial and Tax records, and legal files
(except title opinions, abstracts and other muniments of title), excluding Asset Tax records;

                      (c)    (i) employee information, internal valuation data, business plans,
reserve reports, transaction proposals and related information and correspondence, business
studies, bids and documents protected by any privilege, and (ii) any other records or information
that would otherwise be included in the Property Records but which the Assignors cannot legally
provide to the Assignee because of confidentiality restrictions in favor of third parties;



                                                   3
511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page134
                                                                   135ofof196
                                                                           197



                        (d)     trade credits and rebates from contractors, vendors and co-owners
(including unpaid joint interest billings), and adjustments or refunds attributable to the Assignors’
interest in the Assets that relate to any period before the Effective Date, including transportation
Tax credits and refunds, tariff refunds, take-or-pay claims, insurance premium adjustments, and
audit adjustments under the Assigned Contracts;

                       (e)     claims of the Assignors for refund of or loss carry forwards with
respect to (i) Income Taxes imposed by any applicable Laws on an Assignor, any of its direct or
indirect owners or Affiliates, or any combined, unitary, or consolidated group of which any of the
foregoing is or was a member; (ii) Asset Taxes allocable to the Assignors pursuant to Article 11
of the APA; and (iii) Taxes imposed on or with respect to the ownership or operation of the
Excluded Assets;

                       (f)    subject to Section 3.2(c)(ii) of the APA, all deposits, cash, checks in
process of collection, cash equivalents and other funds, and all security or other deposits made
with third parties;

                           (g)   all Excluded Contracts;

                           (h)   subject to Section 7.3 of the APA, all insurance policies and rights
to proceeds thereof;

                        (i)    subject to Section 2.1(l) and Section 3.2(b)(iv) of the APA, all
proceeds, benefits, income or revenues (including accounts and notes receivable, to the extent
collected at or prior to the Closing Date), in each case with respect to the Assets attributable to
periods prior to the Effective Date;

                           (j)   copies of all Property Records;

                           (k)   all swap, futures, or derivative Contracts backed by or related to the
Hydrocarbons; and

                        (l)     except as set forth in Section 1.1(b)(xiii), any and all rights, Claims
or causes of action (including, without limitation, Avoidance Actions) of the Assignors against
third parties arising out of events occurring prior to the Effective Date.

                                             ARTICLE 2

                                     ADDITIONAL MATTERS

          2.1  No Warranty of Title. This Assignment is made without warranty of title of any
kind whatsoever, express, implied or statutory, and without recourse, even as to the return of any
consideration, but to the extent assignable, the Assignors give and grant to the Assignee, its
successors and assigns, full power and right of substitution and subrogation in and to all covenants
and warranties made with respect to the Assets or any part thereof by the Assignors’ predecessors
in title. Any covenants or warranties implied by statute or applicable Law herein by the use of
the word “grants,” “sells,” “transfers” or “conveys” or other similar words in this Assignment are
hereby expressly disclaimed, waived and negated. It is the intent of the Assignors and the

                                                   4
511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page135
                                                                   136ofof196
                                                                           197



Assignee to convey particular rights in land itself as specifically described in this Assignment
and not just a chance of title.


Consequently, this instrument is a conveyance without warranties, as provided herein, but not a
quitclaim.

             2.2 Disclaimers. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS ASSIGNMENT, EXCEPT AS AND TO THE EXTENT EXPRESSLY
SET FORTH IN THIS ASSIGNMENT AND THE TRANSACTION DOCUMENTS, THE
ASSIGNORS MAKE NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, AND
DISCLAIM ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO THE ASSIGNEE (INCLUDING ANY OPINION, INFORMATION, OR
ADVICE THAT MAY HAVE BEEN PROVIDED TO THE ASSIGNEE BY ANY AFFILIATE
OR REPRESENTATIVE OF THE ASSIGNORS OR BY ANY INVESTMENT BANK OR
INVESTMENT BANKING FIRM, ANY PETROLEUM ENGINEER OR ENGINEERING
FIRM, THE ASSIGNORS’ COUNSEL, OR ANY OTHER AGENT, CONSULTANT, OR
REPRESENTATIVE OF THE ASSIGNORS). WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS
ASSIGNMENT AND THE TRANSACTION DOCUMENTS, THE ASSIGNORS EXPRESSLY
DISCLAIM AND NEGATE ANY REPRESENTATION OR WARRANTY, EXPRESS,
IMPLIED, AT COMMON LAW, BY STATUTE, OR OTHERWISE, RELATING TO (A) TITLE
TO ANY OF THE ASSETS, (B) THE CONDITION OF THE ASSETS (INCLUDING ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR CONFORMITY TO MODELS OR SAMPLES OF
MATERIALS), IT BEING DISTINCTLY UNDERSTOOD THAT THE ASSETS ARE BEING
SOLD “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS AS TO ALL MATTERS,” (C) ANY
INFRINGEMENT BY THE ASSIGNORS OF ANY PATENT OR PROPRIETARY RIGHT OF
ANY THIRD PARTY, (D) ANY INFORMATION, DATA, OR OTHER MATERIALS
(WHETHER WRITTEN OR ORAL) FURNISHED TO THE ASSIGNEE BY OR ON BEHALF
OF THE ASSIGNORS (INCLUDING, IN RESPECT OF ANY SEISMIC DATA, THE
EXISTENCE OR EXTENT OF HYDROCARBONS OR THE MINERAL RESERVES, THE
RECOVERABILITY OF SUCH RESERVES, ANY PRODUCT PRICING ASSUMPTIONS,
AND THE ABILITY TO SELL HYDROCARBON PRODUCTION AFTER THE CLOSING),
AND (E) THE ENVIRONMENTAL CONDITION AND OTHER CONDITION OF THE
ASSETS AND ANY POTENTIAL LIABILITY ARISING FROM OR RELATED TO THE
ASSETS.

          2.3  NORM. THE ASSIGNEE ACKNOWLEDGES THAT THE ASSETS
HAVE BEEN USED FOR EXPLORATION, DEVELOPMENT AND PRODUCTION OF
HYDROCARBONS AND WATER AND THAT THERE MAY BE PETROLEUM, PRODUCED
WATER, WASTES OR OTHER MATERIALS LOCATED ON, UNDER OR ASSOCIATED
WITH THE ASSETS. EQUIPMENT AND SITES INCLUDED IN THE ASSETS MAY
CONTAIN NORM. NORM MAY AFFIX OR ATTACH ITSELF TO THE INSIDE OF WELLS,
MATERIALS AND EQUIPMENT AS SCALE, OR IN OTHER FORMS; THE WELLS,
MATERIALS AND EQUIPMENT LOCATED ON OR INCLUDED IN THE ASSETS MAY

                                               5
511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page136
                                                                   137ofof196
                                                                           197



CONTAIN NORM AND OTHER WASTES OR HAZARDOUS SUBSTANCES; AND NORM
CONTAINING MATERIAL AND OTHER WASTES OR HAZARDOUS SUBSTANCES MAY
HAVE BEEN BURIED, COME IN CONTACT WITH THE SOIL OR OTHERWISE BEEN
DISPOSED OF ON OR AROUND THE ASSETS. SPECIAL PROCEDURES MAY BE
REQUIRED FOR THE REMEDIATION, REMOVAL, TRANSPORTATION OR DISPOSAL
OF WASTES, ASBESTOS OR HAZARDOUS SUBSTANCES, INCLUDING HYDROGEN
SULFIDE GAS AND NORM FROM THE ASSETS. FROM AND AFTER THE CLOSING,
THE ASSIGNEE SHALL ASSUME RESPONSIBILITY FOR THE CONTROL, STORAGE,
HANDLING, TRANSPORTING AND DISPOSING OF OR DISCHARGE OF ALL
MATERIALS, SUBSTANCES AND WASTES FROM THE ASSETS (INCLUDING
PRODUCED WATER, HYDROGEN SULFIDE GAS, DRILLING FLUIDS, NORM AND
OTHER WASTES) FROM THE ASSETS PRESENT AFTER THE EFFECTIVE DATE, IN A
SAFE AND PRUDENT MANNER AND IN ACCORDANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS.

                 2.4   Subject to APA. The terms of the APA, including the representations,
warranties, covenants, agreements and indemnities contained therein are incorporated herein by
reference. The Assignors and the Assignee hereby acknowledge and agree that the representations,
warranties, covenants, agreements and indemnities contained in the APA shall not be superseded
hereby, but shall remain in full force and effect to the full extent provided therein. In the event of
any conflict or inconsistency between the terms of the APA and the terms hereof, the terms of the
APA shall govern.

                2.5    Further Assurances. The Parties shall execute, acknowledge and deliver to
each other such other documents and do such other acts and things, all as the other Party may
reasonably request for the purpose of carrying out the intent of this Assignment; provided that
nothing in this Section 2.5 shall prohibit the Assignors from ceasing operations or winding up its
affairs following the Closing Date.

                                            ARTICLE 3

                                       MISCELLANEOUS

               3.1    Defined Terms. Each capitalized term used in this Assignment that is not
otherwise defined herein shall have the meaning for such capitalized term as defined in the APA,
which terms are incorporated herein by such reference.

                3.2     Entire Agreement; Amendment. This Assignment, the Sale Order and the
other Transaction Documents represent the entire understanding and agreement between the
Parties with respect to the subject matter hereof and supersede all prior discussions and agreements
between the Parties with respect to the subject matter hereof. This Assignment can be amended,
supplemented or changed, and any provision hereof can be waived, only by written instrument
making specific reference to this Assignment signed by the Party against whom enforcement of
any such amendment, supplement, modification or waiver is sought.

              3.3    Parties in Interest; No Third Party Beneficiaries. This Assignment will be
binding upon and inure to the benefit of the Parties and their respective successors and permitted

                                                  6
511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page137
                                                                   138ofof196
                                                                           197



assigns. Nothing in this Assignment will create or be deemed to create any third party beneficiary
rights in any Person or entity not a party to this Assignment.

                 3.4    Severability. If any term or other provision of this Assignment is invalid,
illegal, or incapable of being enforced by any Law or public policy, all other terms or provisions
of this Assignment will nevertheless remain in full force and effect so long as the economic or
legal substance of the Assignment is not affected in any manner materially adverse to any Party.
Upon such determination that any term or other provision is invalid, illegal, or incapable of being
enforced, the Parties will negotiate in good faith to modify this Assignment so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in order that the
Assignment is consummated as originally contemplated to the greatest extent possible.

           3.5  Governing Law. EXCEPT TO THE EXTENT THE MANDATORY
PROVISIONS OF FEDERAL BANKRUPTCY LAW APPLY, THIS ASSIGNMENT SHALL
BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, EXCLUDING ANY CONFLICTS-OF-LAW RULE OR PRINCIPLE THAT
MIGHT APPLY THE LAW OF ANOTHER JURISDICTION.

                 3.6       Submission to Jurisdiction; Consent to Service of Process.

                (a)    Without limiting any Party’s right to appeal any Order of the Bankruptcy
Court, (i) the Bankruptcy Court will retain exclusive jurisdiction to enforce the terms of this
Assignment and to decide any claims or disputes, which may arise or result from, or be connected
with, this Assignment, any breach or default hereunder, or the transactions contemplated hereby,
and (ii) any and all proceedings related to the foregoing will be filed and maintained only in the
Bankruptcy Court, and the Parties hereby consent to and submit to the jurisdiction and venue of
the Bankruptcy Court for such purposes; provided, however, that if the Chapter 11 Cases have
been closed pursuant to Section 350 of the Bankruptcy Code, the Parties agree to unconditionally
and irrevocably submit to the exclusive jurisdiction of the United States District Court for the
Southern District of Texas and any federal appellate court therefrom within the State of Texas (or
in the event (but only in the event) that such court does not have subject matter jurisdiction over
such Action, in a Texas state court of competent jurisdiction) and any appellate court from any
thereof, for the resolution of any such claim or dispute. The Parties hereby irrevocably waive, to
the fullest extent permitted by applicable Law, any objection which they may now or hereafter
have to the laying of venue of any such dispute brought in any such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the Parties agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law.

               (b)    Each of the Parties hereby consents to process being served by any other
Party in any Action by delivery of a copy thereof in accordance with the provisions of Section 14.5
of the APA; provided, however, that such service will not be effective until the actual receipt
thereof by the Party being served.

               3.7     Waiver of Right to Trial by Jury; Consent to Service of Process. Each Party
waives any right to trial by jury in any Action regarding this Assignment or any provision hereof.



                                                    7
511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page138
                                                                   139ofof196
                                                                           197



                3.8     No Strict Construction. The Parties have participated jointly in the
negotiation and drafting of this Assignment and, in the event an ambiguity or question of intent or
interpretation arises, this Assignment will be construed as jointly drafted by the Parties and no
presumption or burden of proof will arise favoring or disfavoring any Party by virtue of the
authorship of any provision of this Assignment.

                 3.9   Exhibits. The Exhibits attached hereto are hereby made part hereof and
incorporated herein by this reference. Unless provided otherwise, all recording references in such
Exhibits are to the appropriate records of the counties in which the applicable Assets are located.

                3.10 Counterparts. This Assignment may be executed in counterparts, each of
which will be deemed to be an original copy of this Assignment and all of which, when taken
together, will be deemed to constitute one and the same agreement.

                                    [Signature Pages Follow]




                                                8
511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page139
                                                                   140ofof196
                                                                           197



        The authorized representatives of the Assignors and the Assignee execute this Assignment
on the dates set forth in their respective acknowledgements hereto, but this Assignment shall be
effective as of the Effective Date.

                                                       ASSIGNORS:


                                                       APPROACH RESOURCES INC.


                                                       By:
                                                       Name:
                                                       Title:


                                                       APPROACH OIL & GAS INC.


                                                       By:
                                                       Name:
                                                       Title:


                                                       APPROACH RESOURCES I, LP


                                                       By:
                                                       Name:
                                                       Title:


                                                       APPROACH OPERATING, LLC


                                                       By:
                                                       Name:
                                                       Title:


                                                       APPROACH SERVICES, LLC


                                                       By:
                                                       Name:
                                                       Title:



                      [SIGNATURE PAGE TO ASSIGNMENT, BILL OF SALE AND CONVEYANCE]
511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page140
                                                                   141ofof196
                                                                           197



      The authorized representatives of the Assignors and the Assignee execute this
Assignment on the dates set forth in their respective acknowledgements hereto, but this
Assignment shall be effective as of the Effective Date.

                                               ASSIGNEE:


                                               ALPINE ENERGY ACQUISITIONS, LLC


                                               By: _______________________________________
                                               Name:
                                               Title:




                      [SIGNATURE PAGE TO ASSIGNMENT, BILL OF SALE AND CONVEYANCE]
511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page141
                                                                   142ofof196
                                                                           197



                            ASSIGNORS’ ACKNOWLEDGMENT

 STATE OF TEXAS                §
                               §
 COUNTY OF                     §

        BEFORE ME, on the           day of                               , 2020, personally
appeared                            , known or proved to me to be the                  of each
of Approach Resources Inc., a Delaware corporation, Approach Oil & Gas Inc., a Delaware
corporation, Approach Resources I, LP, a Texas limited partnership, Approach Operating, LLC, a
Delaware limited liability company, and Approach Services, LLC, a Delaware limited liability
company, and acknowledged to me that he/she executed this instrument on behalf of each said
entity.


                                             __________________________________________
                                              Notary Public in and for the State of Texas




           [ASSIGNORS’ ACKNOWLEDGMENT PAGES TO ASSIGNMENT, BILL OF SALE AND CONVEYANCE]
511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page142
                                                                   143ofof196
                                                                           197



                            ASSIGNEE’S ACKNOWLEDGMENT

 STATE OF TEXAS                §
                               §
 COUNTY OF                     §

        BEFORE ME, on the              day of                              , 2020,
        personally appeared            , known or proved to me to be the _           of
                      ,a                        , and acknowledged to me that he/she
 executed this instrument on behalf of said                    .


                                             __________________________________________
                                              Notary Public in and for the State of Texas




           [ASSIGNEE’S ACKNOWLEDGMENT PAGES TO ASSIGNMENT, BILL OF SALE AND CONVEYANCE]
511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page143
                                                                   144ofof196
                                                                           197



                                  EXHIBIT A-1

                                     LEASES

                                  [See attached.]




511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page144
                                                                   145ofof196
                                                                           197



                                  EXHIBIT A-2

                            WELLS AND EQUIPMENT

                                  [See attached.]




511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page145
                                                                   146ofof196
                                                                           197



                                    EXHIBIT A-3

                       PERMITS, EASEMENTS AND SURFACE RIGHTS

                                    [See attached.]




511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page146
                                                                   147ofof196
                                                                           197



                                  EXHIBIT A-4

                             ROYALTY INTERESTS

                                  [See attached.]




511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page147
                                                                   148ofof196
                                                                           197



                                  EXHIBIT A-5

                             MINERAL INTERESTS

                                  [See attached.]




511851.000060 23046328.6
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page148
                                                                   149ofof196
                                                                           197



                                  EXHIBIT A-6

                            ASSIGNED CONTRACTS

                                  [See attached.]




511851.000060 23046328.6
 Case19-36444
Case  19-36444 Document
                Document300-1
                         301 Filed
                              Filedinon
                                      TXSB  on 03/04/20
                                        03/04/20 in TXSB Page
                                                          Page149
                                                               150ofof196
                                                                       197



                              EXHIBIT C-1

                   SELLERS’ KNOWLEDGE PERSONS

                              [See attached.]
 Case19-36444
Case  19-36444 Document
                Document300-1
                         301 Filed
                              Filedinon
                                      TXSB  on 03/04/20
                                        03/04/20 in TXSB Page
                                                          Page150
                                                               151ofof196
                                                                       197



                              EXHIBIT C-2

                    BUYER’S KNOWLEDGE PERSONS

                              [See attached.]
 Case19-36444
Case  19-36444 Document
                Document300-1
                         301 Filed
                              Filedinon
                                      TXSB  on 03/04/20
                                        03/04/20 in TXSB Page
                                                          Page151
                                                               152ofof196
                                                                       197



                               EXHIBIT D

                         FORM OF SALE ORDER

                              [See attached.]
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page152
                                                                   153ofof196
                                                                           197




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

______________________________________
                                       :                         Chapter 11
In re                                  :
                                       :                         Case No. 19-36444 (MI)
                                 1
APPROACH RESOURCES INC., et al.,       :
                                       :                         (Jointly Administered)
            Debtors.                   :
______________________________________ :

ORDER APPROVING (A) THE SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’
  ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND
   INTERESTS; AND (B) THE ASSUMPTION AND ASSIGNMENT OF CERTAIN
                 CONTRACTS AND UNEXPIRED LEASES

                                          [Related to Docket No. 100]

        Upon the Debtors’ Motion For Entry Of An Order Approving (A) The Sale Of Substantially

All Of The Debtors’ Assets Free And Clear Of All Liens, Claims, Encumbrances And Interests;

And (B) The Assumption And Assignment Of Certain Contracts And Unexpired Leases (the

“Motion”) 2 of the above-captioned debtors and debtors in possession (collectively, the “Debtors”)3

for entry of an order (this “Order”), among other things, (a) authorizing the sale (the “Sale”) of the

Assets (as defined in the Purchase Agreement (as defined below)) to Alpine Energy Acquisitions,

LLC (or any permitted assignee pursuant to the terms of the Purchase Agreement, the “Buyer”),


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Approach Resources Inc. (4817); Approach Midstream Holdings LLC (4122);
    Approach Oil & Gas Inc. (7957); Approach Operating, LLC (1981); Approach Delaware, LLC (7483); Approach
    Services, LLC (3806); and Approach Resources I, LP (5316). The Debtors’ mailing address is One Ridgmar
    Centre, 6500 West Freeway, Suite 800, Fort Worth, Texas 76116.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion
    or the Purchase Agreement (as defined herein), as applicable; provided that in the event of any conflict with
    respect to the meaning of a capitalized term between the Motion and the Purchase Agreement, the meaning
    ascribed to such term in the Purchase Agreement shall control.
3
    All references to the “Debtors” shall include the debtors and their estates.


1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page153
                                                                   154ofof196
                                                                           197



pursuant to the Asset Purchase Agreement between Approach Resources, Inc., certain subsidiaries

of Approach Resources, Inc., and the Buyer, dated as of February 4, 2020 (as such agreement has

been heretofore and may hereafter be amended, restated or supplemented, including as modified

during the Auction, the “Purchase Agreement”), a copy of which (including all exhibits and

schedules thereof) is attached hereto as Exhibit 1 and is incorporated herein by reference as if set

forth herein, free and clear of all Liens, Claims, and Interests (each as defined herein) (with the

sole exception of the Assumed Obligations and the Permitted Encumbrances); (b) authorizing the

assumption and assignment of certain executory contracts and unexpired leases to the Buyer; and

(c) granting related relief, all as more fully set forth in the Motion; and the Court having entered

the Order Approving (A) Bid Procedures; (B) The Form And Manner Of Notice; (C) The

Procedures For Determining Cure Amounts For Executory Contracts And Unexpired Leases; And

(D) Granting Related Relief [Docket No. 184] (together, the “Bid Procedures Order”); and the

Debtors having filed the Notice Of (I) The Terms And Conditions Of The Transaction; (II)

Deadline For Filing Objections To The Transaction; (III) Date Of Sale Hearing; And (IV) Date

Of Auction [Docket No. 188] (the “Transaction Notice”) stating that the Debtors would conduct

an auction (the “Auction”) for the Assets; and the Debtors having filed the Notice of Designation

of Stalking Horse Bidder [Docket No. [ ]] (the “Notice of Stalking Horse Bidder”) identifying the

Buyer as the Stalking Horse Bidder for the Assets in accordance with the Bid Procedures Order;

[and no objections having been filed to the Notice of Stalking Horse Bidder]; [and the Auction

having been held on February 26, 2020, where the Buyer's bid was designated by the Debtors as

the Successful Bid]; and the Debtors having filed the Notice of Successful Bid [Docket No. [ ]]

(the “Notice of Successful Bid”); and the Court having found that the relief requested in the Motion

is in the best interests of the Debtors and their estates, their creditors, their equity interest holders,



1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page154
                                                                   155ofof196
                                                                           197



and all other parties in interest; and the Court having reviewed the Motion and having heard the

statements and evidence in support of the relief requested therein at a hearing before the Court that

commenced on January 7, 2020 where the Court considered entry of the Bid Procedures Order (the

“Assumption Hearing”) and the hearing before the Court that commenced on [March 4], 2020

where the Court considered entry of this Order (the “Sale Hearing”); and the Court having

determined that the legal and factual bases set forth in the Motion, at the Assumption Hearing, and

at the Sale Hearing establish just cause for the relief granted herein; and upon all of the proceedings

had before the Court; and after due deliberation and sufficient cause appearing therefor, IT IS

HEREBY FOUND AND DETERMINED THAT:

                                Findings of Fact and Conclusions of Law

                 A.         The findings and conclusions herein constitute the Court’s findings of fact

and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable to this

proceeding pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions

of law, they are adopted as such. To the extent any conclusions of law are findings of fact, they

are adopted as such. The Court’s findings shall also include any oral findings of fact and

conclusions of law made by the Court during or at the conclusion of the Sale Hearing. To the extent

of any conflict, the oral rulings control.

                                         Jurisdiction and Venue

                 B.         This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

Without limiting the generality of the foregoing, this Court has exclusive in rem jurisdiction over

the Assets pursuant to 28 U.S.C. § 1334(e), as such Assets are property of the Debtors’ chapter 11

estates, and, as a result of such jurisdiction, this Court has all necessary power and authority to

grant the relief contained herein. This matter is a core proceeding pursuant to 28 U.S.C. §

157(b)(2). Venue in this district is proper under 28 U.S.C. §§ 1408 and 1409. The Court may enter

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page155
                                                                   156ofof196
                                                                           197



this Order, which constitutes a final order, consistent with Article III of the United States

Constitution.

                                              Statutory Predicates

                 C.         The statutory and other legal bases for the relief requested in the Motion are

sections 105(a), 363, 365, 503, and 507 of the Bankruptcy Code, and Bankruptcy Rules 2002,

6004, 6006, 9007, 9008, 9014, and 9019. The consummation of the transactions contemplated by

the Purchase Agreement and this Order (collectively, the “Transactions”) is legal, valid and

properly authorized under all applicable provisions of the Bankruptcy Code, the Bankruptcy Rules

and the Local Rules, and the Debtors and the Buyer and its affiliates have complied with all of the

applicable requirements of such sections and rules in respect of the Transactions.

                                                       Notice

                 D.         As evidenced by the affidavits and/or certificates of service filed with the

Court, 4 proper, timely, adequate, and sufficient notice of, inter alia, the Motion, the Bid

Procedures, [the Auction,] the Sale (and the Transactions contemplated in connection therewith),

the assumption and assignment to the Buyer of the Executory Contracts (other than the Excluded

Contracts, including any contracts that become Excluded Contracts in accordance with the

Purchase Agreement after the date hereof) (the “Assigned Contracts”) and certain unexpired leases

(collectively, the “Assigned Leases”), the Cure Costs (as defined below), the Sale Hearing, and all

deadlines related thereto, has been provided, as relevant, in accordance with sections 102(1), 363,

and 365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, 6006, 9007, 9008 and 9014,

and in compliance with the Bid Procedures Order, to all creditors, parties-in-interest, and other




4
    Such affidavits and/or certificates of service were filed by the Debtors on the docket of these cases at Docket Nos.
    [_______].


1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page156
                                                                   157ofof196
                                                                           197



interested persons and entities.

                 E.         The Debtors served notices substantially in the form included in the Notice

Of Executory Contracts And Unexpired Leases Which May Be Assumed And Assigned, Pursuant

To Section 365 Of The Bankruptcy Code, In Connection With The Sale Of Substantially All Of The

Debtors’ Assets And The Proposed Cure Amounts With Respect Thereto [Docket No. 184, Ex. C]

and the [Supplemental Notice Of Executory Contracts And Unexpired Leases Which May Be

Assumed And Assigned, Pursuant To Section 365 Of The Bankruptcy Code, In Connection With

The Sale Of Substantially All Of The Debtors’ Assets And The Proposed Cure Amounts With

Respect Thereto [Docket No. [__]] (collectively, the “Notice of Assumption and Assignment”), in

accordance with the Bid Procedures Order, identifying, among other things, the Cure Costs (as

defined below). The Debtors served the Notice of Assumption and Assignment on each of the non-

Debtor counterparties to the Assigned Contracts and the Assigned Leases. The service of the

Notice of Assumption and Assignment was sufficient under the circumstances and in full

compliance with the Bid Procedures Order, and no further notice need be provided in respect of

the Debtors’ assumption and assignment to the Buyer of the Assigned Contracts and the Assigned

Leases or the Cure Costs. All non-Debtor counterparties to the Assigned Contracts and the

Assigned Leases have had an adequate opportunity to object to the assumption and assignment of

the Assigned Contracts and the Assigned Leases and the Cure Costs. Service of the Notice of

Assumption and Assignment was appropriate and reasonably calculated to provide all interested

parties with timely and proper notice of the potential assumption and assignment of the Assigned

Contracts and Assigned Leases in connection with the sale of the Assets and the related Cure Costs.

                 F.         Additionally, the Debtors caused the Transaction Notice to be published

once in The Wall Street Journal on January [__], 2020 and once in The Houston Chronicle on



1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page157
                                                                   158ofof196
                                                                           197



January [__], 2020, and such publication of the Transaction Notice conforms to the requirements

of the Bid Procedures Order and Bankruptcy Rules 2002(l) and 9008 and was reasonably

calculated to provide notice to any affected party and afford any affected party the opportunity to

exercise any rights affected by the Motion and the relief granted by this Order.

                 G.         The notice described in the foregoing paragraphs is good, sufficient, and

appropriate under the circumstances, and no other or further notice of the Motion, the Bid

Procedures, [the Auction,] the Sale (and the Transactions contemplated in connection therewith),

the assumption and assignment to the Buyer of the Assigned Contracts and the Assigned Leases,

the Cure Costs, the Sale Hearing, the process for objecting to the "free and clear" sale of real

property Assets on account of the alleged termination of the Debtors' rights in such real property

Asset or one or more alleged approval rights, consent rights, preferential purchase rights, rights of

purchase, rights of first refusal, rights of first offer, tag-along rights, or similar rights (collectively

"Consent and Similar Rights"), and all deadlines related thereto is or shall be required.

                                       Marketing and Sale Process

                 H.         The Sale of the Assets to the Buyer was duly authorized pursuant to sections

363(b)(1) and 363(f) of the Bankruptcy Code and Bankruptcy Rule 6004(f). As demonstrated by

(i) testimony and other evidence proffered or adduced at the Assumption Hearing and the Sale

Hearing and (ii) the representations of counsel made on the record at the Assumption Hearing and

the Sale Hearing, the Debtors and their professionals, agents, and other representatives have

marketed the Assets and conducted all aspects of the sale process in good faith and, where

applicable, in compliance with the Bid Procedures and the Bid Procedures Order. The marketing

process undertaken by the Debtors and their professionals, agents and other representatives with

respect to the Assets has been adequate and appropriate and reasonably calculated to maximize

value for the benefit of all stakeholders. The Bid Procedures and the Auction were duly noticed,

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page158
                                                                   159ofof196
                                                                           197



were substantively and procedurally fair to all parties, and were conducted in a diligent, non-

collusive, fair and good-faith manner. The Purchase Agreement constitutes the best and highest

offer for the Assets.

                 I.         The Bid Deadline passed at 5:00 p.m. (prevailing Central Time), on

February 14, 2020 in accordance with the Bid Procedures and the Bid Procedures Order. [The

Debtors conducted an Auction on February 26, 2020 in accordance with the Bid Procedures and

the Bid Procedures Order.] Pursuant to the terms of the Bid Procedures, the Transaction

contemplated by the Purchase Agreement was the highest and best bid for the Assets at the Auction

and, therefore, was designated as the Successful Bid. On February [__], 2020, the Debtors filed

the Notice of Successful Purchaser identifying the Buyer as the Successful Purchaser for the Assets

in accordance with the Bid Procedures Order. As established by the record of the Assumption

Hearing and the Sale Hearing, the bidding and related procedures established by the Bid

Procedures Order have been complied with in all material respects by the Debtors and the Buyer

and all of its affiliates. The Bid Procedures afforded a full, fair and reasonable opportunity for

other potential bidders to make a higher or otherwise better offer to purchase the Assets, and no

other potential bidders made such an offer.

                                  Credit Bid Right / Plan Toggle Right

                 J.         The Agent did not exercise the Credit Bid Right or Plan Toggle Right prior

to the conclusion of the Auction as set forth in the Bid Procedures. As a result, the Agent may no

longer exercise the Credit Bid Right or the Plan Toggle Right with respect to the Assets.

                                           Corporate Authority

                 K.         The Assets constitute property of the Debtors’ estates and title thereto is

vested in the Debtors’ estates within the meaning of section 541 of the Bankruptcy Code. The

Debtors (i) have full corporate power and authority to execute the Purchase Agreement and all

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page159
                                                                   160ofof196
                                                                           197



other documents contemplated thereby, and the Sale to the Buyer has been duly and validly

authorized by all necessary corporate action, (ii) have all of the corporate power and authority

necessary to consummate the Sale and the Transactions contemplated by the Purchase Agreement,

(iii) have taken all corporate action necessary to authorize and approve the Purchase Agreement

and the consummation by the Debtors of the Sale and the Transactions contemplated thereby, and

(iv) require no consents or approvals, other than those expressly provided for in the Purchase

Agreement, to consummate the Transactions.

                              Highest and Best Offer; Business Judgment

                 L.         The Debtors have demonstrated a sufficient basis to enter into the Purchase

Agreement, sell the Assets on the terms outlined therein, and assume and assign the Assigned

Contracts and the Assigned Leases to the Buyer under sections 363 and 365 of the Bankruptcy

Code. All such actions are appropriate exercises of the Debtors’ business judgment and are in the

best interests of the Debtors, their creditors, their equity interest holders, their estates and other

parties in interest. Approval of the Sale pursuant to the Purchase Agreement at this time is in the

best interests of the Debtors, their creditors, their equity interest holders, their estates, and all other

parties in interest.

                 M.         The offer of the Buyer, upon the terms and conditions set forth in the

Purchase Agreement, including the total consideration to be realized by the Debtors thereunder,

(i) is the highest and best offer received by the Debtors as a result of its marketing process,

including through the Bid Procedures [and the Auction], (ii) the Purchase Agreement and the

closing thereon presents the best opportunity to realize the maximum value of the Assets and avoid

a decline and devaluation of the Assets, (iii) is in the best interests of the Debtors, their creditors,

their equity interest holders, their estates and other parties in interest, (iv) there is risk of

deterioration of the value of the Assets if the Sale is not consummated promptly; and (v) will

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page160
                                                                   161ofof196
                                                                           197



provide a greater recovery for the Debtors’ creditors than would be provided by any other presently

available alternative, and (vi) constitutes full and adequate consideration, is fair and reasonable

and constitutes reasonably equivalent value, fair consideration, and fair value for the Assets under

the Bankruptcy Code, the Uniform Fraudulent Transfer Act, and under the laws of the United

States, any state, territory, possession, or the District of Columbia. Taking into consideration all

relevant factors and circumstances, no other person or entity has offered to purchase the Assets for

greater economic value to the Debtors or their estates.

                 N.         The Purchase Agreement was not entered into, and the Sale is not being

consummated, for the purpose of hindering, delaying or defrauding creditors of the Debtors under

the Bankruptcy Code or under the laws of the United States, any state, territory, possession thereof,

or the District of Columbia, or any other applicable law. Neither the Debtors nor the Purchaser or

Guarantor has entered into the Purchase and Sale Agreement or is consummating the Sale with

any fraudulent or otherwise improper purpose.

                 O.         The sale of the Assets outside a chapter 11 plan pursuant to the Purchase

Agreement neither impermissibly restructures the rights of the Debtors’ creditors or equity interest

holders nor impermissibly dictates the terms of a chapter 11 plan of the Debtors. The sale of the

Assets does not constitute a sub rosa chapter 11 plan.

                                          Opportunity to Object

                 P.         A reasonable opportunity to object or be heard with respect to the Motion,

the Bid Procedures, the Auction, the Sale (and the Transactions contemplated in connection

therewith), the assumption and assignment to the Buyer of the Assigned Contracts and the

Assigned Leases, the Cure Costs, the Sale Hearing, Consent and Similar Rights, and all deadlines

related thereto has been afforded to all creditors, equity holders, parties-in-interest, and other

interested persons and entities.

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page161
                                                                   162ofof196
                                                                           197



                               Good Faith Purchaser; Arm’s Length Sale

                 Q.         The Purchase Agreement was negotiated, proposed, and entered into by the

Debtors and the Buyer without collusion, in good faith, and from arm’s length bargaining

positions. The Buyer (i) recognized that the Debtors were free to deal with any other party

interested in acquiring the Assets, (ii) complied with the Bid Procedures Order and Bid Procedures

in all respects and (iii) willingly subjected the bid to the competitive Bid Procedures approved in

the Bid Procedures Order. Neither the Debtors, the Buyer, nor any parent or affiliate of the Buyer

has engaged in any conduct that would cause or permit the Purchase Agreement or the Sale to be

avoided or otherwise challenged under section 363(n) of the Bankruptcy Code.

                 R.         The Buyer is a good-faith purchaser under section 363(m) of the Bankruptcy

Code and, as such, is entitled to all of the protections afforded thereby, including in the event this

Order or any portion thereof is reversed or modified on appeal, and the Buyer otherwise has

proceeded in good faith in all respects in connection with the Sale and the Transactions specifically

and these Chapter 11 Cases generally.

                 S.         Neither the Buyer nor any of its affiliates, members, managers, principals,

officers, directors, shareholders or any of its or their respective successors or assigns is an “insider”

or “affiliate” of any of the Debtors, as those terms are defined in sections 101(31) and 101(2) of

the Bankruptcy Code, and the Buyer and its professionals, agents and other representatives have

complied in all respects with the Bid Procedures Order and all other applicable orders of this Court

with respect to the Purchase Agreement. The Purchase Agreement complies with the Bid

Procedures Order and all other applicable orders of this Court.

                              Free and Clear Transfer Required by Buyer

                 T.         If the Debtors did not sell the Assets free and clear of all Liens, Claims, and

Interests, such a sale would have yielded substantially lower value for the Debtors’ estates, with

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page162
                                                                   163ofof196
                                                                           197



less certainty than the Sale. The Buyer would not have submitted a bid, entered into the Purchase

Agreement, and would not consummate the Sale, thus adversely affecting the Debtors, their

estates, their creditors, and their equity interest holders if each of the Sale and the assumption and

assignment of the Assigned Contracts and the Assigned Leases to the Buyer were not free and

clear of all Liens, Claims, and Interests of any kind or nature whatsoever (with the sole exception

of the Assumed Obligations and the Permitted Encumbrances) as more fully set forth in Paragraph

11 of this Order, or if the Buyer would, or in the future could, be liable for any of the Excluded

Obligations. For the avoidance of doubt, neither the Buyer nor any of its affiliates shall have any

responsibility whatsoever with respect to the Excluded Obligations, which shall remain the

responsibility of the Debtors before, on, and after the Closing.

                 U.         As of the Closing, pursuant and subject to the terms of the Purchase

Agreement and this Order, the transfer of the Assets and the Sale will effect a legal, valid,

enforceable, and effective transfer of the Assets and will vest the Buyer with all of the Debtors’

rights, title, and interests in the Assets free and clear of all Liens, Claims, and Interests of any kind

or nature whatsoever (with the sole exception of the Assumed Obligations and the Permitted

Encumbrances).

                                       Satisfaction of Section 363(f)

                 V.         The conditions of section 363(f) of the Bankruptcy Code have been satisfied

in full with respect to each Liens, Claims, and Interests in the Assets; therefore, the Debtors may

sell the Assets free and clear of all Liens, Claims, and Interests (other than Assumed Obligations

and Permitted Encumbrances).

                 W.         The Buyer would not have entered into the Purchase Agreement and would

not consummate the transactions contemplated thereby if (i) the sale of the Assets to the Buyer

were not free and clear of all Liens, Claims, and Interests (other than Assumed Obligations and

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page163
                                                                   164ofof196
                                                                           197



Permitted Encumbrances) of any kind or nature whatsoever, or (ii) if the Buyer would, or in the

future could, be liable for any of the Liens, Claims, and Interests (other than Assumed Obligations

and Permitted Encumbrances). The Buyer will not consummate the transactions contemplated by

the Agreement unless this Court expressly orders that none of the Buyer, its Affiliates, its members

or shareholders, or the Assets will have any liability whatsoever with respect to, or be required to

satisfy in any manner, whether at law or in equity, or by payment, setoff, recoupment, or otherwise,

directly or indirectly, any Liens, Claims, and Interests (other than Assumed Obligations and

Permitted Encumbrances), including rights or claims based on any Consent and Similar Rights.

The total consideration to be provided under the Purchase Agreement reflects the Buyer's reliance

on this Order to provide it, pursuant to sections 105(a) and 363 of the Bankruptcy Code, with title

to and possession of the Assets free and clear of all Liens, Claims, and Interests (other than

Assumed Obligations and Permitted Encumbrances) of any kind or nature whatsoever (including,

without limitation, any potential Consent and Similar Rights).

                 X.         Not transferring the Assets free and clear of all Liens, Claims, and Interests

(other than Assumed Obligations and Permitted Encumbrances), including rights or claims based

on any successor, transferee, derivative, or vicarious liability or any similar theory and/or

applicable state, federal, or foreign law or otherwise, would adversely impact the Debtors' efforts

to maximize the value of their estates, and the transfer of the Assets other than pursuant to a transfer

that is free and clear of all Liens, Claims, and Interests (other than Assumed Obligations and

Permitted Encumbrances) of any kind or nature whatsoever would be of substantially less benefit

to the Debtors' estates.

                 Y.         The Debtors may sell the Assets free and clear of any and all Liens, Claims,

and Interests of any kind or nature whatsoever, including any rights or claims based on any putative



1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page164
                                                                   165ofof196
                                                                           197



successor or transferee liability, as set forth herein, because, in each case, one or more of the

standards set forth in section 363(f)(1) – (5) of the Bankruptcy Code has been satisfied. All parties

in interest, including, without limitation, any holders of Liens, Claims, and/or Interests, and holders

of Consent and Similar Rights, and any non-Debtor counterparties to the Assigned Contracts and

Assigned Leases, who did not object, or who withdrew their objection, to the Sale, the Motion, the

assumption and assignment of the applicable Assigned Contract or Assigned Lease or the

associated Cure Cost are deemed to have consented to the relief granted herein pursuant to sections

363(f)(2) and 365 of the Bankruptcy Code. Those holders of Liens, Claims, or Interests, that did

object or that exercised a Consent and Similar Rights fall within one or more of the other

subsections of section 363(f) of the Bankruptcy Code or are adequately protected by having their

Liens, Claims, or Interests, if any, attach to the portion of the Sale Proceeds (as defined below)

received by the Debtors ultimately attributable to the Assets against which they assert an interest,

in the order of their priority, with the same validity, force and effect, if any, which they now have

against such Assets, subject to any claims and defenses the Debtors or their estates may possess

with respect thereto.

                                             No Successorship

                 Z.         The Buyer is not a "successor" to, a mere continuation of, or alter ego of the

Debtors or their estates, and there is no continuity of enterprise or common identity between the

Buyer and the Debtors. The Buyer is not holding itself out to the public as a successor to or a

continuation of the Debtors or their estates. The Buyer is not a successor to any of the Debtors or

their estates by reason of any theory of law or equity, and the Sale does not amount to a

consolidation, succession, merger, or de facto merger of Buyer and the Debtors. Immediately prior

to the closing of the Sale, the Buyer was not an "insider" or "affiliate" of the Debtors, as those

terms are defined in the Bankruptcy Code, and no common identity of incorporators, directors, or

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page165
                                                                   166ofof196
                                                                           197



controlling stockholders existed between the Debtors and the Buyer. The transfer of the Assets to

the Buyer, and the assumption of the Assumed Obligations by the Buyer, except as otherwise

explicitly set forth in the Purchase Agreement, does not, and will not, subject the Buyer to any

liability whatsoever, with respect to the Debtors or the operation of the Debtors' businesses prior

to the Closing or by reason of such transfer, including under the laws of the United States, any

state, territory, or possession thereof, or the District of Columbia, or any foreign jurisdiction,

based, in whole or in part, directly or indirectly, on any, or any theory of, successor, vicarious,

antitrust, environmental, revenue, pension, ERISA, tax, labor (including any WARN Act),

employment or benefits, de facto merger, business continuation, substantial continuity, alter ego,

derivative, transferee, veil piercing, escheat, continuity of enterprise, mere continuation, product

line, or products liability or law, or other applicable law, rule, or regulation (including filing

requirements under any such law, rule, or regulation), or theory of liability, whether legal,

equitable, or otherwise. Pursuant to the Purchase Agreement, the Buyer shall have no liability for

the Excluded Obligations.

                                Assigned Contracts and Assigned Leases

                 AA.        The Debtors have demonstrated (i) that it is an exercise of their sound

business judgment to assume and assign the Assigned Contracts and the Assigned Leases to the

Buyer in each case in connection with the consummation of the Sale and (ii) that the assumption

and assignment of the Assigned Contracts and the Assigned Leases to the Buyer is in the best

interests of the Debtors, their estates, their equity interest holders, their creditors, and other parties

in interest. The Assigned Contracts and the Assigned Leases being assigned to the Buyer are an

integral part of the Assets being purchased by the Buyer and, accordingly, such assumption,

assignment and cure of any defaults under the Assigned Contracts and the Assigned Leases are

reasonable and enhance the value of the Debtors’ estates. Each and every provision of the Assigned

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page166
                                                                   167ofof196
                                                                           197



Contracts and the Assigned Leases or applicable non-bankruptcy law that purport to prohibit,

restrict, or condition, or could be construed as prohibiting, restricting, or conditioning assignment

of any Assigned Contract or Assigned Lease, if any, have been or will be satisfied or are otherwise

unenforceable under section 365 of the Bankruptcy Code. Any non-Debtor counterparty to an

Assigned Contract or Assigned Lease that has not actually filed with the Court an objection to such

assumption and assignment in accordance with the terms of the Motion is deemed to have

consented to such assumption and assignment.

                                 Cure Costs and Adequate Assurance

                 BB.        The Debtors and the Buyer, as applicable, have, including by way of

entering into the Purchase Agreement and agreeing to the provisions relating to the Assigned

Contracts and Assigned Leases therein, (i) cured, or provided adequate assurance of cure, of any

default existing prior to the date hereof under any of the Assigned Contracts and Assigned Leases

within the meaning of section 365(b)(1)(A) of the Bankruptcy Code and (ii) provided

compensation or adequate assurance of compensation to any party for any actual pecuniary loss to

such party resulting from a default prior to the date hereof under any of the Assigned Contracts

and the Assigned Leases within the meaning of section 365(b)(1)(B) of the Bankruptcy Code, and

the Buyer has, based upon the record of these proceedings, including the evidence proffered by the

Debtors at the Assumption Hearing and the Sale Hearing, provided adequate assurance of its future

performance of and under the Assigned Contracts and the Assigned Leases pursuant to sections

365(b)(1) and 365(f)(2) of the Bankruptcy Code. The Buyer’s promise under the Purchase

Agreement to perform the obligations under the Assigned Contracts and the Assigned Leases after

the Closing shall constitute adequate assurance of future performance under the Assigned

Contracts and the Assigned Leases being assigned to the Buyer within the meaning of sections

365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code. The Cure Costs are hereby found to be the

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page167
                                                                   168ofof196
                                                                           197



sole amounts necessary to cure any and all defaults under the Assigned Contracts and the Assigned

Leases under section 365(b) of the Bankruptcy Code and, upon payment of the portion of the Cure

Costs with respect to which they are liable under the Purchase Agreement, pursuant to section

365(k) of the Bankruptcy Code, the Debtors shall have no further liability under the Assigned

Contracts or Assigned Leases whatsoever other than to the Buyer pursuant to the Purchase

Agreement.

                            Time Is of the Essence; Waiver of Stay; Final Order

                 CC.         Time is of the essence in consummating the Sale. In order to maximize the

value of the Assets, it is essential that the sale and assignment of the Assets occur within the time

constraints set forth in the Purchase Agreement. Accordingly, there is cause to waive the stays

contemplated by Bankruptcy Rules 6004 and 6006. This Order constitutes a final order within the

meaning of 28 U.S.C. § 158(a).

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

                                           Objections Overruled

                 1.          All objections to the entry of this Order or to the relief granted herein,

whether filed, stated on the record before this Court, which have not been withdrawn, waived, or

settled, and all reservations of rights included therein, are denied and overruled on the merits. All

objections to the entry of this Order or to the relief granted herein that were not timely filed are

hereby forever barred.

                 2.          Notice of the Motion, the Bid Procedures, the Auction, the Sale (and the

Transactions contemplated in connection therewith), the assumption and assignment to the Buyer

of the Assigned Contracts and the Assigned Leases, the Cure Costs, the Sale Hearing, Consent and

Similar Rights, and all deadlines related thereto was fair and equitable under the circumstances



1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page168
                                                                   169ofof196
                                                                           197



and complied in all respects with section 102(1) of the Bankruptcy Code and Bankruptcy Rules

2002, 6004 and 6006.

                                  Approval of the Purchase Agreement

                 3.         The Motion and the relief requested therein is granted and approved, and

the Sale and Transactions contemplated in the Motion and the Purchase Agreement, including all

of the terms and conditions thereof, is hereby approved, in each case as set forth herein and on the

record of the Sale Hearing, which is incorporated herein as if fully set forth in this Order. Pursuant

to sections 105, 363 and 365 of the Bankruptcy Code, the Debtors are authorized to sell the Assets

to the Buyer subject to the terms of the Purchase Agreement and this Order and take any and all

actions necessary to fulfill their obligations under, and comply with the terms of, the Purchase

Agreement and to consummate the Sale pursuant to and in accordance with the terms and

conditions of the Purchase Agreement and this Order, without further leave of the Court. The

Debtors are further authorized to pay, without further order of this Court, whether before, at, or

after the Closing, any expenses or costs that are required to be paid in order to consummate the

Transactions contemplated by the Purchase Agreement or perform their obligations under the

Purchase Agreement.

                 4.         The Debtors are authorized, in accordance with the Purchase Agreement, to

execute and deliver, and empowered to perform under, consummate, and implement, the Purchase

Agreement, together with all additional instruments, documents, and other agreements that may

be reasonably necessary or desirable to implement the Purchase Agreement, and to take all further

actions as may be reasonably requested by the Buyer for the purpose of assigning, transferring,

granting, conveying and conferring to the Buyer or reducing to possession, the Assets, or as may

be reasonably necessary or appropriate to the performance of the obligations as contemplated by

the Purchase Agreement.

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page169
                                                                   170ofof196
                                                                           197



                 5.         Subject to the terms and conditions of this Order, all entities that are in

possession of some or all of the Assets on the Closing Date are directed to surrender possession of

such Assets to the Buyer or its assignee on the Closing Date.

                 6.         The Buyer and the Debtors have no obligation to proceed with the Closing

unless and until all conditions precedent to their respective obligations to do so, as set forth in the

Purchase Agreement, have been met, satisfied or waived in accordance with the terms of the

Purchase Agreement.

                 7.         Upon consummation of the Sale, all Liens, Claims, and Interests will attach

to the cash proceeds of the Sale (the "Sale Proceeds") to the same extent and with the same priority

as existed prior to consummation of the Sale.

                                         Binding Effect of Order

                 8.         This Order and the Purchase Agreement shall be binding upon all creditors

of, and equity interest holders in, the Debtors and any and all other parties in interest, including,

without limitation, any and all holders of Liens, Claims, and Interests (including holders of any

rights or claims based on any putative successor or transferee liability) of any kind or nature

whatsoever, all non-Debtor parties to the Assigned Contracts and the Assigned Leases, the Buyer,

the Debtors and their affiliates and subsidiaries, and any trustee or successor trustee appointed in

the Debtors’ Chapter 11 Cases or upon a conversion to chapter 7 under the Bankruptcy Code. The

Purchase Agreement and the Transactions are not subject to rejection or avoidance (whether

through any avoidance, fraudulent transfer, preference or recovery, claim, action or proceeding

arising under chapter 5 of the Bankruptcy Code or under any similar state or federal Law or any

other cause of action) by the Debtors, any chapter 7 or chapter 11 trustee of the Debtors’

bankruptcy estates or any other person or entity. The Purchase Agreement, this Order, and the

Debtors’ obligations therein and herein shall not be altered, impaired, released, enjoined, amended,

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page170
                                                                   171ofof196
                                                                           197



rejected, discharged or otherwise affected by any chapter 11 plan proposed or confirmed in these

bankruptcy cases, any order confirming any chapter 11 plan, or any subsequent order of this Court

without the prior written consent of the Buyer, to the extent of any conflict between this Order or

the Purchase Agreement and such future plan or order, the terms of this Order and the Purchase

Agreement shall control.

                                Amendments to the Purchase Agreement

                 9.         The Purchase Agreement and any related agreements, documents, or other

instruments may be modified, amended, supplemented or restated by the parties thereto in a writing

signed by both parties and in accordance with the terms thereof, without further order of this Court,

provided that any such modification, amendment, supplement or restatement does not have a

material adverse effect on the Debtors’ estates.

                                  Transfer of the Assets Free and Clear

                 10.        The Buyer shall assume and be liable for only those liabilities expressly

assumed by Buyer pursuant to the Purchase Agreement. Except as expressly permitted or

otherwise specifically provided for in the Purchase Agreement or this Order, pursuant to sections

105(a), 363(b), 363(f), and 365(b) of the Bankruptcy Code, upon the Closing, the Assets shall be

transferred to the Buyer free and clear of any and all Liens, Claims, and Interests of any kind or

nature whatsoever with the sole exception of the Assumed Obligations and the Permitted

Encumbrances. For purposes of this Order, “Liens,” “Claims,” and “Interests” shall mean:

                 a.         any and all Encumbrances, charges, liens (statutory or otherwise), claims,
                            mortgages, leases, subleases, hypothecations, deeds of trust, pledges,
                            security interests, options, hypothecations, rights of use or possession,
                            rights of first offer or first refusal (or any other type of preferential
                            arrangement), rights of consent, rights of offset, setoff and recoupment,
                            Consent and Similar Rights, successor liability, interests or rights under any
                            operating agreement that is not an Assigned Contract, encroachments,
                            encumbrances, restrictions on transferability of any type, any dedication
                            under any gathering, transportation, treating, purchasing or similar

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page171
                                                                   172ofof196
                                                                           197



                            agreement that is not assumed by or assigned to the Buyer, any rights that
                            purport to give any party a right or option to effect any forfeiture,
                            modification, right of first offer or first refusal, or consents, or termination
                            of the Debtors’ or the Buyer’s interest in the Assets, any similar rights, and
                            third-party interests or any other restrictions or limitations of any kind with
                            respect to the Assets (collectively, “Liens”);

                 b.         any and all claims as defined in section 101(5) of the Bankruptcy Code and
                            jurisprudence interpreting the Bankruptcy Code, causes of actions,
                            payments, charges, judgments, assessments, losses, monetary damages,
                            penalties, fines, fees, interest obligations, deficiencies, debts, obligations,
                            costs and expenses and other liabilities (whether absolute, accrued,
                            contingent, fixed or otherwise, or whether known or unknown, or due or to
                            become due or otherwise), including, without limitation, (i) any and all
                            claims or causes of action based on or arising under any labor, employment
                            or pension laws, labor or employment agreements, including any employee
                            claims related to worker’s compensation, occupational disease, or
                            unemployment or temporary disability, including, without limitation,
                            claims that might otherwise arise under or pursuant to (a) ERISA (as defined
                            below), (b) the Fair Labor Standards Act, (c) Title VII of the Civil Rights
                            Act of 1964, (d) the Federal Rehabilitation Act of 1973, (e) the National
                            Labor Relations Act, (f) the Age Discrimination and Employment Act of
                            1967 and Age Discrimination in Employment Act, as amended, (g) the
                            Americans with Disabilities Act of 1990, (h) the Consolidated Omnibus
                            Budget Reconciliation Act of 1985, as amended, including, without
                            limitation, the requirements of Part 6 of Subtitle B of Title I of ERISA and
                            Section 4980B of the Internal Revenue Code and of any similar state law
                            (collectively, “COBRA”), (i) state discrimination laws, (j) state
                            unemployment compensation laws or any other similar state laws, (k) any
                            other state or federal benefits or claims relating to any employment with the
                            Debtors or any of their predecessors, or (1) the WARN Act (29 U.S.C.
                            §§2101 et seq.), (ii) any rights under any pension or multiemployer plan (as
                            such term is defined in Section 3(37) or Section 4001(a)(3) of the Employee
                            Retirement Income Security Act of 1974 (as amended, “ERISA”), health or
                            welfare, compensation or other employee benefit plans, agreements,
                            practices, and programs, including, without limitation, any pension plans of
                            the Debtors or any multiemployer plan to which the Debtors have at any
                            time contributed to or had any liability or potential liability, (iii) any and all
                            claims or causes of action based upon or relating to any putative successor
                            or transferee liability, (iv) any rights related to intercompany loans and
                            receivables between the Debtors and any non-Debtor subsidiary or affiliate,
                            (v) any Excluded Obligations, (vi) any and all claims or causes of action
                            based upon or relating to any unexpired and executory contract or unexpired
                            lease to which a Debtor is a party that is not an Assigned Contract or an
                            Assigned Lease that will be assumed and assigned pursuant to this Order
                            and the Purchase Agreement, (vii) any and all claims or causes of action
                            based upon or relating to any bulk sales or similar law, (viii) any and all

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page172
                                                                   173ofof196
                                                                           197



                            claims or causes of action based upon or relating to any tax statutes or
                            ordinances, including, without limitation, the Internal Revenue Code of
                            1986, as amended, and any taxes arising under or out of, in connection with,
                            or in any way relating to the operation of the Assets prior to the Closing,
                            including, without limitation, any ad valorem taxes assessed by any
                            applicable taxing authority, and (ix) any and all other claims, causes of
                            action, proceedings, warranties, guaranties, rights of recovery, setoff,
                            recoupment, rights, remedies, obligations, liabilities, counterclaims, cross-
                            claims, third party claims, demands, restrictions, responsibilities, or
                            contribution, reimbursement, subrogation, or indemnification claims or
                            liabilities based on or relating to any act or omission of any kind or nature
                            whatsoever asserted against any of the Debtors or any of their respective
                            affiliates, subsidiaries, directors, officers, agents, successors or assigns in
                            connection with or relating to the Debtors, their operations, their business,
                            their liabilities, the Debtors’ marketing and bidding process with respect to
                            the Assets, the Assigned Contracts, the Assets, or the Transactions
                            contemplated by the Purchase Agreement (collectively, “Claims”); and

                 c.         any and all equity or other interests of any kind or nature whatsoever in or
                            with respect to (x) any of the Debtors or their respective affiliates,
                            subsidiaries, successors or assigns, (y) the Assets, or (z) the Assigned
                            Contracts or Assigned Leases (collectively, “Interests”);

whether in law or in equity, known or unknown, choate or inchoate, filed or unfiled, scheduled or

unscheduled, noticed or unnoticed, recorded or unrecorded, perfected or unperfected, allowed or

disallowed, contingent or non-contingent, liquidated or unliquidated, matured or unmatured,

material or non-material, disputed or undisputed, direct or indirect, and whether arising by

agreement, understanding, law, equity or otherwise, and whether occurring or arising before, on

or after the Petition Date, or occurring or arising prior to the Closing. Any and all such Liens,

Claims, and Interests shall attach to the portion of the Sale Proceeds received by the Debtors

ultimately attributable to the Assets against which they assert an interest, in the order of their

priority, with the same validity, force, and effect, if any, which they now have against such Assets,

subject to any claims, defenses and objections, if any, that the Debtors or their estates may possess

with respect thereto.




1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page173
                                                                   174ofof196
                                                                           197



                 11.        Upon the occurrence of the Closing Date, except for the express rights and

obligations of the Debtors and the Buyer under the Purchase Agreement after the Closing Date,

the Debtors, their estates, and their successors or assigns, including any trustee under the

Bankruptcy Code are hereby deemed to have irrevocably and unconditionally released, remised,

and forever discharged, as applicable, (a) the Buyer and each of its current and former affiliates,

and each of their and their current and former affiliates’ current and former directors, managers,

officers, equity holders (regardless of whether such interests are held directly or indirectly),

predecessors, successors, assigns, and subsidiaries, and (b) in the case of each person or entity in

the foregoing clause (a), each of their respective current and former equity holders, officers,

directors, managers, principals, members, employees, agents, advisory board members, financial

advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and

other professionals, each in their capacity as such, from any and all claims, interests, damages,

remedies, causes of action, demands, rights, actions, suits, obligations, liabilities, accounts,

defenses, offsets, powers, privileges, licenses, liens, indemnities, guaranties, and franchises of any

kind or character whatsoever (including (w) all rights of setoff, counterclaim, or recoupment and

claims under contracts or for breaches of duties imposed by law, (x) the right to object to or

otherwise contest claims or interests, (y) claims pursuant to sections 362, 510, 542, 543, 544

through 550, or 553 of the Bankruptcy Code, and (z) such claims and defenses as fraud, mistake,

duress, and usury, and any other defenses set forth in section 558 of the Bankruptcy Code), in each

case whether known or unknown, foreseen or unforeseen, existing or hereinafter arising,

contingent or non-contingent, liquidated or unliquidated, secured or unsecured, assertable, directly

or derivatively, matured or unmatured, suspected or unsuspected, in contract, tort, law, equity, or

otherwise, including any derivative claims, asserted on behalf of the Debtors that such entity would



1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page174
                                                                   175ofof196
                                                                           197



have been legally entitled to assert (whether individually or collectively) or which the Debtors,

their affiliates, their estates, or their successors or assigns might now or subsequently may have,

in each case based on or relating to, or in any manner arising from, in whole or in part, the Debtors,

their prepetition or postpetition business or operations, this chapter 11 case, the Assets, the

Assigned Contracts and Assigned Leases, the Auction, the Sale, the negotiation and documentation

thereof, the transactions contemplated thereby, and the agreements and ancillary documents

memorializing and effectuating such sale (including, without limitation, the Purchase Agreement,

but excluding the express rights and obligations of the Debtors under the Purchase Agreement after

the Closing Date); provided that this Paragraph 11 shall not apply to any claims found by final

judicial determination to have arisen primarily out of any party’s fraud, gross negligence, or willful

misconduct.

                                      Vesting of Assets in the Buyer

                 12.        The transfer of the Assets to the Buyer pursuant to the Purchase Agreement

shall constitute a legal, valid, and effective transfer of the Assets on the Closing, and shall vest the

Buyer with all of the Debtors’ rights, title and interests in the Assets free and clear of all Liens,

Claims, and Interests of any kind or nature whatsoever (with the sole exception of the Assumed

Obligations and the Permitted Encumbrances to the extent expressly provided in the Purchase

Agreement). Upon releasing of any Liens, the Liens will attach to the Sale Proceeds received by

the Debtors in the order and priority that existed prior to such releases, subject to any claims,

defenses and objections, if any, that the Debtors or their estates may possess with respect thereto.

                 13.        The Buyer is hereby authorized in connection with the consummation of the

Sale, but subject to the terms of the Purchase Agreement, to allocate the Assets, including the

Assigned Contracts and Assigned Leases, among its affiliates, agents, designees, assigns, and/or

successors, in a manner as it in its sole discretion deems appropriate, and to assign, lease, sublease,

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page175
                                                                   176ofof196
                                                                           197



license, sublicense, transfer, or otherwise dispose of any of the Assets, including the Assigned

Contracts and Assigned Leases, to its affiliates, designees, assignees and/or successors with all of

the rights and protections accorded to the Buyer under this Order and the Purchase Agreement

with respect thereto, and the Debtors shall cooperate with and take all actions reasonably requested

by the Buyer to effectuate any of the foregoing.

                   Deemed Consent and Waiver of Consent and Similar Rights

                 14.        Parties with an oil and gas interest, including, without limitation, a royalty

interest or working interest providing for Consent and Similar Rights with respect to certain of the

Assets and who received actual or constructive notice in accordance with the applicable provisions

of the Purchase Agreement and the Bid Procedures Order and failed to timely object are hereby

deemed to consent to the Sale and/or waive their ability (if any) to exercise any Consent and

Similar Rights with respect to the Sale.

                        Police and Regulatory Power of Governmental Units

                 15.        Nothing in this Order or the Purchase Agreement releases, nullifies,

precludes or enjoins the enforcement of any police or regulatory liability to a governmental unit

(as defined in section 101(27) of the Bankruptcy Code) that any Entity would be subject to as the

post-sale owner or operator of property after the date of entry of this Order, provided, however,

that the foregoing shall not limit, diminish or otherwise alter the Debtors' or the Buyer's defenses,

claims, cause of action, or other rights under applicable non-bankruptcy law with respect to any

liability that may exist to a governmental unit as owner or operator of such prroperty. Nothing in

this Order or the Purchase Agreement authorizes the transfer or assignment of any governmental

(a) license, (b) permit, (c) registration, (d) authorization, or (e) approval, or the discontinuation of

any obligation thereunder, without compliance with all applicable legal requirements and

approvals under police or regulatory law. Nothing in this Order divests any tribunal of any

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page176
                                                                   177ofof196
                                                                           197



jurisdiction it may have under police or regulatory law to interpret this Order or to adjudicate any

defense asserted under this Order, subject to the Debtors’ and the Buyer’s rights to assert in that

forum or before this Court that any such laws are not in fact police or regulatory law, that such

tribunal lacks jurisdiction, or that such adjudication is impermissible under applicable law.

                 16.        To the fullest extent provided by section 525 of the Bankruptcy Code, no

Governmental Unit may, and is hereby enjoined from taking any action to directly or indirec deny,

revoke, suspend, or refuse to renew any permit, license, or similar grant relating to the operation

of the Assets on account of the filing or pendency of these Chapter 11 Cases or, to the extent

provided by section 525 of the Bankruptcy Code, the consummation of the Transactions

contemplated by the Purchase Agreement, including, without limitation, the Sale and the Debtors’

assumption and assignment of the Assigned Contracts and Assigned Leases to the Buyer.

            Assumption and Assignment of Assigned Contracts and Assigned Leases

                 17.        Pursuant to sections 105(a) and 365 of the Bankruptcy Code, and subject to

and conditioned upon the Closing, the Debtors’ assumption and assignment to the Buyer of the

Assigned Contracts and the Assigned Leases is hereby approved, and the requirements of section

365(b)(1) of the Bankruptcy Code with respect thereto are hereby deemed satisfied.

                 18.        The Debtors are hereby authorized, in accordance with the Purchase

Agreement, and in accordance with sections 105(a) and 365 of the Bankruptcy Code, to (i) assume

and assign to the Buyer the Assigned Contracts and the Assigned Leases, effective upon and

subject to the occurrence of the Closing, free and clear of all Liens, Claims, and Interests of any

kind or nature whatsoever (with the sole exception of the Assumed Obligations and the Permitted

Encumbrances), which Assigned Contracts and Assigned Leases, by operation of this Order, shall

be deemed assumed and assigned to the Buyer effective as of the Closing, and (ii) execute and



1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page177
                                                                   178ofof196
                                                                           197



deliver to the Buyer such documents or other instruments as the Buyer may deem necessary to

assign and transfer the Assigned Contracts and the Assigned Leases to the Buyer.

                 19.        Subject to Paragraph 19 hereof:

                 a.         The Debtors are authorized to and shall assume all of the Assigned
                            Contracts and the Assigned Leases in accordance with section 365 of the
                            Bankruptcy Code.

                 b.         The Debtors are authorized to and shall assign each Assigned Contract and
                            Assigned Lease to the Buyer in accordance with sections 363 and 365 of
                            the Bankruptcy Code, and any provisions in any Assigned Contract or
                            Assigned Lease that prohibit or condition the assignment of such Assigned
                            Contract or Assigned Lease on the consent of the non-Debtor counterparty
                            thereto or allow the non-Debtor counterparty to such Assigned Contract or
                            Assigned Lease to terminate, recapture, impose any penalty, condition,
                            renewal or extension, or modify any term or condition upon the assignment
                            of such Assigned Contract or Assigned Lease, shall constitute
                            unenforceable anti-assignment provisions which are expressly preempted
                            under section 365 of the Bankruptcy Code and be void and of no force or
                            effect.

                 c.         All requirements and conditions under sections 363 and 365 of the
                            Bankruptcy Code for the assumption and assignment of the Assigned
                            Contracts and Assigned Leases by the Debtors to the Buyer have been
                            satisfied.

                 d.         Upon the Closing, the Assigned Contracts and Assigned Leases shall be
                            transferred and assigned to, and remain in full force and effect for the
                            benefit of, the Buyer in accordance with their respective terms,
                            notwithstanding any provision in any such Assigned Contract or Assigned
                            Lease (including those of the type described in sections 365(b)(2), 365(e)(1)
                            and 365(f) of the Bankruptcy Code) that prohibits, restricts, limits, or
                            conditions such assignment or transfer.

                 e.         After the Debtors’ transfer and assignment of the Assigned Contracts and
                            the Assigned Leases to the Buyer, in accordance with sections 363 and 365
                            of the Bankruptcy Code, the Buyer shall be fully and irrevocably vested in
                            all right, title, and interest of each Assigned Contract and Assigned Lease
                            free and clear of Liens, Claims, and Interests with the sole exception of the
                            Assumed Obligations and the Permitted Encumbrances, and all non-Debtor
                            counterparties to the Assigned Contracts and Assigned Leases are barred
                            and enjoined from asserting against the Buyer or its assets, among other
                            things, defaults, breaches or claims of pecuniary losses existing as of
                            Closing or by reason of Closing.


1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page178
                                                                   179ofof196
                                                                           197



                 f.         Any portion of any Assigned Lease which purports to permit a landlord
                            thereunder to cancel the remaining term of such Assigned Lease if the
                            Debtors discontinue their use or operation of the leased premises is void and
                            of no force or effect, and shall not be enforceable against the Buyer, or its
                            assignees and sublessees; and the landlords under any such Assigned Lease
                            shall not have the right to cancel or otherwise modify the Assigned Lease
                            or increase the rent, assert any claim or impose any penalty by reason of
                            such discontinuation, the Debtors’ cessation of operations, the assignment
                            of such Assigned Lease to the Buyer, or the interruption of business
                            activities at any of the leased premises; provided, however, that the
                            foregoing is not intended to apply to any subsequent assignment or other
                            transfer of any Assigned Lease by the Buyer to any unaffiliated party.

                 g.         The failure of the Debtors to enforce at any time prior to the Closing Date
                            one or more terms or conditions of any Assigned Contract or Assigned
                            Lease shall not be a waiver of such terms or conditions, or of the Buyer’s
                            rights to enforce every term and condition of the Assigned Contracts and
                            Assigned Leases.

                 h.         There shall be no rent accelerations, assignment fees, increases, or any other
                            fees charged to the Buyer as a result of the assumption, assignment, and sale
                            of the Assigned Contract and Assigned Lease.

                 20.        All defaults (monetary and non-monetary) and all other obligations of the

Debtors under the Assigned Contracts and the Assigned Leases occurring, arising or accruing prior

to the assignment thereof to the Buyer at Closing (without giving effect to any acceleration clauses

or any default provisions of the kind specified in section 365(b)(2) of the Bankruptcy Code) are

deemed to have been cured or satisfied by the payment of the proposed amount necessary, if any,

to cure all monetary defaults, if any, under each Assigned Contract and Assigned Lease set forth

in a Notice of Assumption and Assignment (or any other cure cost reached by agreement after an

objection to the proposed cure cost by a non-Debtor counterparty to an Assigned Contract or

Assigned Lease), which was served in compliance with the Bid Procedures Order, and is set forth

on the schedule attached hereto as Exhibit 2 (the “Cure Costs”), and which Cure Costs were

satisfied, or shall be satisfied as soon as practicable, by the Debtors or by the Buyer, as the case

may be, as provided in the Purchase Agreement. For all Assigned Contracts and Assigned Leases


1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page179
                                                                   180ofof196
                                                                           197



for which a Notice of Assumption and Assignment was served, the Debtors and the Buyer, as

applicable, are each authorized and directed to pay their respective portion of all Cure Costs

required to be paid by such parties in accordance with the Purchase Agreement upon the Closing.

Pursuant to section 365(k) of the Bankruptcy Code, the Debtors and their estates shall be relieved

from any liability under any Assigned Contract or Assigned Lease that arises on or after the

Closing Date, whether as a result of breach of an Assigned Contract or Assigned Lease on or after

the Closing Date or otherwise other than to the Buyer pursuant to the Purchase Agreement. To the

extent that an objection by a counterparty to any Assigned Contract or Assigned Lease, including

an objection related to the applicable Cure Cost, is not resolved prior to the Closing, the Buyer,

may, without any further approval of the Court or notice to any party, elect to (i) not have the

Debtors assume and assign such Assigned Contract or Assigned Lease to it, or (ii) have the Debtors

postpone the assumption of such Assigned Contract or Assigned Lease until the resolution of such

objection; provided that the Debtors, the Buyer, and the relevant non-debtor counterparty under

each Assigned Contract or Assigned Lease shall have authority to compromise, settle or otherwise

resolve any objections to proposed Cure Costs without further order of the Bankruptcy Court, with

any such agreed upon Cure Costs being paid to the appropriate counterparty by the Debtors or the

Buyer, as provided under the Purchase Agreement, as a condition subsequent to such assumption

and assignment of the relevant Assigned Contract or Assigned Lease.

                                No Successorship or Transferee Liability

                 21.        Neither the Buyer nor any of its affiliates are or shall be deemed, as a result

of the consummation of the Transactions contemplated herein, to: (a) be legal successors to the

Debtors or their estates by reason of any theory of law or equity, (b) have, de facto or otherwise,

merged with or into the Debtors, or (c) be an alter ego or a mere continuation or substantial

continuation or successor of the Debtors in any respect. Neither the Buyer nor any of its affiliates

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page180
                                                                   181ofof196
                                                                           197



shall assume or in any way be responsible for any liability or obligation of any of the Debtors

and/or their estates, except as otherwise expressly provided in the Purchase Agreement or this

Order.

                                   Modification of the Automatic Stay

                 22.        The automatic stay provisions of section 362 of the Bankruptcy Code are

lifted and modified to the extent necessary to implement the terms and conditions of the Purchase

Agreement and the provisions of this Order.

                            Release of Liens by Creditors; Collection of Assets

                 23.        Except as expressly provided to the contrary in this Order or in the Purchase

Agreement, each holder of any valid Lien, Claim or Interest against the Assets shall, as of the

Closing, be deemed to have waived and released such Lien, Claim or Interest, without regard to

whether such holder has executed or filed any applicable release, and such Lien, Claim or Interest

shall automatically, and with no further action by any party, attach to the portion of the Sale

Proceeds received by the Debtors ultimately attributable to the Assets against which they assert an

interest, in the order of their priority, with the same validity, force, and effect, if any, which they

now have against such Assets, subject to any claims, defenses and objections, if any, that the

Debtors, their estates, or any other party in interest may possess with respect thereto.

Notwithstanding the foregoing, any such holder of such a Lien, Claim or Interest is directed to

execute and deliver any waivers, releases, or other related documentation reasonably requested by

the Debtors or the Buyer to evidence the release of its Liens, Claims, or Interests in the Assets.

Any person or entity that has filed any financing statements, mortgages, deeds of trust, mechanic’s

liens, lis pendens, or any other documents or agreements evidencing a Lien on the Debtors or any

of the Assets conveyed pursuant to the Purchase Agreement and this Order is directed to deliver

to the Debtors prior to the Closing, in proper form for filing and executed by the appropriate

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page181
                                                                   182ofof196
                                                                           197



parties, termination statements, instruments of satisfaction, or releases of all Liens which the

person or entity has with respect to the Debtors or the Assets or otherwise.

                 24.        In the event that such termination statements, instruments of satisfaction, or

releases of all Liens are not filed in accordance with the foregoing paragraph, the Debtors and the

Buyer are hereby authorized to file, register, or otherwise record a certified copy of this Order,

which, once filed, registered, or otherwise recorded, shall constitute conclusive evidence of the

release of all Liens in the Assets of any kind or nature whatsoever.

                                                 Bulk Sales

                 25.        No bulk sales law or any similar law of any state or other jurisdiction shall

apply in any way to the transactions contemplated by the Purchase Agreement and this Order.

                                      Effect of Recordation of Order

                 26.        This Order, if filed, registered, or otherwise recorded, shall be effective as

a conclusive determination that, upon the Closing, all Liens, Claims and Interests of any kind or

nature whatsoever (with the sole exception of the Assumed Obligations and the Permitted

Encumbrances) existing as to the Assets prior to the Closing have been unconditionally released,

discharged, and terminated and that the conveyances described herein have been effected; provided

that this Order (including, without limitation, Paragraph 10 hereof) shall be binding and effective

regardless of whether any such filing, registration or recordation occurs.

                 27.        This Order, if filed, registered, or otherwise recorded, shall be binding upon

and shall govern the acts of all persons and entities including, without limitation, all filing agents,

filing officers, title agents, title companies, recorders of mortgages, recorders of deeds, registrars

of deeds, administrative agencies, governmental departments, secretaries of state, federal, state,

local officials, notaries, protonotaries, and all other persons and entities who may be required by

operation of law, the duties of their office, or contract, to accept, file, register or otherwise record

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page182
                                                                   183ofof196
                                                                           197



or release any documents or instruments, or who may be required to report or insure any title or

state of title in or to, the Assets; provided that this Order (including, without limitation, Paragraph

10 hereof) shall be binding and effective regardless of whether any such filing, registration or

recordation occurs.

                 28.        Each and every federal, state, and local governmental agency or department

is hereby authorized and directed to accept any and all documents and instruments necessary and

appropriate to consummate the Transactions contemplated by the Purchase Agreement, including,

without limitation, recordation of this Order.

                                     Administrative Priority Status

                 29.        Any amounts that become payable by the Debtors to the Buyer pursuant to

the Purchase Agreement and any related agreements executed in connection therewith shall (a) be

entitled to administrative expense claim status under sections 503(b)(1)(A) and 507(a)(2) of the

Bankruptcy Code; (b) not be subordinate to any other administrative expense claim against the

Debtors other than the DIP Superpriority Claim and the Adequate Protection Claim (as defined in

the [FINAL DIP ORDER] (the “DIP Order”)); (c) not be altered, amended, discharged or affected

by any chapter 11 plan proposed or confirmed in these Chapter 11 Cases without the prior written

consent of the Buyer (such consent to be provided in Buyer's sole discretion); (d) be paid by the

Debtors in the time and manner provided for in the Purchase Agreement without further order of

this Court; and (e) not be subject to any bar date in these Chapter 11 Cases or any requirement to

file any request for allowance of administrative claim or proof of claim.

                                Prohibition of Actions Against the Buyer

                 30.        Except for the Assumed Obligations or as expressly permitted or otherwise

specifically provided for in the Purchase Agreement or this Order, the Buyer and its affiliates shall

have no liability or responsibility for any liability or other obligation of the Debtors arising under

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page183
                                                                   184ofof196
                                                                           197



or related to the Assets or otherwise. Without limiting the generality of the foregoing, and except

as otherwise specifically provided herein and in the Purchase Agreement, the Buyer and its

affiliates shall not be liable for any Claims against the Debtors or any of their predecessors or

affiliates, and the Buyer and its affiliates shall have no successor or vicarious liabilities of any kind

or character including, without limitation, any theory of antitrust, warranty, product liability,

environmental, successor or transferee liability, labor law, ERISA, de facto merger, mere

continuation, or substantial continuity, whether known or unknown as of the Closing, now existing

or hereafter arising, whether fixed or contingent, with respect to the Debtors or any obligations of

the Debtors, including, without limitation, liabilities on account of any taxes arising, accruing, or

payable under, out of, in connection with, or in any way relating to the operation of the Debtors’

business prior to the Closing or any claims under the WARN Act or any claims related to wages,

benefits, severance or vacation pay owed to employees or former employees of the Debtors.

                 31.        Effective upon the Closing, with the sole exception of any enforcement of

rights related to the Assumed Obligations, all persons and entities shall be, and hereby are, forever

barred and estopped from (a) taking any action that would adversely affect or interfere with the

ability of the Debtors to transfer the Assets to the Buyer in accordance with the terms of this Order

and the Purchase Agreement and (b) asserting, prosecuting, or otherwise pursuing, whether in law

or in equity, in any judicial, administrative, arbitral or other proceeding, any Liens, Claims or

Interests of any kind or nature whatsoever against the Buyer and its successors, designees, assigns,

or property, or the Assets conveyed under this Order in accordance with the Purchase Agreement.

                                             No Interference

                 32.        Following the Closing, no holder of a Lien, Claim and/or Interest in or

against the Debtors or the Assets shall interfere with the Buyer’s title to or use and enjoyment of

the Assets based on or related to such Lien, Claim, and/or Interest.

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page184
                                                                   185ofof196
                                                                           197



                                         Retention of Jurisdiction

                 33.        This Court retains jurisdiction prior to, on, and after Closing to, among other

things, interpret, enforce and implement the terms and provisions of this Order and the Purchase

Agreement, all amendments thereto, any waivers and consents thereunder, and each of the

agreements executed in connection therewith in all respects, including, without limitation,

retaining exclusive jurisdiction to: (a) compel delivery of the Assets or performance of other

obligations owed to the Buyer; (b) compel performance of obligations owed to the Debtors; (c)

resolve any disputes arising under or related to the Purchase Agreement; (d) interpret, implement,

and enforce the provisions of this Order; (e) compel delivery of any waivers, releases, or other

related documentation reasonably requested by the Debtors or the Buyer to evidence the release of

any Liens, Claims, or Interests in the Assets; (f) protect the Buyer and its affiliates against (i) any

Liens, Claims and Interests in or against the Debtors or the Assets of any kind or nature whatsoever

and (ii) any creditors, equity interest holders, or other parties in interest regarding the turnover of

the Assets that may be in their possession; and (g) protect the Debtors and their affiliates against

any liabilities (other than any liabilities retained by the Debtors under the Purchase Agreement) in

any way relating to the Assets arising on or after the Closing Date other than to the Buyer pursuant

to the Purchase Agreement.

                                             No Stay of Order

                 34.        Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), this Order shall

be effective and enforceable immediately upon entry and its provisions shall be self-executing. In

the absence of any person or entity obtaining a stay pending appeal, the Debtors and the Buyer are

free to close the Sale under the Purchase Agreement at any time pursuant to the terms thereof. The

Sale transactions contemplated by the Purchase Agreement are undertaken by the Buyer in good

faith, as that term is used in section 363(m) of the Bankruptcy Code, and accordingly, the reversal

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page185
                                                                   186ofof196
                                                                           197



or modification on appeal of the authorization provided herein to consummate the Sale shall not

affect the validity of the Sale to the Buyer (including the assumption and assignment by the Debtor

of any of the Assigned Contracts or Assigned Leases), unless such authorization is duly stayed

pending such appeal. The Buyer is a buyer in good faith of the Assets, and is entitled to all of the

protections afforded by section 363(m) of the Bankruptcy Code.

                                         Good Faith Purchaser

                 35.        The Sale contemplated by the Purchase Agreement is undertaken by the

Buyer in good faith, as that term is used in section 363(m) of the Bankruptcy Code, and the Buyer

has acted without collusion in undertaking the Sale and Transactions contemplated by the Purchase

Agreement. Accordingly, the reversal or modification on appeal of the authorization provided

herein to consummate the Sale shall not affect the validity of the Sale to the Buyer (including the

assumption and assignment by the Debtors of any of the Assigned Contracts and the Assigned

Leases), unless such authorization is duly stayed pending such appeal. The Buyer is a buyer in

good faith of the Assets, and is entitled to all of the protections afforded by section 363(m) of the

Bankruptcy Code.

                 36.        There has been no showing that the Debtors or the Buyer engaged in any

action or inaction that would cause or permit the Transactions to be avoided or costs or damages

to be imposed under section 363(n) of the Bankruptcy Code.

                    Inconsistencies with Prior Orders, Pleadings or Agreements

                 37.        To the extent of any conflict between the Purchase Agreement and this

Order, the terms of the Order shall govern. To the extent this Order is inconsistent or conflicts with

any prior order or pleading in these Chapter 11 Cases, the terms of this Order shall govern and any

prior orders shall be deemed amended or otherwise modified to the extent required to permit

consummation of the Sale.

1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page186
                                                                   187ofof196
                                                                           197



                                      Failure to Specify Provisions

                 38.        The failure to specifically reference any particular provisions of the

Purchase Agreement or other related documents in this Order shall not diminish or impair the

effectiveness of such provisions, it being the intent of the Court that the Purchase Agreement and

other related documents be authorized and approved in their entirety.

                                            Non-Severability

                 39.        The provisions of this Order are non-severable and mutually dependent.


 Dated:                                , 2020
              Houston, Texas                       MARVIN ISGUR
                                                   UNITED STATES BANKRUPTCY JUDGE




1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page187
                                                                   188ofof196
                                                                           197



                                    Exhibit 1

                                Purchase Agreement




1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
     Case19-36444
    Case  19-36444 Document
                    Document300-1
                             301 Filed
                                  Filedinon
                                          TXSB  on 03/04/20
                                            03/04/20 in TXSB Page
                                                              Page188
                                                                   189ofof196
                                                                           197



                                     Exhibit 2

                               Schedule of Cure Costs




1847945.02-NYCSR03A - MSW
511851.000060 23077597.2
 Case19-36444
Case  19-36444 Document
                Document300-1
                         301 Filed
                              Filedinon
                                      TXSB  on 03/04/20
                                        03/04/20 in TXSB Page
                                                          Page189
                                                               190ofof196
                                                                       197




                                Exhibit 2

                             Cure Schedule
              Case19-36444
             Case  19-36444 Document
                             Document300-1
                                      301 Filed
                                           Filedinon
                                                   TXSB  on 03/04/20
                                                     03/04/20 in TXSB Page
                                                                       Page190
                                                                            191ofof196
                                                                                    197



                                               Approach Resources Inc. et al.
                                                     Cure Schedule

              Creditor                        Debtor                  Case                  Description               Cure
                                                                    Number                                           Amount
     5J OILFIELD SERVICES LLC      APPROACH OPERATING, LLC          19-36442        MSA - MOVING & RIGGING            $0.00
         AAA TESTERS, INC          APPROACH OPERATING, LLC          19-36442       MSA - INSPECTION & TESTING         $0.00
  ACCURATE GAS PRODUCTS, LLC       APPROACH OPERATING, LLC          19-36442                  MSA                     $0.00
       ACCURATE PUMPING &          APPROACH OPERATING, LLC          19-36442      MSA - ROUSTABOUT - CONTRACT         $0.00
         CONTRACTING, INC
  ACE CONSULTING SERVICES, INC     APPROACH OPERATING, LLC          19-36442     MSA - ENGR/CONSULTING SERVICES       $0.00
         ADS SERVICES LLC          APPROACH OPERATING, LLC          19-36442    MSA - RENTAL EQUIPMENT SURFACE        $0.00
 AIR HYGIENE INTERNATIONAL, INC.   APPROACH OPERATING, LLC          19-36442                    MSA                   $0.00
   ALL STORAGE CAMP BOWIE, LP         Approach Resources Inc.       19-36444   OFFSITE STORAGE AGREEMENT, DATED:      $0.00
                                                                                             06/17/2010
      ALL TRANSPORTATION           APPROACH OPERATING, LLC          19-36442     MSA - DRLG MUD AND CHEMICALS         $0.00
   ALLAMON TOOL COMPANY INC        APPROACH OPERATING, LLC          19-36442      MSA - CASING TOOLS & SERVICES       $0.00
     ALLIED INTERNATIONAL          APPROACH OPERATING, LLC          19-36442          MSA - ENVIRONMENTAL             $0.00
        EMERGENCY, LLC
  ALLIED WIRELINE SERVICES, LLC    APPROACH OPERATING, LLC          19-36442             MSA - LOGGING                $0.00
  ALL-TEX IRRIGATION & SUPPLY,     APPROACH OPERATING, LLC          19-36442     MSA - R&M MATERIAL & SUPPLIES        $0.00
              LLC
      ALP PRODUCTION, LLC             Approach Oil & Gas Inc.       19-36448   OPERATING AGREEMENT: UNIVERSITY 50     $0.00
                                                                                           "A" SL #605HB
 AMERICAN INNOVATIVE ROYALTY         Approach Resources I, LP       19-36440      UNLEASED MINERAL INTEREST: M.       $0.00
               SYSTEMS                                                                      ELLIOTT #2H
   ANDERSON PERFORATING LTD        APPROACH OPERATING, LLC          19-36442         MSA - WO - WIRELINE UNIT         $0.00
  APERGY ENERGY AUTOMATION         APPROACH OPERATING, LLC          19-36442                    MSA                   $0.00
                 LLC
    APERGY ESP SYSTEMS LLC         APPROACH OPERATING, LLC          19-36442        MSA - INSPECTION & TESTING        $0.00
         Arlo Technologies, Inc.      Approach Resources Inc.       19-36444            Security Cameras - Arlo       $0.00
          B & B TRUCKING           APPROACH OPERATING, LLC          19-36442              MSA - TRUCKING              $0.00
   B. C. OILFIELD SERVICES, INC.   APPROACH OPERATING, LLC          19-36442                     MSA                  $0.00
  BAKER ACRES INVESTMENTS, LP         Approach Oil & Gas Inc.       19-36448     BAKER SWD AGMT (WEST "A" #2106),     $0.00
                                                                                          DATED: 08/01/2013
  BAKER ACRES INVESTMENTS, LP        Approach Operating, LLC        19-36442    BAKER FRAC PIT & WATER USE AGMT,      $0.00
                                                                                          DATED: 08/01/2013
        BAKER HUGHES, INC          APPROACH OPERATING, LLC          19-36442                 MSA - BITS               $0.00
        BAKER, JASON WADE             Approach Oil & Gas Inc.       19-36448   BAKER PIPELINE AND COMPRESSOR SITE,    $0.00
                                                                                          DATED: 02/12/2009
        BAKER, JASON WADE             Approach Oil & Gas Inc.       19-36448   KAY BAKER ET AL PIPELINE EASEMENT,     $0.00
                                                                                          DATED: 11/30/2007
       BAKER, JOHN WILLIAM            Approach Oil & Gas Inc.       19-36448   BAKER PIPELINE AND COMPRESSOR SITE,    $0.00
                                                                                          DATED: 02/12/2009
       BAKER, JOHN WILLIAM            Approach Oil & Gas Inc.       19-36448   KAY BAKER ET AL PIPELINE EASEMENT,     $0.00
                                                                                          DATED: 11/30/2007
   BASIC ENERGY SERVICES, INC      APPROACH OPERATING, LLC          19-36442        MSA - INSPECTION & TESTING        $0.00
  BATTLE ENERGY SERVICES, LLC      APPROACH OPERATING, LLC          19-36442                     MSA                  $0.00
    BIG D EQUIPMENT COMPANY        APPROACH OPERATING, LLC          19-36442     MSA - ROADS,LOCATION,DIRTWORK        $0.00
  BIG LAKE ANCHOR SERVICE, INC     APPROACH OPERATING, LLC          19-36442       MSA - MISC LABOR & SERVICES        $0.00
  BISHOP - WINDHAM FAMILY LTD         Approach Oil & Gas Inc.       19-36448    PARTICIPATION AGREEMENT, DATED:       $0.00
                                                                                              02/28/2012
  BISHOP - WINDHAM FAMILY LTD         Approach Oil & Gas Inc.       19-36448     PFLUGER ET AL TERM ASSIGNMENT,       $0.00
                                                                                          DATED: 02/28/2012
  BISHOP - WINDHAM FAMILY LTD         Approach Oil & Gas Inc.       19-36448   OPERATING AGREEMENT: UNIVERSITY 50     $0.00
            PARTNERSHIP                                                                     "A" SL #605HB
    B-LINE FILTER & SUPPLY, INC    APPROACH OPERATING, LLC          19-36442                     MSA                  $0.00
  BOLDWATER ENVIRONMENTAL          APPROACH OPERATING, LLC          19-36442               MSA - DISPOSAL             $0.00
             SOLUTIONS
            BORETS US INC          APPROACH OPERATING, LLC          19-36442                   MSA                    $0.00
       BRILEY TRUCKING LTD         APPROACH OPERATING, LLC          19-36442         MSA - MOVING & RIGGING           $0.00
   BRUINGTON ENGINEERING LLC       APPROACH OPERATING, LLC          19-36442     MSA - ENGR/CONSULTING SERVICES       $0.00
   BUTCH'S RAT HOLE & ANCHOR       APPROACH OPERATING, LLC          19-36442      MSA - CASING TOOLS & SERVICES       $0.00
              SERVICE,
         BWS SERVICES, LLC         APPROACH OPERATING, LLC          19-36442                   MSA                    $0.00
  C & J SPEC-RENT SERVICES, INC    APPROACH OPERATING, LLC          19-36442            MSA - KILL TRUCK              $0.00
      C & J WELL SERVICES INC      APPROACH OPERATING, LLC          19-36442    MSA - RENTAL EQUIPMENT SURFACE        $0.00



511851.000060 23222805.1                                        1
              Case19-36444
             Case  19-36444 Document
                             Document300-1
                                      301 Filed
                                           Filedinon
                                                   TXSB  on 03/04/20
                                                     03/04/20 in TXSB Page
                                                                       Page191
                                                                            192ofof196
                                                                                    197



      CACTUS WELLHEAD LLC          APPROACH OPERATING, LLC          19-36442     MSA - CONTRACT LABOR & SERVICE            $0.00
     CAIN ELECTRICAL SUPPLY        APPROACH OPERATING, LLC          19-36442                      MSA                      $0.00
            CC FORBES              APPROACH OPERATING, LLC          19-36442                      MSA                      $0.00
  CCI GULF COAST UPSTREAM, LLC        Approach Oil & Gas Inc.       19-36448   OPERATING AGREEMENT: TXU MINING CO.         $0.00
                                                                                              UNIT "B" #2
       CGG SERVICES (US) INC          Approach Resources Inc.       19-36444    OFFSITE STORAGE AGREEMENT, DATED:          $0.00
                                                                                               12/11/2017
    CHEMICAL WEED CONTROL          APPROACH OPERATING, LLC          19-36442        MSA - TREATING & CHEMICALS             $0.00
      CHEMOIL CORPORATION          APPROACH OPERATING, LLC          19-36442                      MSA                      $0.00
  CHERRY HOT SHOT & TRANSPORT      APPROACH OPERATING, LLC          19-36442         MSA - INSPECTION & TESTING            $0.00
               LLC
   CHILDRESS CONTRACTING, LLC      APPROACH OPERATING, LLC          19-36442                    MSA                        $0.00
    CIRCLE M ENERGY SERVICES       APPROACH OPERATING, LLC          19-36442             MSA - STIMULATION                 $0.00
  CLEMENTS FLUIDS SOUTH TEXAS,     APPROACH OPERATING, LLC          19-36442      MSA - DRLG MUD AND CHEMICALS             $0.00
               LTD
       CO-EX PIPE COMPANY          APPROACH OPERATING, LLC          19-36442                    MSA                        $0.00
       COGENT MIDSTREAM               Approach Oil & Gas Inc.       19-36448      GAS GATHERING AND PURCHASE               $0.00
                                                                                         AGREEMENT, DATED
                                                                                             06/22/2016
   COHN & GREGORY SUPPLY LLC       APPROACH OPERATING, LLC          19-36442       MSA - MISC LABOR & SERVICES             $0.00
         COIL CHEM, LLC            APPROACH OPERATING, LLC          19-36442      MSA - DRLG MUD AND CHEMICALS             $0.00
       COMPLETION TOOLS            APPROACH OPERATING, LLC          19-36442      MSA - CASING TOOLS & SERVICES            $0.00
    COMPRESSOR ENGINEERING         APPROACH OPERATING, LLC          19-36442                    MSA                        $0.00
          CORPORATION
      CONCHO VALLEY LAND           APPROACH OPERATING, LLC          19-36442             MSA - Professional fees           $0.00
         SURVEYING LLC
     CONTEK SOLUTIONS, LLC         APPROACH OPERATING, LLC          19-36442           MSA - ENVIRONMENTAL                 $0.00
  CREST PUMPING TECHNOLOGIES,      APPROACH OPERATING, LLC          19-36442   MSA - PRIMARY CEMENTING & SERVICES          $0.00
               LLC
   CRETIC ENERGY SERVICES LLC      APPROACH OPERATING, LLC          19-36442     MSA - SPECIAL SERVICES (SNUB, CT,         $0.00
                                                                                             AIRFOAM
     CURTISS HURST PUMPING         APPROACH OPERATING, LLC          19-36442         MSA - PUMPERS - CONTRACT              $0.00
  DAUN WILLIAMS CONSTRUCTION       APPROACH OPERATING, LLC          19-36442                    MSA                        $0.00
       DCP MIDSTREAM, LP              Approach Oil & Gas Inc.       19-36448      GAS GATHERING AND PURCHASE               $0.00
                                                                                    AGREEMENT, DATED: 07/19/2019
        DCP MIDSTREAM, LP             Approach Oil & Gas Inc.       19-36448      GAS GATHERING AND PURCHASE               $0.00
                                                                                    AGREEMENT, DATED: 08/04/2014
        DCP MIDSTREAM, LP             Approach Oil & Gas Inc.       19-36448      GAS GATHERING AND PURCHASE               $0.00
                                                                                    AGREEMENT, DATED: 12/21/2010
        DCP MIDSTREAM, LP            Approach Resources I, LP       19-36440       GAS GATHERING AND PURCHASE              $0.00
                                                                                    AGREEMENT, DATED: 07/19/2019
        DCP MIDSTREAM, LP            Approach Resources I, LP       19-36440       GAS GATHERING AND PURCHASE              $0.00
                                                                                    AGREEMENT, DATED: 08/04/2014
        DCP MIDSTREAM, LP            Approach Resources I, LP       19-36440       GAS GATHERING AND PURCHASE              $0.00
                                                                                    AGREEMENT, DATED: 12/21/2010
      DENHAM ENERGY, INC           APPROACH OPERATING, LLC          19-36442     MSA - ENGR/CONSULTING SERVICES            $0.00
  DIAMOND ENERGY SERVICES, LP      APPROACH OPERATING, LLC          19-36442                    MSA                        $0.00
       DIVERTERPLUS LLC            APPROACH OPERATING, LLC          19-36442                    MSA                        $0.00
      DIVIDE SERVICES LLC          APPROACH OPERATING, LLC          19-36442     MSA - ROADS, LOCATION, DIRTWORK           $0.00
 DON-NAN PUMP & SUPPLY CO., INC.   APPROACH OPERATING, LLC          19-36442                   MSA                         $0.00
     DORCHESTER MINERALS             Approach Resources I, LP       19-36440      UNLEASED MINERAL INTEREST: M.            $0.00
         OPERATING, LP                                                                      ELLIOTT #2H
  DOVER ARTIFICIAL LIFT SYSTEMS    APPROACH OPERATING, LLC          19-36442         MSA - EQUIPMENT RENTAL                $0.00
               LLC
 DOWNING WELLHEAD EQUIPMENT        APPROACH OPERATING, LLC          19-36442        MSA - WELLHEAD EQUIPMENT               $0.00
               LLC
     DUBOSE DRILLING, INC.         APPROACH OPERATING, LLC          19-36442        MSA - MISC LABOR & SERVICES            $0.00
 DUTCHER PHIPPS CRANE & RIGGING    APPROACH OPERATING, LLC          19-36442        MSA - MISC LABOR & SERVICES            $0.00
              COMP
    DYNAMIC DRILLING FLUIDS        APPROACH OPERATING, LLC          19-36442      MSA - DRLG MUD AND CHEMICALS             $0.00
 DYNAMIC OILFIELD SERVICES, INC.   APPROACH OPERATING, LLC          19-36442        MSA - INSPECTION & TESTING             $0.00
 ENDEAVOR ENERGY RESOURCES LP         Approach Oil & Gas Inc.       19-36448   CARRIED WI PARTNER: UNIVERSITY 50 "A"       $0.00
                                                                                                 #603H
     ENVIRONMENTAL SYSTEMS         APPROACH OPERATING, LLC          19-36442       MSA - Data processing and IT services   $0.00
           RESEARCH




511851.000060 23222805.1                                        2
              Case19-36444
             Case  19-36444 Document
                             Document300-1
                                      301 Filed
                                           Filedinon
                                                   TXSB  on 03/04/20
                                                     03/04/20 in TXSB Page
                                                                       Page192
                                                                            193ofof196
                                                                                    197



     ENVIRONMENTAL SYSTEMS           Approach Resources Inc.        19-36444       ARCGIS DESKTOP STANDARD             $0.00
     RESEARCH INSTITUTE, INC.                                                      CONCURRENT USE PRIMARY
                                                                                   MAINTENANCE AGREEMENT
    ENVIRONMENTAL SYSTEMS            Approach Resources Inc.        19-36444     ARCGIS ENTERPRISE WORKGROUP           $0.00
    RESEARCH INSTITUTE, INC.                                                         STANDARD AGREEMENT
      EQUIPMENT TRANSPORT         APPROACH OPERATING, LLC           19-36442                  MSA                      $0.00
       ESR ENVIRONMENTAL          APPROACH OPERATING, LLC           19-36442         MSA - ENVIRONMENTAL               $0.00
         CONSULTING, LLC
    EXPRESS ENERGY SERVICES       APPROACH OPERATING, LLC           19-36442     MSA - CONDUCTOR / MOUSEHOLE           $0.00
            FESCO, LTD            APPROACH OPERATING, LLC           19-36442             MSA - TESTING                 $0.00
      FISHER RIG WORKS LLC        APPROACH OPERATING, LLC           19-36442             MSA - Automotive              $0.00
 FLOWCO PRODUCTION SOLUTIONS,     APPROACH OPERATING, LLC           19-36442     MSA - SUBSURFACE EQUIPMENT            $0.00
               LLC
 FLYING A PUMPING SERVICES LLC    APPROACH OPERATING, LLC           19-36442      MSA - PERFORATING / WIRELINE         $0.00
      FOUR SIX SERVICES, LLC      APPROACH OPERATING, LLC           19-36442      MSA - PERFORATING / WIRELINE         $0.00
     FQ ENERGY SERVICES LLC       APPROACH OPERATING, LLC           19-36442         MSA - RE-USED WATER               $0.00
        FRED M. ALLISON III         Approach Resources I, LP        19-36440     UNLEASED MINERAL INTEREST: M.         $0.00
                                                                                           ELLIOTT #2H
        FUELCO ENERGY LLC         APPROACH OPERATING, LLC           19-36442           MSA - POWER & FUEL              $0.00
           G & H RENTALS          APPROACH OPERATING, LLC           19-36442        MSA - EQUIPMENT RENTAL             $0.00
  GE OIL & GAS PRESSURE CONTROL   APPROACH OPERATING, LLC           19-36442      MSA - MISC LABOR & SERVICES          $0.00
                 LP
   GENCO ENERGY SERVICES, INC     APPROACH OPERATING, LLC           19-36442    MSA - RENTAL EQUIPMENT SURFACE         $0.00
      GEORGE DOUGLAS BEAN            Approach Resources I, LP       19-36440   BEAN PIPELINE RIGHT-OF-WAY, DATED:      $0.00
                                                                                             05/01/2011
      GEORGE DOUGLAS BEAN            Approach Resources I, LP       19-36440      BEAN ROW AGREEMENT, DATED:           $0.00
                                                                                             02/05/2009
         GR WIRELINE, LP          APPROACH OPERATING, LLC           19-36442      MSA - PERFORATING / WIRELINE         $0.00
     GRACO OILFIELD SERVICES      APPROACH OPERATING, LLC           19-36442         MSA - RENTAL EQUIPMENT            $0.00
  GRIDER TRUCKING COMPANY, INC    APPROACH OPERATING, LLC           19-36442         MSA - MOVING & RIGGING            $0.00
       GWT DIESEL SERVICES        APPROACH OPERATING, LLC           19-36442       MSA - Automotive Repair & Maint.    $0.00
          H & S SWD LLC           APPROACH OPERATING, LLC           19-36442                    MSA                    $0.00
      HARRY L. JONES II, TRUST      Approach Resources I, LP        19-36440     UNLEASED MINERAL INTEREST: M.         $0.00
                                                                                            ELLIOTT #2H
   HORIZON CABLE SERVICE, INC     APPROACH OPERATING, LLC           19-36442       MSA - Automotive Repair & Maint.    $0.00
  HOWARD MEASUREMENT CO., INC.    APPROACH OPERATING, LLC           19-36442   MSA - METER EQUIP, CHARTS, SUPPLIES     $0.00
        HUGHES OILFIELD           APPROACH OPERATING, LLC           19-36442             MSA - TRUCKING                $0.00
        TRANSPORTATION
       HURST PUMPING INC          APPROACH OPERATING, LLC           19-36442       MSA - PUMPERS - CONTRACT             $0.00
  HYDROCARBON EXCHANGE CORP          Approach Resources Inc.        19-36444     GAS GATHERING AND PURCHASE           $7,856.42
                                                                                      AGREEMENT, DATED:
                                                                                           10/01/2007
          IHS GLOBAL INC.            Approach Resources Inc.        19-36444    SOFTWARE LICENSE: CONTRACT NO.         $0.00
                                                                                            30228542
          IHS GLOBAL INC.            Approach Resources Inc.        19-36444    SOFTWARE LICENSE: CONTRACT NO.         $0.00
                                                                                            30242846
          IHS GLOBAL INC.            Approach Resources Inc.        19-36444    SOFTWARE LICENSE: CONTRACT NO.         $0.00
                                                                                            30269706
          IHS GLOBAL INC.            Approach Resources Inc.        19-36444    SOFTWARE LICENSE: CONTRACT NO.         $0.00
                                                                                            30271338
          IHS GLOBAL INC.            Approach Resources Inc.        19-36444    SOFTWARE LICENSE: CONTRACT NO.         $0.00
                                                                                            30279848
          IHS GLOBAL INC.            Approach Resources Inc.        19-36444    SOFTWARE LICENSE: CONTRACT NO.         $0.00
                                                                                            30279849
          IHS GLOBAL INC.            Approach Resources Inc.        19-36444    SOFTWARE LICENSE: CONTRACT NO.         $0.00
                                                                                            30284351
          IHS GLOBAL INC.            Approach Resources Inc.        19-36444    SOFTWARE LICENSE: CONTRACT NO.         $0.00
                                                                                            30298369
   INDUSTRIAL HOSE & OILFIELD     APPROACH OPERATING, LLC           19-36442       MSA - MATERIAL & SUPPLIES           $0.00
                SUPPLY
        INDUSTRIAL OILS INC       APPROACH OPERATING, LLC           19-36442           MSA - POWER & FUEL              $0.00
      INTREPID PARTNERS LLC       APPROACH OPERATING, LLC           19-36442        MSA - Deferred offering costs      $0.00
       J&C HOT SHOT SERVICE       APPROACH OPERATING, LLC           19-36442             MSA - TRUCKING                $0.00
         J4 OILFIELD SERVICE      APPROACH OPERATING, LLC           19-36442            MSA - KILL TRUCK               $0.00
    JACAM CHEMICALS 2013 LLC      APPROACH OPERATING, LLC           19-36442    MSA - DRILLING MUD & CHEMICALS         $0.00
   JET SPECIALTY & SUPPLY, INC    APPROACH OPERATING, LLC           19-36442           MSA - Automotive Tools          $0.00
             JETBLAST INC         APPROACH OPERATING, LLC           19-36442      MSA - INSPECTION & TESTING           $0.00




511851.000060 23222805.1                                        3
              Case19-36444
             Case  19-36444 Document
                             Document300-1
                                      301 Filed
                                           Filedinon
                                                   TXSB  on 03/04/20
                                                     03/04/20 in TXSB Page
                                                                       Page193
                                                                            194ofof196
                                                                                    197



      JL OILFIELD SOLUTIONS         APPROACH OPERATING, LLC           19-36442    MSA - ENGR/CONSULTING SERVICES            $0.00
   JMC TRANSPORT SERVICE, LLC       APPROACH OPERATING, LLC           19-36442                    MSA                       $0.00
       J-W POWER COMPANY            APPROACH OPERATING, LLC           19-36442                    MSA                       $0.00
        KATCH KAN USA LLC           APPROACH OPERATING, LLC           19-36442     MSA - DRLG MUD AND CHEMICALS             $0.00
          KELLY NELSON                Approach Resources I, LP        19-36440     UNLEASED MINERAL INTEREST: M.            $0.00
                                                                                             ELLIOTT #2H
        KENDRICK OIL CO.            APPROACH OPERATING, LLC           19-36442          MSA - Field office expense          $0.00
    KEY ENERGY SERVICES, INC        APPROACH OPERATING, LLC           19-36442                    MSA                       $0.00
      KEY TRANSPORTS LLC            APPROACH OPERATING, LLC           19-36442                    MSA                       $0.00
    KEYES MANAGEMENT TRUST            Approach Resources I, LP        19-36440     UNLEASED MINERAL INTEREST: M.            $0.00
                                                                                             ELLIOTT #2H
   KINGDON R. HUGHES FAMILY LP         Approach Oil & Gas Inc.        19-36448   UNLEASED MINERAL INTEREST: CINCO           $0.00
                                                                                           TERRY "J" #1003H
      KNIGHT OIL TOOLS, LLC         APPROACH OPERATING, LLC           19-36442           MSA - RENTAL EQUIP                 $0.00
      KNIGHTEN INDUSTRIES           APPROACH OPERATING, LLC           19-36442       MSA - MISC LABOR & SERVICE             $0.00
    KNOX OIL FIELD SUPPLY, INC      APPROACH OPERATING, LLC           19-36442           MSA - Automotive Tools             $0.00
    KSW OILFIELD RENTAL, LLC        APPROACH OPERATING, LLC           19-36442    MSA - RENTAL EQUIPMENT SURFACE            $0.00
       LAFORCE FAMILY LP              Approach Resources I, LP        19-36440     UNLEASED MINERAL INTEREST: M.            $0.00
                                                                                             ELLIOTT #2H
     LAS ENERGY SERVICES LLC        APPROACH OPERATING, LLC           19-36442      MSA - PERFORATING / WIRELINE            $0.00
    LEGEND ENERGY GROUP, LLC        APPROACH OPERATING, LLC           19-36442    MSA - CASING TOOLS AND SERVICES           $0.00
   LENORAH OPERATORS HOLDCO,        APPROACH OPERATING, LLC           19-36442             MSA - KILL TRUCK                 $0.00
              LLC
         LENOX PARTNERS                Approach Resources I, LP       19-36440     UNLEASED MINERAL INTEREST: M.            $0.00
                                                                                              ELLIOTT #2H
    LIBERTY LIFT SOLUTIONS LLC      APPROACH OPERATING, LLC           19-36442        MSA - R&M PUMPING UNIT                $0.00
  LIGHTHOUSE ENERGY SOLUTIONS       APPROACH OPERATING, LLC           19-36442    MSA - RENTAL EQUIPMENT SURFACE            $0.00
     LILLY CONSTRUCTION, INC        APPROACH OPERATING, LLC           19-36442     MSA - R&M MATERIAL & SUPPLIES            $0.00
     LITTLE MAX DRILLING, LLC         Approach Resources I, LP        19-36440     UNLEASED MINERAL INTEREST: M.            $0.00
                                                                                              ELLIOTT #2H
       LONE STAR TRUCKING           APPROACH OPERATING, LLC           19-36442    MSA - DIRECTIONAL DRLG SERVICE            $0.00
      LUFKIN INDUSTRIES, INC        APPROACH OPERATING, LLC           19-36442      MSA - Data processing and IT services   $0.00
         MAHARGER, INC                 Approach Resources I, LP       19-36440     UNLEASED MINERAL INTEREST: M.            $0.00
                                                                                              ELLIOTT #2H
         MELISSA A. BABER              Approach Resources I, LP       19-36440     UNLEASED MINERAL INTEREST: M.            $0.00
                                                                                              ELLIOTT #2H
            MI SWACO                APPROACH OPERATING, LLC           19-36442     MSA - DRLG MUD AND CHEMICALS             $0.00
         MICHAEL C. BABER             Approach Resources I, LP        19-36440     UNLEASED MINERAL INTEREST: M.            $0.00
                                                                                              ELLIOTT #2H
        MICHAEL GIDWITZ, II            Approach Resources I, LP       19-36440     UNLEASED MINERAL INTEREST: M.            $0.00
                                                                                              ELLIOTT #2H
 MOMENTUM PRESSURE CONTROL          APPROACH OPERATING, LLC           19-36442         MSA - SPECIAL SERVICES               $0.00
             LLC
      MONKEY PUMPS LLC              APPROACH OPERATING, LLC           19-36442       MSA - R&M CHEMICAL PUMP                $0.00
     MOTLEY SERVICES LLC            APPROACH OPERATING, LLC           19-36442         MSA - SPECIAL SERVICES               $0.00
      MS DIRECTIONAL LLC            APPROACH OPERATING, LLC           19-36442             MSA - SLICK LINE                 $0.00
 MULHOLLAND ENERGY SERVICES,        APPROACH OPERATING, LLC           19-36442       MSA - MISC LABOR & SERVICE             $0.00
             LLC
 MUSTANG GAS COMPRESSION, LLC       APPROACH OPERATING, LLC           19-36442    MASTER GAS COMPRESSION SERVICE            $0.00
                                                                                          AGREEMENT, DATED:
                                                                                              02/24/2011
    NATIONAL OILWELL DHT, LP        APPROACH OPERATING, LLC           19-36442      MSA - RENTAL EQUIP DOWNHOLE             $0.00
          NEURALOG                     Approach Resources Inc.        19-36444   SOFTWARE LICENSE: NEURAMAP FOR PC          $0.00
                                                                                      MAINTENANCE AGREEMENT
            NEURALOG                   Approach Resources Inc.        19-36444   SOFTWARE LICENSE: NEURAMAP FOR PC          $0.00
                                                                                      MAINTENANCE AGREEMENT
       NEW TECH GLOBAL              APPROACH OPERATING, LLC           19-36442         MSA - ENVIRONMENTAL                  $0.00
      ENVIRONMENTAL LLC
 NIBLETT'S OILFIELD SERVICES, INC   APPROACH OPERATING, LLC           19-36442                     MSA                      $0.00
 NINE DOWNHOLE TECHNOLOGIES,        APPROACH OPERATING, LLC           19-36442                     MSA                      $0.00
               LLC
       NOV PROCESS FLOW             APPROACH OPERATING, LLC           19-36442               MSA - TESTING                  $0.00
         TECHNOLOGIES
    OLD SCHOOL SERVICES LLC         APPROACH OPERATING, LLC           19-36442          MSA - RENTAL EQUIP                  $0.00
     OPTIMUM SERVICES, INC.         APPROACH OPERATING, LLC           19-36442          MSA - ROUSTABOUT                    $0.00
     OSPREY RESOURCES, INC.           Approach Resources I, LP        19-36440     UNLEASED MINERAL INTEREST: M.            $0.00
                                                                                           ELLIOTT #2H




511851.000060 23222805.1                                          4
              Case19-36444
             Case  19-36444 Document
                             Document300-1
                                      301 Filed
                                           Filedinon
                                                   TXSB  on 03/04/20
                                                     03/04/20 in TXSB Page
                                                                       Page194
                                                                            195ofof196
                                                                                    197



     PAJUAL ENTERPRISE, LLC           APPROACH OPERATING, LLC          19-36442       MSA - WELLHEAD EQUIPMENT                        $0.00
  PALADIN COMPLETION SERVICES         APPROACH OPERATING, LLC          19-36442        MSA - TOOL & EQUIP RENTAL                      $0.00
    PASON SYSTEMS USA CORP            APPROACH OPERATING, LLC          19-36442     MSA - RENTAL EQUIPMENT SURFACE                    $0.00
 PATRIOT AUTOMATION & CONTROL         APPROACH OPERATING, LLC          19-36442    MSA - ELECTRICAL SYSTEM & TRANSP                   $0.00
              INC.                                                                                   LINES
      PEC EXPLORATION, LLC               Approach Oil & Gas Inc.       19-36448   OPERATING AGREEMENT: CINCO TERRY                    $0.00
                                                                                               "A", "F", "G", "J" &
                                                                                                  "K" WELLS
     PERFORMANCE WELLHEAD             APPROACH OPERATING, LLC          19-36442       MSA - MISC LABOR & SERVICES                     $0.00
     PETROSMITH COATING, LP           APPROACH OPERATING, LLC          19-36442                       MSA                             $0.00
     PFLUGER PROPERTIES, LLC             Approach Oil & Gas Inc.       19-36448   OPERATING AGREEMENT: UNIVERSITY 50                  $0.00
                                                                                                 "A" SL #605HB
 PIKES PEAK ENERGY SERVICES, LLC      APPROACH OPERATING, LLC          19-36442       MSA - TREATING & CHEMICALS                      $0.00
         Plains Marketing, L.P           Approach Oil & Gas Inc.       19-36448     Letter agreement dated November 1, 2016           $0.00
         Plains Marketing, L.P        APPROACH OPERATING, LLC          19-36442     Letter agreement dated November 1, 2016           $0.00
 PLANNING THRU COMPLETION LLC         APPROACH OPERATING, LLC          19-36442     MSA - ENGR/CONSULTING SERVICES                    $0.00
 PRECISION DIRECTIONAL SERVICES       APPROACH OPERATING, LLC          19-36442     MSA - DIRECTIONAL DRLG SERVICE                    $0.00
                 INC.
    PREMIERE GLOBAL SERVICES          APPROACH OPERATING, LLC          19-36442          MSA - Telephone and cellular                 $0.00
     PREMIUM ENERGY GROUP             APPROACH OPERATING, LLC          19-36442        MSA - MISC LABOR & SERVICES                    $0.00
     PRIORITY ARTIFICIAL LIFT         APPROACH OPERATING, LLC          19-36442        MSA - PLUNGER LIFT SYSTEMS                     $0.00
              SERVICES
         Prism Midstream LLC             Approach Resources Inc.       19-36444    Letter Agreement for Stabilizer Installation and   $0.00
                                                                                            Operation dated May 1, 2014
           Pro Softnet Corp.             Approach Resources Inc.       19-36444                 Ibackup Agreement                     $0.00
    QES PRESSURE CONTROL LLC          APPROACH OPERATING, LLC          19-36442            MSA - SPECIAL SERVICES                     $0.00
     QUALITY POWERLINE, LLC           APPROACH OPERATING, LLC          19-36442         MSA - MISC LABOR & SERVICES                   $0.00
      QUICK CONNECTORS INC            APPROACH OPERATING, LLC          19-36442         MSA - MISC LABOR & SERVICES                   $0.00
           QWIK PIPE INC              APPROACH OPERATING, LLC          19-36442     MSA - RENTAL EQUIPMENT SURFACE                    $0.00
       R & N TRENCHING INC            APPROACH OPERATING, LLC          19-36442                 MSA - BAKER HZ                        $0.00
    R CONSTRUCTION COMPANY            APPROACH OPERATING, LLC          19-36442                        MSA                            $0.00
         RAM ENERGY LLC                 Approach Resources I, LP       19-36440     OPERATING AGREEMENT: ROUSSELOT                    $0.00
                                                                                                       4608
        RAM WELDING INC               APPROACH OPERATING, LLC          19-36442         MSA - MISC LABOR & SERVICES                   $0.00
     RED STAG ENERGY, LLC             APPROACH OPERATING, LLC          19-36442                MSA - EXTERNAL                         $0.00
  RENEGADE WELL SERVICES, LLC         APPROACH OPERATING, LLC          19-36442                        MSA                            $0.00
   RENEW PUMP & SUPPLY, INC.          APPROACH OPERATING, LLC          19-36442                 MSA - Automotive                      $0.00
 RHINO CHEMICAL INTERNATIONAL         APPROACH OPERATING, LLC          19-36442               MSA - STIMULATION                       $0.00
                 LLC
         RIG POWERS INC               APPROACH OPERATING, LLC          19-36442     MSA - RENTAL EQUIPMENT SURFACE                    $0.00
     Rio Energy International, Inc.      Approach Oil & Gas Inc.       19-36448   Crude Oil Purchase Agreement effective October      $0.00
                                                                                                     1, 2019
  ROBINSON MANUFACTURING CO.,         APPROACH OPERATING, LLC          19-36442                 MSA - Automotive                      $0.00
               INC.
     ROCK TOOL COMPANY, LTD           APPROACH OPERATING, LLC          19-36442         MSA - RENTAL EQUIPMENT                        $0.00
     ROY G BARTON, SR & OPAL            Approach Resources I, LP       19-36440      UNLEASED MINERAL INTEREST: M.                    $0.00
             BARTON                                                                            ELLIOTT #2H
          ROYWELL, LLC                APPROACH OPERATING, LLC          19-36442            MSA - STIMULATION                          $0.00
       R-TEX SERVICES LLC             APPROACH OPERATING, LLC          19-36442       MSA - MISC LABOR & SERVICES                     $0.00
            RWLS, LLC                 APPROACH OPERATING, LLC          19-36442       MSA - PERFORATING / WIRELINE                    $0.00
        SALTA PIPE CO., INC           APPROACH OPERATING, LLC          19-36442                   MSA                                 $0.00
           SCAN-X, LLC                APPROACH OPERATING, LLC          19-36442                   MSA                                 $0.00
   SCHLUMBERGER TECHNOLOGY            APPROACH OPERATING, LLC          19-36442     MSA - RENTAL EQUIPMENT SURFACE                    $0.00
          CORPORATION
          SCOTT BABER                   Approach Resources I, LP       19-36440      UNLEASED MINERAL INTEREST: M.                    $0.00
                                                                                               ELLIOTT #2H
       SIERRA HAMILTON LLC            APPROACH OPERATING, LLC          19-36442     MSA - ENGR/CONSULTING SERVICES                    $0.00
    SILVERBACK CHEMICAL, LLC          APPROACH OPERATING, LLC          19-36442     MSA - DRLG MUD AND CHEMICALS                      $0.00
         SKG ENGINEERING              APPROACH OPERATING, LLC          19-36442           MSA - ENVIRONMENTAL                         $0.00
      SLATER CONTROLS, INC.           APPROACH OPERATING, LLC          19-36442    MSA - METER EQUIP, CHARTS, SUPPLIES                $0.00
     SMARTEX INDUSTRIES, LLC          APPROACH OPERATING, LLC          19-36442                    MSA                                $0.00
   SMITH LAYDOWN AND CASING           APPROACH OPERATING, LLC          19-36442      MSA - CASING TOOLS & SERVICES                    $0.00
             SERVICES
       SOMID RESOURCES LLC               Approach Oil & Gas Inc.       19-36448   OPERATING AGREEMENT: SHANNON WEST                   $0.00
                                                                                                  TEXAS
  SONIC PETROLEUM SERVICES, LLC       APPROACH OPERATING, LLC          19-36442       MSA - WO - RENTAL EQUIPMENT                     $0.00
         SOONER PIPE, LLC             APPROACH OPERATING, LLC          19-36442                    MSA                                $0.00




511851.000060 23222805.1                                           5
              Case19-36444
             Case  19-36444 Document
                             Document300-1
                                      301 Filed
                                           Filedinon
                                                   TXSB  on 03/04/20
                                                     03/04/20 in TXSB Page
                                                                       Page195
                                                                            196ofof196
                                                                                    197



    SPARKS ENGINE SERVICE, INC.    APPROACH OPERATING, LLC          19-36442      MSA - MISC LABOR & SERVICES             $0.00
 SPECIAL CORE ANALYSIS LABS, INC   APPROACH OPERATING, LLC          19-36442       MSA - Rent - Other/Miscellaneous       $0.00
       SPIRIT GLOBAL ENERGY        APPROACH OPERATING, LLC          19-36442      MSA - MISC LABOR & SERVICE              $0.00
           SOLUTIONS, INC
       SPN WELL SERVICES INC       APPROACH OPERATING, LLC          19-36442        MSA - DRILLING DAYWORK                $0.00
  STEWART ENGINEERING SUPPLY,      APPROACH OPERATING, LLC          19-36442           MSA - Office supplies              $0.00
                 INC
     STREAMLINE CHEMICAL LLC       APPROACH OPERATING, LLC          19-36442    MSA - MISC MATERIALS & SUPPLIES           $0.00
   SUNOCO ENERGY SERVICES LLC      APPROACH OPERATING, LLC          19-36442             MSA - Automotive                 $0.00
  SUPERIOR ENERGY SERVICES, LLC    APPROACH OPERATING, LLC          19-36442    MSA - R&M PLUNGER LIFT SYSTEMS            $0.00
   SYDNEY ENERGY SERVICES INC      APPROACH OPERATING, LLC          19-36442    MSA - CONTRACT LABOR & SERVICE            $0.00
        TALL CITY BRINE, LLC       APPROACH OPERATING, LLC          19-36442                  MSA                         $0.00
          TEAM OIL TOOL LP         APPROACH OPERATING, LLC          19-36442               MSA - BITS                     $0.00
   TECHCORR USA MANAGEMENT,        APPROACH OPERATING, LLC          19-36442      MSA - MISC LABOR & SERVICES             $0.00
                 LLC
           TEJAS HOT SHOT          APPROACH OPERATING, LLC          19-36442     MSA - DIRECTIONAL DRLG SERVICE           $0.00
   TEXAS ANALYTICAL CONTROLS,      APPROACH OPERATING, LLC          19-36442                   MSA                        $0.00
                 INC
    TEXAS ENERGY SERVICES, LP      APPROACH OPERATING, LLC          19-36442              MSA - TRUCKING                  $0.00
     TEXAS EXCAVATION SAFETY       APPROACH OPERATING, LLC          19-36442             MSA - Safety program             $0.00
             SYSTEM, INC
        TEX-ISLE SUPPLY, INC.      APPROACH OPERATING, LLC          19-36442               MSA - PIPELINES                $0.00
       TEX-MEX DRILLING INC        APPROACH OPERATING, LLC          19-36442                      MSA                     $0.00
      THE CAVINS CORPORATION       APPROACH OPERATING, LLC          19-36442                      MSA                     $0.00
       THE GLOVER COMPANY          APPROACH OPERATING, LLC          19-36442               MSA - TRUCKING                 $0.00
      THIRD COAST MIDSTREAM           Approach Oil & Gas Inc.       19-36448    CRUDE OIL PURCHASE AGREEMENT,             $0.00
                                                                                           DATED: 09/12/2012
     THIRD COAST MIDSTREAM            Approach Oil & Gas Inc.       19-36448    CRUDE OIL PURCHASE AGREEMENT,             $0.00
                                                                                           DATED: 10/07/2013
     THIRD COAST MIDSTREAM         APPROACH OPERATING, LLC          19-36442    CRUDE OIL PURCHASE AGREEMENT,             $0.00
                                                                                           DATED: 09/12/2012
     THIRD COAST MIDSTREAM         APPROACH OPERATING, LLC          19-36442    CRUDE OIL PURCHASE AGREEMENT,             $0.00
                                                                                           DATED: 10/07/2013
     THIRD COAST MIDSTREAM           Approach Resources I, LP       19-36440    CRUDE OIL PURCHASE AGREEMENT,             $0.00
                                                                                           DATED: 10/07/2013
         Third Coast Midstream        Approach Oil & Gas Inc.       19-36448    Letter agreement dated November 1, 2016   $0.00
         Third Coast Midstream     APPROACH OPERATING, LLC          19-36442    Letter agreement dated November 1, 2016   $0.00
    TOM THORP TRANSPORTS, INC      APPROACH OPERATING, LLC          19-36442               MSA - EXTERNAL                 $0.00
      TOTAL ENERGY SERVICES        APPROACH OPERATING, LLC          19-36442    MSA - ENGR/CONSULTING SERVICES            $0.00
  TRACER SUPPLY COMPANY, INC       APPROACH OPERATING, LLC          19-36442    MSA - CASING TOOLS AND SERVICES           $0.00
            TRETO'S, LLC           APPROACH OPERATING, LLC          19-36442      MSA - Automotive Repair & Maint.        $0.00
            TRI BEST INC.          APPROACH OPERATING, LLC          19-36442      MSA - TREATING & CHEMICALS              $0.00
  TRIAD INDUSTRIAL CONSULTING      APPROACH OPERATING, LLC          19-36442               MSA - Automotive               $0.00
                 LLC
   TRIDENT STEEL CORPORATION       APPROACH OPERATING, LLC          19-36442                   MSA                        $0.00
  TRIPLE C GARCIA SERVICES LLC     APPROACH OPERATING, LLC          19-36442            MSA - KILL TRUCK                  $0.00
     TRIPLE J WATER WORKS LLC      APPROACH OPERATING, LLC          19-36442      MSA - MISC LABOR & SERVICES             $0.00
 TRI-POINT OIL & GAS PRODUCTION    APPROACH OPERATING, LLC          19-36442   MSA - OTHER PRODUCTION EQUIPMENT           $0.00
   TRISUN ENERGY SERVICES, LLC     APPROACH OPERATING, LLC          19-36442             MSA - EXTERNAL                   $0.00
             TUBOSCOPE             APPROACH OPERATING, LLC          19-36442                   MSA                        $0.00
      TWILIGHT SERVICES, INC.      APPROACH OPERATING, LLC          19-36442         MSA - EQUIPMENT RENTAL               $0.00
         ULTERRA DRILLING          APPROACH OPERATING, LLC          19-36442                MSA - BITS                    $0.00
         TECHNOLOGIES, LP
   UNITED RENTALS (N AMERICA),     APPROACH OPERATING, LLC          19-36442                     MSA                      $0.00
                 INC.
   UNIVERSITY OF TEXAS SYSTEM         Approach Oil & Gas Inc.       19-36448    UT SURFACE WATER TRANSFER LINE,           $0.00
                                                                                        DATED: 02/01/2014
   UNIVERSITY OF TEXAS SYSTEM         Approach Oil & Gas Inc.       19-36448        UNIVERSITY CONSOLIDATED               $0.00
                                                                                       AGREEMENT, DATED:
                                                                                            07/01/2013
   UNIVERSITY OF TEXAS SYSTEM        Approach Resources I, LP       19-36440        UNIVERSITY CONSOLIDATED               $0.00
                                                                                       AGREEMENT, DATED:
                                                                                            07/01/2013
 USA COMPRESSION PARTNERS, LLC     APPROACH OPERATING, LLC          19-36442   MASTER SERVICES AGREEMENT, DATED:          $0.00
                                                                                            01/06/2014
 USA COMPRESSION PARTNERS, LLC     APPROACH OPERATING, LLC          19-36442   MASTER SERVICES AGREEMENT, DATED:          $0.00
                                                                                            09/12/2014




511851.000060 23222805.1                                        6
                Case19-36444
               Case  19-36444 Document
                               Document300-1
                                        301 Filed
                                             Filedinon
                                                     TXSB  on 03/04/20
                                                       03/04/20 in TXSB Page
                                                                         Page196
                                                                              197ofof196
                                                                                      197



    VAREL INTERNATIONAL INC               APPROACH OPERATING, LLC          19-36442                   MSA - BITS                        $0.00
    VAUGHN ENERGY SERVICES                APPROACH OPERATING, LLC          19-36442                MSA - SLICK LINE                     $0.00
      VECTOR CONTROLS, LLC                APPROACH OPERATING, LLC          19-36442                       MSA                           $0.00
   Vector Seismic Data Processing, Inc.      Approach Resources Inc.       19-36444           Master Data License Agreement
                                                                                                                                        $0.00

  VENEGAS CONSTRUCTION, LLC               APPROACH OPERATING, LLC          19-36442                    MSA - WATER                      $0.00
    Verizon Wireless Services, LLC           Approach Operating LLC        19-36442     Wireless - Retail Installment Sales Agreement   $0.00
    VERSATILE OIL TOOLS, LLC              APPROACH OPERATING, LLC          19-36442         MSA - MATERIALS & SUPPLIES                  $0.00
     WAPITI WATER STATION                 APPROACH OPERATING, LLC          19-36442                    MSA - WATER                      $0.00
         WELL-FOAM INC.                   APPROACH OPERATING, LLC          19-36442           MSA - RENTAL EQUIPMENT                    $0.00
  WILLIAM CARL PFLUGER, LIFE                 Approach Oil & Gas Inc.       19-36448     PARTICIPATION AGREEMENT, DATED:                 $0.00
              ESTATE                                                                                      02/28/2012
  WILLIAM CARL PFLUGER, LIFE                 Approach Oil & Gas Inc.       19-36448      PFLUGER ET AL TERM ASSIGNMENT,                 $0.00
              ESTATE                                                                                DATED: 02/28/2012
    WOLF PACK RENTALS LLC                 APPROACH OPERATING, LLC          19-36442     MSA - RENTAL EQUIPMENT SURFACE                  $0.00
 WRENCHED UP ROUSTABOUTS, LLC             APPROACH OPERATING, LLC          19-36442                MSA - ROUSTABOUT                     $0.00
    WS ENERGY SERVICES LLC                APPROACH OPERATING, LLC          19-36442            MSA - SPECIAL SERVICES                   $0.00
         XTO ENERGY INC                      Approach Oil & Gas Inc.       19-36448   OPERATING AGREEMENT: TXU MINING CO.               $0.00
                                                                                                               #4




511851.000060 23222805.1                                               7
